               Case 18-11699-MFW               Doc 755        Filed 12/10/18        Page 1 of 144




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket No. 323
------------------------------------------------------------ x

                      NOTICE OF FILING AMENDMENTS TO
              SCHEDULE A/B (ASSETS - REAL AND PERSONAL PROPERTY)
              OF DEBTOR THE NORDAM GROUP, INC. (CASE NO. 18-11699)

                   PLEASE TAKE NOTICE that, on September 21, 2018, The NORDAM Group,

Inc. (“NORDAM”), one of the debtors and debtors in possession in the above-captioned chapter

11 cases (the “Debtors”), filed its Schedules of Assets and Liabilities [ECF No. 323] (the

“Schedules”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

                   PLEASE TAKE FURTHER NOTICE that NORDAM has amended Schedule

A/B (Assets - Real and Personal Property) (the “Amended Schedule A/B”) to include additional

assets of NORDAM. Amended Schedule A/B only amends the Schedules as indicated therein.

                   PLEASE TAKE FURTHER NOTICE that a copy of the Amended Schedule A/B

is attached hereto as Exhibit A. The Amended Schedule A/B is in addition to, and does not

replace, the Schedules. The Amended Schedule A/B is hereby incorporated into, and comprises




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.


RLF1 20411142v.1
               Case 18-11699-MFW      Doc 755      Filed 12/10/18   Page 2 of 144




an integral part of, the Schedules. NORDAM reserves its right to further amend the Schedules,

from time to time as may be necessary or appropriate.

Dated: December 10, 2018
       Wilmington, Delaware
                                    /s/ Megan E. Kenney
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                           Heath@rlf.com
                                           Haywood@rlf.com
                                           Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                               2
RLF1 20411142v.1
              Case 18-11699-MFW               Doc 755        Filed 12/10/18         Page 3 of 144




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18–11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The NORDAM Group, Inc. (“NORDAM”) and its debtor affiliates in the above-captioned
chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), are filing their
respective Schedules of Assets and Liabilities (each, a “Schedule,” and collectively,
the “Schedules”) and Statements of Financial Affairs (each, a “Statement” and collectively,
the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

        These Global Notes and Statements of Limitations, Methodology, and Disclaimer
Regarding Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs (the
“Global Notes”) pertain to, and are incorporated by reference in, and comprise an integral part of
all of the Schedules and Statements. The Global Notes are in addition to the specific notes set
forth below with respect to the Schedules and Statements (the “Specific Notes,” and, together with
the Global Notes, the “Notes”). These Notes should be referred to, and referenced in connection
with, any review of the Schedules and Statements.

       The Debtors’ chief restructuring officer, deputy restructuring officers, and management
prepared the Schedules and Statements with the assistance of the Debtors’ other professionals.
The Schedules and Statements are unaudited and subject to potential adjustment. In preparing the
Schedules and Statements, the Debtors relied on financial data derived from their books and
records that was available at the time of preparation. The Debtors have made reasonable efforts
to ensure that the Schedules and Statements are as accurate and complete as possible under the
circumstances; however, subsequent information or discovery may result in material changes to

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.

                                                                 1
        WEIL:\96694700\9\64643.0004
             Case 18-11699-MFW         Doc 755      Filed 12/10/18     Page 4 of 144




the Schedules and Statements and errors or omissions may exist. Notwithstanding any such
discovery, new information, or errors or omissions, the Debtors do not undertake any obligation
or commitment to update the Schedules and Statements, unless required by applicable law.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
amount, liability, classification, identity of Debtor, or to otherwise subsequently designate any
claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the
Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an
admission with respect to their chapter 11 cases, including any issues involving objections to
claims, substantive consolidation, equitable subordination, defenses, characterization or re-
characterization of contracts and leases, assumption or rejection of contracts and leases under the
provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
transfers.




                                                     2
       WEIL:\96694700\9\64643.0004
             Case 18-11699-MFW           Doc 755     Filed 12/10/18     Page 5 of 144




                              Global Notes and Overview of Methodology

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

       1.        Description of the Chapter 11 Cases. On July 22, 2018 (the “Petition Date”),
                 each of the Debtors commenced a voluntary case under chapter 11 of the
                 Bankruptcy Code. The Debtors are authorized to operate their businesses and
                 manage their properties as debtors in possession pursuant to sections 1107(a) and
                 1108 of the Bankruptcy Code. On July 24, 2018, the Bankruptcy Court entered an
                 order authorizing the joint administration of the chapter 11 cases pursuant to
                 Bankruptcy Rule 1015(b) (ECF No. 63). Notwithstanding the joint administration
                 of the Debtors’ cases for procedural purposes, each Debtor has filed its own
                 Schedules and Statements. On August 1, 2018, the United States Trustee for the
                 District of Delaware appointed an official committee of unsecured creditors
                 pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
                 Committee”).

       2.        Basis of Presentation. In the ordinary course of business, the Debtors prepare
                 consolidated financial statements for financial reporting purposes, reflecting
                 information for periods ending on the last day of each calendar month. The
                 Schedules and Statements are unaudited and are the result of the Debtors’
                 reasonable efforts to report certain financial information of each Debtor on an
                 unconsolidated basis. The Schedules and Statements neither purport to represent
                 financial statements prepared in accordance with Generally Accepted Accounting
                 Principles in the United States (“GAAP”), nor are they intended to be fully
                 reconciled with the financial statements of each Debtor.

                 The Debtors used reasonable efforts to attribute the assets and liabilities, certain
                 required financial information, and various cash disbursements to each particular
                 Debtor entity. Because the Debtors’ accounting systems, policies, and practices
                 were developed for consolidated reporting purposes rather than for reporting by
                 legal entity, however, it is possible that not all assets and liabilities have been
                 recorded with the correct legal entity on the Schedules and Statements.

       3.        Reporting Date. Unless otherwise noted in specific responses, the Schedules and
                 Statements reflect the Debtors’ books and records as of the close of business on
                 July 22, 2018 or the latest available record date before then.

       4.        Current Values. The assets and liabilities of each Debtor are listed on the basis of
                 the book value of the asset or liability in the respective Debtor’s accounting books
                 and records. Unless otherwise noted, the carrying value on the Debtor’s books,
                 rather than the current market value, is reflected in the Schedules and Statements.

       5.        Confidentiality. There may be instances when certain information was not
                 included or was redacted due to the nature of an agreement between a Debtor and

                                                      3
       WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 755      Filed 12/10/18     Page 6 of 144




          a third party, concerns about the confidential or commercially sensitive nature of
          certain information, or to protect the privacy of an individual.

6.        Consolidated Entity Accounts Payable and Disbursement Systems. As
          described in the Motion of Debtors for Entry of Interim and Final Orders
          (I) Authorizing Debtors to Continue (A) Using Existing Cash Management System,
          Bank Accounts, and Business Forms and (B) Funding Intercompany Transactions,
          (II) Providing Administrative Expense Priority for Postpetition Intercompany
          Claims, and (III) Granting Related Relief (ECF No. 4) (the “Cash Management
          Motion”), the Debtors utilize a centralized cash management system in the ordinary
          course of business to collect, concentrate, and disburse funds generated by their
          operations.

          In the ordinary course of business, the Debtors and also their non-Debtor affiliates
          maintain business relationships among each other, which result in intercompany
          receivables and payables (the “Intercompany Claims”) arising from intercompany
          transactions (the “Intercompany Transactions”).            Additional information
          regarding the Intercompany Claims and Intercompany Transactions is described in
          the Cash Management Motion. Unless otherwise noted, the Debtors have reported
          the aggregate net intercompany balances among the Debtors as assets on Schedule
          A/B or as liabilities on Schedule E/F, as appropriate.

7.        Accuracy. The financial information disclosed herein was not prepared in
          accordance with federal or state securities laws or other applicable nonbankruptcy
          law or in lieu of complying with any periodic reporting requirements thereunder.
          Persons and entities trading in or otherwise purchasing, selling, or transferring the
          claims against or equity interests in the Debtors should evaluate this financial
          information in light of the purposes for which it was prepared.

8.        Net Book Value of Assets. In many instances, current market valuations are not
          maintained by or readily available to the Debtors. Accordingly, when possible, net
          book values as of the Petition Date or as of June 30, 2018 are presented. When
          necessary, the Debtors have indicated that the value of certain assets is “unknown”
          or “undetermined.” Amounts ultimately realized may vary materially from net
          book value (or other value so ascribed). As applicable, fixed assets and leasehold
          improvement assets that fully have been depreciated or amortized, or were
          expensed for GAAP accounting purposes, have no net book value, but are included
          in the Schedules and Statements with zero values.

9.        Undetermined Amounts. Claim amounts that could not readily be quantified by
          the Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The
          description of an amount as “undetermined,” “unknown,” or “N/A” is not intended
          to reflect upon the materiality of the amount.

10.       Excluded Assets and Liabilities. The Debtors believe that they have identified,
          but have not necessarily valued, all material categories of assets and liabilities in
          the Schedules. The Debtors have excluded the following items from the Schedules

                                               4
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 755      Filed 12/10/18     Page 7 of 144




          and Statements: certain general accrued liabilities, including those related to rebate
          and warranty programs, and certain employee-related obligations that have been
          paid in accordance with the First Day Orders (as defined herein). Other immaterial
          assets and liabilities may also have been excluded.

11.       Totals. All totals that are included in the Schedules and Statements represent totals
          of all the known amounts included in the Schedules and Statements and exclude
          items identified as “unknown” or “undetermined.” If there are unknown or
          undetermined amounts, the actual totals may be materially different from the listed
          totals.

12.       Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
          unless otherwise indicated.

13.       Payment of Prepetition Claims Pursuant to First Day Orders. The Debtors
          have authority to pay certain outstanding prepetition claims pursuant to several
          bankruptcy court orders, including certain orders the Bankruptcy Court entered in
          connection with the Debtors’ chapter 11 cases authorizing the Debtors to pay
          certain prepetition claims (collectively, the “First Day Orders”).

          The Schedules and Statements reflect the Debtors’ outstanding liabilities in their
          amounts owed as of the Petition Date without reducing liabilities on account of any
          payments authorized under the First Day Orders, other than the First Day Orders
          authorizing the payment of prepetition wages and benefits to the Debtors’
          employees (the “Wages Orders”). The Debtors have paid $5,450,121.23 pursuant
          to the Wages Orders, and have reduced these prepetition liabilities set forth in the
          Schedules and Statements accordingly. If liabilities on account of prepetition
          wages and benefits have been satisfied in full, they are not listed on the Schedules
          and Statements unless otherwise noted.

14.       Other Paid Claims. If the Debtors have reached any postpetition settlement with
          a vendor or other creditor, the terms of such settlement will prevail, supersede
          amounts listed in the Schedules and Statements, and shall be enforceable by all
          parties.

15.       Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers
          in the ordinary course of business. Setoffs in the ordinary course can result from
          various items including pricing discrepancies, customer programs, returns, and
          other disputes between the Debtors and their customers or suppliers. In the ordinary
          course of business, the Debtors setoff invoices with credit memos. These routine
          setoffs are consistent with the ordinary course of business in the Debtors’ industry,
          and, therefore, can be particularly voluminous, unduly burdensome, and costly for
          the Debtors to regularly document. Therefore, although such setoffs and other
          similar rights may have been accounted for when scheduling certain amounts, these
          ordinary course setoffs are not always independently accounted for, and may be
          excluded from the Schedules and Statements.


                                                5
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 755      Filed 12/10/18     Page 8 of 144




16.       Inventory. Inventory represents the aggregate of finished goods, works in process,
          raw materials, and costs related to long-term contracts. Inventory is also those
          items used in a continuous repetitive process or cycle of operations by which goods
          are acquired and sold, and further goods are acquired for additional sales.
          Inventories are valued at cost on the company balance sheet using the lower of cost
          or net realizable value, with cost determined using the average cost method.

17.       Property, Plant and Equipment. Rotable spare aircraft parts and property, plant
          and equipment are recorded at cost. Costs of internally constructed assets include
          materials, labor, and related overhead allocation. Costs of software for internal use
          includes direct costs of materials, services and payroll, and payroll related costs of
          employees’ time directly related to development and implementation of software.
          Depreciation and amortization are computed using the straight-line method over
          estimated useful lives ranging from 3 to 30 years.

18.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
          or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
          including the following:

          a.        Any failure to designate a claim listed on the Schedules and Statements as
                    “disputed,” “contingent,” or “unliquidated” does not constitute an
                    admission by the Debtors that such amount is not “disputed,” “contingent,”
                    or “unliquidated.” The Debtors reserve the right to dispute and to assert
                    setoff rights, counterclaims, and defenses to any claim reflected on the
                    Schedules as to amount, liability, and classification, and to otherwise
                    subsequently designate any claim as “disputed,” “contingent,” or
                    “unliquidated.”

          b.        Notwithstanding that the Debtors have made reasonable efforts to correctly
                    characterize, classify, categorize, or designate certain claims, assets,
                    executory contracts, unexpired leases, and other items reported in the
                    Schedules and Statements, the Debtors nonetheless may have improperly
                    characterized, classified, categorized, or designated certain items. The
                    Debtors thus reserve all rights to recharacterize, reclassify, recategorize, or
                    redesignate items reported in the Schedules and Statements at a later time
                    as is necessary and appropriate.

          c.        The listing of a claim or agreement (i) on Schedule D as “secured,” (ii) on
                    Schedule E/F (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as
                    “unsecured,” or (iv) on Schedule G as “executory” or “unexpired” does not
                    constitute an admission by the Debtors of the legal rights of the claimant,
                    the executory nature of the agreement under section 365 of the Bankruptcy
                    Code, or a waiver of the Debtors’ rights to recharacterize or reclassify such
                    claim or agreement pursuant to a schedule amendment, claim objection or
                    otherwise. Moreover, although the Debtors may have scheduled claims of
                    various creditors as secured claims for informational purposes, no current
                    valuation of the Debtors’ assets in which such creditors may have a security

                                                  6
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 755      Filed 12/10/18      Page 9 of 144




                    interest has been undertaken. Except as provided in an order of the
                    Bankruptcy Court, the Debtors reserve all rights to dispute and challenge
                    the secured nature or amount of any such creditor’s claims or the
                    characterization of the structure of any transaction, or any document or
                    instrument related to such creditor’s claim.

          d.        In the ordinary course of their businesses, the Debtors lease equipment and
                    other assets from certain third-party lessors for use in their daily operations.
                    The Debtors have made commercially reasonable efforts to list any such
                    leases in Schedule G, and any current amounts due under such leases that
                    were outstanding as of the Petition Date are listed on Schedule E/F. Except
                    as otherwise noted herein, the property subject to any such lease is not
                    reflected in Schedule A/B as either owned property or an asset of the
                    Debtors, and neither is such property or assets of third parties within the
                    control of the Debtors. Nothing in the Schedules is or shall be construed as
                    an admission or determination as to the legal status of any lease (including
                    whether any lease is a true lease or a financing arrangement), and the
                    Debtors reserve all rights with respect to any of such issues, including the
                    recharacterization thereof.

          e.        The claims of individual creditors for, among other things, goods, products,
                    services or taxes are listed as the amounts entered on the Debtors’ books
                    and records and may not reflect credits, allowances or other adjustments due
                    from such creditors to the Debtors. The Debtors reserve all of their rights
                    with regard to such credits, allowances and other adjustments, including the
                    right to assert claims objections or setoffs with respect to the same.

          f.        The Debtors’ businesses are part of a complex enterprise. Although the
                    Debtors have exercised their reasonable efforts to ensure the accuracy of
                    their Schedules and Statements, they nevertheless may contain errors and
                    omissions. The Debtors hereby reserve all of their rights to dispute the
                    validity, status, and enforceability of any contracts, agreements, and leases
                    identified in the Schedules and Statements, and to amend and supplement
                    the Schedules and Statements as necessary.

          g.        The Debtors further reserve all of their rights, claims, and causes of action
                    with respect to the contracts and agreements listed on the Schedules and
                    Statements, including the right to dispute and challenge the characterization
                    or the structure of any transaction, document, and instrument related to a
                    creditor’s claim.

          h.        The Debtors exercised their reasonable efforts to locate and identify
                    guarantees and other secondary liability claims (the “Guarantees”) in their
                    executory contracts, unexpired leases, secured financings, debt instruments,
                    and other agreements. If such Guarantees have been identified, they are
                    included in the relevant Schedules and Statements. Guarantees embedded
                    in the Debtors’ executory contracts, unexpired leases, secured financings,

                                                   7
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW             Doc 755      Filed 12/10/18     Page 10 of 144




                    debt instruments, and other agreements may have been omitted
                    inadvertently. Thus, the Debtors reserve their rights to amend and
                    supplement the Schedules and Statements if additional Guarantees are
                    identified. In addition, the Debtors reserve the right to amend the Schedules
                    and Statements to re-characterize and reclassify any such contract or claim.

          i.        Exclusion of certain intellectual property should not be construed to be an
                    admission that such intellectual property rights have been abandoned, have
                    been terminated or otherwise expired by their terms, or have been assigned
                    or otherwise transferred pursuant to a sale, acquisition, or other transaction.
                    Conversely, inclusion of certain intellectual property should not be
                    construed as an admission that such intellectual property rights have not
                    been abandoned, terminated or otherwise expired by their terms, or have not
                    been assigned or otherwise transferred pursuant to a sale, acquisition, or
                    other transaction.

19.       Global Notes Control. If the Schedules or Statements differ from any of the
          foregoing Global Notes, the Global Notes shall control.

Specific Notes for Schedules

1.        Schedule A/B.

          a.        A/B.3. The values provided for in Schedule A/B, Item 3 for each account
                    for a given Debtor reflects the ending cash balance of such account as of the
                    Petition Date.

          b.        A/B.8. Prepayment values provided for in Schedule A/B, Item 8 are the net
                    book value listed in the Debtors’ books and records as of June 30, 2018.

          c.        A/B.10–12. Accounts receivable values and any allowances thereof
                    provided for in Schedule A/B, Items 11 and 12 are as of the Petition Date.

          d.        A/B.19–22. Inventory values provided for in Schedule A/B, Items 19
                    through 22 are the net book value listed in the Debtors’ books and records
                    as of the Petition Date.

          e.        A/B.28–32. Values provided for in Schedule A/B, Items 28 through 32 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          f.        A/B.39–42. Values provided for in Schedule A/B, Items 39 through 42 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          g.        A/B.47–50. Values provided for in Schedule A/B, Items 47 through 50 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.
                                                  8
WEIL:\96694700\9\64643.0004
     Case 18-11699-MFW              Doc 755      Filed 12/10/18      Page 11 of 144




          h.        A/B.55. Real property values provided for in Schedule A/B, Item 55 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          i.        A/B.70–77. Despite exercising their commercially reasonable efforts to
                    identify all known assets, the Debtors may not have listed all of their causes
                    of action or potential causes of action against third parties as assets in their
                    Schedules.

                    Intercompany receivables between the Debtors and (i) other Debtors or
                    (ii) their non-Debtor affiliates are reported on Schedule A/B, per the
                    Debtors’ books and records.

2.        Schedule D. Certain of the claims listed on Schedule D, as well as the Guarantees
          of those claims listed on Schedule H, arose and were incurred on various dates; a
          determination of the date upon which each claim arose or was incurred would be
          unduly burdensome and cost prohibitive. Accordingly, not all of these various
          dates are included for each such claim. To the best of the Debtors’ knowledge, all
          claims listed on Schedule D arose or were incurred before the Petition Date. The
          amounts in Schedule D are consistent with the Debtors’ stipulations set forth in the
          Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured
          Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate
          Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority
          Claims (IV) Modifying the Automatic Stay, and (V) Granting Related Relief (ECF
          No. 217) (the “Final DIP Order”), which are subject to investigation and challenge
          by the Creditors’ Committee or other parties in interest, all as more fully set forth
          in the Final DIP Order.

          Except as otherwise agreed to or stated pursuant to a stipulation or order entered by
          the Bankruptcy Court that is or becomes final, including the Final DIP Order, the
          Debtors and their estates and, subject to the foregoing limitations, note as follows:
          (a) although the Debtors may have scheduled claims of various creditors as secured
          claims for informational purposes, no current valuation of the Debtors’ assets in
          which such creditors may have a lien has been undertaken; (b) the Debtors have
          included the results of UCC lien searches performed before the Petition Date; and
          (c) the descriptions provided on Schedule D only are intended to be a summary.
          Reference to the applicable loan agreements and related documents is necessary for
          a complete description of the collateral and the nature, extent, and priority of any
          liens.

          Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
          collateral relating to the debt contained on Schedule D are contained in the
          Declaration of John C. DiDonato in Support of Debtors’ Chapter 11 Petitions and
          First Day Relief (ECF No. 3). The Debtors have listed only the administrative
          agent as the named creditor with respect to the Fourth Amended and Restated
          Credit Agreement, dated December 18, 2012 (as amended, modified, or restated
          from time to time, the “Prepetition Credit Agreement”). The obligations under

                                                   9
WEIL:\96694700\9\64643.0004
     Case 18-11699-MFW              Doc 755     Filed 12/10/18      Page 12 of 144




          the Prepetition Credit Agreement are secured by a first priority lien on substantially
          all of the Debtors’ assets. Various parties may have also asserted liens against
          collateral securing the Prepetition Credit Agreement, which liens could be
          permitted thereunder.

          Except as specifically stated herein, real property lessors, equipment lessors, utility
          companies, and other parties which may hold security deposits or other security
          interests have not been listed on Schedule D. The Debtors have not listed on
          Schedule D any parties whose claims may be secured through rights of setoff,
          deposits, or advance payments posted by, or on behalf of, the Debtors, or judgment
          or statutory lien rights.

3.        Schedule E/F

          a.        (Part 1). Certain of the claims listed on Schedule E/F (Part 1) arose and
                    were incurred on various dates; a determination of the date upon which each
                    claim arose or was incurred would be unduly burdensome and cost
                    prohibitive. Accordingly, not all of these various dates are included for each
                    such claim.

                    The liabilities listed on Schedule E/F (Part 1) do not reflect any analysis of
                    such claims under sections 503 or 507 of the Bankruptcy Code. The
                    Debtors reserve the right to dispute or challenge whether creditors listed on
                    Schedule E/F are entitled to priority status pursuant to sections 503 or 507
                    of the Bankruptcy Code.

                    The Debtors have not listed certain wage or related obligations that have
                    been paid in full pursuant to the Wages Orders on Schedule E/F; however,
                    to the extent such obligations have been satisfied in part pursuant to the
                    Wages Orders and remain outstanding, the Debtors have included such
                    outstanding amounts on Schedule E/F.

                    Claims owing to various taxing authorities to which the Debtors potentially
                    may be liable are included on the Debtors’ Schedule E/F. Certain of such
                    claims, however, may be subject to ongoing audits or the Debtors otherwise
                    are unable to determine with certainty the amount of the remaining claims
                    listed on Schedule E/F. Therefore, the Debtors have listed all such claims
                    as contingent and unliquidated, pending final resolution of ongoing audits
                    or other outstanding issues.

          b.        (Part 2). The Debtors have exercised their commercially reasonable efforts
                    to list all liabilities on Schedule E/F of each applicable Debtor. As a result
                    of the Debtors’ consolidated operations, however, the reader should review
                    Schedule E/F for all Debtors in these cases for a complete understanding of
                    the unsecured debts of the Debtors. Certain creditors listed on Schedule E/F
                    may owe amounts to the Debtors, and, as such, the Debtors may have valid
                    setoff and recoupment rights with respect to such amounts. The amounts

                                                 10
WEIL:\96694700\9\64643.0004
     Case 18-11699-MFW              Doc 755     Filed 12/10/18      Page 13 of 144




                    listed on Schedule E/F may not reflect any such right of setoff or
                    recoupment, and the Debtors reserve all rights to assert the same and to
                    dispute and challenge any setoff or recoupment rights that may be asserted
                    against the Debtors by a creditor. Additionally, certain creditors may assert
                    mechanic’s, materialman’s, or other similar liens against the Debtors for
                    amounts listed on Schedule E/F. The Debtors reserve their rights to dispute
                    and challenge the validity, perfection, and immunity from avoidance of any
                    lien purported to be perfected by a creditor listed on Schedule E/F of any
                    Debtor. In addition, certain claims listed on Schedule E/F (Part 2) may be
                    entitled to priority under section 503(b)(9) of the Bankruptcy Code.

                    With respect to those unsecured notes issued under the Credit Agreement,
                    dated April 4, 2018, with Cherokee Partners, L.L.C., East Plant Investment
                    L.L.C., and Eight Partners LLC, each of those entities have joint and several
                    rights to the full amount of the notes issued thereunder.

                    The Debtors have included trade creditors and taxing authorities on
                    Schedule E/F, some of whose claims have been satisfied, in whole or in part,
                    pursuant to the First Day Orders. Notwithstanding the foregoing, the
                    Debtors have reflected the prepetition liabilities of such trade creditors and
                    taxing authorities as of the Petition Date. Moreover, Schedule E/F does not
                    include certain balances including deferred liabilities, accruals, or general
                    reserves. The accruals primarily represent general estimates of liabilities
                    and do not represent specific claims as of the Petition Date. The Debtors
                    have made reasonable efforts to include as contingent, unliquidated, or
                    disputed the claim of any party not included on the Debtors’ open accounts
                    payable that is associated with an account that has an accrual or receipt not
                    invoiced.

                    Intercompany payables among the Debtors and (i) other Debtors or (ii) their
                    non-Debtor affiliates are reported on Schedule E/F, per the Debtors’ books
                    and records, which may or may not result in allowed or enforceable claims
                    by or against a given Debtor. The intercompany payables also may be
                    subject to recoupment, netting, or other adjustments made pursuant to
                    customary intercompany policies and practices not reflected in the
                    Schedules.

                    To the extent practicable, Schedule E/F is intended to reflect the balance as
                    of the Petition Date, with adjustments for certain postpetition Bankruptcy
                    Court-approved payments relating to employees. Despite the Debtors’
                    reasonable best efforts, to the extent an unsecured claim has been paid or
                    may be paid, it is possible such claim is not included on Schedule E/F.
                    Certain Debtors may pay additional claims listed on Schedule E/F during
                    these chapter 11 cases pursuant to these and other orders of the Bankruptcy
                    Court and the Debtors reserve all of their rights to update Schedule E/F to
                    reflect such payments or to modify the claims register to account for the
                    satisfaction of such claim. Additionally, Schedule E/F does not include any

                                                 11
WEIL:\96694700\9\64643.0004
     Case 18-11699-MFW            Doc 755     Filed 12/10/18     Page 14 of 144




                    potential rejection damage claims of the counterparties to executory
                    contracts and unexpired leases that may be rejected.

4.        Schedule G. Although reasonable efforts have been made to ensure the accuracy
          of Schedule G regarding executory contracts and unexpired leases (collectively,
          the “Agreements”), review is ongoing and inadvertent errors, omissions or
          overinclusion may have occurred. The Debtors may have entered into various other
          types of Agreements in the ordinary course of their businesses, such as indemnity
          agreements, supplemental agreements, and amendments/letter agreements that may
          not be set forth in Schedule G. In addition, as described herein, certain non-
          disclosure agreements or other confidential information have been omitted, as well
          as certain short-term purchase and sales orders given their large number and
          transitory nature. The Debtors have also omitted various offer letters to employees
          because listing them would be unduly burdensome and cost prohibitive under the
          circumstances.

          The Agreements listed on Schedule G may have expired or may have been
          modified, amended, or supplemented from time to time by various amendments,
          restatements, waivers, estoppel certificates, letter and other documents, instruments
          and agreements that may not be listed on Schedule G. Executory agreements that
          are oral in nature have not been included in Schedule G. Certain of the Agreements
          listed on Schedule G may have been entered into on behalf of more than one of the
          Debtors.

5.        Schedule H. The Debtors are party to the Prepetition Credit Agreement, which
          was executed by multiple Debtors. The obligations of guarantors under the
          Prepetition Credit Agreement are noted on Schedule H for each individual debtor.
          Furthermore, the Debtors may not have identified certain guarantees that are
          embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of
          creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors.
          To the extent there are guarantees connected with any joint ventures to which the
          Debtors may be a party, such agreements are not identified in the Debtors’
          Schedules.



Specific Notes for Statements

1.        Statement 2. NORDAM operates a small producing ranch. NORDAM’s
          accounting treatment of the ranch’s operations is to setoff the revenue against the
          cost to operate the ranch, which is typically recorded at the end of the fiscal year.

2.        Statement 3. The obligations of the Debtors are primarily paid by NORDAM,
          notwithstanding the fact that certain obligations may be obligations of one or more
          of the affiliated Debtors or foreign, non-Debtor affiliates.

                                               12
WEIL:\96694700\9\64643.0004
     Case 18-11699-MFW            Doc 755     Filed 12/10/18      Page 15 of 144




          The payments disclosed in Statement 3 are based on payments made by the Debtors
          with payment dates from April 23, 2018 to July 22, 2018. The actual dates that
          cash cleared the Debtors’ bank accounts may differ based on the form of payment.
          The Debtors’ accounts payable system does not include the corresponding payment
          clear dates and compiling this data would have required a time-consuming manual
          review of individual bank statements. It is expected, however, that many payments
          included in Statement 3 have payment clear dates that are the same as payment
          dates (e.g., wires and other forms of electronic payments).

3.        Statement 4. The Debtors have filed a motion to seal the information requested in
          Statement 4.

4.        Statement 5. On occasion, the Debtors may return damaged or unsatisfactory
          goods to vendors or suppliers in the ordinary course of business. Other than
          ordinary course items, the Debtors are not aware of any property that has been
          returned to the seller.

5.        Statement 6. The Debtors maintain certain customer programs, including return
          and refund programs pursuant to which customers may receive credits. The
          Debtors have used their reasonable efforts to reflect setoffs made by creditors
          without permission that they are aware of; however, there may be instances where
          such a setoff has occurred without the Debtors’ knowledge.

6.        Statement 7. The Debtors have used reasonable efforts to report all legal actions,
          proceedings, investigations, arbitrations, mediations, and audits by federal or state
          agencies in which the Debtors were involved in any capacity within one year before
          the Petition Date. The Debtors reserve their rights to assert that neither the Debtors
          nor any affiliate of the Debtors is an appropriate party to such actions or
          proceedings. For the avoidance of doubt, the Debtors have excluded actions
          relating to workers’ compensation claims from Statement 7.

7.        Statement 10. Amounts listed herein were for events that were reported or tracked
          for insurance purposes. De minimis losses are not separately tracked by the Debtors
          and were not included on Statement 10.

8.        Statement 11. The Debtors have used reasonable efforts to identify payments for
          services of any entities who provided consultation concerning debt counseling or
          restructuring services, relief under the Bankruptcy Code or preparation of a petition
          in bankruptcy within one year immediately before the Petition Date, which are
          identified in NORDAM’s response to Statement 11. Additional information
          regarding the Debtors’ retention of professional service firms is more fully
          described in the individual retention applications for those firms and related orders.

9.        Statement 13. The Debtors may, from time to time and in the ordinary course of
          business, transfer equipment and other assets or sell certain equipment and other
          assets to third parties. These types of ordinary course transfers have not been
          disclosed in Statement 13. The Debtors further do not take any position with

                                               13
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW          Doc 755     Filed 12/10/18     Page 16 of 144




          respect to whether transfers identified in response to Statement 13 are made in the
          ordinary course of business. Certain transfers listed in this response are included
          solely out of an abundance of caution.

10.       Statement 20. In the ordinary course of business, the Debtors store various tooling,
          rotables, and other equipment in various locations, as is customary in the aerospace
          industry. The Debtors have used their reasonable efforts to identify the locations
          of each such piece of property.

11.       Statement 21. Certain of the Debtors’ suppliers provide inventory to the Debtors
          on a consignment basis. Such goods are stored in the Debtors’ facilities; however,
          ownership and payment obligation for the goods do not transfer until such time as
          the Debtors require the goods for production use.

          Furthermore, in the ordinary course of their business the Debtors utilize customer-
          owned tooling in the manufacture of product. The Debtors have made reasonable
          efforts to include all property held for another party. Although reasonable efforts
          have been made to ensure the accuracy of Statement 21, review is ongoing and
          inadvertent errors, omissions or overinclusion may have occurred.

12.       Statement 26(d). Over the past two years, the Debtors have provided their
          financial statements via physical and electronic mail to various parties in the
          ordinary course of business, including current or potential secured lenders,
          government entities, shareholders, customers, and other interested parties.

13.       Statement 30. The Debtors have filed a motion to seal the information requested in
          Statement 30.



                                 ***********************




                                              14
WEIL:\96694700\9\64643.0004
                                       Case 18-11699-MFW                                     Doc 755                 Filed 12/10/18                        Page 17 of 144
  Fill in this information to identify the case:

 Debtor        The NORDAM Group, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number           18-11699
  (if known)
                                                                                                                                                                            þ Check if this is an
                                                                                                                                                                               amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                       12/15



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a. Real property:
                                                                                                                                                                            $36,403,766.29
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                            $429,771,769.57
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            + unknown amount


     1c. Total of all property:
                                                                                                                                                                            $466,175,535.86
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           + unknown amount




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                            $266,521,739.00
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .                                                         + unknown amount



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                            $9,138,944.53
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          + unknown amount


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +         $92,225,700.15
                                                                                                                                                                            + unknown amount




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                            $367,886,383.68
      Lines 2 + 3a + 3b                                                                                                                                                     + unknown amount




Official Form 206Sum                                                                                                                                                                   Page 1 of 1
                                Case 18-11699-MFW                  Doc 755         Filed 12/10/18         Page 18 of 144
  Fill in this information to identify the case:

 Debtor        The NORDAM Group, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         18-11699
  (if known)
                                                                                                                                    þ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 12/15

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       2.1.        PETTY CASH                                                                                                                   $2,109.93

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.        JPMORGAN CHASE BANK, N.A. (CONTROL                 CHECKING ACCOUNT            6190                                       $814,942.46
                   ACCOUNT)
       3.2.        JPMORGAN CHASE BANK, N.A. (ZBA                     CHECKING ACCOUNT            6220                                              $0.00
                   DISBURSEMENT ACCOUNT
       3.3.        JPMORGAN CHASE BANK, N.A. (ZBA PAYROLL             CHECKING ACCOUNT            6210                                              $0.00
                   ACCOUNT)
       3.4.        JPMORGAN CHASE BANK, N.A. (ZBA RECEIPTS            DEPOSIT ACCOUNT             6200                                              $0.00
                   ACCOUNT)
 4.    OTHER CASH EQUIVALENTS
       N/A

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                          $817,052.39
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest




Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                       Page 1 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                     Doc 755      Filed Case
                                                                            12/10/18            Page
                                                                                 number (if known)     19 of 144
                                                                                                   18-11699
              (Name)


                                                                                                                   Current value of
                                                                                                                   debtor’s interest

 7.   DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
      DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
      7.1.        AIRCRAFT INTERIORS EXPO (AIX) - TRADESHOW DEPOSIT                                                            $9,286.87
      7.2.        DIBERT TRUST (MIDWEST PRECISION) - LEASE DEPOSIT                                                             $5,500.00
      7.3.        GRUPO AMERICAN INDUSTRIES - FACILITY RENT DEPOSIT                                                           $63,386.26
      7.4.        GRUPO AMERICAN INDUSTRIES - UTILITIES                                                                       $45,242.74
      7.5.        MRO - TRADESHOW DEPOSIT                                                                                     $26,050.00

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        AEROXCHANGE LTD - PREPAYMENT                                                                                $5,000.02
      8.2.        APPLIED AUTOMATION (AAT3) - PREPAYMENT                                                                      $8,809.16
      8.3.        ARSA - PREPAYMENT                                                                                           $8,816.64
      8.4.        ARTHUR J GALLAGHER RISK MGT SERVICES - PREPAYMENT                                                         $931,052.17
      8.5.        ASC PROCESSING SYSTEMS - PREPAYMENT                                                                        $22,800.00
      8.6.        BOEING - PREPAYMENT                                                                                        $82,358.36
      8.7.        BOK ARENA LEASE - PREPAYMENT                                                                                $1,766.97
      8.8.        BRÜEL & KJÆR - PREPAYMENT                                                                                    $758.22
      8.9.        CENIT - PREPAYMENT                                                                                          $9,747.47
      8.10.       CG TECH - PREPAYMENT                                                                                        $1,112.50
      8.11.       CONVERGENT - PREPAYMENT                                                                                     $6,220.76
      8.12.       CORNERSTONE - PREPAYMENT                                                                                   $46,034.92
      8.13.       DELL DIRECT - PREPAYMENT                                                                                   $48,438.79
      8.14.       DIRECTORS DESK LLC - PREPAYMENT                                                                             $3,802.10
      8.15.       DMI DELL MED BUS - PREPAYMENT                                                                              $17,447.91
      8.16.       ECAD SOFTWARE/TRAINING - PREPAYMENT                                                                         $1,567.50
      8.17.       EVERBRIDGE - PREPAYMENT                                                                                     $5,950.02
      8.18.       EXCEL4APPS - PREPAYMENT                                                                                    $14,082.57
      8.19.       GAMA - DUES PREPAYMENT                                                                                      $3,575.03
      8.20.       GARTNER GROUP - PREPAYMENT                                                                                 $52,341.67
      8.21.       GE TECHNICAL DATA - PREPAYMENT                                                                            $201,250.05
      8.22.       GOODRICH - PREPAYMENT                                                                                       $8,041.65
      8.23.       GOODRICH UTC - PREPAYMENT                                                                                  $25,833.31
      8.24.       HEXAGON - PREPAYMENT                                                                                        $3,087.00
      8.25.       IBASET (SOLUMINA) - PREPAYMENT                                                                            $130,278.21
      8.26.       IBM/KENEXA - PREPAYMENT                                                                                     $2,718.71
      8.27.       INGERSOLL - PREPAYMENT                                                                                     $19,249.98
      8.28.       INTERNATIONAL AERO ENGINES - PREPAYMENT                                                                     $2,340.35
      8.29.       J.D. YOUNG - PREPAYMENT                                                                                     $7,732.20
      8.30.       JUNOT SYSTEMS - PREPAYMENT                                                                                  $2,832.49
      8.31.       KRONOS - PREPAYMENT                                                                                         $4,899.33
      8.32.       KUBOTEK - PREPAYMENT                                                                                        $2,271.65
      8.33.       LENEVO US - PREPAYMENT                                                                                      $1,226.65
      8.34.       LIVETILES - PREPAYMENT                                                                                     $39,420.00
      8.35.       MAC SYSTEMS - PREPAYMENT                                                                                    $9,762.50
      8.36.       MAJENTA SOLUTIONS - PREPAYMENT                                                                             $22,917.37
      8.37.       MEDIAPRO - PREPAYMENT                                                                                      $10,162.49
      8.38.       MINITAB - PREPAYMENT                                                                                        $9,640.00
      8.39.       MSLI GP - PREPAYMENT                                                                                       $72,695.00
      8.40.       NEW RIVER KINEMATICS - PREPAYMENT                                                                          $44,465.83
      8.41.       NICE SRL - PREPAYMENT                                                                                      $13,575.98
      8.42.       NMX - MONTHLY RENT PRE-PAYMENT                                                                             $64,653.99
      8.43.       OKLAHOMA STATE CHAMBER - PREPAYMENT                                                                         $1,072.07
      8.44.       OPEN SYSTEMS - PREPAYMENT                                                                                   $7,890.04
      8.45.       OPEN TEXT - PREPAYMENT                                                                                      $6,213.52
      8.46.       OVERSIGHT SYSTEMS INC - PREPAYMENT                                                                         $12,497.48
      8.47.       PARAMETRIC TECHOLOLGY - PREPAYMENT                                                                         $10,040.00
      8.48.       PAYFACTOR - PREPAYMENT                                                                                     $12,317.94



Official Form 206A/B                       Schedule A/B: Assets - Real and Personal Property                                 Page 2 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                               Doc 755        Filed Case
                                                                                        12/10/18            Page
                                                                                             number (if known)     20 of 144
                                                                                                               18-11699
              (Name)


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.49.       PCPC DIRECT LTD - PREPAYMENT                                                                                                 $3,984.46
      8.50.       PRESIDIO NETWORKED - PREPAYMENT                                                                                             $19,311.96
      8.51.       PRESIDIO NETWORKED SOLUTIONS - PREPAYMENT                                                                                   $21,351.60
      8.52.       PROSTEP - PREPAYMENT                                                                                                        $11,675.41
      8.53.       READSOFT (KOFAX) - PREPAYMENT                                                                                               $26,752.88
      8.54.       REED BUSINESS INFO - PREPAYMENT                                                                                             $18,333.31
      8.55.       SAP AMERICA - PREPAYMENT                                                                                                   $170,610.31
      8.56.       SEAL SYSTEMS - PREPAYMENT                                                                                                   $13,950.52
      8.57.       SHI - PREPAYMENT                                                                                                           $378,562.73
      8.58.       SHI INTERNATIONAL - PREPAYMENT                                                                                              $15,315.01
      8.59.       SIEMENS (FORMERLY ANALYSIS & DESIGN) - PREPAYMENT                                                                           $57,815.02
      8.60.       SIEMENS PLM SOFTWARE - PREPAYMENT                                                                                           $22,334.54
      8.61.       SIGMA TECHNOLOGY - PREPAYMENT                                                                                              $364,053.12
      8.62.       STEALTHBITS TECHNOLOGY - PREPAYMENT                                                                                         $16,905.00
      8.63.       THE HARTFORD - PREPAYMENT                                                                                                   $67,821.00
      8.64.       TULSA CHAMBER-2018 CONGRESSIONAL - PREPAYMENT                                                                                $2,502.49
      8.65.       TULSA CHAMBER-2018 EDUCATION - PREPAYMENT                                                                                    $1,251.22
      8.66.       TULSA DRILLERS SUITE - PREPAYMENT                                                                                            $8,169.97
      8.67.       TULSA REGIONAL CHAMBER 2018 - PREPAYMENT                                                                                     $5,594.85
      8.68.       TULSAIR - DEPOSIT ON AIRCRAFT                                                                                               $37,464.93
      8.69.       VIRTEK LASER PROJECTION - PREPAYMENT                                                                                         $7,478.87
      8.70.       WEST - PREPAYMENT                                                                                                            $4,950.00
      8.71.       YPO - STRATEGIC - PREPAYMENT                                                                                                  $362.50
      8.72.       ZCORP - D3 TECHNOLOGIES - PREPAYMENT                                                                                        $14,163.64
      8.73.       ZOHO CORP - PREPAYMENT                                                                                                       $7,483.10

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                     $3,468,432.84


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨    No. Go to Part 4.
      þ    Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 11. ACCOUNTS RECEIVABLE
      90 DAYS OR LESS                            $43,148,623.27                       ($2,428,555.70)        = è                          $40,720,067.57
                                                                   -
                                                     face amount       doubtful or uncollectable accounts
      OVER 90 DAYS OLD                            $1,292,828.43                                 ($0.00)      = è                            $1,292,828.43
                                                                   -
                                                     face amount       doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                              $42,012,896.00


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨    No. Go to Part 5.
      þ    Yes. Fill in the information below.


                                                                                                            Valuation method used   Current value of
                                                                                                            for current value       debtor’s interest



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                           Page 3 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                           Doc 755       Filed Case
                                                                                   12/10/18            Page
                                                                                        number (if known)     21 of 144
                                                                                                          18-11699
              (Name)


                                                                                                   Valuation method used   Current value of
                                                                                                   for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      N/A

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      Name of entity                                                              % of ownership
      15.1.       NACELLE MANUFACTURING 1 LLC                                         100%         NET BOOK VALUE                       $750.00
      15.2.       NACELLE MANUFACTURING 23 LLC                                        100%         NET BOOK VALUE                          $0.00
      15.3.       NAL JV INVESTMENT                                                   100%         NET BOOK VALUE                     $84,633.26
      15.4.       NORDAM INTERNATIONAL MARKETING LIMITED                              100%         NET BOOK VALUE                          $0.00
      15.5.       NORDAM SIGNAPORE LIMITED                                            100%         NET BOOK VALUE                          $0.00
      15.6.       NORDAM UK LIMITED                                                   100%         NET BOOK VALUE                 $13,489,594.88
      15.7.       PARTPILOT LLC                                                       100%         NET BOOK VALUE                          $0.00
      15.8.       TNG DISC, INC.                                                      100%         NET BOOK VALUE                      $2,500.00

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      N/A

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                         $13,577,478.14


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      ¨     No. Go to Part 6.
      þ     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of       Valuation method used   Current value of
                                                      physical inventory   debtor's interest       for current value       debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS
      19.1.       RAW MATERIALS                      VARIOUS (CYCLE              $98,878,708.86    NET BOOK VALUE                 $98,878,708.86
                                                     COUNT)
 20. WORK IN PROGRESS
      20.1.       WORK IN PROGRESS                   N/A                       $100,307,054.37     NET BOOK VALUE                $100,307,054.37

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE
      21.1.       FINISHED GOODS                     VARIOUS (CYCLE               $4,505,858.02    NET BOOK VALUE                  $4,505,858.02
                                                     COUNT)
 22. OTHER INVENTORY OR SUPPLIES
      22.1.       OTHER INVENTORY OR SUPPLIESN/A                                 $50,907,354.28    NET BOOK VALUE                 $50,907,354.28

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                        $254,598,975.53

 24. Is any of the property listed in Part 5 perishable?
     ¨ No
     þ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     ¨ No
     þ Yes      Book value     $9,146,990.29 Valuation method NET BOOK VALUE                                          Current value
                                                                                                                                  $9,146,990.29

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 4 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                           Doc 755       Filed Case
                                                                                   12/10/18            Page
                                                                                        number (if known)     22 of 144
                                                                                                          18-11699
              (Name)


 Part 6:      FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      ¨     No. Go to Part 7.
      þ     Yes. Fill in the information below.


          General description                                              Net book value of      Valuation method used   Current value of
                                                                           debtor's interest      for current value       debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED
      N/A

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH EXAMPLES:
     LIVESTOCK, POULTRY, FARM-RAISED FISH
      29.1.       FARM ANIMALS                                                        $5,600.93   NET BOOK VALUE                      $5,600.93

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
     THAN TITLED MOTOR VEHICLES)
      30.1.       FARM MACHINERY & EQUIPMENT                                          $2,203.12   NET BOOK VALUE                      $2,203.12

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED
      N/A

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6
      N/A

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                             $7,804.05

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     ¨ No
     þ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of      Valuation method used   Current value of
                                                                           debtor's interest      for current value       debtor’s interest
                                                                           (Where available)

 39. OFFICE FURNITURE
      39.1.       OFFICE FURNITURE                                                 $373,553.91    NET BOOK VALUE                   $373,553.91

 40. OFFICE FIXTURES
      N/A

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       OFFICE EQUIPMENT INCLUDING COMPUTERS +                         $13,416,555.35   NET BOOK VALUE                $13,416,555.35
                  SOFTWARE



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 5 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                             Doc 755       Filed Case
                                                                                     12/10/18            Page
                                                                                          number (if known)     23 of 144
                                                                                                            18-11699
              (Name)



          General description                                                 Net book value of     Valuation method used   Current value of
                                                                              debtor's interest     for current value       debtor’s interest
                                                                              (Where available)

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS,
     PRINTS, OR OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA
     AND CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER
     COLLECTIONS, MEMORABILIA, OR COLLECTIBLES
      42.1.       ARTWORK (PAINTINGS AND SCULPTURES)                                 $344,139.63    NET BOOK VALUE                   $344,139.63

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                         $14,134,248.89


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used   Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value       debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      47.1.       AUTOMOBILE - 1975 PINZGAVER TRUCK                                         $0.00   NET BOOK VALUE                          $0.00
      47.2.       AUTOMOBILE - 1996 CHEVROLET PICKUP                                        $0.00   NET BOOK VALUE                          $0.00
      47.3.       AUTOMOBILE - 2000 1/2 TON DODGE TRUCK                                     $0.00   NET BOOK VALUE                          $0.00
      47.4.       AUTOMOBILE - 2000 DODGE CARAVAN SE                                        $0.00   NET BOOK VALUE                          $0.00
      47.5.       AUTOMOBILE - 2000 INTERNATIONAL DIESEL TRUCK                          $1,259.21   NET BOOK VALUE                      $1,259.21
      47.6.       AUTOMOBILE - 2000 INTERNATIONAL DIESEL TRUCK                              $0.00   NET BOOK VALUE                          $0.00
      47.7.       AUTOMOBILE - 2005 CHEVROLET C2500 DH                                      $0.00   NET BOOK VALUE                          $0.00
      47.8.       AUTOMOBILE - 2005 V6 5-SPEED FORD RANGER                                  $0.00   NET BOOK VALUE                          $0.00
      47.9.       AUTOMOBILE - 2006 F250 FORD TRUCK                                         $0.00   NET BOOK VALUE                          $0.00
      47.10.      AUTOMOBILE - 2008 FORD F350 TRUCK                                         $0.00   NET BOOK VALUE                          $0.00
      47.11.      AUTOMOBILE - 2012 CHEVROLET EXPRESS VAN                                   $0.00   NET BOOK VALUE                          $0.00
      47.12.      AUTOMOBILE - 2013 FORD F250 3/4 TRUCK                                     $0.00   NET BOOK VALUE                          $0.00
      47.13.      AUTOMOBILE - 2014 FORD F-350 DUALLY                                       $0.00   NET BOOK VALUE                          $0.00
      47.14.      AUTOMOBILE - 2014 INTL BOX TRUCK                                          $0.00   NET BOOK VALUE                          $0.00
      47.15.      AUTOMOBILE - DUMP TRUCK                                                   $0.00   NET BOOK VALUE                          $0.00
      47.16.      AUTOMOBILE - GOOSE BODY FOR PICKUP                                        $0.00   NET BOOK VALUE                          $0.00
      47.17.      AUTOMOBILE - HAMMERHEAD GTS 150 GO CART                               $1,223.44   NET BOOK VALUE                      $1,223.44
      47.18.      AUTOMOBILE - HAMMERHEAD GTS 150 GO CART                               $1,092.24   NET BOOK VALUE                      $1,092.24
      47.19.      AUTOMOBILE - HAMMERHEAD GTS 150 GO CART                               $1,092.24   NET BOOK VALUE                      $1,092.24
      47.20.      AUTOMOBILE - MAINTENANCE TRUCK                                        $6,142.50   NET BOOK VALUE                      $6,142.50
      47.21.      AUTOMOBILE - MEXICO 2009 CHEYENNE CAB 4 X 2                               $0.00   NET BOOK VALUE                          $0.00
      47.22.      AUTOMOBILE - MMA TRAILER                                                  $0.00   NET BOOK VALUE                          $0.00
      47.23.      AUTOMOBILE - NARROW TUG                                               $7,657.78   NET BOOK VALUE                      $7,657.78
      47.24.      AUTOMOBILE - PICKUP (1997 CHEVY 1TON)                                     $0.00   NET BOOK VALUE                          $0.00
      47.25.      AUTOMOBILE - PICKUP 1997 CHEVROLET 3/4 TON                                $0.00   NET BOOK VALUE                          $0.00
      47.26.      AUTOMOBILE - PRISM TRUCK - FLATBED                                        $0.00   NET BOOK VALUE                          $0.00
      47.27.      AUTOMOBILE - TRUCK                                                        $0.00   NET BOOK VALUE                          $0.00
      47.28.      AUTOMOBILE - USED PICK-UP VEHICLE 1999 GMC C                              $0.00   NET BOOK VALUE                          $0.00
                  SIERRA



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 6 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                             Doc 755       Filed Case
                                                                                     12/10/18            Page
                                                                                          number (if known)     24 of 144
                                                                                                            18-11699
              (Name)


          General description                                                 Net book value of     Valuation method used   Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value       debtor’s interest
          HIN, or N-number)                                                   (Where available)

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS EXAMPLES: BOATS, TRAILERS, MOTORS, FLOATING HOMES, PERSONAL
     WATERCRAFT, AND FISHING VESSELS
      N/A

 49. AIRCRAFT AND ACCESSORIES
      N/A

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       ROTABLES                                                         $15,873,379.34   NET BOOK VALUE                $15,873,379.34

                                                                         AMENDED
      50.2.       OTHER MACHINERY, FIXTURES AND EQUIPMENT,                         $65,388,007.38   NET BOOK VALUE                $65,388,007.38
                  EXCLUDING FARM EQUIPMENT (SEE ATTACHED
                  EXHIBIT TO SCHEDULE A/B)
 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                         $81,279,854.13


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used   Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value       debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.  BUILDINGS - 18574 S 253RD E AVE100% OWNERSHIP                             $41,659.32   NET BOOK VALUE                     $41,659.32
             HASKELL, OK, 74436
      55.2.  BUILDINGS - 6910 N WHIRLPOOL 100% OWNERSHIP                            $7,229,608.00   NET BOOK VALUE                  $7,229,608.00
             DR TULSA, OK, 74117
      55.3.  BUILDINGS - 6911 N. WHIRLPOOL 100% OWNERSHIP                               $1,574.20   NET BOOK VALUE                      $1,574.20
             DR. TULSA, OK, 74117
      55.4.  BUILDINGS - TULSA, OK          100% OWNERSHIP                             $85,681.42   NET BOOK VALUE                     $85,681.42
      55.5.  LAND - 3.12 ACRES HUNT TRACK -100% OWNERSHIP                              $45,719.11   NET BOOK VALUE                     $45,719.11
             HASKELL, OK
      55.6.  LAND - 5.4 ACRES (MOSIER       100% OWNERSHIP                             $93,161.29   NET BOOK VALUE                     $93,161.29
             PROPERTY) - TULSA, OK
      55.7.  LAND - 56.84 A-LAND-INS        100% OWNERSHIP                           $617,750.42    NET BOOK VALUE                   $617,750.42
             BUILDING - 11200 EAST PINE
             STREET TULSA, OK, 74116
      55.8.  LAND - ADDITION TO             100% OWNERSHIP                              $1,643.00   NET BOOK VALUE                      $1,643.00
             ASSET#51832 EARNST AND
             ABSTRACT MONEYS - 11200 EAST
             PINE STREET TULSA, OK, 74116
      55.9.  LAND - CEID LAND AT CHEROKEE 100% OWNERSHIP                             $342,391.97    NET BOOK VALUE                   $342,391.97
             IND PARK - TULSA, OK
      55.10. LAND - ESCROW ON 5.4 ACRES - 100% OWNERSHIP                                $2,000.00   NET BOOK VALUE                      $2,000.00
             TULSA, OK




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                  Page 7 of 12
 Debtor                      Case 18-11699-MFW
             The NORDAM Group, Inc.                             Doc 755       Filed Case
                                                                                    12/10/18            Page
                                                                                         number (if known)     25 of 144
                                                                                                           18-11699
             (Name)

 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of      Valuation method used   Current value of
          Include street address or other description   of debtor’s         debtor's interest      for current value       debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.11.     LAND - KNOCKE PROPERTY -         100% OWNERSHIP                    $593,058.35    NET BOOK VALUE                   $593,058.35
                 ORIGINAL STONEBLUFF
                 PURCHASE - MUSKOGEE, OK
      55.12.     LAND - LAND PURCHASE - S.E.      100% OWNERSHIP                      $29,176.08   NET BOOK VALUE                     $29,176.08
                 CORNER OF I&S LAND AT
                 CHEROKE - 11200 EAST PINE
                 STREET TULSA, OK, 74116
      55.13.     LAND - LAND-LOT                  100% OWNERSHIP                    $677,758.85    NET BOOK VALUE                   $677,758.85
                 4-INTERCHANGE BUSINESS
                 PARK-EAST PLANT - TULSA, OK
      55.14.     LAND - LAND-LOT 6                100% OWNERSHIP                    $219,237.69    NET BOOK VALUE                   $219,237.69
                 INTERCHANGE BUSINESS
                 PARK-EAST PLANT - TULSA, OK
      55.15.     LAND - STONE BLUFF PROPERTY 100% OWNERSHIP                         $558,789.40    NET BOOK VALUE                   $558,789.40
                 (PURCHASE FROM NORMA YOST)
                 - 18574 S. 253RD E AVE. HASKELL,
                 OK, 74436
      55.16.     LAND - WAGNER CO LAND NEAR 100% OWNERSHIP                          $212,069.20    NET BOOK VALUE                   $212,069.20
                 STONE BLUFF-MILLER PROP -
                 TULSA, OK
      55.17.     LAND & BUILDING                  100% OWNERSHIP                    $598,487.12    NET BOOK VALUE                   $598,487.12
                 IMPROVEMENTS - 11200 E PINE
                 ST TULSA, OK, 74116
      55.18.     LAND & BUILDING                  100% OWNERSHIP                   $9,951,255.99   NET BOOK VALUE                  $9,951,255.99
                 IMPROVEMENTS - 18574 S 253RD
                 E AVE HASKELL, OK, 74436
      55.19.     LAND & BUILDING                  100% OWNERSHIP                    $675,321.97    NET BOOK VALUE                   $675,321.97
                 IMPROVEMENTS - 18901 PARQUE
                 INDUSTRIAL S CHIHUAHUA, CHI,
                 31183
      55.20.     LAND & BUILDING                  100% OWNERSHIP                   $3,475,594.94   NET BOOK VALUE                  $3,475,594.94
                 IMPROVEMENTS - 6910 N
                 WHIRLPOOL DR TULSA, OK, 74117
      55.21.     LAND & BUILDING                  100% OWNERSHIP                    $124,839.78    NET BOOK VALUE                   $124,839.78
                 IMPROVEMENTS - 6911 N
                 WHIRLPOOL DR TULSA, OK, 74117
      55.22.     LAND & BUILDING                  100% OWNERSHIP                    $620,375.54    NET BOOK VALUE                   $620,375.54
                 IMPROVEMENTS - 7018 N.
                 LAKEWOOD AVENUE TULSA, OK
                 74117 USA
      55.23.     LAND & BUILDING                  100% OWNERSHIP                      $30,558.14   NET BOOK VALUE                     $30,558.14
                 IMPROVEMENTS - TULSA, OK
      55.24.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                              $13,193.87   NET BOOK VALUE                     $13,193.87
                 1050 E. ARCHER TULSA, OK,
                 74120
      55.25.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                           $4,351,330.39   NET BOOK VALUE                  $4,351,330.39
                 11200 E PINE ST TULSA, OK,
                 74116
      55.26.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                              $16,208.11   NET BOOK VALUE                     $16,208.11
                 18574 S 253RD E AVE HASKELL,
                 OK, 74436
      55.27.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                              $31,940.39   NET BOOK VALUE                     $31,940.39
                 18901 PARQUE INDUSTRIAL S
                 CHIHUAHUA, CHI, 31183
      55.28.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                              $55,086.44   NET BOOK VALUE                     $55,086.44
                 2301 N 85TH E AVE TULSA, OK,
                 74115
      55.29.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                              $75,718.94   NET BOOK VALUE                     $75,718.94
                 6910 N. WHIRLPOOL DRIVE
                 TULSA, OK, 74117
      55.30.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                           $4,799,029.52   NET BOOK VALUE                  $4,799,029.52
                 6911 N WHIRLPOOL DR TULSA,
                 OK, 74117
      55.31.     LEASEHOLD IMPROVEMENTS - 100% OWNERSHIP                            $701,365.07    NET BOOK VALUE                   $701,365.07
                 7018 N LAKEWOOD TULSA, OK,
                 74117



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 8 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                             Doc 755      Filed Case
                                                                                    12/10/18            Page
                                                                                         number (if known)     26 of 144
                                                                                                           18-11699
              (Name)

 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property           Nature and extent   Net book value of    Valuation method used    Current value of
          Include street address or other description    of debtor’s         debtor's interest    for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and      interest in         (Where available)
          type of property (for example, acreage,        property
          factory, warehouse, apartment or office
          building), if available

      55.32. LEASEHOLD IMPROVEMENTS -                   100% OWNERSHIP              $132,181.78   NET BOOK VALUE                    $132,181.78
             TULSA, OK
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                      $36,403,766.29
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                                Net book value of    Valuation method used    Current value of
                                                                             debtor's interest    for current value        debtor’s interest
                                                                             (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.       SEE EXHIBIT 60 IN INITIAL FILING AT D.I. 323                        UNKNOWN                                        UNKNOWN

 61. INTERNET DOMAIN NAMES AND WEBSITES
      61.1.       MYNORDAM.COM                                                        UNKNOWN                                        UNKNOWN
      61.2.       MYNORDAM.COM                                                        UNKNOWN                                        UNKNOWN
      61.3.       NORDAM.COM                                                          UNKNOWN                                        UNKNOWN
      61.4.       NORDAM.COM                                                          UNKNOWN                                        UNKNOWN
      61.5.       NORDAM.INFO                                                         UNKNOWN                                        UNKNOWN
      61.6.       NORDAM.INFO                                                         UNKNOWN                                        UNKNOWN
      61.7.       NORDAM.NET                                                          UNKNOWN                                        UNKNOWN
      61.8.       NORDAM.NET                                                          UNKNOWN                                        UNKNOWN
      61.9.       NORDAMHANGAR.COM                                                    UNKNOWN                                        UNKNOWN
      61.10.      NORDAMHANGAR.COM                                                    UNKNOWN                                        UNKNOWN
      61.11.      NORDAMHEALTH.COM                                                    UNKNOWN                                        UNKNOWN
      61.12.      NORDAMHEALTH.COM                                                    UNKNOWN                                        UNKNOWN
      61.13.      NORDAMREPAIR.COM                                                    UNKNOWN                                        UNKNOWN
      61.14.      NORDAMREPAIR.COM                                                    UNKNOWN                                        UNKNOWN
      61.15.      NORDAMREPAIR.INFO                                                   UNKNOWN                                        UNKNOWN
      61.16.      NORDAMREPAIR.INFO                                                   UNKNOWN                                        UNKNOWN
      61.17.      NORDAMREPAIR.ONLINE                                                 UNKNOWN                                        UNKNOWN
      61.18.      NORDAMREPAIR.ONLINE                                                 UNKNOWN                                        UNKNOWN
      61.19.      OKLAHOMAFLIGHTNIGHT.COM                                             UNKNOWN                                        UNKNOWN
      61.20.      OKLAHOMAFLIGHTNIGHT.COM                                             UNKNOWN                                        UNKNOWN
      61.21.      OKLAHOMAFLIGHTNIGHT.ORG                                             UNKNOWN                                        UNKNOWN
      61.22.      OKLAHOMAFLIGHTNIGHT.ORG                                             UNKNOWN                                        UNKNOWN
      61.23.      STAKEHOLDERCAREERS.COM                                              UNKNOWN                                        UNKNOWN
      61.24.      STAKEHOLDERCAREERS.COM                                              UNKNOWN                                        UNKNOWN
      61.25.      TULSACHARITYFIGHTNIGHT.COM                                          UNKNOWN                                        UNKNOWN
      61.26.      TULSACHARITYFIGHTNIGHT.COM                                          UNKNOWN                                        UNKNOWN
      61.27.      TULSACHARITYFIGHTNIGHT.ORG                                          UNKNOWN                                        UNKNOWN
      61.28.      TULSACHARITYFIGHTNIGHT.ORG                                          UNKNOWN                                        UNKNOWN
      61.29.      TULSAFLIGHTNIGHT.COM                                                UNKNOWN                                        UNKNOWN


Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                 Page 9 of 12
 Debtor                      Case 18-11699-MFW
              The NORDAM Group, Inc.                           Doc 755       Filed Case
                                                                                   12/10/18            Page
                                                                                        number (if known)     27 of 144
                                                                                                          18-11699
              (Name)



          General description                                              Net book value of      Valuation method used   Current value of
                                                                           debtor's interest      for current value       debtor’s interest
                                                                           (Where available)

 61. INTERNET DOMAIN NAMES AND WEBSITES
      61.30.      TULSAFLIGHTNIGHT.COM                                               UNKNOWN                                            UNKNOWN
      61.31.      TULSAFLIGHTNIGHT.NET                                               UNKNOWN                                            UNKNOWN
      61.32.      TULSAFLIGHTNIGHT.NET                                               UNKNOWN                                            UNKNOWN
      61.33.      TULSAFLIGHTNIGHT.ORG                                               UNKNOWN                                            UNKNOWN
      61.34.      TULSAFLIGHTNIGHT.ORG                                               UNKNOWN                                            UNKNOWN

 62. LICENSES, FRANCHISES, AND ROYALTIES
      62.1.       AGREEMENT AND OMNIBUS AMENDMENT RELATING                        $1,708,602.00                                   $1,708,602.00
                  TO ROYALTY PAYMENTS FOR CF6 THRUST REVERSERS
                  DATED NOVEMBER 23, 2015 AMONG NORDAM,
                  GENERAL ELECTRIC COMPANY, AND MRA SYSTEMS,
                  INC.
      62.2.       EFFECTIVE 1/1/18 THE COMPANY HAS GRANTED A                         UNKNOWN                                            UNKNOWN
                  PERPETUAL NON-TRANSFERABLE LICENSE TO
                  MEGGITT AEROSPACE LIMITED (AND RELATED
                  ENTITIES) FOR CERTAIN RADOME IP FOR A ONE-TIME
                  FEE RECEIVED IN EARLY 2018.
 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      63.1.       CUSTOMER LIST                                                      UNKNOWN                                            UNKNOWN

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      64.1.       THERE ARE NUMEROUS CONFIDENTIAL AND                                UNKNOWN                                            UNKNOWN
                  PROPRIETARY PROCESSES, PROCEDURES,
                  TECHNIQUES, METHODS, AND COMPONENTS
                  DEVELOPED AND USED BY NORDAM IN ITS
                  MANUFACTURING AND/OR REPAIR PROGRAMS WHICH
                  CANNOT BE EASILY LISTED IN A SCHEDULE OF THIS
                  KIND.
 65. GOODWILL
      65.1.       GOODWILL OF SIMULATOR SCREEN BUSINESS                           $3,347,569.50                                   $3,347,569.50

 66   Total of Part 10.                                                                                                           $5,056,171.50
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                      + unknown amount

 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     ¨ No
     þ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨     No. Go to Part 12.
      þ     Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      N/A

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      TENNESSEE FRANCHISE TAX REFUND                                                              Tax year 2017                         UNKNOWN


Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 10 of 12
 Debtor                      Case 18-11699-MFW
             The NORDAM Group, Inc.                            Doc 755       Filed Case
                                                                                   12/10/18            Page
                                                                                        number (if known)     28 of 144
                                                                                                          18-11699
             (Name)


                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      N/A

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      Nature of claim           ON TIME DELIVERY AND OTHER DEFICIENCIES

      Amount requested    $465,894.97
      INS CLAIM AGAINST SANDERS COMPOSITES, INC. FOR MATERIAL BREACH OF CONTRACT LTA N2016244.                                      UNKNOWN
      VENDOR HAS NOT YET BEEN NOTIFIED.
 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      Nature of claim    CLAIMS AGAINST P&WC ARISING UNDER OR RELATED TO (A) THE LTPA AND OTHER BINDING DOCUMENTS AND
                         (B) ANY APPLICABLE NON-BANKRUPTCY LAW
      Amount requested   UNKNOWN
      PRATT & WHITNEY CANADA                                                                                UNKNOWN

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      N/A

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
      INTERCOMPANY RECEIVABLE - NORDAM EUROPE LIMITED                                                                            $1,373,103.93
      INTERCOMPANY RECEIVABLE - NORDAM SINGAPORE PTE LTD                                                                          $607,712.70
      INTERCOMPANY RECEIVABLE - NORDAM UK LIMITED                                                                                   $29,535.60
      INTERCOMPANY RECEIVABLE - PARTPILOT LLC                                                                                   $10,142,404.62
      INTERCOMPANY RECEIVABLE - WORLD AVIATION ASSOCIATES PTE LTD                                                                $2,432,653.25
      TECHNICAL DATA                                                                                                              $233,446.00

 78   Total of Part 11.                                                                                                          $14,818,856.10
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                     + unknown amount

 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                Current value of       Current value of real
                                                                          personal property      property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.        $817,052.39

 81. Deposits and prepayments. Copy line 9, Part 2.                          $3,468,432.84

 82. Accounts receivable. Copy line 12, Part 3.                             $42,012,896.00


 83. Investments. Copy line 17, Part 4.                                     $13,577,478.14

 84. Inventory. Copy line 23, Part 5.                                      $254,598,975.53

 85. Farming and fishing-related assets. Copy line 33, Part 6.                   $7,804.05

 86. Office furniture, fixtures, and equipment; and collectibles.           $14,134,248.89
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.              $81,279,854.13



Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                  Page 11 of 12
 Debtor                           Case 18-11699-MFW
              The NORDAM Group, Inc.                                             Doc 755              Filed Case
                                                                                                            12/10/18            Page
                                                                                                                 number (if known)     29 of 144
                                                                                                                                   18-11699
              (Name)


 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è        $36,403,766.29


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $5,056,171.50

 90. All other assets. Copy line 78, Part 11.                                             +          $14,818,856.10


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                       $429,771,769.57
                                                                                                + unknown amount             + 91b.     $36,403,766.29




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $466,175,535.86
                                                                                                                                                              + unknown amount




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                    Page 12 of 12
                                 Case 18-11699-MFW                                     Doc 755                     Filed 12/10/18                         Page 30 of 144


Schedule A/B: Part 8, Questions 47‐53 ‐ Machinery, equipment, and vehicles

Debtor Name                           General Description                                                                 Net book value of interest       Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc              50 Other machinery, fixtures and equipment, excluding farm equipment                                 $65,388,007.38      Net Book Value                                $65,388,007.38

Debtor Name                          General Description                                                                  Net book value of interest       Valuation Method   Current value of Debtor's Interest
Other machinery, fixtures and equipment, excluding farm equipment detailed listing
The NORDAM Group, Inc                AFP (Viper 1200) Machine Purchase 1                                                                  $2,979,156.17     Net Book Value                                 $2,979,156.17
The NORDAM Group, Inc                INS Cleanline                                                                                        $2,782,472.98     Net Book Value                                 $2,782,472.98
The NORDAM Group, Inc                AFP (Viper 1200) Machine Purchase 2                                                                  $1,969,641.57     Net Book Value                                 $1,969,641.57
The NORDAM Group, Inc                C‐Scan Upgrade ‐ Marietta NDT FMS‐10                                                                 $1,427,886.51     Net Book Value                                 $1,427,886.51
The NORDAM Group, Inc                INS Cleanline Conveyor System                                                                        $1,370,237.21     Net Book Value                                 $1,370,237.21
The NORDAM Group, Inc                NTR High Rail CNC Addition                                                                           $1,263,324.92     Net Book Value                                 $1,263,324.92
The NORDAM Group, Inc                Autoclave from NSPL                                                                                  $1,025,409.77     Net Book Value                                 $1,025,409.77
The NORDAM Group, Inc                5 AXIS MACHINING CENTER (see also 303804)                                                             $596,625.83      Net Book Value                                  $596,625.83
The NORDAM Group, Inc                Swordfish Vendor Tooling                                                                              $503,049.68      Net Book Value                                  $503,049.68
The NORDAM Group, Inc                INS Prime Booth                                                                                       $411,478.13      Net Book Value                                  $411,478.13
The NORDAM Group, Inc                INS Oven                                                                                              $411,478.09      Net Book Value                                  $411,478.09
The NORDAM Group, Inc                Water Water Treatment System Upgrade                                                                  $401,892.65      Net Book Value                                  $401,892.65
The NORDAM Group, Inc                SAP QA Environment ‐ Part 1                                                                           $389,373.43      Net Book Value                                  $389,373.43
The NORDAM Group, Inc                SAP Production Environment ‐ Part 1                                                                   $341,245.63      Net Book Value                                  $341,245.63
The NORDAM Group, Inc                Fulton Heater Upgrade/Replacement                                                                     $334,456.93      Net Book Value                                  $334,456.93
The NORDAM Group, Inc                NTR Leveraging SAP (Cap Salary/Consult)                                                               $333,740.42      Net Book Value                                  $333,740.42
The NORDAM Group, Inc                Compressor Upgrade/Replacement Project                                                                $328,731.66      Net Book Value                                  $328,731.66
The NORDAM Group, Inc                Cleanline Racking Material                                                                            $327,973.62      Net Book Value                                  $327,973.62
The NORDAM Group, Inc                Thermwood M‐70 Machine                                                                                $325,967.75      Net Book Value                                  $325,967.75
The NORDAM Group, Inc                DMS Core Slotting Machine                                                                             $309,650.17      Net Book Value                                  $309,650.17
The NORDAM Group, Inc                CCA 4 Expansion ‐ HVAC Addition                                                                       $260,119.48      Net Book Value                                  $260,119.48
The NORDAM Group, Inc                SUPPORT RH CFM56‐7                                                                                    $259,312.46      Net Book Value                                  $259,312.46
The NORDAM Group, Inc                JE by Fidi and Andrew Reverse in August                                                               $256,005.00      Net Book Value                                  $256,005.00
The NORDAM Group, Inc                Paint Booth#9 Upgrade                                                                                 $255,329.80      Net Book Value                                  $255,329.80
The NORDAM Group, Inc                Cabinet Shop Relocation                                                                               $245,041.86      Net Book Value                                  $245,041.86
The NORDAM Group, Inc                MMA TANK                                                                                              $244,776.81      Net Book Value                                  $244,776.81
The NORDAM Group, Inc                72P7830407‐BJ2                                                                                        $243,025.12      Net Book Value                                  $243,025.12
The NORDAM Group, Inc                72P7830307‐BJ2                                                                                        $242,786.84      Net Book Value                                  $242,786.84
The NORDAM Group, Inc                RO/DI Water System Improvement                                                                        $235,263.75      Net Book Value                                  $235,263.75
The NORDAM Group, Inc                NOSE COWL V2500‐A5                                                                                    $231,803.18      Net Book Value                                  $231,803.18
The NORDAM Group, Inc                SUPPORT LH CFM56‐7                                                                                    $225,376.60      Net Book Value                                  $225,376.60
The NORDAM Group, Inc                C02 TR IML Bond Tools ‐ 72P7830307‐BJ2                                                                $220,146.42      Net Book Value                                  $220,146.42
The NORDAM Group, Inc                Clean Line System (Prism Move)                                                                        $216,703.87      Net Book Value                                  $216,703.87
The NORDAM Group, Inc                EOL Riverbed Replacement                                                                              $215,556.78      Net Book Value                                  $215,556.78
The NORDAM Group, Inc                C02 TR IML Bond Tools ‐ 72P7830407‐BJ2                                                                $215,514.56      Net Book Value                                  $215,514.56
The NORDAM Group, Inc                NOSE COWL V2500‐A5                                                                                    $211,351.67      Net Book Value                                  $211,351.67
The NORDAM Group, Inc                SUPPORT RH CFM56‐7                                                                                    $210,209.54      Net Book Value                                  $210,209.54
The NORDAM Group, Inc                SUPPORT LH CFM56‐7                                                                                    $209,761.88      Net Book Value                                  $209,761.88
The NORDAM Group, Inc                Dimensional Nikon Scanner                                                                             $202,812.50      Net Book Value                                  $202,812.50
The NORDAM Group, Inc                Citation X Tooling Moreggia (see also 2012670)                                                        $196,692.04      Net Book Value                                  $196,692.04
The NORDAM Group, Inc                SUPPORT LH CFM56‐7                                                                                    $194,366.29      Net Book Value                                  $194,366.29
The NORDAM Group, Inc                Emulsion Cleaning Process Equipment                                                                   $192,256.62      Net Book Value                                  $192,256.62
The NORDAM Group, Inc                Haas VF‐6/50TR Vertical Machining Center                                                              $190,164.75      Net Book Value                                  $190,164.75
The NORDAM Group, Inc                Waste Water Treatment Service Upgrade                                                                 $186,447.41      Net Book Value                                  $186,447.41
The NORDAM Group, Inc                Air Compressor System Upgrade/Replacement                                                             $186,290.06      Net Book Value                                  $186,290.06
The NORDAM Group, Inc                SUPPORT RH CFM56‐7                                                                                    $185,135.71      Net Book Value                                  $185,135.71
The NORDAM Group, Inc                FloTron Bond Tool Upper T/R Door (72P7830307‐BJ2)                                                     $178,455.01      Net Book Value                                  $178,455.01
The NORDAM Group, Inc                COMMON NOZZLE ASSY V2500‐A5                                                                           $174,166.67      Net Book Value                                  $174,166.67
The NORDAM Group, Inc                F35 Laser Tracker                                                                                     $172,808.89      Net Book Value                                  $172,808.89
The NORDAM Group, Inc                Alternative Component Logistics (FID 1199)                                                            $172,199.55      Net Book Value                                  $172,199.55
The NORDAM Group, Inc                INS X‐Ray Equipment & Enclosure                                                                       $171,362.00      Net Book Value                                  $171,362.00
The NORDAM Group, Inc                NIKON LASER RADAR MV300                                                                               $170,700.00      Net Book Value                                  $170,700.00
The NORDAM Group, Inc                T/COWL RH CFM56‐7                                                                                     $170,524.53      Net Book Value                                  $170,524.53
The NORDAM Group, Inc                FloTron Bond Tool Upper T/R Door (72P7830307‐BJ2)                                                     $170,515.84      Net Book Value                                  $170,515.84
The NORDAM Group, Inc                NTD Baghouse Collector ‐ Phase I                                                                      $166,882.27      Net Book Value                                  $166,882.27
The NORDAM Group, Inc                NOZZLE V2500‐A5                                                                                       $163,180.56      Net Book Value                                  $163,180.56
The NORDAM Group, Inc                NOZZLE V2500‐A5                                                                                       $163,180.56      Net Book Value                                  $163,180.56
The NORDAM Group, Inc                SUPPORT LH V2500‐A5                                                                                   $162,326.93      Net Book Value                                  $162,326.93
The NORDAM Group, Inc                FLAP LH OB MD11                                                                                       $160,794.98      Net Book Value                                  $160,794.98
The NORDAM Group, Inc                SUPPORT LH V2500‐A5                                                                                   $160,545.83      Net Book Value                                  $160,545.83
The NORDAM Group, Inc                SUPPORT LH V2500‐A5                                                                                   $160,399.90      Net Book Value                                  $160,399.90
The NORDAM Group, Inc                REVERSER RH CFM56‐5B                                                                                  $160,056.48      Net Book Value                                  $160,056.48
The NORDAM Group, Inc                REVERSER LH CFM56‐5B                                                                                  $160,056.48      Net Book Value                                  $160,056.48
The NORDAM Group, Inc                SAP Implementation (CAPEX)                                                                            $159,758.86      Net Book Value                                  $159,758.86
The NORDAM Group, Inc                SUPPORT RH V2500‐A5                                                                                   $159,472.22      Net Book Value                                  $159,472.22
The NORDAM Group, Inc                C‐Scan (NRD)                                                                                          $158,289.00      Net Book Value                                  $158,289.00
The NORDAM Group, Inc                Panel Trim Saw Replacement                                                                            $157,906.70      Net Book Value                                  $157,906.70
The NORDAM Group, Inc                NOZZLE ASSY, COMMON V2500                                                                             $155,774.14      Net Book Value                                  $155,774.14
The NORDAM Group, Inc                MTS Criterion Electromechanical System ‐ Model 45                                                     $153,688.76      Net Book Value                                  $153,688.76
The NORDAM Group, Inc                Quality Dashboard (capitalized salaries/consult)                                                      $153,669.85      Net Book Value                                  $153,669.85
The NORDAM Group, Inc                NDT Eddy Current Kit System ‐ Model # 370.10                                                          $151,192.78      Net Book Value                                  $151,192.78
The NORDAM Group, Inc                Titus Data Classification Software                                                                    $150,825.00      Net Book Value                                  $150,825.00
The NORDAM Group, Inc                787 Gerber Cutter                                                                                     $150,349.64      Net Book Value                                  $150,349.64
The NORDAM Group, Inc                G650 Galaxy ‐ Layup Mold ‐ 1751395 ‐ Panel 1                                                          $143,290.47      Net Book Value                                  $143,290.47
The NORDAM Group, Inc                INS Savage Press Loading System                                                                       $141,923.25      Net Book Value                                  $141,923.25
The NORDAM Group, Inc                Laser ID Machine                                                                                      $141,400.00      Net Book Value                                  $141,400.00
The NORDAM Group, Inc                SUPPORT LH V2500 AS                                                                                   $140,489.46      Net Book Value                                  $140,489.46
The NORDAM Group, Inc                F35 Media Abrade Booth Additions (Model 390401)                                                       $139,988.48      Net Book Value                                  $139,988.48
The NORDAM Group, Inc                SUPPORT LH V2500‐A5                                                                                   $138,897.32      Net Book Value                                  $138,897.32
The NORDAM Group, Inc                Citation X Tooling Moreggia (see also 2013536)                                                        $138,712.40      Net Book Value                                  $138,712.40
The NORDAM Group, Inc                NOSE COWL CFM56‐7                                                                                     $136,557.49      Net Book Value                                  $136,557.49
The NORDAM Group, Inc                Security Tools (NIST 800‐171 Compliance)                                                              $135,843.25      Net Book Value                                  $135,843.25
The NORDAM Group, Inc                T/COWL RH CFM56‐7                                                                                     $133,354.22      Net Book Value                                  $133,354.22
The NORDAM Group, Inc                Virtek Laser Additions                                                                                $132,232.00      Net Book Value                                  $132,232.00
The NORDAM Group, Inc                REVERSER LH CFM56‐5B                                                                                  $131,983.14      Net Book Value                                  $131,983.14
The NORDAM Group, Inc                NTR Lab Remodel/Upgrade                                                                               $131,089.03      Net Book Value                                  $131,089.03
The NORDAM Group, Inc                SUPPORT RH RB211‐535E4                                                                                $130,974.55      Net Book Value                                  $130,974.55
The NORDAM Group, Inc                REVERSER RH CFM56‐5B                                                                                  $130,184.74      Net Book Value                                  $130,184.74
The NORDAM Group, Inc                Leica AT960 TProbe and Romer Arm                                                                      $129,414.77      Net Book Value                                  $129,414.77




                                                                                                          Page 1 of 114
                        Case 18-11699-MFW                               Doc 755       Filed 12/10/18                          Page 31 of 144


Debtor Name              General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    TPROBE AND ROMER ARM                                                                  $129,375.95      Net Book Value                                   $129,375.95
The NORDAM Group, Inc    TProbe and Romer Arm                                                                  $129,375.95      Net Book Value                                   $129,375.95
The NORDAM Group, Inc    SUPPORT RH V2500‐A5                                                                   $128,764.87      Net Book Value                                   $128,764.87
The NORDAM Group, Inc    Cisco DR VDI Servers                                                                  $126,841.44      Net Book Value                                   $126,841.44
The NORDAM Group, Inc    NOSE COWL PW4000 A                                                                    $126,053.97      Net Book Value                                   $126,053.97
The NORDAM Group, Inc    T/COWL LH CFM56‐7                                                                     $124,630.22      Net Book Value                                   $124,630.22
The NORDAM Group, Inc    SUPPORT LH V2500‐A5                                                                   $123,419.32      Net Book Value                                   $123,419.32
The NORDAM Group, Inc    SUPPORT LH V2500 AS                                                                   $123,255.14      Net Book Value                                   $123,255.14
The NORDAM Group, Inc    EXHAUST NOZZLE V2500 A5                                                               $121,677.71      Net Book Value                                   $121,677.71
The NORDAM Group, Inc    72P7830411‐BJ                                                                         $121,422.92      Net Book Value                                   $121,422.92
The NORDAM Group, Inc    Raw Material Warehouse Consolidation                                                  $119,508.70      Net Book Value                                   $119,508.70
The NORDAM Group, Inc    HPLC Lab Equipment ‐ Model e2695                                                      $118,671.20      Net Book Value                                   $118,671.20
The NORDAM Group, Inc    G650 Tool ‐ Layup Mold‐1722859 for 60P5391202C004                                     $118,615.05      Net Book Value                                   $118,615.05
The NORDAM Group, Inc    G650 Tool ‐ Layup Mold‐1722860 for 60P5391204C005                                     $118,615.05      Net Book Value                                   $118,615.05
The NORDAM Group, Inc    SAP Portal Upgrade (Cap Salaries/Consulting)                                          $117,607.25      Net Book Value                                   $117,607.25
The NORDAM Group, Inc    IR System Upgrade (Unit #6) ‐ ET‐2000‐01‐00‐DG                                        $115,615.72      Net Book Value                                   $115,615.72
The NORDAM Group, Inc    IR SYSTEM UPGRADE(UNIT #7) ‐ ET‐2000‐01‐00‐DG                                         $115,615.72      Net Book Value                                   $115,615.72
The NORDAM Group, Inc    EOL Server Replacements                                                               $115,599.00      Net Book Value                                   $115,599.00
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751391 ‐ Panel 3                                          $115,413.62      Net Book Value                                   $115,413.62
The NORDAM Group, Inc    New Press Platen for One SDM Press (SDM 2)                                            $115,051.02      Net Book Value                                   $115,051.02
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                $114,830.43      Net Book Value                                   $114,830.43
The NORDAM Group, Inc    V2500 POOL MOUNT RING                                                                 $113,296.00      Net Book Value                                   $113,296.00
The NORDAM Group, Inc    SUPPORT LH CF6‐80C2                                                                   $112,884.95      Net Book Value                                   $112,884.95
The NORDAM Group, Inc    Autoclave #1 ‐ Controls Upgrade                                                       $112,245.31      Net Book Value                                   $112,245.31
The NORDAM Group, Inc    NOZZLE ASSY, COMMON V2500A5                                                           $111,714.00      Net Book Value                                   $111,714.00
The NORDAM Group, Inc    72P7830311‐BJ                                                                         $110,358.78      Net Book Value                                   $110,358.78
The NORDAM Group, Inc    Jetpipe Bond Jig Rate Tool (72P7830507‐BJ1)                                           $109,627.83      Net Book Value                                   $109,627.83
The NORDAM Group, Inc    HC‐Controller Phase I Archer Rewire Project                                           $108,836.70      Net Book Value                                   $108,836.70
The NORDAM Group, Inc    MEXICO OVEN                                                                           $108,682.34      Net Book Value                                   $108,682.34
The NORDAM Group, Inc    SUPPORT LH V2500‐A5                                                                   $108,666.67      Net Book Value                                   $108,666.67
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                    $108,103.41      Net Book Value                                   $108,103.41
The NORDAM Group, Inc    T/COWL LH CFM56‐7                                                                     $107,170.29      Net Book Value                                   $107,170.29
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                    $106,933.26      Net Book Value                                   $106,933.26
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                    $106,314.82      Net Book Value                                   $106,314.82
The NORDAM Group, Inc    X‐Ray Vault                                                                           $104,796.60      Net Book Value                                   $104,796.60
The NORDAM Group, Inc    400 Ton Plate Exchanger Addition                                                      $104,032.87      Net Book Value                                   $104,032.87
The NORDAM Group, Inc    Supplier Portal (Cap Salaries/Consulting)                                             $103,438.27      Net Book Value                                   $103,438.27
The NORDAM Group, Inc    LASER TRACKER AT901                                                                   $102,995.56      Net Book Value                                   $102,995.56
The NORDAM Group, Inc    L/E Flap/Drive Brake,L/H,F‐16                                                         $102,914.08      Net Book Value                                   $102,914.08
The NORDAM Group, Inc    Water Cell Modification                                                               $102,487.24      Net Book Value                                   $102,487.24
The NORDAM Group, Inc    DMS CNC ROUTER                                                                        $102,057.02      Net Book Value                                   $102,057.02
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                    $100,665.52      Net Book Value                                   $100,665.52
The NORDAM Group, Inc    SUPPORT LH CF6‐802C                                                                   $100,444.25      Net Book Value                                   $100,444.25
The NORDAM Group, Inc    SUPPORT RH V2500‐A5                                                                   $100,343.86      Net Book Value                                   $100,343.86
The NORDAM Group, Inc    AUTOCLAVE #2 MECHANICAL ELECTRIC UPGRADES                                               $99,459.87     Net Book Value                                    $99,459.87
The NORDAM Group, Inc    vmware Server Replacement                                                               $97,585.00     Net Book Value                                    $97,585.00
The NORDAM Group, Inc    SAP Hardware Upgrade                                                                    $97,527.91     Net Book Value                                    $97,527.91
The NORDAM Group, Inc    C‐Scan Upgrade                                                                          $97,274.11     Net Book Value                                    $97,274.11
The NORDAM Group, Inc    T/R ASSY, LH G450                                                                       $96,845.04     Net Book Value                                    $96,845.04
The NORDAM Group, Inc    Machine / Inspection Room                                                               $96,488.50     Net Book Value                                    $96,488.50
The NORDAM Group, Inc    Press Platens for SDM Press (SDM1)                                                      $96,075.31     Net Book Value                                    $96,075.31
The NORDAM Group, Inc    NRV Paint Booth Upgrade                                                                 $94,493.96     Net Book Value                                    $94,493.96
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S001 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S001 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S001 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S002 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S002 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S002 HF                                        $94,262.67     Net Book Value                                    $94,262.67
The NORDAM Group, Inc    Tool Construction Area Remodel                                                          $93,877.31     Net Book Value                                    $93,877.31
The NORDAM Group, Inc    T/COWL LH V2500 A5                                                                      $93,632.13     Net Book Value                                    $93,632.13
The NORDAM Group, Inc    SUPPORT LH CF6‐802                                                                      $93,406.85     Net Book Value                                    $93,406.85
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                      $92,598.24     Net Book Value                                    $92,598.24
The NORDAM Group, Inc    CONCRETE REPLACEMENT/UPGRADES (NORTH DRI                                                $92,500.00     Net Book Value                                    $92,500.00
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                      $91,809.74     Net Book Value                                    $91,809.74
The NORDAM Group, Inc    NDT MAUS V EQUIPMENT FOR LMI                                                            $91,672.48     Net Book Value                                    $91,672.48
The NORDAM Group, Inc    SUPPORT LH RB211‐535E4                                                                  $91,170.68     Net Book Value                                    $91,170.68
The NORDAM Group, Inc    Air Chiller units (Air chiller #1 YCA115                                                $91,147.73     Net Book Value                                    $91,147.73
The NORDAM Group, Inc    Air Chiller units (Air chiller #2 YCA060                                                $91,147.73     Net Book Value                                    $91,147.73
The NORDAM Group, Inc    NICE VDI Development                                                                    $91,091.55     Net Book Value                                    $91,091.55
The NORDAM Group, Inc    MAUS V COMPUTER,SENSOR, SCANNER                                                         $90,826.00     Net Book Value                                    $90,826.00
The NORDAM Group, Inc    Solumina Upgrade from G7 to G8                                                          $90,000.00     Net Book Value                                    $90,000.00
The NORDAM Group, Inc    Swordfish Program ‐ Overhead Crane Addition                                             $89,907.14     Net Book Value                                    $89,907.14
The NORDAM Group, Inc    Keyence 3D Laser Microscope                                                             $89,866.67     Net Book Value                                    $89,866.67
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                  $89,766.99     Net Book Value                                    $89,766.99
The NORDAM Group, Inc    787 WF HAAS CNC Replacement/Upgrade                                                     $89,744.12     Net Book Value                                    $89,744.12
The NORDAM Group, Inc    T/R ASSY, L/H, G4‐X                                                                     $88,276.00     Net Book Value                                    $88,276.00
The NORDAM Group, Inc    T/R ASSY, R/H, G4‐X                                                                     $88,190.64     Net Book Value                                    $88,190.64
The NORDAM Group, Inc    Echo Therm IR System for Thermography Department                                        $87,977.59     Net Book Value                                    $87,977.59
The NORDAM Group, Inc    SUPPORT RH CF6‐80C2                                                                     $87,918.63     Net Book Value                                    $87,918.63
The NORDAM Group, Inc    NTR F35 Viper Spare Parts                                                               $87,781.75     Net Book Value                                    $87,781.75
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                      $85,843.25     Net Book Value                                    $85,843.25
The NORDAM Group, Inc    STRECHER REBUILD                                                                        $85,219.18     Net Book Value                                    $85,219.18
The NORDAM Group, Inc    G650 Tool ‐ Layup Mold‐1722863 for 60P5394219C003                                       $85,099.71     Net Book Value                                    $85,099.71
The NORDAM Group, Inc    ARCHER BOILERS                                                                          $84,504.73     Net Book Value                                    $84,504.73
The NORDAM Group, Inc    FARO LASER TRACKER                                                                      $84,299.81     Net Book Value                                    $84,299.81
The NORDAM Group, Inc    Falcon 2000 New SM Package                                                              $83,730.41     Net Book Value                                    $83,730.41
The NORDAM Group, Inc    SUPPORT LH RB211‐535E4                                                                  $83,590.42     Net Book Value                                    $83,590.42
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751393 ‐ Door Fairing                                       $83,470.11     Net Book Value                                    $83,470.11
The NORDAM Group, Inc    Chemical Bleed and Feed System                                                          $82,549.87     Net Book Value                                    $82,549.87
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                      $82,279.55     Net Book Value                                    $82,279.55
The NORDAM Group, Inc    Portable X‐Ray System                                                                   $82,269.00     Net Book Value                                    $82,269.00
The NORDAM Group, Inc    T/COWL LH V2500 A5                                                                      $82,170.08     Net Book Value                                    $82,170.08
The NORDAM Group, Inc    G650 Tool ‐ Layup Mold‐1722861 for 60P5393210C001                                       $81,699.65     Net Book Value                                    $81,699.65
The NORDAM Group, Inc    G650 Tool ‐ Layup Mold‐1722862 for 60P5393211C003                                       $81,699.65     Net Book Value                                    $81,699.65
The NORDAM Group, Inc    INS‐Solumnia Press Panel                                                                $81,223.46     Net Book Value                                    $81,223.46




                                                                             Page 2 of 114
                        Case 18-11699-MFW                                 Doc 755       Filed 12/10/18                          Page 32 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SUPPORT RH CFM56‐7                                                                        $80,756.35     Net Book Value                                    $80,756.35
The NORDAM Group, Inc    StarTeam Upgrade                                                                          $79,802.15     Net Book Value                                    $79,802.15
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411027S002 HF                                            $79,464.73     Net Book Value                                    $79,464.73
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411027S001 HFD                                           $79,464.73     Net Book Value                                    $79,464.73
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411029S002 HF                                            $79,440.53     Net Book Value                                    $79,440.53
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411201S0002 HFD                                          $79,440.53     Net Book Value                                    $79,440.53
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411029S001 HFD                                           $79,440.53     Net Book Value                                    $79,440.53
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411031S001 HFD                                           $79,440.53     Net Book Value                                    $79,440.53
The NORDAM Group, Inc    DMC 5 AXIS ROUTER                                                                         $79,289.78     Net Book Value                                    $79,289.78
The NORDAM Group, Inc    Virtek Laser Additions                                                                    $79,276.92     Net Book Value                                    $79,276.92
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751394 ‐ Door Fairing                                         $78,904.07     Net Book Value                                    $78,904.07
The NORDAM Group, Inc    AFP Virtek Station Addition                                                               $77,872.02     Net Book Value                                    $77,872.02
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751396 ‐ Retainers                                            $77,752.38     Net Book Value                                    $77,752.38
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                    $76,576.42     Net Book Value                                    $76,576.42
The NORDAM Group, Inc    Prism Move ‐ Cleanline Oven (GBO‐180810‐TM‐LT)                                            $75,964.61     Net Book Value                                    $75,964.61
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                    $75,444.26     Net Book Value                                    $75,444.26
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                           $75,251.14     Net Book Value                                    $75,251.14
The NORDAM Group, Inc    INLET COWL ASSY FJ2000                                                                    $73,881.54     Net Book Value                                    $73,881.54
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411015S002 AT                                            $73,640.60     Net Book Value                                    $73,640.60
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI Tradco 72P5411015S0                                        $73,640.60     Net Book Value                                    $73,640.60
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411017S0002 AT                                           $73,551.87     Net Book Value                                    $73,551.87
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411019S002 AT                                            $73,551.87     Net Book Value                                    $73,551.87
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411017S0001 HFD                                          $73,551.87     Net Book Value                                    $73,551.87
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411019S001 HFD                                           $73,551.87     Net Book Value                                    $73,551.87
The NORDAM Group, Inc    Make‐up Air/ Exhaust Unit                                                                 $73,196.94     Net Book Value                                    $73,196.94
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                        $72,444.44     Net Book Value                                    $72,444.44
The NORDAM Group, Inc    Airbus Kit Pulse Thermography                                                             $72,050.15     Net Book Value                                    $72,050.15
The NORDAM Group, Inc    L/E Flap/Drive Brake,R/H,F‐16                                                             $69,975.19     Net Book Value                                    $69,975.19
The NORDAM Group, Inc    72P5414011‐BJ ‐ SO 7500024625                                                             $69,289.36     Net Book Value                                    $69,289.36
The NORDAM Group, Inc    Stretched Acrlyic Strength Tester                                                         $69,107.40     Net Book Value                                    $69,107.40
The NORDAM Group, Inc    INLET COWL ASSY FJ2000                                                                    $68,765.31     Net Book Value                                    $68,765.31
The NORDAM Group, Inc    SUPPORT RH CF6‐80C                                                                        $68,404.92     Net Book Value                                    $68,404.92
The NORDAM Group, Inc    Acoustic Face Sheet BAH, Upper ‐ V2500 (TL7455)                                           $68,176.10     Net Book Value                                    $68,176.10
The NORDAM Group, Inc    T/COWL CF6‐802C                                                                           $66,962.83     Net Book Value                                    $66,962.83
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                        $66,895.89     Net Book Value                                    $66,895.89
The NORDAM Group, Inc    INS Core CNC Facilitation ‐ Dust Collector                                                $66,672.36     Net Book Value                                    $66,672.36
The NORDAM Group, Inc    Ingersoll AFP Machine Upgrades (2N00071)                                                  $66,668.56     Net Book Value                                    $66,668.56
The NORDAM Group, Inc    Radome,A320,757,CF,P/N 1003200;1007471;D                                                  $66,630.00     Net Book Value                                    $66,630.00
The NORDAM Group, Inc    72P5414012‐BJ ‐ SO 7500024626                                                             $66,359.34     Net Book Value                                    $66,359.34
The NORDAM Group, Inc    TOPCOAT PAINT BOOTH                                                                       $65,479.63     Net Book Value                                    $65,479.63
The NORDAM Group, Inc    Bonding Hot bonder #3 (Anita TE‐564)                                                      $64,931.78     Net Book Value                                    $64,931.78
The NORDAM Group, Inc    Drying Room ‐ GFS Model #GBO‐120810‐TM‐LT                                                 $64,537.51     Net Book Value                                    $64,537.51
The NORDAM Group, Inc    NTD Baghouse Collector (Model 243MBT‐8) ‐ Phase 2                                         $64,533.69     Net Book Value                                    $64,533.69
The NORDAM Group, Inc    AUTOBOTICS POLISHING ROBOT                                                                $63,795.00     Net Book Value                                    $63,795.00
The NORDAM Group, Inc    Lab Autoclave Control System Upgrade                                                      $63,106.86     Net Book Value                                    $63,106.86
The NORDAM Group, Inc    OWP Fixture, F/A‐18                                                                       $62,905.85     Net Book Value                                    $62,905.85
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                           $62,271.24     Net Book Value                                    $62,271.24
The NORDAM Group, Inc    Bond Jig ‐ 60P5290003A017                                                                 $62,257.41     Net Book Value                                    $62,257.41
The NORDAM Group, Inc    HVAC Upgrade ‐ AFP Room                                                                   $61,672.04     Net Book Value                                    $61,672.04
The NORDAM Group, Inc    OWP Fixture, F/A‐18                                                                       $61,268.18     Net Book Value                                    $61,268.18
The NORDAM Group, Inc    Cavity Mold Press for Part V53326647200                                                   $61,200.00     Net Book Value                                    $61,200.00
The NORDAM Group, Inc    CASTING AUTOMATED INLINE MIX                                                              $61,135.22     Net Book Value                                    $61,135.22
The NORDAM Group, Inc    Panel Assy, Lower, Inner Barrel, V2500 ‐ TL7456                                           $60,706.22     Net Book Value                                    $60,706.22
The NORDAM Group, Inc    ProStep Adobe 3D PDF Upgrade Development                                                  $60,631.81     Net Book Value                                    $60,631.81
The NORDAM Group, Inc    Military Area ‐ Single Girder Crane System                                                $60,337.85     Net Book Value                                    $60,337.85
The NORDAM Group, Inc    SUPPORT LH #2 V2500‐A5                                                                    $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    SUPPORT RH V2500‐A5                                                                       $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    SUPPORT LH V2500‐A5                                                                       $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    SUPPORT RH V2500‐A5                                                                       $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    SUPPORT RH V2500‐A5                                                                       $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    SUPPORT LH V2500‐A5                                                                       $60,000.00     Net Book Value                                    $60,000.00
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                     $59,463.11     Net Book Value                                    $59,463.11
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751392 ‐ Panel 10 & 11                                        $59,252.50     Net Book Value                                    $59,252.50
The NORDAM Group, Inc    Autoclave #2 Upgrade ‐ see also 302931                                                    $59,124.71     Net Book Value                                    $59,124.71
The NORDAM Group, Inc    Sanding Booth Addition                                                                    $58,775.98     Net Book Value                                    $58,775.98
The NORDAM Group, Inc    TOOLING FOR CX7832003‐1 DHD ‐ DHD                                                         $58,520.59     Net Book Value                                    $58,520.59
The NORDAM Group, Inc    Upper Fixed Fan Bond Jig ‐ 16ND78611‐1                                                    $58,442.82     Net Book Value                                    $58,442.82
The NORDAM Group, Inc    Upper Fixed Fan Duct Bond Jig ‐ 16ND78611‐1                                               $58,442.82     Net Book Value                                    $58,442.82
The NORDAM Group, Inc    Lower Fixed Fan Duct Bond Jig ‐ 16ND78621‐1BJ                                             $58,404.11     Net Book Value                                    $58,404.11
The NORDAM Group, Inc    F35 Virtek Lasers and Controllers                                                         $57,858.75     Net Book Value                                    $57,858.75
The NORDAM Group, Inc    F35 Virtek Lasers and Controllers                                                         $57,858.75     Net Book Value                                    $57,858.75
The NORDAM Group, Inc    SUPPORT LH CF6‐80C2                                                                       $57,620.36     Net Book Value                                    $57,620.36
The NORDAM Group, Inc    CNC VACUUM AUTOMATION                                                                     $57,603.06     Net Book Value                                    $57,603.06
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                    $57,097.13     Net Book Value                                    $57,097.13
The NORDAM Group, Inc    Ingersoll Critical Spares ‐ Upgrade Assemblies                                            $56,975.45     Net Book Value                                    $56,975.45
The NORDAM Group, Inc    Ingersoll Critical Spares ‐ Upgrade Assemblies                                            $56,975.45     Net Book Value                                    $56,975.45
The NORDAM Group, Inc    Differential Scanning Calorimetry Equipment                                               $56,749.59     Net Book Value                                    $56,749.59
The NORDAM Group, Inc    Pressure Test System                                                                      $56,742.14     Net Book Value                                    $56,742.14
The NORDAM Group, Inc    SUPPORT LH RB211‐535E4                                                                    $56,402.89     Net Book Value                                    $56,402.89
The NORDAM Group, Inc    Absolute Arm 7‐Axis 7545SI Romer Arm                                                      $55,984.37     Net Book Value                                    $55,984.37
The NORDAM Group, Inc    MEXICO 25 X 25 FREEZER                                                                    $55,328.57     Net Book Value                                    $55,328.57
The NORDAM Group, Inc    Hexagon F35 Romer Arm ‐ RA‐7545 SEI                                                       $55,141.11     Net Book Value                                    $55,141.11
The NORDAM Group, Inc    Hexcel Bond Tool ‐ 17ND62074‐H001                                                         $54,638.78     Net Book Value                                    $54,638.78
The NORDAM Group, Inc    Hexcel Bond Tool ‐ 17ND62074‐H001                                                         $54,638.77     Net Book Value                                    $54,638.77
The NORDAM Group, Inc    Hexcel Bond Tool ‐ 17ND62074‐H001                                                         $54,638.77     Net Book Value                                    $54,638.77
The NORDAM Group, Inc    Hexcel Bond Tool ‐ 17ND62074‐H001                                                         $54,638.77     Net Book Value                                    $54,638.77
The NORDAM Group, Inc    Layup Mold ‐ 60P5393307A001                                                               $54,338.01     Net Book Value                                    $54,338.01
The NORDAM Group, Inc    Layup Mold ‐ 60P5393309A001                                                               $54,338.01     Net Book Value                                    $54,338.01
The NORDAM Group, Inc    SAP Production Environment ‐ Part 2                                                       $54,042.92     Net Book Value                                    $54,042.92
The NORDAM Group, Inc    EMA # 5 Remodel                                                                           $53,837.00     Net Book Value                                    $53,837.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                           $53,554.79     Net Book Value                                    $53,554.79
The NORDAM Group, Inc    Pallet Racking Additions                                                                  $53,200.81     Net Book Value                                    $53,200.81
The NORDAM Group, Inc    Piccolo Tube Compressor Testing Equip                                                     $53,108.04     Net Book Value                                    $53,108.04
The NORDAM Group, Inc    FAN COWL DOOR LH V2500‐A5                                                                 $52,927.32     Net Book Value                                    $52,927.32
The NORDAM Group, Inc    FAN COWL DOOR, V2500                                                                      $52,342.07     Net Book Value                                    $52,342.07




                                                                               Page 3 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                          Page 33 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    E2 CW Ink Jet Printer (LEJ‐640FT)                                                        $52,271.50     Net Book Value                                    $52,271.50
The NORDAM Group, Inc    SLAT, #2 B757 LH                                                                         $52,064.04     Net Book Value                                    $52,064.04
The NORDAM Group, Inc    FAN COWL DOOR RH CFM56‐5B                                                                $51,959.72     Net Book Value                                    $51,959.72
The NORDAM Group, Inc    FAN COWL DOOR LH CFM56‐5B                                                                $51,959.72     Net Book Value                                    $51,959.72
The NORDAM Group, Inc    ELEVATOR LH A321                                                                         $51,896.56     Net Book Value                                    $51,896.56
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $51,801.31     Net Book Value                                    $51,801.31
The NORDAM Group, Inc    Autoclave #1 Upgrade                                                                     $51,351.31     Net Book Value                                    $51,351.31
The NORDAM Group, Inc    Romer Arm 7‐Axis ‐ Model # 7545SEI‐4                                                     $51,263.48     Net Book Value                                    $51,263.48
The NORDAM Group, Inc    Vane, Lwr Skin Surface, L/H, MD11 (ARC7460‐1)                                            $51,007.61     Net Book Value                                    $51,007.61
The NORDAM Group, Inc    HOT PRESS FOR 787 WINDOWS ‐ PRESS # 12                                                   $50,900.20     Net Book Value                                    $50,900.20
The NORDAM Group, Inc    HOT PRESS FOR 787 WINDOWS ‐ PRESS # 13                                                   $50,900.20     Net Book Value                                    $50,900.20
The NORDAM Group, Inc    Portable Impedence Meter System (9737)                                                   $50,662.40     Net Book Value                                    $50,662.40
The NORDAM Group, Inc    NOSE COWL CFM56‐5B                                                                       $50,544.19     Net Book Value                                    $50,544.19
The NORDAM Group, Inc    Bondroom (Dehumidifier HCUc3419EQF)                                                      $50,375.92     Net Book Value                                    $50,375.92
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $50,296.17     Net Book Value                                    $50,296.17
The NORDAM Group, Inc    Data Center HA Redundancy                                                                $49,886.63     Net Book Value                                    $49,886.63
The NORDAM Group, Inc    OVEN #2 VACUUM UPGRADES                                                                  $49,493.01     Net Book Value                                    $49,493.01
The NORDAM Group, Inc    OVEN #3 VACUUM UPGRADES                                                                  $49,492.99     Net Book Value                                    $49,492.99
The NORDAM Group, Inc    SLAT ASSY #6 RH B757                                                                     $49,054.45     Net Book Value                                    $49,054.45
The NORDAM Group, Inc    AILERON LH O/B MD11                                                                      $49,013.22     Net Book Value                                    $49,013.22
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $48,941.77     Net Book Value                                    $48,941.77
The NORDAM Group, Inc    INS MEZZANINE TOOLING RACKS                                                              $48,891.34     Net Book Value                                    $48,891.34
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $48,469.35     Net Book Value                                    $48,469.35
The NORDAM Group, Inc    AFP ‐ Machine Upgrades (2N00071)                                                         $48,089.58     Net Book Value                                    $48,089.58
The NORDAM Group, Inc    Husqvarna Floor Polishing Equipment PG 820 RC                                            $47,667.25     Net Book Value                                    $47,667.25
The NORDAM Group, Inc    C‐SCAN REPAIR & RELOCATION                                                               $47,590.95     Net Book Value                                    $47,590.95
The NORDAM Group, Inc    OVEN #3 MECHANICAL ELECTRIC UPGRADES                                                     $46,804.63     Net Book Value                                    $46,804.63
The NORDAM Group, Inc    Virtek Laser Head                                                                        $46,494.23     Net Book Value                                    $46,494.23
The NORDAM Group, Inc    THERMAL IMAGING MACHINE                                                                  $46,225.00     Net Book Value                                    $46,225.00
The NORDAM Group, Inc    72P5413012 BJ ‐ Cowl Door Bond Tools                                                     $46,208.50     Net Book Value                                    $46,208.50
The NORDAM Group, Inc    Contract Management and Tracking                                                         $46,093.05     Net Book Value                                    $46,093.05
The NORDAM Group, Inc    THRUST REVERSER ASSY ‐ BEECH                                                             $45,494.59     Net Book Value                                    $45,494.59
The NORDAM Group, Inc    INLET COWL DC10                                                                          $45,349.10     Net Book Value                                    $45,349.10
The NORDAM Group, Inc    DELTA CONTOLS FOR 50AC UNITS                                                             $45,250.74     Net Book Value                                    $45,250.74
The NORDAM Group, Inc    SUPPORT LH CF6‐80C2                                                                      $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH CF6‐80C2                                                                      $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH CF6‐80C2                                                                      $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH CF6‐80C2                                                                      $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH RB211                                                                         $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT LH RB211‐535E4                                                                   $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT LH RB211‐535                                                                     $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT LH RB211‐535                                                                     $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                   $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH C66‐80C2                                                                      $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT LH RB211‐535E4                                                                   $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    SUPPORT RH RB211‐535E4                                                                   $45,000.00     Net Book Value                                    $45,000.00
The NORDAM Group, Inc    MEXICO MTS MACHINE                                                                       $44,857.31     Net Book Value                                    $44,857.31
The NORDAM Group, Inc    VIBRATION TABLE/AMP/CONTROLLER                                                           $44,844.49     Net Book Value                                    $44,844.49
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐Inner Duct                                                    $44,745.20     Net Book Value                                    $44,745.20
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐Inner Duct                                                    $44,745.20     Net Book Value                                    $44,745.20
The NORDAM Group, Inc    CNC MILL                                                                                 $44,738.58     Net Book Value                                    $44,738.58
The NORDAM Group, Inc    PULSE THERMOGRAPHY UNIT                                                                  $44,588.01     Net Book Value                                    $44,588.01
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $44,565.17     Net Book Value                                    $44,565.17
The NORDAM Group, Inc    MAVERICK UPGRADE W/ ROBOT (SUPER CELL)                                                   $44,136.11     Net Book Value                                    $44,136.11
The NORDAM Group, Inc    72P5413012 BJ ‐ Cowl Door Bond Tools                                                     $43,831.42     Net Book Value                                    $43,831.42
The NORDAM Group, Inc    INS Core Cell Expansion                                                                  $43,812.00     Net Book Value                                    $43,812.00
The NORDAM Group, Inc    747, Skin Panel, L/E Wing                                                                $43,719.39     Net Book Value                                    $43,719.39
The NORDAM Group, Inc    INS Cleanline Waste Treatement Utilization                                               $43,695.31     Net Book Value                                    $43,695.31
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $43,642.44     Net Book Value                                    $43,642.44
The NORDAM Group, Inc    Prism Move ‐ Cooling Tower                                                               $43,391.15     Net Book Value                                    $43,391.15
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $43,231.28     Net Book Value                                    $43,231.28
The NORDAM Group, Inc    T/COWL LH RB211‐535E4                                                                    $43,177.38     Net Book Value                                    $43,177.38
The NORDAM Group, Inc    Dynamic Material Analyzer (DMA 8000)                                                     $42,856.16     Net Book Value                                    $42,856.16
The NORDAM Group, Inc    ELEVATOR RH A321                                                                         $42,463.44     Net Book Value                                    $42,463.44
The NORDAM Group, Inc    NTD Auto Clave 2 Controls Upgrade                                                        $42,249.67     Net Book Value                                    $42,249.67
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $42,121.17     Net Book Value                                    $42,121.17
The NORDAM Group, Inc    FAN COWL DOOR, RH                                                                        $41,980.69     Net Book Value                                    $41,980.69
The NORDAM Group, Inc    GSM220001347‐01 ‐ Unit 1 (see also 2014022)                                              $41,954.65     Net Book Value                                    $41,954.65
The NORDAM Group, Inc    GSM220001347‐01 ‐ Unit 2 (see also 2014023)                                              $41,954.65     Net Book Value                                    $41,954.65
The NORDAM Group, Inc    Hexagon Romer Arm ‐ RA‐7545 SEI                                                          $41,742.43     Net Book Value                                    $41,742.43
The NORDAM Group, Inc    Billet Heat Deflection Temperature Teste                                                 $41,620.00     Net Book Value                                    $41,620.00
The NORDAM Group, Inc    COMMON NOZZLE ASSY CFM56‐5B                                                              $41,151.54     Net Book Value                                    $41,151.54
The NORDAM Group, Inc    Vertical Materials Shuttles and Carousel Mod                                             $40,912.97     Net Book Value                                    $40,912.97
The NORDAM Group, Inc    INS Clean Line Expansion Crane                                                           $40,806.37     Net Book Value                                    $40,806.37
The NORDAM Group, Inc    VANE, MD11                                                                               $40,248.14     Net Book Value                                    $40,248.14
The NORDAM Group, Inc    Bond Jig ‐ 60P5391004C023                                                                $40,051.78     Net Book Value                                    $40,051.78
The NORDAM Group, Inc    MTS Test Fixtures (WFT‐B0‐277 and WTF‐RD‐87)                                             $40,035.42     Net Book Value                                    $40,035.42
The NORDAM Group, Inc    G650 TCL Mold Tool GAVCO (1007‐3342C751)                                                 $39,780.00     Net Book Value                                    $39,780.00
The NORDAM Group, Inc    X‐Ray Flat Panel                                                                         $39,583.78     Net Book Value                                    $39,583.78
The NORDAM Group, Inc    T/COWL LH RB211‐535E4                                                                    $39,495.84     Net Book Value                                    $39,495.84
The NORDAM Group, Inc    Tooling ‐ TR Seals                                                                       $39,334.08     Net Book Value                                    $39,334.08
The NORDAM Group, Inc    INS Finish Out Oven Addition                                                             $39,273.00     Net Book Value                                    $39,273.00
The NORDAM Group, Inc    Bond Jig ‐ 60P5391004C023                                                                $39,194.90     Net Book Value                                    $39,194.90
The NORDAM Group, Inc    PRESS C‐FRAME GC30‐24P                                                                   $39,050.91     Net Book Value                                    $39,050.91
The NORDAM Group, Inc    SDM Air Knives                                                                           $39,038.98     Net Book Value                                    $39,038.98
The NORDAM Group, Inc    CAEW Tooling‐1159SML10714‐1 (MT2585)                                                     $39,023.32     Net Book Value                                    $39,023.32
The NORDAM Group, Inc    TOOLING FOR 06ND71612‐28 HFD & AT                                                        $38,894.92     Net Book Value                                    $38,894.92
The NORDAM Group, Inc    TOOLING FOR 06ND71612‐27 HFD & AT                                                        $38,894.92     Net Book Value                                    $38,894.92
The NORDAM Group, Inc    F35 CNC Transfer Cart Additions                                                          $38,528.02     Net Book Value                                    $38,528.02
The NORDAM Group, Inc    F35 CNC Transfer Cart Additions                                                          $38,516.46     Net Book Value                                    $38,516.46
The NORDAM Group, Inc    F35 CNC Transfer Cart Additions                                                          $38,516.46     Net Book Value                                    $38,516.46
The NORDAM Group, Inc    PIPE ASSY V2500‐A5                                                                       $38,266.76     Net Book Value                                    $38,266.76
The NORDAM Group, Inc    T/COWL LH V2500‐A5                                                                       $38,000.00     Net Book Value                                    $38,000.00
The NORDAM Group, Inc    VANE, FLAP OB RH MD11                                                                    $37,866.47     Net Book Value                                    $37,866.47
The NORDAM Group, Inc    HEAT BLANKET AUTOMATION PRESS                                                            $37,864.13     Net Book Value                                    $37,864.13




                                                                              Page 4 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                          Page 34 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    A320 CW Step Measurement Fixture ‐ TT002350                                              $37,498.70     Net Book Value                                    $37,498.70
The NORDAM Group, Inc    06ND71622‐15 & 17 Tooling and NRE                                                        $37,352.40     Net Book Value                                    $37,352.40
The NORDAM Group, Inc    Nacelles Overhead Crane                                                                  $37,298.53     Net Book Value                                    $37,298.53
The NORDAM Group, Inc    T/COWL RH CFM56‐7                                                                        $37,191.73     Net Book Value                                    $37,191.73
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $36,934.56     Net Book Value                                    $36,934.56
The NORDAM Group, Inc    Chiller Plant VFD Upgrades ‐ PowerFlex 755                                               $36,924.38     Net Book Value                                    $36,924.38
The NORDAM Group, Inc    UPGRADE OF X‐VIEW DR SYSTEM                                                              $36,825.00     Net Book Value                                    $36,825.00
The NORDAM Group, Inc    T/COWL LH RB211‐535E4                                                                    $36,822.22     Net Book Value                                    $36,822.22
The NORDAM Group, Inc    T/COWL LH RB211‐535E4                                                                    $36,731.37     Net Book Value                                    $36,731.37
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐ A5 Translating                                                 $36,609.71     Net Book Value                                    $36,609.71
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐ A5 Translating                                                 $36,609.71     Net Book Value                                    $36,609.71
The NORDAM Group, Inc    Supra CNC                                                                                $36,600.00     Net Book Value                                    $36,600.00
The NORDAM Group, Inc    POLISHER STRASBAUGH 6CZ                                                                  $36,597.20     Net Book Value                                    $36,597.20
The NORDAM Group, Inc    Insight IC Controller ‐ Model IC12D2A1AWS                                                $36,530.02     Net Book Value                                    $36,530.02
The NORDAM Group, Inc    Insight IC Controller ‐ Model IC12D2A1AWS                                                $36,530.02     Net Book Value                                    $36,530.02
The NORDAM Group, Inc    Security Tool (Data Loss Prevention)                                                     $36,366.58     Net Book Value                                    $36,366.58
The NORDAM Group, Inc    POLISHER STRASBAUGH 6CZ                                                                  $36,348.44     Net Book Value                                    $36,348.44
The NORDAM Group, Inc    AUTOCLAVE #1 VALVE UPGRADE                                                               $36,305.13     Net Book Value                                    $36,305.13
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐Fixed Structure                                                 $36,252.89     Net Book Value                                    $36,252.89
The NORDAM Group, Inc    VANE ASSY MD11                                                                           $36,111.69     Net Book Value                                    $36,111.69
The NORDAM Group, Inc    Environmental Chamber                                                                    $36,067.94     Net Book Value                                    $36,067.94
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $35,953.26     Net Book Value                                    $35,953.26
The NORDAM Group, Inc    PAINT BOOTH #3 UPGRADE                                                                   $35,450.95     Net Book Value                                    $35,450.95
The NORDAM Group, Inc    MEXICO VIRTEK LASER                                                                      $35,361.00     Net Book Value                                    $35,361.00
The NORDAM Group, Inc    Upr Panel Assy,Inner Barrel_V2500_MM_P/N                                                 $35,219.44     Net Book Value                                    $35,219.44
The NORDAM Group, Inc    T‐COWL LH V2500‐A5                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    NOSE COWL CF6‐80C2                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    T/COWL L/H V2500‐A5                                                                      $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    T/COWL RH V2500‐A5                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    NOSE COWL CFM56‐5B                                                                       $35,000.00     Net Book Value                                    $35,000.00
The NORDAM Group, Inc    Application Enhancements                                                                 $34,966.24     Net Book Value                                    $34,966.24
The NORDAM Group, Inc    Vane, Lwr Skin Surface, R/H, MD11 (ARC7460‐2)                                            $33,530.66     Net Book Value                                    $33,530.66
The NORDAM Group, Inc    F35 Crane Addition ‐ 2 Ton                                                               $33,208.03     Net Book Value                                    $33,208.03
The NORDAM Group, Inc    Cabin Window Carts                                                                       $33,088.13     Net Book Value                                    $33,088.13
The NORDAM Group, Inc    H 400 THRUST REVERSER                                                                    $32,948.44     Net Book Value                                    $32,948.44
The NORDAM Group, Inc    Autoclave Platform Lift                                                                  $32,945.76     Net Book Value                                    $32,945.76
The NORDAM Group, Inc    IMPEDENCE METER/LAB TOOLING                                                              $32,863.11     Net Book Value                                    $32,863.11
The NORDAM Group, Inc    T/R ‐ CESSNA EXCEL                                                                       $32,730.28     Net Book Value                                    $32,730.28
The NORDAM Group, Inc    T/R ‐ CESSNA EXCEL                                                                       $32,728.40     Net Book Value                                    $32,728.40
The NORDAM Group, Inc    Press Die (Airbus T000836063‐421)                                                        $32,711.25     Net Book Value                                    $32,711.25
The NORDAM Group, Inc    Flap, Aft, Outbd, L/H, 737‐700 (see 2012864)                                             $32,431.22     Net Book Value                                    $32,431.22
The NORDAM Group, Inc    MICRO HITE GAUGE/FARO ARM EDGE                                                           $32,343.75     Net Book Value                                    $32,343.75
The NORDAM Group, Inc    T/COWL RH CF6‐80C2                                                                       $32,292.58     Net Book Value                                    $32,292.58
The NORDAM Group, Inc    Vane, Upr Skin Surface, R/H, MD11 (ARC7461‐2)                                            $32,255.30     Net Book Value                                    $32,255.30
The NORDAM Group, Inc    DOOR ASSY, COWL LWR RH                                                                   $32,156.25     Net Book Value                                    $32,156.25
The NORDAM Group, Inc    A320 CW Inspect‐Keyence Laser Displacement Sensors                                       $31,413.61     Net Book Value                                    $31,413.61
The NORDAM Group, Inc    SCREEN COATING ROBOTIC SPRAY SYSTEM                                                      $31,303.26     Net Book Value                                    $31,303.26
The NORDAM Group, Inc    FARO LASER SCAN ARM                                                                      $31,185.00     Net Book Value                                    $31,185.00
The NORDAM Group, Inc    LOAD CELL REPLACEMENT ‐ TEST LAB                                                         $31,166.38     Net Book Value                                    $31,166.38
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751379 ‐ Bezel & Ring                                        $31,069.09     Net Book Value                                    $31,069.09
The NORDAM Group, Inc    NTD CW Polishing Lanes                                                                   $31,051.08     Net Book Value                                    $31,051.08
The NORDAM Group, Inc    NDT‐A‐SCAN EQUIPMENT FOR LMI METAL BOND                                                  $31,001.00     Net Book Value                                    $31,001.00
The NORDAM Group, Inc    T/COWL RH CFM56‐7                                                                        $30,974.55     Net Book Value                                    $30,974.55
The NORDAM Group, Inc    INS Core CNC Facilitation ‐ Pump RA 0630 B                                               $30,908.60     Net Book Value                                    $30,908.60
The NORDAM Group, Inc    Tab, Flap, A320 (see also asset 2012866)                                                 $30,505.81     Net Book Value                                    $30,505.81
The NORDAM Group, Inc    T/COWL LH CF6‐80C2                                                                       $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL LH RB211‐535E4                                                                    $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL CF6‐80C2                                                                          $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL LH RB211‐535                                                                      $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    T/COWL RH RB211‐535E4                                                                    $30,000.00     Net Book Value                                    $30,000.00
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐ Transcowl                                                    $29,901.50     Net Book Value                                    $29,901.50
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐ Transcowl                                                    $29,901.50     Net Book Value                                    $29,901.50
The NORDAM Group, Inc    FAN COWL DOOR RH V2500‐A5                                                                $29,881.63     Net Book Value                                    $29,881.63
The NORDAM Group, Inc    ONSRUD ROUTER                                                                            $29,874.37     Net Book Value                                    $29,874.37
The NORDAM Group, Inc    COWL DOOR ASSY, LWR RH                                                                   $29,839.91     Net Book Value                                    $29,839.91
The NORDAM Group, Inc    FAN COWL DOOR RH V2500A‐5                                                                $29,481.74     Net Book Value                                    $29,481.74
The NORDAM Group, Inc    Window Frame Tooling ‐ BOE‐DT‐10000‐401                                                  $29,374.47     Net Book Value                                    $29,374.47
The NORDAM Group, Inc    Window Frame Tooling ‐ BOE‐DT‐10020‐401                                                  $29,374.46     Net Book Value                                    $29,374.46
The NORDAM Group, Inc    Hot Form Die ‐ 64ND‐78407‐11                                                             $29,341.48     Net Book Value                                    $29,341.48
The NORDAM Group, Inc    Hot Form Die ‐ 64ND‐78407‐13                                                             $29,341.48     Net Book Value                                    $29,341.48
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐ Transcowl                                                    $29,259.22     Net Book Value                                    $29,259.22
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐ Transcowl                                                    $29,259.22     Net Book Value                                    $29,259.22
The NORDAM Group, Inc    T/COWL LH CFM56‐7                                                                        $29,256.49     Net Book Value                                    $29,256.49
The NORDAM Group, Inc    Aircompressor #2 1x AirCompressor (ML55)                                                 $29,230.92     Net Book Value                                    $29,230.92
The NORDAM Group, Inc    LINEAR SCALES & CAPPS NC                                                                 $29,223.34     Net Book Value                                    $29,223.34
The NORDAM Group, Inc    Layup Mold ‐ 60P5394317A001                                                              $29,207.57     Net Book Value                                    $29,207.57
The NORDAM Group, Inc    Layup Mold ‐ 60P5394315A001                                                              $29,207.52     Net Book Value                                    $29,207.52
The NORDAM Group, Inc    THRUST REVERSER ASSEMBLY‐LEAR                                                            $29,201.69     Net Book Value                                    $29,201.69
The NORDAM Group, Inc    VANE ASSY MD11                                                                           $28,922.18     Net Book Value                                    $28,922.18
The NORDAM Group, Inc    Panta Rectifier Machine                                                                  $28,909.27     Net Book Value                                    $28,909.27
The NORDAM Group, Inc    Niton XL3t‐980 Goldd+ Analyzer                                                           $28,820.06     Net Book Value                                    $28,820.06
The NORDAM Group, Inc    SKIN PANEL L/E WING 747 BJ                                                               $28,521.91     Net Book Value                                    $28,521.91
The NORDAM Group, Inc    INLET COWL CF6‐80C2                                                                      $28,466.67     Net Book Value                                    $28,466.67
The NORDAM Group, Inc    Savage Air Knives                                                                        $28,359.44     Net Book Value                                    $28,359.44




                                                                              Page 5 of 114
                        Case 18-11699-MFW                               Doc 755        Filed 12/10/18                          Page 35 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐Inner Duct                                                    $28,260.13     Net Book Value                                    $28,260.13
The NORDAM Group, Inc    CFM56‐7 TR BAJ ‐ CFM56‐7B ‐Inner Duct                                                    $28,260.13     Net Book Value                                    $28,260.13
The NORDAM Group, Inc    RADOME CONTROL REPLACEMENT                                                               $27,556.04     Net Book Value                                    $27,556.04
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                       $27,500.00     Net Book Value                                    $27,500.00
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                       $27,500.00     Net Book Value                                    $27,500.00
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                       $27,500.00     Net Book Value                                    $27,500.00
The NORDAM Group, Inc    T/R ‐ CESSNA EXCEL                                                                       $27,268.41     Net Book Value                                    $27,268.41
The NORDAM Group, Inc    THRUST REVERSER ASSY, RH XL                                                              $27,237.15     Net Book Value                                    $27,237.15
The NORDAM Group, Inc    Genie ‐ Model GTH‐842                                                                    $27,187.50     Net Book Value                                    $27,187.50
The NORDAM Group, Inc    A320 Maverick Polisher Upgrade                                                           $27,172.57     Net Book Value                                    $27,172.57
The NORDAM Group, Inc    L/E Flap/Drive Brake,,F‐16                                                               $27,150.90     Net Book Value                                    $27,150.90
The NORDAM Group, Inc    SDM Press Scissor Lift Replacement/Upgrade                                               $27,138.38     Net Book Value                                    $27,138.38
The NORDAM Group, Inc    SDM Press Scissor Lift Replacement/Upgrade                                               $27,138.38     Net Book Value                                    $27,138.38
The NORDAM Group, Inc    VIRTEK LASER                                                                             $27,073.54     Net Book Value                                    $27,073.54
The NORDAM Group, Inc    Dry Ice Blaster ‐ Coldjet AERO40                                                         $27,005.95     Net Book Value                                    $27,005.95
The NORDAM Group, Inc    FT‐IR Lab Equipment ‐ Nicolet iS10                                                       $26,979.87     Net Book Value                                    $26,979.87
The NORDAM Group, Inc    INLET ASSY LH MAKE FROM ‐505                                                             $26,793.80     Net Book Value                                    $26,793.80
The NORDAM Group, Inc    Data Center Network Switches for HA                                                      $26,760.22     Net Book Value                                    $26,760.22
The NORDAM Group, Inc    Panel, Acoustic, Lwr R/H Panel, V2500                                                    $26,742.67     Net Book Value                                    $26,742.67
The NORDAM Group, Inc    INLET COWL ASSY FJ2000                                                                   $26,740.31     Net Book Value                                    $26,740.31
The NORDAM Group, Inc    FAN COWL DOOR V2500A‐5                                                                   $26,666.66     Net Book Value                                    $26,666.66
The NORDAM Group, Inc    FARO LASER TRACKER                                                                       $26,583.34     Net Book Value                                    $26,583.34
The NORDAM Group, Inc    T/R ‐ CESSNA CITATION X                                                                  $26,560.39     Net Book Value                                    $26,560.39
The NORDAM Group, Inc    T/R ‐ CESSNA CITATION X                                                                  $26,560.39     Net Book Value                                    $26,560.39
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751380 ‐ Bezel & Ring                                        $26,503.06     Net Book Value                                    $26,503.06
The NORDAM Group, Inc    INLET ASSY LH MAKE FROM ‐505                                                             $26,466.24     Net Book Value                                    $26,466.24
The NORDAM Group, Inc    V2500 TR AJ ‐ V2500 TR ‐ TR Assembly                                                     $26,333.30     Net Book Value                                    $26,333.30
The NORDAM Group, Inc    V2500 TR AJ ‐ V2500 TR ‐ TR Assembly                                                     $26,333.30     Net Book Value                                    $26,333.30
The NORDAM Group, Inc    Transcowl,R/H,Outer,Aft Bondment,Male                                                    $26,279.72     Net Book Value                                    $26,279.72
The NORDAM Group, Inc    MEXICO DUST COLLECTOR                                                                    $26,181.47     Net Book Value                                    $26,181.47
The NORDAM Group, Inc    INLET ASSY RH MAKE FROM ‐507                                                             $26,052.18     Net Book Value                                    $26,052.18
The NORDAM Group, Inc    INLET ASSY LH MAKE FROM ‐505                                                             $25,931.39     Net Book Value                                    $25,931.39
The NORDAM Group, Inc    C‐SCAN MACHINE                                                                           $25,908.75     Net Book Value                                    $25,908.75
The NORDAM Group, Inc    INLET ASSY RH MAKE FROM ‐507                                                             $25,727.30     Net Book Value                                    $25,727.30
The NORDAM Group, Inc    G200 INLET                                                                               $25,643.85     Net Book Value                                    $25,643.85
The NORDAM Group, Inc    Virtek Laser with Ethernet, MF c/w Axis Mounting                                         $25,529.17     Net Book Value                                    $25,529.17
The NORDAM Group, Inc    Jet Pipe, V2500 (L8901700)                                                               $25,488.84     Net Book Value                                    $25,488.84
The NORDAM Group, Inc    Airbus Support, Data Conversion, System Configurat                                       $25,451.46     Net Book Value                                    $25,451.46
The NORDAM Group, Inc    INLET INNER BARREL V2500 AJ (see also 2011357)                                           $25,330.28     Net Book Value                                    $25,330.28
The NORDAM Group, Inc    CHILLER 2005 TRANE                                                                       $25,283.33     Net Book Value                                    $25,283.33
The NORDAM Group, Inc    MEXICO 3 AXIS DUST COLLECTOR                                                             $25,230.81     Net Book Value                                    $25,230.81
The NORDAM Group, Inc    G650 Galaxy ‐ Layup Mold ‐ 1751378 ‐ Panel Door                                          $25,180.12     Net Book Value                                    $25,180.12
The NORDAM Group, Inc    AUTOCLAVE 1 SPARE MOTOR                                                                  $25,014.82     Net Book Value                                    $25,014.82
The NORDAM Group, Inc    NOSE COWL RB211‐535E4                                                                    $25,000.00     Net Book Value                                    $25,000.00
The NORDAM Group, Inc    NOSE COWL RB211‐535E4                                                                    $25,000.00     Net Book Value                                    $25,000.00
The NORDAM Group, Inc    DUST COLLECTOR FOR CABINET SHOP                                                          $24,975.87     Net Book Value                                    $24,975.87
The NORDAM Group, Inc    WATERJET POGO REPLACEMENT                                                                $24,969.40     Net Book Value                                    $24,969.40
The NORDAM Group, Inc    Inlet, Acoustic Panel, Lwr, PW2000, BJ                                                   $24,962.67     Net Book Value                                    $24,962.67
The NORDAM Group, Inc    Acoustic Panel, Lwr R/H Skin, V2500 (745‐3089)                                           $24,794.55     Net Book Value                                    $24,794.55
The NORDAM Group, Inc    Strut Door,R/H_B52_BM                                                                    $24,641.87     Net Book Value                                    $24,641.87
The NORDAM Group, Inc    INLET ASSY LH MAKE FROM ‐505                                                             $24,584.59     Net Book Value                                    $24,584.59
The NORDAM Group, Inc    NMX Videojet Addition                                                                    $24,505.00     Net Book Value                                    $24,505.00
The NORDAM Group, Inc    Capex Project Shipping/Receiving Concrete Repair                                         $24,432.53     Net Book Value                                    $24,432.53
The NORDAM Group, Inc    Pylon Fairing, A320 (D54510050000 / D545100500100)                                       $24,266.87     Net Book Value                                    $24,266.87
The NORDAM Group, Inc    GERBER TECHNOLOGIES SINGLE PLY CUTTER                                                    $24,131.25     Net Book Value                                    $24,131.25
The NORDAM Group, Inc    Skin, Perf, Inner, A L/H, V2500 (see also 2011342)                                       $24,107.43     Net Book Value                                    $24,107.43
The NORDAM Group, Inc    Acoustic Panel, Lwr R/H Skin, V2500 (745‐3088)                                           $24,091.04     Net Book Value                                    $24,091.04
The NORDAM Group, Inc    Acoustic Panel, Upr Skin, V2500 (745‐3087)                                               $24,010.45     Net Book Value                                    $24,010.45
The NORDAM Group, Inc    AUTO FIBER PLACEMENT MACHINE                                                             $23,971.95     Net Book Value                                    $23,971.95
The NORDAM Group, Inc    A320 Ink Jet Printer                                                                     $23,950.70     Net Book Value                                    $23,950.70
The NORDAM Group, Inc    MTS SilentFlo System Assembly ‐ Model 515                                                $23,896.34     Net Book Value                                    $23,896.34
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐ A5 Transcowl                                                   $23,835.56     Net Book Value                                    $23,835.56
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐ A5 Transcowl                                                   $23,835.56     Net Book Value                                    $23,835.56
The NORDAM Group, Inc    FIRE SPRINKLER FOR 40/60 FREEZER                                                         $23,802.64     Net Book Value                                    $23,802.64
The NORDAM Group, Inc    SLAT, #8 B757 RH                                                                         $23,768.11     Net Book Value                                    $23,768.11
The NORDAM Group, Inc    SOVEREIGN T/R ASSY                                                                       $23,605.29     Net Book Value                                    $23,605.29
The NORDAM Group, Inc    INLET ASSY                                                                               $23,582.48     Net Book Value                                    $23,582.48
The NORDAM Group, Inc    Swordfish Tooling RTI Tradco 72P5411209S002 HFD                                          $23,554.67     Net Book Value                                    $23,554.67
The NORDAM Group, Inc    TE Wedge Assembly, 757 (TL6167)                                                          $23,525.83     Net Book Value                                    $23,525.83
The NORDAM Group, Inc    A330 NEO Inspection Check Fixtures NTD                                                   $23,416.71     Net Book Value                                    $23,416.71
The NORDAM Group, Inc    Rmniscan SX/Rollerform                                                                   $23,323.43     Net Book Value                                    $23,323.43
The NORDAM Group, Inc    W/H Remstar Carousel                                                                     $23,158.97     Net Book Value                                    $23,158.97
The NORDAM Group, Inc    W/H Shuttle Kardex#1 ‐ XP 500 1850X863                                                   $23,158.97     Net Book Value                                    $23,158.97
The NORDAM Group, Inc    W/H Shuttle Kardex#2 ‐ XP 250 1850X864                                                   $23,158.97     Net Book Value                                    $23,158.97
The NORDAM Group, Inc    112N51000‐401 Press Die for HexMc Blocks                                                 $23,108.33     Net Book Value                                    $23,108.33
The NORDAM Group, Inc    Donaldson Torit Unimaster 150 Dust Collector                                             $23,008.99     Net Book Value                                    $23,008.99
The NORDAM Group, Inc    DUST COLLECTORS (5X) (VICTORVILLE)                                                       $22,924.44     Net Book Value                                    $22,924.44
The NORDAM Group, Inc    SUPER CELL ‐ DUST COLLECTOR                                                              $22,871.14     Net Book Value                                    $22,871.14
The NORDAM Group, Inc    X‐Ray Skew Axis Upgrade                                                                  $22,687.50     Net Book Value                                    $22,687.50
The NORDAM Group, Inc    SLAT RH #9 B757                                                                          $22,355.00     Net Book Value                                    $22,355.00
The NORDAM Group, Inc    F35 (Capitalized Salaries/Consulting)                                                    $22,354.48     Net Book Value                                    $22,354.48
The NORDAM Group, Inc    Lunaire M&P Environmental Test Chamber                                                   $22,309.33     Net Book Value                                    $22,309.33
The NORDAM Group, Inc    GSM220001350‐01 ‐ Unit 1                                                                 $22,302.29     Net Book Value                                    $22,302.29
The NORDAM Group, Inc    GSM220001350‐01 ‐ Unit 2                                                                 $22,302.29     Net Book Value                                    $22,302.29
The NORDAM Group, Inc    Mule for Swordfish Assy & Test (SL‐5104‐10‐SP)                                           $22,219.51     Net Book Value                                    $22,219.51
The NORDAM Group, Inc    BELL HELLICOPTER TOOLING ENHANCEMENT                                                     $22,199.15     Net Book Value                                    $22,199.15
The NORDAM Group, Inc    WING PANEL 747 BJ                                                                        $22,165.51     Net Book Value                                    $22,165.51
The NORDAM Group, Inc    Micro Wave Scan Equipment                                                                $22,097.19     Net Book Value                                    $22,097.19
The NORDAM Group, Inc    282‐011‐505                                                                              $22,037.53     Net Book Value                                    $22,037.53
The NORDAM Group, Inc    SWORDFISH HOIST FOR PERFING MACHINE                                                      $22,021.74     Net Book Value                                    $22,021.74
The NORDAM Group, Inc    CASTER 6 EXPANSION                                                                       $21,959.62     Net Book Value                                    $21,959.62
The NORDAM Group, Inc    Cleanline Water System                                                                   $21,920.92     Net Book Value                                    $21,920.92
The NORDAM Group, Inc    Inspection Granite Table                                                                 $21,808.92     Net Book Value                                    $21,808.92
The NORDAM Group, Inc    Thermal Conductivity Measurement Equip                                                   $21,757.81     Net Book Value                                    $21,757.81
The NORDAM Group, Inc    C‐Scan Tool Cart Addition (see also 2014017)                                             $21,665.18     Net Book Value                                    $21,665.18




                                                                              Page 6 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                          Page 36 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    CF6‐80C2 TR BAJ ‐ CF6‐80C2 TR ‐ Core                                                     $21,623.28     Net Book Value                                    $21,623.28
The NORDAM Group, Inc    VANE, MD11 L/H O/B FLAP                                                                  $21,600.29     Net Book Value                                    $21,600.29
The NORDAM Group, Inc    Bond Tool: 06ND78422‐1 LM2                                                               $21,318.99     Net Book Value                                    $21,318.99
The NORDAM Group, Inc    AFP ‐ Camera Upgrade                                                                     $21,311.46     Net Book Value                                    $21,311.46
The NORDAM Group, Inc    Prism E‐Drill                                                                            $21,115.04     Net Book Value                                    $21,115.04
The NORDAM Group, Inc    CFM56‐5B TR AJ ‐ CFM56‐5B TR ‐ TR Assemb                                                 $21,052.37     Net Book Value                                    $21,052.37
The NORDAM Group, Inc    CFM56‐5B TR AJ ‐ CFM56‐5B TR ‐ TR Assemb                                                 $21,052.37     Net Book Value                                    $21,052.37
The NORDAM Group, Inc    A320 CW CELL SHOP FLOOR IMPR (CW SUPER CELL)                                             $21,023.26     Net Book Value                                    $21,023.26
The NORDAM Group, Inc    V2500 TR BAJ ‐ V2500 TR ‐Fixed Structure                                                 $20,909.64     Net Book Value                                    $20,909.64
The NORDAM Group, Inc    VIRTEK LASER                                                                             $20,797.29     Net Book Value                                    $20,797.29
The NORDAM Group, Inc    THRUST REVERSER ASSEMBLY‐LEAR                                                            $20,714.17     Net Book Value                                    $20,714.17
The NORDAM Group, Inc    Lab Couponing Conditioning Chamber (651.06E‐04)                                          $20,671.18     Net Book Value                                    $20,671.18
The NORDAM Group, Inc    MID WAVE IR CAMERA                                                                       $20,634.37     Net Book Value                                    $20,634.37
The NORDAM Group, Inc    SLAT, #4 B757 LH                                                                         $20,600.81     Net Book Value                                    $20,600.81
The NORDAM Group, Inc    FAIRING PYLON A320 LH                                                                    $20,558.52     Net Book Value                                    $20,558.52
The NORDAM Group, Inc    Jet Pipe, Outer Liner, V2500, BT                                                         $20,524.28     Net Book Value                                    $20,524.28
The NORDAM Group, Inc    CFM56‐5B TR BAJ ‐ CFM56‐5B TR ‐ Core                                                     $20,481.45     Net Book Value                                    $20,481.45
The NORDAM Group, Inc    Annex Seal Support Lay‐Up Mold ‐ 06ND78422‐2LM4                                          $20,416.67     Net Book Value                                    $20,416.67
The NORDAM Group, Inc    Scissor Lift (Model GS4047)                                                              $20,369.95     Net Book Value                                    $20,369.95
The NORDAM Group, Inc    HVACA Unit RTU #29                                                                       $20,224.46     Net Book Value                                    $20,224.46
The NORDAM Group, Inc    SLAT 737                                                                                 $20,108.52     Net Book Value                                    $20,108.52
The NORDAM Group, Inc    V2500 Tail Cone,Exhaust Plug,TP0227                                                      $20,099.06     Net Book Value                                    $20,099.06
The NORDAM Group, Inc    EPILOG LASER MARKING SYSTEM                                                              $20,015.77     Net Book Value                                    $20,015.77
The NORDAM Group, Inc    INS 80/20 Tooling Racks                                                                  $19,992.42     Net Book Value                                    $19,992.42
The NORDAM Group, Inc    WING PANEL 747 BJ (see also 2007627)                                                     $19,960.44     Net Book Value                                    $19,960.44
The NORDAM Group, Inc    B‐STAGE OVEN #2                                                                          $19,950.27     Net Book Value                                    $19,950.27
The NORDAM Group, Inc    Inspect and Repair V2500 IB AJ's                                                         $19,906.01     Net Book Value                                    $19,906.01
The NORDAM Group, Inc    INS Core CNC Facilitation ‐ CNC # 8055‐11‐MON                                            $19,680.07     Net Book Value                                    $19,680.07
The NORDAM Group, Inc    MEXICO LAB PRESS                                                                         $19,678.75     Net Book Value                                    $19,678.75
The NORDAM Group, Inc    INNER BARREL ASSY V2500‐A5                                                               $19,628.81     Net Book Value                                    $19,628.81
The NORDAM Group, Inc    Portable X‐Ray Tube                                                                      $19,479.84     Net Book Value                                    $19,479.84
The NORDAM Group, Inc    Renishaw KB28041 Wireless Ballbar System (QC20‐W)                                        $19,442.81     Net Book Value                                    $19,442.81
The NORDAM Group, Inc    INS Thermwood 5‐Axis CNC Upgrade/Replace                                                 $19,290.00     Net Book Value                                    $19,290.00
The NORDAM Group, Inc    Skin Panel, LE Wing 747                                                                  $19,236.59     Net Book Value                                    $19,236.59
The NORDAM Group, Inc    TOOLING FOR 7832004‐5 DHD ‐ DHD                                                          $19,212.82     Net Book Value                                    $19,212.82
The NORDAM Group, Inc    Skin Panel, LE Wing 747                                                                  $19,172.21     Net Book Value                                    $19,172.21
The NORDAM Group, Inc    V2500 POOL ANTI‐ICE RING                                                                 $19,045.00     Net Book Value                                    $19,045.00
The NORDAM Group, Inc    A330 NEO Inspection Check Fixtures PRYER                                                 $19,026.10     Net Book Value                                    $19,026.10
The NORDAM Group, Inc    EXHAUST, NOZZLE ASSY CFM56‐5                                                             $18,984.09     Net Book Value                                    $18,984.09
The NORDAM Group, Inc    GSM220001347‐101 1 Cavity                                                                $18,909.50     Net Book Value                                    $18,909.50
The NORDAM Group, Inc    MEXICO NOMEX SAW DUST COLLECTOR                                                          $18,880.62     Net Book Value                                    $18,880.62
The NORDAM Group, Inc    Mule for Swordfish Assy & Test (SL‐5104‐10B‐SP)                                          $18,817.91     Net Book Value                                    $18,817.91
The NORDAM Group, Inc    TT002184 (Lamination Tool)                                                               $18,719.64     Net Book Value                                    $18,719.64
The NORDAM Group, Inc    GAP GUN MEASUREMENT SYSTEM                                                               $18,663.54     Net Book Value                                    $18,663.54
The NORDAM Group, Inc    C‐Scan Dual Channel Tank Top Flaw Detector                                               $18,630.21     Net Book Value                                    $18,630.21
The NORDAM Group, Inc    V2500 TR AJ ‐ V2500 TR ‐ Transcowl Assy                                                  $18,625.99     Net Book Value                                    $18,625.99
The NORDAM Group, Inc    COWL ASSY, INLET RH                                                                      $18,557.65     Net Book Value                                    $18,557.65
The NORDAM Group, Inc    Polisher 6 Upgrade                                                                       $18,335.65     Net Book Value                                    $18,335.65
The NORDAM Group, Inc    CASTING HYDRAULICS                                                                       $18,263.33     Net Book Value                                    $18,263.33
The NORDAM Group, Inc    Radome, 737                                                                              $18,232.44     Net Book Value                                    $18,232.44
The NORDAM Group, Inc    THRUST REVERSER ASSY ‐ BEECH                                                             $18,228.94     Net Book Value                                    $18,228.94
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R003                                                             $18,170.16     Net Book Value                                    $18,170.16
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R004                                                             $18,170.16     Net Book Value                                    $18,170.16
The NORDAM Group, Inc    Tech Services Hot Bonder (Model # HCS9200M‐04)                                           $18,125.00     Net Book Value                                    $18,125.00
The NORDAM Group, Inc    BEAM REVERSER CF6‐80C2 MF                                                                $18,077.16     Net Book Value                                    $18,077.16
The NORDAM Group, Inc    Hydraulic actuator test bench #2 (Silve                                                  $18,025.40     Net Book Value                                    $18,025.40
The NORDAM Group, Inc    Beam, Reverser, CF6‐80C2                                                                 $18,013.09     Net Book Value                                    $18,013.09
The NORDAM Group, Inc    SSIS Environment Automation                                                              $17,988.64     Net Book Value                                    $17,988.64
The NORDAM Group, Inc    72P7830307‐LD (Serial # 72P‐677)                                                         $17,972.94     Net Book Value                                    $17,972.94
The NORDAM Group, Inc    RING SEGMENTS MD11                                                                       $17,844.85     Net Book Value                                    $17,844.85
The NORDAM Group, Inc    Swordfish Burst Containment Tank                                                         $17,631.61     Net Book Value                                    $17,631.61
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R009                                                             $17,600.15     Net Book Value                                    $17,600.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R010                                                             $17,600.15     Net Book Value                                    $17,600.15
The NORDAM Group, Inc    VANE, MD11 L/H O/B FLAP                                                                  $17,592.07     Net Book Value                                    $17,592.07
The NORDAM Group, Inc    HEAT BLANKETS FOR COLUMBIA PRESS                                                         $17,471.86     Net Book Value                                    $17,471.86
The NORDAM Group, Inc    MEXICO DEHUMIDIFIER FOR CLEAN ROOM                                                       $17,439.72     Net Book Value                                    $17,439.72
The NORDAM Group, Inc    T/R ASSY                                                                                 $17,348.37     Net Book Value                                    $17,348.37
The NORDAM Group, Inc    RUDDER ASSY A321                                                                         $17,330.52     Net Book Value                                    $17,330.52
The NORDAM Group, Inc    Skin_RB211‐535E4_P/N 96D01625‐1                                                          $17,203.57     Net Book Value                                    $17,203.57
The NORDAM Group, Inc    Elasticity Laminate Checker(ELCH) MBBBT1                                                 $17,154.79     Net Book Value                                    $17,154.79
The NORDAM Group, Inc    Lwr Panel Assy,Inner Barrel_V2500_MM_P/N                                                 $17,121.97     Net Book Value                                    $17,121.97
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 BJ                                                           $16,968.09     Net Book Value                                    $16,968.09
The NORDAM Group, Inc    Press Mold SC (Press Die ‐ Airbus T000836064)                                            $16,862.30     Net Book Value                                    $16,862.30
The NORDAM Group, Inc    Autoclave Cold Wall Cure                                                                 $16,812.60     Net Book Value                                    $16,812.60
The NORDAM Group, Inc    Inner Wing Support Tooling                                                               $16,743.92     Net Book Value                                    $16,743.92
The NORDAM Group, Inc    SLAT, #5 B757 LH                                                                         $16,633.98     Net Book Value                                    $16,633.98
The NORDAM Group, Inc    DOOR ASSY, COWL UPR RH                                                                   $16,569.66     Net Book Value                                    $16,569.66
The NORDAM Group, Inc    COWL DOOR ASSY, UPPER LH                                                                 $16,560.98     Net Book Value                                    $16,560.98
The NORDAM Group, Inc    INS Expansion ‐ Lab Vent Hood                                                            $16,478.95     Net Book Value                                    $16,478.95
The NORDAM Group, Inc    MARTIN PLANNER                                                                           $16,447.55     Net Book Value                                    $16,447.55
The NORDAM Group, Inc    REVERSER, THRUST LEARJET 45 LH                                                           $16,447.05     Net Book Value                                    $16,447.05
The NORDAM Group, Inc    REVERSER, THRUST LEARJET 45 LH                                                           $16,447.05     Net Book Value                                    $16,447.05
The NORDAM Group, Inc    REVERSER, THRUST LEARJET 45 LH                                                           $16,447.05     Net Book Value                                    $16,447.05
The NORDAM Group, Inc    Hot Bonder & Accessories                                                                 $16,264.03     Net Book Value                                    $16,264.03
The NORDAM Group, Inc    Flap, Aft, Outbd, R/H, 737‐700 (113A3700‐8)                                              $16,243.42     Net Book Value                                    $16,243.42
The NORDAM Group, Inc    CONVEYOR SYSTEM (NRD MATERIAL HANDLING)                                                  $16,213.14     Net Book Value                                    $16,213.14
The NORDAM Group, Inc    OVEN CONTROL UPGRADES 3 & 4                                                              $16,200.78     Net Book Value                                    $16,200.78
The NORDAM Group, Inc    BOE DT 10030‐401 WINDOW FRAME                                                            $16,195.83     Net Book Value                                    $16,195.83
The NORDAM Group, Inc    Tool Kit, OWP, L/H & R/H, F/A‐18, P/N 74A150                                             $16,184.85     Net Book Value                                    $16,184.85
The NORDAM Group, Inc    Toyota 6000 LB Forklift (Model # 8FGCU30) ‐ # 7                                          $16,130.20     Net Book Value                                    $16,130.20
The NORDAM Group, Inc    T/E Wedge 757                                                                            $16,107.07     Net Book Value                                    $16,107.07
The NORDAM Group, Inc    ENERGY MANAGEMENT ‐ DELTA SYSTEM                                                         $16,051.21     Net Book Value                                    $16,051.21
The NORDAM Group, Inc    INLET INNER BARREL V2500 AJ (see also 2011411)                                           $16,041.24     Net Book Value                                    $16,041.24
The NORDAM Group, Inc    LMI Cantilever Racking Additions                                                         $16,032.40     Net Book Value                                    $16,032.40
The NORDAM Group, Inc    Flap,Cove Panel,B757,BJ,P/N 113N2601‐2                                                   $15,993.24     Net Book Value                                    $15,993.24




                                                                              Page 7 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                          Page 37 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    CFM56‐7 NC BAJ ‐ CFM56‐7B ‐ Inlet Cowl                                                   $15,985.53     Net Book Value                                    $15,985.53
The NORDAM Group, Inc    CFM56‐7 NC BAJ ‐ CFM56‐7B ‐ Inlet Cowl                                                   $15,985.53     Net Book Value                                    $15,985.53
The NORDAM Group, Inc    Bond Room # 2 Freezer                                                                    $15,880.00     Net Book Value                                    $15,880.00
The NORDAM Group, Inc    FAIRING PYLON RH A321                                                                    $15,856.47     Net Book Value                                    $15,856.47
The NORDAM Group, Inc    RADOME 737 BJ                                                                            $15,852.62     Net Book Value                                    $15,852.62
The NORDAM Group, Inc    DOOR, UPPER RH PW308C                                                                    $15,724.43     Net Book Value                                    $15,724.43
The NORDAM Group, Inc    V2500, JET PIPE ASSY, ACOUSTIC SECTION                                                   $15,710.75     Net Book Value                                    $15,710.75
The NORDAM Group, Inc    VIRTEK LASER                                                                             $15,631.15     Net Book Value                                    $15,631.15
The NORDAM Group, Inc    CFM56‐5B NC AJ (mount ring) CFM56‐5B                                                     $15,628.71     Net Book Value                                    $15,628.71
The NORDAM Group, Inc    Layup Mold ‐ GAC20120‐101/‐102 & GAC20140‐101/G102                                       $15,562.58     Net Book Value                                    $15,562.58
The NORDAM Group, Inc    DASSAULT FALCON TT002214‐1/2 LM                                                          $15,548.77     Net Book Value                                    $15,548.77
The NORDAM Group, Inc    DOOR, LOWER RH PW308C                                                                    $15,399.43     Net Book Value                                    $15,399.43
The NORDAM Group, Inc    THRUST REVERSER ASSY‐BEECH                                                               $15,268.80     Net Book Value                                    $15,268.80
The NORDAM Group, Inc    Center Panel, A320                                                                       $15,254.99     Net Book Value                                    $15,254.99
The NORDAM Group, Inc    THRUST REVERSER ASSY‐BEECH                                                               $15,160.91     Net Book Value                                    $15,160.91
The NORDAM Group, Inc    THRUST REVERSER ASSY‐BEECH                                                               $15,160.91     Net Book Value                                    $15,160.91
The NORDAM Group, Inc    Control Box for Swordfish TR Testing (SLPTB‐02N)                                         $15,134.43     Net Book Value                                    $15,134.43
The NORDAM Group, Inc    Spectrophotometer ‐ Casting                                                              $15,015.00     Net Book Value                                    $15,015.00
The NORDAM Group, Inc    Thermwood JIB Crane Upgrade                                                              $14,956.58     Net Book Value                                    $14,956.58
The NORDAM Group, Inc    Window Frame Tooling ‐ BOE‐DT‐10030‐401                                                  $14,945.17     Net Book Value                                    $14,945.17
The NORDAM Group, Inc    06ND78012‐5 STFM ‐ New Aluminum Stretch Form Dye                                         $14,904.17     Net Book Value                                    $14,904.17
The NORDAM Group, Inc    06ND78012‐6 STFM ‐ New Aluminum Stretch Form Dye                                         $14,904.17     Net Book Value                                    $14,904.17
The NORDAM Group, Inc    06ND78012‐7 STFM ‐ New Aluminum Stretch Form Dye                                         $14,904.17     Net Book Value                                    $14,904.17
The NORDAM Group, Inc    06ND78012‐8 STFM ‐ New Aluminum Stretch Form Dye                                         $14,904.17     Net Book Value                                    $14,904.17
The NORDAM Group, Inc    WATER JET REPLACE & UPGRADE CONTROLLER/PREVENTOR                                         $14,889.00     Net Book Value                                    $14,889.00
The NORDAM Group, Inc    Fillet_MD11_BJ_P/N ARB7277‐502/‐504                                                      $14,786.34     Net Book Value                                    $14,786.34
The NORDAM Group, Inc    INLET COWL ASSY/INSTL‐LEAR RHS                                                           $14,721.39     Net Book Value                                    $14,721.39
The NORDAM Group, Inc    Thermography (Boeing), FLIR T420                                                         $14,651.05     Net Book Value                                    $14,651.05
The NORDAM Group, Inc    Electrical Substation Breaker Retrofit                                                   $14,650.00     Net Book Value                                    $14,650.00
The NORDAM Group, Inc    Lakewood AC Replacement ‐ Unit #16                                                       $14,629.95     Net Book Value                                    $14,629.95
The NORDAM Group, Inc    Lakewood AC Replacement ‐ Unit #21                                                       $14,629.95     Net Book Value                                    $14,629.95
The NORDAM Group, Inc    Lakewood AC Replacement ‐ Unit #30                                                       $14,629.95     Net Book Value                                    $14,629.95
The NORDAM Group, Inc    Lakewood AC Replacement ‐ Unit #31                                                       $14,629.93     Net Book Value                                    $14,629.93
The NORDAM Group, Inc    T/R ASSY                                                                                 $14,628.20     Net Book Value                                    $14,628.20
The NORDAM Group, Inc    T/R ASSY                                                                                 $14,628.20     Net Book Value                                    $14,628.20
The NORDAM Group, Inc    Boeing Window Frame Tooling (BOE‐DT‐10040‐401)                                           $14,583.33     Net Book Value                                    $14,583.33
The NORDAM Group, Inc    HUMIDITY CHAMBER                                                                         $14,546.00     Net Book Value                                    $14,546.00
The NORDAM Group, Inc    Skin, Acoustic Panel, DC10 (see also 2011613)                                            $14,469.47     Net Book Value                                    $14,469.47
The NORDAM Group, Inc    Flap, L/H, A320 (P/N D5758620001600) Asset 2013281                                       $14,449.28     Net Book Value                                    $14,449.28
The NORDAM Group, Inc    LMI/Metal Bond Cantilever Racking Additions                                              $14,441.75     Net Book Value                                    $14,441.75
The NORDAM Group, Inc    VANE ASSY IB MD11                                                                        $14,439.24     Net Book Value                                    $14,439.24
The NORDAM Group, Inc    T/R ASSY                                                                                 $14,392.86     Net Book Value                                    $14,392.86
The NORDAM Group, Inc    G200 INLET                                                                               $14,296.55     Net Book Value                                    $14,296.55
The NORDAM Group, Inc    THRUST REVERSER ASSY‐BEECH                                                               $14,293.61     Net Book Value                                    $14,293.61
The NORDAM Group, Inc    CFM56‐5B TR, Valise Electrique_CFM56‐5B                                                  $14,272.79     Net Book Value                                    $14,272.79
The NORDAM Group, Inc    E‐DRILL                                                                                  $14,250.00     Net Book Value                                    $14,250.00
The NORDAM Group, Inc    Particle Counter for Hydraulic Mules (Model: PODS)                                       $14,227.10     Net Book Value                                    $14,227.10
The NORDAM Group, Inc    Olympus Nortec 600 Eddy Current Flaw Detector                                            $14,225.79     Net Book Value                                    $14,225.79
The NORDAM Group, Inc    Olympus Epoch 650 Digital Ultrasonic Flaw Detector                                       $14,221.52     Net Book Value                                    $14,221.52
The NORDAM Group, Inc    Olympus Bondmaster 600 Bond Testing Flaw Detector                                        $14,221.52     Net Book Value                                    $14,221.52
The NORDAM Group, Inc    CF6‐80C2 NC BAJ ‐ CF6‐80C2 Inlet Cowl                                                    $14,130.07     Net Book Value                                    $14,130.07
The NORDAM Group, Inc    SLAT 737                                                                                 $14,069.22     Net Book Value                                    $14,069.22
The NORDAM Group, Inc    Bond Jig ‐ 60P5290003A017                                                                $14,034.91     Net Book Value                                    $14,034.91
The NORDAM Group, Inc    Monomer Mixing Room Monitor / Alarm                                                      $14,019.73     Net Book Value                                    $14,019.73
The NORDAM Group, Inc    Relocation of 3 NWD Paint Booths                                                         $14,000.49     Net Book Value                                    $14,000.49
The NORDAM Group, Inc    Combined Pivot Door, Perf Skin, CFM56‐5B                                                 $13,988.29     Net Book Value                                    $13,988.29
The NORDAM Group, Inc    FAN COWL DOOR LH V2500‐A5                                                                $13,955.56     Net Book Value                                    $13,955.56
The NORDAM Group, Inc    Toyota Forklift (Model # 7FGU80) ‐ # 9                                                   $13,944.58     Net Book Value                                    $13,944.58
The NORDAM Group, Inc    GAC 60P5391202C002 LM                                                                    $13,897.81     Net Book Value                                    $13,897.81
The NORDAM Group, Inc    GAC 60P5391202C003 LM                                                                    $13,897.75     Net Book Value                                    $13,897.75
The NORDAM Group, Inc    VIRTEK LASER PROJECTOR UPGRADE                                                           $13,889.13     Net Book Value                                    $13,889.13
The NORDAM Group, Inc    Inner Barrel, PW 4000 (PN 221‐0051‐519)                                                  $13,871.57     Net Book Value                                    $13,871.57
The NORDAM Group, Inc    H 400 THRUST REVERSER                                                                    $13,823.10     Net Book Value                                    $13,823.10
The NORDAM Group, Inc    Vista Transmission Spectrophotometer (VTS00148)                                          $13,790.52     Net Book Value                                    $13,790.52
The NORDAM Group, Inc    SLAT, #3 757 LH                                                                          $13,765.30     Net Book Value                                    $13,765.30
The NORDAM Group, Inc    Spare Virtek Laser                                                                       $13,759.37     Net Book Value                                    $13,759.37
The NORDAM Group, Inc    06ND78600‐HF Fan Duct Assembly Cure, Hol                                                 $13,688.87     Net Book Value                                    $13,688.87
The NORDAM Group, Inc    Thermwood Tool Changer Additions                                                         $13,631.93     Net Book Value                                    $13,631.93
The NORDAM Group, Inc    Thermwood Tool Changer Additions (see 610442)                                            $13,631.92     Net Book Value                                    $13,631.92
The NORDAM Group, Inc    K‐AXIS UPGRADE                                                                           $13,617.19     Net Book Value                                    $13,617.19
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0127)                                                 $13,611.26     Net Book Value                                    $13,611.26
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0128)                                                 $13,611.23     Net Book Value                                    $13,611.23
The NORDAM Group, Inc    INS 787 WF Press Tool Control Unit ‐ ZTJ000646                                           $13,593.75     Net Book Value                                    $13,593.75
The NORDAM Group, Inc    QUALITY LAB CNC                                                                          $13,553.44     Net Book Value                                    $13,553.44
The NORDAM Group, Inc    AFT FLAP IB B757                                                                         $13,537.64     Net Book Value                                    $13,537.64
The NORDAM Group, Inc    Cowl Door Hold Fixture, Lower L/H ‐ 06ND71150‐1HF                                        $13,487.24     Net Book Value                                    $13,487.24
The NORDAM Group, Inc    RADOME WM A320                                                                           $13,484.04     Net Book Value                                    $13,484.04
The NORDAM Group, Inc    Forming Mold ‐ 15ND54118R004 (see also 2013324)                                          $13,420.15     Net Book Value                                    $13,420.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54118R003                                                             $13,420.15     Net Book Value                                    $13,420.15
The NORDAM Group, Inc    RH TAIL FAN COWL CF6‐80C2 BJ                                                             $13,403.51     Net Book Value                                    $13,403.51
The NORDAM Group, Inc    ALTITUDE REFRIGERATION TEST MOCK‐UP                                                      $13,367.91     Net Book Value                                    $13,367.91
The NORDAM Group, Inc    NOSE COWL RB211‐535E4                                                                    $13,333.24     Net Book Value                                    $13,333.24
The NORDAM Group, Inc    FULTOM PRESS HEATER UPGRADE                                                              $13,305.12     Net Book Value                                    $13,305.12
The NORDAM Group, Inc    Skin, Acoustic Panel, DC10 (see also 2011612)                                            $13,281.16     Net Book Value                                    $13,281.16
The NORDAM Group, Inc    A320 CW ONSRUD UPGRADES                                                                  $13,274.03     Net Book Value                                    $13,274.03
The NORDAM Group, Inc    CF6‐80C2 Inlet Accoustic Panel (95D01500‐7)                                              $13,273.24     Net Book Value                                    $13,273.24
The NORDAM Group, Inc    5 AXIS ONSRUD DUST COLLECTION BOOTH                                                      $13,243.09     Net Book Value                                    $13,243.09
The NORDAM Group, Inc    CENTERBODY FWD GE90‐100                                                                  $13,235.29     Net Book Value                                    $13,235.29
The NORDAM Group, Inc    EMB E2 Door Window Tooling ‐ Seal Mold                                                   $13,200.00     Net Book Value                                    $13,200.00
The NORDAM Group, Inc    V2500 Jet Pipe,RT P/N 745‐1107                                                           $13,177.04     Net Book Value                                    $13,177.04
The NORDAM Group, Inc    LAB VENT HOOD                                                                            $13,076.61     Net Book Value                                    $13,076.61
The NORDAM Group, Inc    Splunk Licenses (Security Logging Growth                                                 $13,038.26     Net Book Value                                    $13,038.26
The NORDAM Group, Inc    DASSAULT SMS TOOLING (PRODUCTION MOLD)                                                   $13,033.33     Net Book Value                                    $13,033.33
The NORDAM Group, Inc    Spare Virtek Laser LPS‐7HS3                                                              $12,950.00     Net Book Value                                    $12,950.00
The NORDAM Group, Inc    SLAT, #7 B757 RH                                                                         $12,928.10     Net Book Value                                    $12,928.10




                                                                              Page 8 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                          Page 38 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    GE Support and Data Configuration ‐ 2017                                                 $12,863.48     Net Book Value                                    $12,863.48
The NORDAM Group, Inc    Modified Sheppards Hooks (Tooling)                                                       $12,800.00     Net Book Value                                    $12,800.00
The NORDAM Group, Inc    Archer Chiller Plant Engineering                                                         $12,734.64     Net Book Value                                    $12,734.64
The NORDAM Group, Inc    CFM56‐7 TR ‐ OEM/RE specialist                                                           $12,560.06     Net Book Value                                    $12,560.06
The NORDAM Group, Inc    Control Box for Swordfish TR Testing (SLPTB‐02N)                                         $12,521.52     Net Book Value                                    $12,521.52
The NORDAM Group, Inc    CF6‐80C2 NC BAJ ‐ CF6‐80C2 Inlet Cowl                                                    $12,488.69     Net Book Value                                    $12,488.69
The NORDAM Group, Inc    Yale ‐ Model MRW030LEN24T                                                                $12,479.06     Net Book Value                                    $12,479.06
The NORDAM Group, Inc    DUAL ZONE HOT BONDER                                                                     $12,457.03     Net Book Value                                    $12,457.03
The NORDAM Group, Inc    Virtek Laser Monorail                                                                    $12,440.81     Net Book Value                                    $12,440.81
The NORDAM Group, Inc    Virtek Laser Monorail                                                                    $12,440.79     Net Book Value                                    $12,440.79
The NORDAM Group, Inc    Virtek Laser Monorail                                                                    $12,440.79     Net Book Value                                    $12,440.79
The NORDAM Group, Inc    Virtek Laser Monorail                                                                    $12,440.79     Net Book Value                                    $12,440.79
The NORDAM Group, Inc    Virtek Laser Monorail                                                                    $12,440.79     Net Book Value                                    $12,440.79
The NORDAM Group, Inc    BOE‐10010‐401 COMPRESSION TOOL                                                           $12,417.00     Net Book Value                                    $12,417.00
The NORDAM Group, Inc    EXHAUST PLUG, V2500                                                                      $12,379.50     Net Book Value                                    $12,379.50
The NORDAM Group, Inc    FANCOWL RH CFM56‐5B                                                                      $12,267.03     Net Book Value                                    $12,267.03
The NORDAM Group, Inc    Sump Pump, Hydraulic Pump (Door), Rails                                                  $12,256.23     Net Book Value                                    $12,256.23
The NORDAM Group, Inc    72P7830307‐2HF (Serial # 72P‐675)                                                        $12,187.76     Net Book Value                                    $12,187.76
The NORDAM Group, Inc    FANCOWL LH CFM56‐5B                                                                      $12,187.36     Net Book Value                                    $12,187.36
The NORDAM Group, Inc    SLAT, #10 RH 757                                                                         $12,175.43     Net Book Value                                    $12,175.43
The NORDAM Group, Inc    THERMAL IMAGING CAMERA                                                                   $12,167.19     Net Book Value                                    $12,167.19
The NORDAM Group, Inc    AHAD DOOR RB211‐535E4                                                                    $12,067.58     Net Book Value                                    $12,067.58
The NORDAM Group, Inc    LASER ID                                                                                 $12,051.00     Net Book Value                                    $12,051.00
The NORDAM Group, Inc    SLAT 737                                                                                 $12,046.32     Net Book Value                                    $12,046.32
The NORDAM Group, Inc    Contoured C‐Channel, CF6‐80C2                                                            $12,043.72     Net Book Value                                    $12,043.72
The NORDAM Group, Inc    Flap, Aft, Otbd, L/H, 737‐700 (see 2012651)                                              $12,037.22     Net Book Value                                    $12,037.22
The NORDAM Group, Inc    Cleanline Air Curtain for Maintenance Door                                               $12,034.41     Net Book Value                                    $12,034.41
The NORDAM Group, Inc    Security Tools (Access Management)                                                       $12,028.12     Net Book Value                                    $12,028.12
The NORDAM Group, Inc    SLAT 737                                                                                 $12,022.79     Net Book Value                                    $12,022.79
The NORDAM Group, Inc    Transcowl, RB211‐535E4 (LJ75010)                                                         $12,012.30     Net Book Value                                    $12,012.30
The NORDAM Group, Inc    CFM56‐5B TR BAJ ‐ CFM56‐5B TR ‐ Core                                                     $11,989.14     Net Book Value                                    $11,989.14
The NORDAM Group, Inc    Slat, Core Blanks, 757 ‐ 114N4057‐Slats                                                  $11,965.42     Net Book Value                                    $11,965.42
The NORDAM Group, Inc    WET WING PURGE SYSTEM                                                                    $11,955.09     Net Book Value                                    $11,955.09
The NORDAM Group, Inc    FLAMMAEROTEC FRAME GLAZING TOOL NRC                                                      $11,942.52     Net Book Value                                    $11,942.52
The NORDAM Group, Inc    FLAMMAEROTEC FRAME GLAZING TOOL NRC                                                      $11,942.52     Net Book Value                                    $11,942.52
The NORDAM Group, Inc    DOWNDRAFT BENCH                                                                          $11,829.12     Net Book Value                                    $11,829.12
The NORDAM Group, Inc    DOWNDRAFT BENCH                                                                          $11,829.12     Net Book Value                                    $11,829.12
The NORDAM Group, Inc    SLAT, #1 757 LH                                                                          $11,823.27     Net Book Value                                    $11,823.27
The NORDAM Group, Inc    CF6‐80C2,Closure,Aft,Inlet,Acoustic Pane                                                 $11,798.75     Net Book Value                                    $11,798.75
The NORDAM Group, Inc    Clean Line Paint Equipment                                                               $11,778.03     Net Book Value                                    $11,778.03
The NORDAM Group, Inc    ACTUATOR, RH OB                                                                          $11,740.86     Net Book Value                                    $11,740.86
The NORDAM Group, Inc    FORKLIFT                                                                                 $11,673.33     Net Book Value                                    $11,673.33
The NORDAM Group, Inc    Glue Booth Addition                                                                      $11,669.18     Net Book Value                                    $11,669.18
The NORDAM Group, Inc    PERF MASTER SHEET N‐NRD0030                                                              $11,666.67     Net Book Value                                    $11,666.67
The NORDAM Group, Inc    Hyster W30ZR Walkie Reach for Haas Machine Center                                        $11,660.62     Net Book Value                                    $11,660.62
The NORDAM Group, Inc    HOUSE VACUUM AUTOMATION SYSTEM                                                           $11,631.92     Net Book Value                                    $11,631.92
The NORDAM Group, Inc    MTS Extensometer ‐ Model 634.25E‐24                                                      $11,618.40     Net Book Value                                    $11,618.40
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R011                                                             $11,615.15     Net Book Value                                    $11,615.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R012                                                             $11,615.15     Net Book Value                                    $11,615.15
The NORDAM Group, Inc    INLET COWL ASSY/INSTL‐LEAR LHS                                                           $11,483.38     Net Book Value                                    $11,483.38
The NORDAM Group, Inc    NLET COWL ASSY/INSTL‐LEAR LHS                                                            $11,483.38     Net Book Value                                    $11,483.38
The NORDAM Group, Inc    FORKLIFT FOR LMI METAL BOND                                                              $11,442.48     Net Book Value                                    $11,442.48
The NORDAM Group, Inc    INLET COWL ASSY/INSTL‐LEAR RHS                                                           $11,435.30     Net Book Value                                    $11,435.30
The NORDAM Group, Inc    Tooling Fixture for Part#7159 ‐TL39508‐Cavity Mold                                       $11,392.50     Net Book Value                                    $11,392.50
The NORDAM Group, Inc    ACTUATOR, RH IB                                                                          $11,384.29     Net Book Value                                    $11,384.29
The NORDAM Group, Inc    TM002204‐12 NRE                                                                          $11,350.00     Net Book Value                                    $11,350.00
The NORDAM Group, Inc    TM002104‐12 NRE                                                                          $11,349.98     Net Book Value                                    $11,349.98
The NORDAM Group, Inc    TM002204‐13 NRE                                                                          $11,349.98     Net Book Value                                    $11,349.98
The NORDAM Group, Inc    TM002104‐13 NRE                                                                          $11,349.98     Net Book Value                                    $11,349.98
The NORDAM Group, Inc    Donaldson Torit DB‐3000 Downdraft Bench ‐ DB3000                                         $11,281.83     Net Book Value                                    $11,281.83
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R001                                                             $11,235.15     Net Book Value                                    $11,235.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R002                                                             $11,235.15     Net Book Value                                    $11,235.15
The NORDAM Group, Inc    Gulf Stream G650 Layup Mold ‐ 60P5391204C003                                             $11,138.57     Net Book Value                                    $11,138.57
The NORDAM Group, Inc    AUTOCLAVE 2 COLD WALL CURE                                                               $11,131.47     Net Book Value                                    $11,131.47
The NORDAM Group, Inc    Skin, Aft Trail Cone, MD11                                                               $11,114.79     Net Book Value                                    $11,114.79
The NORDAM Group, Inc    VERTICAL PANEL SAW                                                                       $11,112.50     Net Book Value                                    $11,112.50
The NORDAM Group, Inc    BOE‐BF‐10020‐415                                                                         $11,106.67     Net Book Value                                    $11,106.67
The NORDAM Group, Inc    GALLEY TEST CHAMBER                                                                      $11,029.42     Net Book Value                                    $11,029.42
The NORDAM Group, Inc    Gulf Stream G650 Layup Mold ‐ 60P5391202C002                                             $10,974.28     Net Book Value                                    $10,974.28
The NORDAM Group, Inc    Forming Mold ‐ 15ND54118R001 (see also 2013322)                                          $10,950.15     Net Book Value                                    $10,950.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54118R002 (see also 2013323)                                          $10,950.15     Net Book Value                                    $10,950.15
The NORDAM Group, Inc    CNC 3 AXIS MODEL 45                                                                      $10,937.50     Net Book Value                                    $10,937.50
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper LH Blanket ‐ 15ND                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper RH Blanket ‐ 15ND                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange INBD LH Blanket ‐ 15ND5                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange INBD RH Blanket ‐ 15ND5                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR RH Blanket ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR LH Blanket ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR OUTBD LH ‐ 15ND5412                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR OUTBD RH ‐ 15ND5412                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper OUTBD LH ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper OUTBD RH ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper LH Blanket ‐ 15ND                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper RH Blanket ‐ 15ND                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange INBD LH Blanket ‐ 15ND5                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange INBD RH Blanket ‐ 15ND5                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR RH Blanket ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR LH Blanket ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR OUTBD LH ‐ 15ND5412                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange LWR OUTBD RH ‐ 15ND5412                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper OUTBD LH ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    Inlet Engine Attach Flange Upper OUTBD RH ‐ 15ND54                                       $10,925.00     Net Book Value                                    $10,925.00
The NORDAM Group, Inc    VIDEO JET PRINTER FOR 787 AREA                                                           $10,903.41     Net Book Value                                    $10,903.41
The NORDAM Group, Inc    NLG Door, Fwd, R/H, A321                                                                 $10,900.18     Net Book Value                                    $10,900.18
The NORDAM Group, Inc    DASSAULT SMS MOLD                                                                        $10,868.02     Net Book Value                                    $10,868.02




                                                                              Page 9 of 114
                        Case 18-11699-MFW                               Doc 755        Filed 12/10/18                          Page 39 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Lwr Outer Barrel Panel, Nose Cowl, PW4168                                                $10,792.22     Net Book Value                                    $10,792.22
The NORDAM Group, Inc    LAB SAW ROOM DUST COLLECTION                                                             $10,787.12     Net Book Value                                    $10,787.12
The NORDAM Group, Inc    Prism Spot Welder                                                                        $10,781.53     Net Book Value                                    $10,781.53
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R014                                                             $10,760.15     Net Book Value                                    $10,760.15
The NORDAM Group, Inc    Core Bar Tooling                                                                         $10,718.97     Net Book Value                                    $10,718.97
The NORDAM Group, Inc    Crop Sprayer                                                                             $10,687.50     Net Book Value                                    $10,687.50
The NORDAM Group, Inc    VIBRATION ANALYSIS TESTING EQUIPMENT                                                     $10,621.86     Net Book Value                                    $10,621.86
The NORDAM Group, Inc    Leica AT401 Laser Tracker                                                                $10,586.45     Net Book Value                                    $10,586.45
The NORDAM Group, Inc    GUARDING FOR 3 AXIS KOMO MACHINE                                                         $10,473.97     Net Book Value                                    $10,473.97
The NORDAM Group, Inc    CONVEYORS FOR HOBB STORAGE                                                               $10,452.08     Net Book Value                                    $10,452.08
The NORDAM Group, Inc    SLAT ASSY RH #2 A320                                                                     $10,447.31     Net Book Value                                    $10,447.31
The NORDAM Group, Inc    CFM56‐7 NC AJ (Mount ring) ‐ CFM56‐7B                                                    $10,419.13     Net Book Value                                    $10,419.13
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R008                                                             $10,380.15     Net Book Value                                    $10,380.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R007                                                             $10,380.15     Net Book Value                                    $10,380.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R013                                                             $10,380.15     Net Book Value                                    $10,380.15
The NORDAM Group, Inc    ACTUATOR, TR RH OB                                                                       $10,375.33     Net Book Value                                    $10,375.33
The NORDAM Group, Inc    Slat Assy #5, A330 (F5746358800100)                                                      $10,371.74     Net Book Value                                    $10,371.74
The NORDAM Group, Inc    FLAP ASSY LH B757                                                                        $10,338.98     Net Book Value                                    $10,338.98
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R001                                                             $10,285.15     Net Book Value                                    $10,285.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R002                                                             $10,285.15     Net Book Value                                    $10,285.15
The NORDAM Group, Inc    COWL ASSY ENG LH CORE CF6‐80C2                                                           $10,208.33     Net Book Value                                    $10,208.33
The NORDAM Group, Inc    IB LH Slat, POS. No 5, 747 ‐ TL7194 ‐ 7500013567                                         $10,198.87     Net Book Value                                    $10,198.87
The NORDAM Group, Inc    SLAT 737                                                                                 $10,186.82     Net Book Value                                    $10,186.82
The NORDAM Group, Inc    EVS RADOME 757 BJ                                                                        $10,161.11     Net Book Value                                    $10,161.11
The NORDAM Group, Inc    AIR COMPRESSOR DRYER TANK (VICTORVILLE)                                                  $10,082.42     Net Book Value                                    $10,082.42
The NORDAM Group, Inc    V2500, Jet Pipe Assy, Acoustic Section                                                   $10,030.97     Net Book Value                                    $10,030.97
The NORDAM Group, Inc    Expansion Area Scissor Lift                                                               $9,968.75     Net Book Value                                     $9,968.75
The NORDAM Group, Inc    Mod Angle_CF6‐6_SFD_P/N 91B01647‐1                                                        $9,946.00     Net Book Value                                     $9,946.00
The NORDAM Group, Inc    SUPPORT RH PW4056 B                                                                       $9,922.22     Net Book Value                                     $9,922.22
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R005                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R007                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R008                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R006                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R009                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R010                                                              $9,905.15     Net Book Value                                     $9,905.15
The NORDAM Group, Inc    FLAP ASSY OB MD11                                                                         $9,856.16     Net Book Value                                     $9,856.16
The NORDAM Group, Inc    Cool‐Tower 4A Gearbox Replacement                                                         $9,834.68     Net Book Value                                     $9,834.68
The NORDAM Group, Inc    A350 CW ‐ T Shaped Seal Tool                                                              $9,775.00     Net Book Value                                     $9,775.00
The NORDAM Group, Inc    INS Core CNC Facilitation ‐ Blower                                                        $9,750.12     Net Book Value                                     $9,750.12
The NORDAM Group, Inc    Aircompressor #2 1x Air Dryer                                                             $9,743.92     Net Book Value                                     $9,743.92
The NORDAM Group, Inc    FLAP OB MD11                                                                              $9,722.23     Net Book Value                                     $9,722.23
The NORDAM Group, Inc    Cowl Door Hold Fixture, Upper R/H ‐ 06ND71155‐2HF                                         $9,657.83     Net Book Value                                     $9,657.83
The NORDAM Group, Inc    Kwikmark Tagging Equipment ‐ KM‐64                                                        $9,584.75     Net Book Value                                     $9,584.75
The NORDAM Group, Inc    ACTUATOR, TR LH IB                                                                        $9,577.48     Net Book Value                                     $9,577.48
The NORDAM Group, Inc    HVAC UNITS #3 & #5                                                                        $9,535.62     Net Book Value                                     $9,535.62
The NORDAM Group, Inc    CANTILEVER RACKING SYSTEM ( 20 BAYS)                                                      $9,531.67     Net Book Value                                     $9,531.67
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R011                                                              $9,525.15     Net Book Value                                     $9,525.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R012                                                              $9,525.15     Net Book Value                                     $9,525.15
The NORDAM Group, Inc    FSI WASP‐Flange CNC Fixture                                                               $9,510.35     Net Book Value                                     $9,510.35
The NORDAM Group, Inc    GUARDING 3 AXIS MACHINE                                                                   $9,496.08     Net Book Value                                     $9,496.08
The NORDAM Group, Inc    Genie GS‐1930 Scissor Lift (Screens Coating Room)                                         $9,486.24     Net Book Value                                     $9,486.24
The NORDAM Group, Inc    EXHAUST PLUG, V2500                                                                       $9,474.63     Net Book Value                                     $9,474.63
The NORDAM Group, Inc    Liner, Fan Case, CF6‐50                                                                   $9,434.85     Net Book Value                                     $9,434.85
The NORDAM Group, Inc    CFM56‐5B NC AJ CFM56‐5B Inlet Cowl                                                        $9,420.04     Net Book Value                                     $9,420.04
The NORDAM Group, Inc    Jet Pipe, V2500 (745‐1107‐501) ‐ TP0279                                                   $9,409.15     Net Book Value                                     $9,409.15
The NORDAM Group, Inc    Crown Walkie Reach Forklift (Airport)                                                     $9,391.67     Net Book Value                                     $9,391.67
The NORDAM Group, Inc    A320 Clean Room Conveyors                                                                 $9,374.72     Net Book Value                                     $9,374.72
The NORDAM Group, Inc    BOOM LIFT 40'                                                                             $9,364.58     Net Book Value                                     $9,364.58
The NORDAM Group, Inc    CURLIN‐AIR PACKAGE W/ TRANDUCERS                                                          $9,325.21     Net Book Value                                     $9,325.21
The NORDAM Group, Inc    CURLIN‐AIR PACKAGE W/ TRANDUCERS                                                          $9,325.20     Net Book Value                                     $9,325.20
The NORDAM Group, Inc    GAC 60P5391001C006 LM                                                                     $9,325.00     Net Book Value                                     $9,325.00
The NORDAM Group, Inc    GAC 60P5391001C007 LM                                                                     $9,325.00     Net Book Value                                     $9,325.00
The NORDAM Group, Inc    BOE 10040‐401 COMPRESSION TOOL                                                            $9,312.50     Net Book Value                                     $9,312.50
The NORDAM Group, Inc    NMX Laminate Slitter                                                                      $9,270.00     Net Book Value                                     $9,270.00
The NORDAM Group, Inc    KOMO Table Replacement                                                                    $9,233.22     Net Book Value                                     $9,233.22
The NORDAM Group, Inc    THRUST REV ASSY, L/H                                                                      $9,173.42     Net Book Value                                     $9,173.42
The NORDAM Group, Inc    THRUST REV ASSY, ENCORE R/H                                                               $9,173.42     Net Book Value                                     $9,173.42
The NORDAM Group, Inc    LAB DO ALL BAND SAWS                                                                      $9,146.00     Net Book Value                                     $9,146.00
The NORDAM Group, Inc    LAB DO ALL BAND SAWS                                                                      $9,146.00     Net Book Value                                     $9,146.00
The NORDAM Group, Inc    Jetpipe LWR INBD LH Insulation ‐ 15ND78406Y003                                            $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR INBD RH Insulation ‐ 15ND78406Y005                                            $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper INBD LH Insulation ‐ 15ND78406Y007                                          $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper INBD RH Insulation ‐ 15ND78406Y009                                          $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR OUTBD LH Insulation ‐ 15ND78406Y011                                           $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR INBD LH Insulation ‐ 15ND78406Y003                                            $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper OUTBD LH Insulation ‐ 15ND78406Y015                                         $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR OUTBD RH Insulation ‐ 15ND78406Y017                                           $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper LH Insulation ‐ 15ND78406Y019                                               $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper RH Insulation ‐ 15ND78406Y021                                               $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR INBD LH Insulation ‐ 15ND78406Y003                                            $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR INBD RH Insulation ‐ 15ND78406Y005                                            $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper INBD LH Insulation ‐ 15ND78406Y007                                          $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper INBD RH Insulation ‐ 15ND78406Y009                                          $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR OUTBD LH Insulation ‐ 15ND78406Y011                                           $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper OUTBD RH Insulation ‐ 15ND78406Y013                                         $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper OUTBD LH Insulation ‐ 15ND78406Y015                                         $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe LWR OUTBD RH Insulation ‐ 15ND78406Y017                                           $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper LH Insulation ‐ 15ND78406Y019                                               $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Jetpipe Upper RH Insulation ‐ 15ND78406Y021                                               $9,130.64     Net Book Value                                     $9,130.64
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R003                                                              $9,050.15     Net Book Value                                     $9,050.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R004                                                              $9,050.15     Net Book Value                                     $9,050.15
The NORDAM Group, Inc    Pipe Fairing, CF6‐80A (491BKGE1003‐001)                                                   $9,047.57     Net Book Value                                     $9,047.57
The NORDAM Group, Inc    FLAP TRACK FAIRING #4 A300 BJ                                                             $9,031.06     Net Book Value                                     $9,031.06
The NORDAM Group, Inc    DOWN DRAFT BENCH ‐A350 WTL                                                                $9,028.62     Net Book Value                                     $9,028.62
The NORDAM Group, Inc    Conveyor Cleaning System                                                                  $8,927.18     Net Book Value                                     $8,927.18




                                                                             Page 10 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 40 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    07ND78004‐1 AJ, Lower T/R Door Jig (7500022283)                                            $8,926.93     Net Book Value                                     $8,926.93
The NORDAM Group, Inc    NLG Door, Fwd, L/H, A321                                                                   $8,916.75     Net Book Value                                     $8,916.75
The NORDAM Group, Inc    COMPRESSOR SULLAIR ST1109R SHOPTEK                                                         $8,906.77     Net Book Value                                     $8,906.77
The NORDAM Group, Inc    JIB CRANE FOR PNEUMATIC PRESS                                                              $8,863.40     Net Book Value                                     $8,863.40
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R015                                                               $8,860.15     Net Book Value                                     $8,860.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R017                                                               $8,860.15     Net Book Value                                     $8,860.15
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R KIT                                                            $8,857.15     Net Book Value                                     $8,857.15
The NORDAM Group, Inc    DOOR, CORE COWL LH CF6‐80C2                                                                $8,853.80     Net Book Value                                     $8,853.80
The NORDAM Group, Inc    SLAT ASSY RH #4 A320                                                                       $8,851.91     Net Book Value                                     $8,851.91
The NORDAM Group, Inc    RB211 TEST SET                                                                             $8,844.27     Net Book Value                                     $8,844.27
The NORDAM Group, Inc    INS Posi‐Turner Hoist                                                                      $8,808.59     Net Book Value                                     $8,808.59
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R013                                                               $8,765.15     Net Book Value                                     $8,765.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54117R014                                                               $8,765.15     Net Book Value                                     $8,765.15
The NORDAM Group, Inc    CFM56‐5B, Panel, Hat Section ‐ TL7277                                                      $8,720.83     Net Book Value                                     $8,720.83
The NORDAM Group, Inc    SLAT ASSY RH #3 A320                                                                       $8,693.44     Net Book Value                                     $8,693.44
The NORDAM Group, Inc    INLET OTR SKIN OTR BARREL RB211 BJ                                                         $8,684.27     Net Book Value                                     $8,684.27
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R005                                                               $8,670.15     Net Book Value                                     $8,670.15
The NORDAM Group, Inc    Forming Mold ‐ 15ND54116R006                                                               $8,670.15     Net Book Value                                     $8,670.15
The NORDAM Group, Inc    100 Gallon Boiler Tank Replacement/Upgrade                                                 $8,658.12     Net Book Value                                     $8,658.12
The NORDAM Group, Inc    Slat, L/E, Flex Panels, 757 (114N3012‐15/‐16/‐18/)                                         $8,610.65     Net Book Value                                     $8,610.65
The NORDAM Group, Inc    TRANS TEST RANGE UPGRADE                                                                   $8,598.36     Net Book Value                                     $8,598.36
The NORDAM Group, Inc    NMX Riser Table Addition                                                                   $8,555.78     Net Book Value                                     $8,555.78
The NORDAM Group, Inc    Pallet Racking ‐ NMX                                                                       $8,543.62     Net Book Value                                     $8,543.62
The NORDAM Group, Inc    STORAGE BINS                                                                               $8,467.70     Net Book Value                                     $8,467.70
The NORDAM Group, Inc    SLAT, #3 B757 LH                                                                           $8,446.67     Net Book Value                                     $8,446.67
The NORDAM Group, Inc    Form Mold, Cabin Window, A320 ‐ TT002066‐9 (51202)                                         $8,440.88     Net Book Value                                     $8,440.88
The NORDAM Group, Inc    BOE DT 10040‐401 R                                                                         $8,416.08     Net Book Value                                     $8,416.08
The NORDAM Group, Inc    RADOME EVS 757 BJ                                                                          $8,378.12     Net Book Value                                     $8,378.12
The NORDAM Group, Inc    SKIN ASSY F16 BJ                                                                           $8,358.64     Net Book Value                                     $8,358.64
The NORDAM Group, Inc    T/COWL RH CF6‐80C2                                                                         $8,340.00     Net Book Value                                     $8,340.00
The NORDAM Group, Inc    INS Executive Conference Room Upgrades                                                     $8,335.06     Net Book Value                                     $8,335.06
The NORDAM Group, Inc    DOWNDRAFT BENCH                                                                            $8,312.36     Net Book Value                                     $8,312.36
The NORDAM Group, Inc    Hard Coat Measurement System                                                               $8,312.28     Net Book Value                                     $8,312.28
The NORDAM Group, Inc    Faro Laser Tracker (C‐30037‐01)                                                            $8,308.22     Net Book Value                                     $8,308.22
The NORDAM Group, Inc    EMB E2 Pressure Tester Cart (TT002173)                                                     $8,305.57     Net Book Value                                     $8,305.57
The NORDAM Group, Inc    07ND78003‐1 AJ, Upper T/R Door Assembly Jig                                                $8,304.19     Net Book Value                                     $8,304.19
The NORDAM Group, Inc    Clean Line Air Agitation Filter                                                            $8,274.50     Net Book Value                                     $8,274.50
The NORDAM Group, Inc    LOWER COWL ASSY LH ‐ HAWKER                                                                $8,274.37     Net Book Value                                     $8,274.37
The NORDAM Group, Inc    LOWER COWL ASSY RH ‐ HAWKER                                                                $8,256.10     Net Book Value                                     $8,256.10
The NORDAM Group, Inc    Automation of Preventive Maintenance                                                       $8,228.01     Net Book Value                                     $8,228.01
The NORDAM Group, Inc    Forklift ‐ Victorville                                                                     $8,221.66     Net Book Value                                     $8,221.66
The NORDAM Group, Inc    Bondmaster Probe and Standard Kit for Pinch‐Catch                                          $8,201.61     Net Book Value                                     $8,201.61
The NORDAM Group, Inc    Liner, CF6‐80C2 (9381M17096)                                                               $8,198.26     Net Book Value                                     $8,198.26
The NORDAM Group, Inc    Olympus Magna‐Mike Thickness Gauge                                                         $8,180.00     Net Book Value                                     $8,180.00
The NORDAM Group, Inc    GSM220001350‐01 ‐ Unit 2                                                                   $8,112.50     Net Book Value                                     $8,112.50
The NORDAM Group, Inc    INLET COWL DC10                                                                            $8,092.65     Net Book Value                                     $8,092.65
The NORDAM Group, Inc    Meal Orders Phase 3                                                                        $8,036.28     Net Book Value                                     $8,036.28
The NORDAM Group, Inc    Riverbed Replacements                                                                      $7,983.05     Net Book Value                                     $7,983.05
The NORDAM Group, Inc    SLAT 767 AJ                                                                                $7,977.47     Net Book Value                                     $7,977.47
The NORDAM Group, Inc    Stone Bluff ‐ Cabin Fencing                                                                $7,961.34     Net Book Value                                     $7,961.34
The NORDAM Group, Inc    Borescope                                                                                  $7,946.35     Net Book Value                                     $7,946.35
The NORDAM Group, Inc    Military Curtain for NADCAP Compliance                                                     $7,878.07     Net Book Value                                     $7,878.07
The NORDAM Group, Inc    Fwd. Sound Liner_GE90‐100_BJ_P/N 2007M21                                                   $7,840.70     Net Book Value                                     $7,840.70
The NORDAM Group, Inc    NOZZLE ASSY, L/H HAWKER 4000                                                               $7,826.76     Net Book Value                                     $7,826.76
The NORDAM Group, Inc    NOZZLE ASSY, L/H HAWKER 4000                                                               $7,826.76     Net Book Value                                     $7,826.76
The NORDAM Group, Inc    WING TIP CELL EQUIPMENT (WORKBENCH, MATS)                                                  $7,794.11     Net Book Value                                     $7,794.11
The NORDAM Group, Inc    Layup Mold ‐ GAC20160‐101 ‐ MT2538                                                         $7,781.29     Net Book Value                                     $7,781.29
The NORDAM Group, Inc    Inlet, Lipskin, Common Seq., B‐52, DHD                                                     $7,770.00     Net Book Value                                     $7,770.00
The NORDAM Group, Inc    Spare Blower Pump ‐ CNC Vacuum System                                                      $7,738.03     Net Book Value                                     $7,738.03
The NORDAM Group, Inc    WOODEN CRATES                                                                              $7,725.07     Net Book Value                                     $7,725.07
The NORDAM Group, Inc    Three‐/Four Point Long Beam Test Fixture                                                   $7,699.21     Net Book Value                                     $7,699.21
The NORDAM Group, Inc    Three‐/Four Point Long Beam Test Fixture                                                   $7,699.21     Net Book Value                                     $7,699.21
The NORDAM Group, Inc    5453103‐4 HAT SECTION FRONT                                                                $7,668.24     Net Book Value                                     $7,668.24
The NORDAM Group, Inc    POSITIONER GEAR BOX RADOME TEST RANGE                                                      $7,638.71     Net Book Value                                     $7,638.71
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S003 MM                                           $7,624.83     Net Book Value                                     $7,624.83
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S004 MM                                           $7,624.83     Net Book Value                                     $7,624.83
The NORDAM Group, Inc    Security Tools (Multifactor Authentic)                                                     $7,600.63     Net Book Value                                     $7,600.63
The NORDAM Group, Inc    Closeout V2500, R‐V5A3001‐54 (see 2008699)                                                 $7,595.00     Net Book Value                                     $7,595.00
The NORDAM Group, Inc    Bondmaster 600 Bond Testing Flaw Detector                                                  $7,583.59     Net Book Value                                     $7,583.59
The NORDAM Group, Inc    DUST COLLECTOR FILTRATION (VICTORVILLE)                                                    $7,577.24     Net Book Value                                     $7,577.24
The NORDAM Group, Inc    Drying Oven For Blocker Door                                                               $7,569.55     Net Book Value                                     $7,569.55
The NORDAM Group, Inc    SPARE SPINDLE FOR 5 AXIS ONSRUD                                                            $7,554.37     Net Book Value                                     $7,554.37
The NORDAM Group, Inc    Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $7,547.57     Net Book Value                                     $7,547.57
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R KIT                                                            $7,529.47     Net Book Value                                     $7,529.47
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R KIT                                                            $7,529.46     Net Book Value                                     $7,529.46
The NORDAM Group, Inc    CFM56‐5B TR BAJ ‐ CFM56‐5B TR ‐ Sidewall                                                   $7,493.22     Net Book Value                                     $7,493.22
The NORDAM Group, Inc    CFM56‐5B TR BAJ ‐ CFM56‐5B TR ‐ Sidewall                                                   $7,493.22     Net Book Value                                     $7,493.22
The NORDAM Group, Inc    Drop Hammer Die for Part # 07ND78333‐3                                                     $7,453.42     Net Book Value                                     $7,453.42
The NORDAM Group, Inc    PAINT EXHAUST PLENUM (VICTORVILLE)                                                         $7,446.18     Net Book Value                                     $7,446.18
The NORDAM Group, Inc    Hi Profile Evaporator w/Electric Defrost                                                   $7,432.03     Net Book Value                                     $7,432.03
The NORDAM Group, Inc    AIR LINES (VICTORVILLE)                                                                    $7,430.80     Net Book Value                                     $7,430.80
The NORDAM Group, Inc    Cove Angles, Slat, 757                                                                     $7,425.00     Net Book Value                                     $7,425.00
The NORDAM Group, Inc    Cove Angles, Slat, 757                                                                     $7,425.00     Net Book Value                                     $7,425.00
The NORDAM Group, Inc    TE Wedge, 757                                                                              $7,410.22     Net Book Value                                     $7,410.22
The NORDAM Group, Inc    MEXICO FORKLIFT NISSAN ELECTRIC 5000 LB                                                    $7,404.46     Net Book Value                                     $7,404.46
The NORDAM Group, Inc    VALVE, F2000                                                                               $7,376.29     Net Book Value                                     $7,376.29
The NORDAM Group, Inc    VALVE, F2000                                                                               $7,376.29     Net Book Value                                     $7,376.29
The NORDAM Group, Inc    Temperature Recorder Extrend by Honeywell                                                  $7,333.70     Net Book Value                                     $7,333.70
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S001 MM                                           $7,329.67     Net Book Value                                     $7,329.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S002 MM                                           $7,329.67     Net Book Value                                     $7,329.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S003 MM                                           $7,329.67     Net Book Value                                     $7,329.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S004 MM                                           $7,329.67     Net Book Value                                     $7,329.67
The NORDAM Group, Inc    Clean Line Flight Bar Carts                                                                $7,328.75     Net Book Value                                     $7,328.75
The NORDAM Group, Inc    Aircompressor #1 1x Air Dryer                                                              $7,327.67     Net Book Value                                     $7,327.67
The NORDAM Group, Inc    Container Freezer #1                                                                       $7,290.79     Net Book Value                                     $7,290.79




                                                                              Page 11 of 114
                        Case 18-11699-MFW                                 Doc 755        Filed 12/10/18                          Page 41 of 144


Debtor Name              General Description                                                    Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Container Freezer #2                                                                        $7,290.79     Net Book Value                                     $7,290.79
The NORDAM Group, Inc    Gage Bilt GB751BK‐1 Riviting Kit                                                            $7,276.91     Net Book Value                                     $7,276.91
The NORDAM Group, Inc    50 TON LAB PRESS                                                                            $7,250.48     Net Book Value                                     $7,250.48
The NORDAM Group, Inc    Heat blanket                                                                                $7,247.90     Net Book Value                                     $7,247.90
The NORDAM Group, Inc    LMI / Metal Bond Tool Prep Enclosures                                                       $7,239.60     Net Book Value                                     $7,239.60
The NORDAM Group, Inc    MEXICO LAB TABLE                                                                            $7,233.97     Net Book Value                                     $7,233.97
The NORDAM Group, Inc    Rocks for Creek Bed                                                                         $7,230.57     Net Book Value                                     $7,230.57
The NORDAM Group, Inc    So‐Low ‐80* Freezer                                                                         $7,220.00     Net Book Value                                     $7,220.00
The NORDAM Group, Inc    FIRE ALARM / ACCESS CONTROL GENERATOR POWER                                                 $7,211.00     Net Book Value                                     $7,211.00
The NORDAM Group, Inc    APC MACHINE GEARBOX                                                                         $7,204.17     Net Book Value                                     $7,204.17
The NORDAM Group, Inc    Calibration Equipment (Virtek) ‐ Production                                                 $7,162.94     Net Book Value                                     $7,162.94
The NORDAM Group, Inc    V2500,Jet Pipe,BT P/N 745‐1107                                                              $7,157.87     Net Book Value                                     $7,157.87
The NORDAM Group, Inc    VALVE, ISOLATION                                                                            $7,152.86     Net Book Value                                     $7,152.86
The NORDAM Group, Inc    72P7830301‐LF, Door Assembly Lifting Fixture                                                $7,146.58     Net Book Value                                     $7,146.58
The NORDAM Group, Inc    BEACON 800 FIXED‐MOUNTED MONITORING SYSTEM                                                  $7,111.60     Net Book Value                                     $7,111.60
The NORDAM Group, Inc    HEATCON DUAL ZONE BONDER SALES KIT                                                          $7,105.39     Net Book Value                                     $7,105.39
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,060.08     Net Book Value                                     $7,060.08
The NORDAM Group, Inc    Tiger Vac Dust Collectors (TV‐600CFM)                                                       $7,059.98     Net Book Value                                     $7,059.98
The NORDAM Group, Inc    VACUUM PUMP 5 AXIS CNC                                                                      $7,007.21     Net Book Value                                     $7,007.21
The NORDAM Group, Inc    Cavity Aluminum Compression Mold (SF14‐1595)                                                $6,971.57     Net Book Value                                     $6,971.57
The NORDAM Group, Inc    Heat blanket                                                                                $6,963.13     Net Book Value                                     $6,963.13
The NORDAM Group, Inc    Dwelding Machine Miller DYNASTY 350                                                         $6,957.12     Net Book Value                                     $6,957.12
The NORDAM Group, Inc    TRCU                                                                                        $6,933.55     Net Book Value                                     $6,933.55
The NORDAM Group, Inc    TRCU                                                                                        $6,933.55     Net Book Value                                     $6,933.55
The NORDAM Group, Inc    TRCU                                                                                        $6,933.55     Net Book Value                                     $6,933.55
The NORDAM Group, Inc    On Time Scheduling (Capitalization)                                                         $6,912.26     Net Book Value                                     $6,912.26
The NORDAM Group, Inc    THRUST REVERSER ASSY‐CIT V                                                                  $6,907.44     Net Book Value                                     $6,907.44
The NORDAM Group, Inc    THRUST REVERSER ASSY‐CIT V                                                                  $6,907.44     Net Book Value                                     $6,907.44
The NORDAM Group, Inc    THRUST REVERSER ASSY‐CIT V                                                                  $6,907.44     Net Book Value                                     $6,907.44
The NORDAM Group, Inc    THRUST REVERSER ASSY‐CIT V                                                                  $6,907.44     Net Book Value                                     $6,907.44
The NORDAM Group, Inc    Jiffy Modular Drill Kit (KT368A)                                                            $6,903.23     Net Book Value                                     $6,903.23
The NORDAM Group, Inc    Closure Fwd, CF6‐80C2 (see also 2009656)                                                    $6,873.70     Net Book Value                                     $6,873.70
The NORDAM Group, Inc    TRCU                                                                                        $6,872.66     Net Book Value                                     $6,872.66
The NORDAM Group, Inc    TRCU                                                                                        $6,872.66     Net Book Value                                     $6,872.66
The NORDAM Group, Inc    TRCU                                                                                        $6,872.65     Net Book Value                                     $6,872.65
The NORDAM Group, Inc    TRCU                                                                                        $6,872.65     Net Book Value                                     $6,872.65
The NORDAM Group, Inc    TRCU                                                                                        $6,872.65     Net Book Value                                     $6,872.65
The NORDAM Group, Inc    B52, EXHAUST NOZZEL, 9 PIECES                                                               $6,857.89     Net Book Value                                     $6,857.89
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                    $6,852.74     Net Book Value                                     $6,852.74
The NORDAM Group, Inc    787 WF Semco Automixer ‐ Model 388                                                          $6,821.91     Net Book Value                                     $6,821.91
The NORDAM Group, Inc    TRCU                                                                                        $6,807.49     Net Book Value                                     $6,807.49
The NORDAM Group, Inc    '‐20 Freezer Addition                                                                       $6,778.26     Net Book Value                                     $6,778.26
The NORDAM Group, Inc    Die Tool #50299L and Punch Tool #54T35‐500G                                                 $6,745.00     Net Book Value                                     $6,745.00
The NORDAM Group, Inc    Floating Aggregate Head                                                                     $6,717.80     Net Book Value                                     $6,717.80
The NORDAM Group, Inc    HARNESS ASSY FALCONE 2000EX                                                                 $6,708.93     Net Book Value                                     $6,708.93
The NORDAM Group, Inc    Spare Blower Motor for ASC Autoclave                                                        $6,708.29     Net Book Value                                     $6,708.29
The NORDAM Group, Inc    TILT BIN WELDED RACK                                                                        $6,687.40     Net Book Value                                     $6,687.40
The NORDAM Group, Inc    HVACA Unit RTU #8                                                                           $6,660.85     Net Book Value                                     $6,660.85
The NORDAM Group, Inc    SAP Hardware Upgrade                                                                        $6,642.03     Net Book Value                                     $6,642.03
The NORDAM Group, Inc    CFM56‐7 TR ‐ TECHCON TS6500 Sealant Mixe                                                    $6,636.85     Net Book Value                                     $6,636.85
The NORDAM Group, Inc    Stretch Form Die ‐ TM002111‐10                                                              $6,615.00     Net Book Value                                     $6,615.00
The NORDAM Group, Inc    Stretch Form Die ‐ TM002111‐11                                                              $6,615.00     Net Book Value                                     $6,615.00
The NORDAM Group, Inc    MRB CAGE SECURITY CARD READER                                                               $6,597.74     Net Book Value                                     $6,597.74
The NORDAM Group, Inc    I/B Vane, I/B Core Fixture, R/H, MDll (ARC7460)                                             $6,576.20     Net Book Value                                     $6,576.20
The NORDAM Group, Inc    Screens Portable Dust Collector                                                             $6,572.00     Net Book Value                                     $6,572.00
The NORDAM Group, Inc    THERMAL IMAGE CAMERA                                                                        $6,566.67     Net Book Value                                     $6,566.67
The NORDAM Group, Inc    INS Videojet 2D Barcode Upgrades                                                            $6,562.51     Net Book Value                                     $6,562.51
The NORDAM Group, Inc    Olympus Bondmaster 600 flaw detector                                                        $6,558.59     Net Book Value                                     $6,558.59
The NORDAM Group, Inc    WTL Floating Aggregate Cutter                                                               $6,539.87     Net Book Value                                     $6,539.87
The NORDAM Group, Inc    Floating Agregate Cutter                                                                    $6,523.02     Net Book Value                                     $6,523.02
The NORDAM Group, Inc    Eddy Current Detector                                                                       $6,491.31     Net Book Value                                     $6,491.31
The NORDAM Group, Inc    G650 Racking Upgrade                                                                        $6,483.98     Net Book Value                                     $6,483.98
The NORDAM Group, Inc    Jet Pipe Braze Tool, Outer Liner, V2500                                                     $6,454.37     Net Book Value                                     $6,454.37
The NORDAM Group, Inc    Busch Vacuum Pump                                                                           $6,420.18     Net Book Value                                     $6,420.18
The NORDAM Group, Inc    TE Wedge, Invar, Flat Surface 757                                                           $6,391.04     Net Book Value                                     $6,391.04
The NORDAM Group, Inc    DUST COLLECTION SYSTEM ‐ LAB SAW ROOM                                                       $6,375.98     Net Book Value                                     $6,375.98
The NORDAM Group, Inc    A350 WTL Glazing Assembly Bond Jigs                                                         $6,348.08     Net Book Value                                     $6,348.08
The NORDAM Group, Inc    Automatic Fiber Placement Equipment                                                         $6,328.34     Net Book Value                                     $6,328.34
The NORDAM Group, Inc    01ND‐78404‐5 NOZZLE DETAIL                                                                  $6,272.29     Net Book Value                                     $6,272.29
The NORDAM Group, Inc    DIRECTIONAL CON VALVE                                                                       $6,268.70     Net Book Value                                     $6,268.70
The NORDAM Group, Inc    MEXICO TOOLING STORAGE RACKS                                                                $6,266.09     Net Book Value                                     $6,266.09
The NORDAM Group, Inc    UTILITY FOUR WHEELER                                                                        $6,250.00     Net Book Value                                     $6,250.00
The NORDAM Group, Inc    COWL ASSY, UPR R/H                                                                          $6,232.76     Net Book Value                                     $6,232.76
The NORDAM Group, Inc    Jet Pipe Fwd & AFT Doublers, A300, P/N 745                                                  $6,229.21     Net Book Value                                     $6,229.21
The NORDAM Group, Inc    Ultra‐Low Temperature Freezer                                                               $6,212.13     Net Book Value                                     $6,212.13
The NORDAM Group, Inc    COWL ASSY, UPR L/H                                                                          $6,205.78     Net Book Value                                     $6,205.78
The NORDAM Group, Inc    ELECTRIC STANDUP FORKLIFT                                                                   $6,179.20     Net Book Value                                     $6,179.20
The NORDAM Group, Inc    Air Compressor (Model: GHLD‐35‐116)                                                         $6,168.75     Net Book Value                                     $6,168.75
The NORDAM Group, Inc    NOZZLE ASSY, R/H HAWKER 4000                                                                $6,155.46     Net Book Value                                     $6,155.46
The NORDAM Group, Inc    NOZZLE ASSY, R/H HAWKER 4000                                                                $6,155.46     Net Book Value                                     $6,155.46
The NORDAM Group, Inc    NOZZLE ASSY, R/H HAWKER 4000                                                                $6,155.46     Net Book Value                                     $6,155.46
The NORDAM Group, Inc    Nacelle JIB Crane                                                                           $6,149.33     Net Book Value                                     $6,149.33
The NORDAM Group, Inc    TRCU                                                                                        $6,145.81     Net Book Value                                     $6,145.81
The NORDAM Group, Inc    Press Mold MSC (Press Die ‐ Airbus T000836063‐441)                                          $6,136.00     Net Book Value                                     $6,136.00
The NORDAM Group, Inc    Spade Bond Tool (08ND78115‐D)                                                               $6,134.65     Net Book Value                                     $6,134.65
The NORDAM Group, Inc    VACUUM AUTOMATION FOR VACUUM PUMPS                                                          $6,130.27     Net Book Value                                     $6,130.27
The NORDAM Group, Inc    AUTOCLAVE SPARE MOTOR                                                                       $6,052.98     Net Book Value                                     $6,052.98
The NORDAM Group, Inc    LH‐A350 WTL D‐Nose Assembly Fixture ‐ LH                                                    $6,038.67     Net Book Value                                     $6,038.67
The NORDAM Group, Inc    LH‐A350 WTL D‐Nose Assembly Fixture ‐ LH                                                    $6,038.67     Net Book Value                                     $6,038.67




                                                                               Page 12 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 42 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    LH‐A350 WTL D‐Nose Assembly Fixture ‐ LH                                                   $6,038.67     Net Book Value                                     $6,038.67
The NORDAM Group, Inc    LH‐A350 WTL D‐Nose Assembly Fixture ‐ LH                                                   $6,038.58     Net Book Value                                     $6,038.58
The NORDAM Group, Inc    EPOCH 650 Digital Ultrasonic Flaw Detector                                                 $6,024.37     Net Book Value                                     $6,024.37
The NORDAM Group, Inc    EPOCH 650 Digital Ultrasonic Flaw Detector                                                 $6,024.37     Net Book Value                                     $6,024.37
The NORDAM Group, Inc    EPOCH 650 Digital Ultrasonic Flaw Detector                                                 $6,024.37     Net Book Value                                     $6,024.37
The NORDAM Group, Inc    SLOT COVER MD11                                                                            $5,955.21     Net Book Value                                     $5,955.21
The NORDAM Group, Inc    Explosion Proof Vacuums (CPX1404)                                                          $5,937.75     Net Book Value                                     $5,937.75
The NORDAM Group, Inc    Explosion Proof Vacuums (CPX1404)                                                          $5,937.75     Net Book Value                                     $5,937.75
The NORDAM Group, Inc    A300,Jet Pipe Assy,Acoustic Section (745‐1107‐501)                                         $5,922.74     Net Book Value                                     $5,922.74
The NORDAM Group, Inc    Faro Inspection Arm ‐ Model AT401                                                          $5,919.06     Net Book Value                                     $5,919.06
The NORDAM Group, Inc    Triump Tool ‐ Layup Mold ‐ 1756633 for 113A2141‐1                                          $5,916.28     Net Book Value                                     $5,916.28
The NORDAM Group, Inc    Triump Tool ‐ Layup Mold ‐ 1756634 for 113A2141‐2                                          $5,916.27     Net Book Value                                     $5,916.27
The NORDAM Group, Inc    MITSUI WOODPECKER                                                                          $5,848.44     Net Book Value                                     $5,848.44
The NORDAM Group, Inc    Spade Bond Tool (08ND78115‐D)                                                              $5,833.73     Net Book Value                                     $5,833.73
The NORDAM Group, Inc    UEL & LEL DETECTORS @ ARCHER                                                               $5,827.71     Net Book Value                                     $5,827.71
The NORDAM Group, Inc    Safety Rail, Tailcone, MD11                                                                $5,811.66     Net Book Value                                     $5,811.66
The NORDAM Group, Inc    06ND78600‐HF Fan Duct Assembly Cure, Hol                                                   $5,761.09     Net Book Value                                     $5,761.09
The NORDAM Group, Inc    POWER STEERING TOW                                                                         $5,752.31     Net Book Value                                     $5,752.31
The NORDAM Group, Inc    Router Drill Tool ‐ TM002111‐10                                                            $5,716.67     Net Book Value                                     $5,716.67
The NORDAM Group, Inc    Router Drill Tool ‐ TM002111‐11                                                            $5,716.67     Net Book Value                                     $5,716.67
The NORDAM Group, Inc    FLOOR SCRUBBER                                                                             $5,699.88     Net Book Value                                     $5,699.88
The NORDAM Group, Inc    V2500,Retaining Ring,SFD,R‐V5A‐1232‐1                                                      $5,631.25     Net Book Value                                     $5,631.25
The NORDAM Group, Inc    AILERON ASSY OB MD11                                                                       $5,608.00     Net Book Value                                     $5,608.00
The NORDAM Group, Inc    SKIN AFT TAILCONE MD11 BJ                                                                  $5,606.94     Net Book Value                                     $5,606.94
The NORDAM Group, Inc    COWL ASSY                                                                                  $5,602.86     Net Book Value                                     $5,602.86
The NORDAM Group, Inc    Wilson Rockwell Hardness Tester                                                            $5,575.31     Net Book Value                                     $5,575.31
The NORDAM Group, Inc    A320 PANEL ASSY BJ                                                                         $5,570.16     Net Book Value                                     $5,570.16
The NORDAM Group, Inc    GAC 60P5240214C002 LM                                                                      $5,550.00     Net Book Value                                     $5,550.00
The NORDAM Group, Inc    GAC 60P5240216C004 LM                                                                      $5,550.00     Net Book Value                                     $5,550.00
The NORDAM Group, Inc    DOOR, LOWER L/H, PW308C                                                                    $5,546.68     Net Book Value                                     $5,546.68
The NORDAM Group, Inc    RADOME WM A320                                                                             $5,520.17     Net Book Value                                     $5,520.17
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $5,500.00     Net Book Value                                     $5,500.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $5,500.00     Net Book Value                                     $5,500.00
The NORDAM Group, Inc    I/B Vane, O/B Core Fixture, L/H, MDll (ARC7460)                                            $5,489.77     Net Book Value                                     $5,489.77
The NORDAM Group, Inc    RH‐A350 WTL D‐Nose Assembly Fixture ‐ RH                                                   $5,472.72     Net Book Value                                     $5,472.72
The NORDAM Group, Inc    RH‐A350 WTL D‐Nose Assembly Fixture ‐ RH                                                   $5,472.72     Net Book Value                                     $5,472.72
The NORDAM Group, Inc    RH‐A350 WTL D‐Nose Assembly Fixture ‐ RH                                                   $5,472.72     Net Book Value                                     $5,472.72
The NORDAM Group, Inc    RH‐A350 WTL D‐Nose Assembly Fixture ‐ RH                                                   $5,472.64     Net Book Value                                     $5,472.64
The NORDAM Group, Inc    REPAIR DOUBLER                                                                             $5,466.33     Net Book Value                                     $5,466.33
The NORDAM Group, Inc    Heat blanket                                                                               $5,432.92     Net Book Value                                     $5,432.92
The NORDAM Group, Inc    Swage Tool for Boeing Bearing Assemblies                                                   $5,425.00     Net Book Value                                     $5,425.00
The NORDAM Group, Inc    ISOLATION VALVE                                                                            $5,420.28     Net Book Value                                     $5,420.28
The NORDAM Group, Inc    FOREFLAP 737 AF                                                                            $5,380.57     Net Book Value                                     $5,380.57
The NORDAM Group, Inc    Elevator, Rib, MD11 (TL7421)                                                               $5,373.12     Net Book Value                                     $5,373.12
The NORDAM Group, Inc    Chem Mill Tool ‐ CX7831002‐6 CMT                                                           $5,359.08     Net Book Value                                     $5,359.08
The NORDAM Group, Inc    Chem Mill Tool ‐ CX7831002‐5 CMT                                                           $5,359.08     Net Book Value                                     $5,359.08
The NORDAM Group, Inc    Savannah Tool Carts ‐ Depod Project                                                        $5,350.57     Net Book Value                                     $5,350.57
The NORDAM Group, Inc    Saddle Bracket,GE90‐94,FD P/N 350‐713‐3                                                    $5,348.18     Net Book Value                                     $5,348.18
The NORDAM Group, Inc    NTD Tulsa Room Projector Upgrade                                                           $5,345.23     Net Book Value                                     $5,345.23
The NORDAM Group, Inc    Engineering Thickness Gauge                                                                $5,340.33     Net Book Value                                     $5,340.33
The NORDAM Group, Inc    DUAL ZONE BONDER SALES KIT                                                                 $5,318.75     Net Book Value                                     $5,318.75
The NORDAM Group, Inc    Jet Pipe_V2500_BT_745‐1107‐503;L8901700‐                                                   $5,310.66     Net Book Value                                     $5,310.66
The NORDAM Group, Inc    BOE‐PF‐10010‐423                                                                           $5,310.00     Net Book Value                                     $5,310.00
The NORDAM Group, Inc    GUARDING FOR 5 AXIS ONSRUD MACHINE                                                         $5,299.20     Net Book Value                                     $5,299.20
The NORDAM Group, Inc    V2500,Jet Pipe,BT P/N 745‐1107                                                             $5,295.67     Net Book Value                                     $5,295.67
The NORDAM Group, Inc    RETRACTABLE BOOTH/ENCLOSURE (VICTORVILLE)                                                  $5,295.58     Net Book Value                                     $5,295.58
The NORDAM Group, Inc    FRONT END LOADER                                                                           $5,286.46     Net Book Value                                     $5,286.46
The NORDAM Group, Inc    CF6‐80C2 TR AJ ‐ CF6‐80C2 TR ‐ Transcowl                                                   $5,280.93     Net Book Value                                     $5,280.93
The NORDAM Group, Inc    Olympus 650 A scan flaw detector                                                           $5,273.44     Net Book Value                                     $5,273.44
The NORDAM Group, Inc    190' Fence with 16' Gate                                                                   $5,233.00     Net Book Value                                     $5,233.00
The NORDAM Group, Inc    HARNESS, CHANNEL A BRANCHED LH                                                             $5,203.47     Net Book Value                                     $5,203.47
The NORDAM Group, Inc    Badge Printer                                                                              $5,168.00     Net Book Value                                     $5,168.00
The NORDAM Group, Inc    Core Measurement Project                                                                   $5,101.71     Net Book Value                                     $5,101.71
The NORDAM Group, Inc    REVERSER ACTUATOR TEST MACHINE (VICTORVILLE)                                               $5,096.00     Net Book Value                                     $5,096.00
The NORDAM Group, Inc    TAYLOR DUNN MODEL B‐248 BURDEN CARRIER                                                     $5,093.48     Net Book Value                                     $5,093.48
The NORDAM Group, Inc    Cushion Tire Toyota Forklift # 17 ‐ Model 8FGCU30                                          $5,088.79     Net Book Value                                     $5,088.79
The NORDAM Group, Inc    Route Drill Tool RH A330 NEO                                                               $5,078.33     Net Book Value                                     $5,078.33
The NORDAM Group, Inc    Route Drill Tool LH A330 NEO                                                               $5,078.33     Net Book Value                                     $5,078.33
The NORDAM Group, Inc    Security Tools (Data Classification)                                                       $5,076.80     Net Book Value                                     $5,076.80
The NORDAM Group, Inc    Vacuum Holding Fixture ‐ TT002237‐VHF                                                      $5,059.70     Net Book Value                                     $5,059.70
The NORDAM Group, Inc    Vacuum Holding Fixture ‐ TT002236‐VHF                                                      $5,059.55     Net Book Value                                     $5,059.55
The NORDAM Group, Inc    NOSE COWL PNL PW2000                                                                       $5,054.23     Net Book Value                                     $5,054.23
The NORDAM Group, Inc    Bucking Arena‐Mechanical Bull                                                              $5,053.44     Net Book Value                                     $5,053.44
The NORDAM Group, Inc    Antenna Fairing, B52, CFT_P/N 499‐10633‐1                                                  $5,044.00     Net Book Value                                     $5,044.00
The NORDAM Group, Inc    Rivet Shaving Tool & Accessories for G500/600                                              $5,024.25     Net Book Value                                     $5,024.25
The NORDAM Group, Inc    INS GENERATOR FUEL SUPPLY                                                                  $5,011.96     Net Book Value                                     $5,011.96
The NORDAM Group, Inc    Microscope Moticam Pro 205A                                                                $4,995.17     Net Book Value                                     $4,995.17
The NORDAM Group, Inc    M&P Paint Thickness Gauge (Mill Gauge)                                                     $4,985.78     Net Book Value                                     $4,985.78
The NORDAM Group, Inc    Slat, L/E, Flexible Panels, L/H, 757                                                       $4,983.48     Net Book Value                                     $4,983.48
The NORDAM Group, Inc    SIGNS FIRE EXTINGUISHERS (VICTORVILLE)                                                     $4,979.55     Net Book Value                                     $4,979.55
The NORDAM Group, Inc    FORKLIFT ELECTRIC                                                                          $4,976.00     Net Book Value                                     $4,976.00
The NORDAM Group, Inc    BIDDLE METER FOR G550/G600 PROGRAM (DLR010HD)                                              $4,970.86     Net Book Value                                     $4,970.86
The NORDAM Group, Inc    EQUIPMENT UPGRADES ‐ HOT PRESS                                                             $4,917.62     Net Book Value                                     $4,917.62
The NORDAM Group, Inc    Jet Pipe, Braze Mandrels, Shoes, V2500 (L8901700)                                          $4,917.26     Net Book Value                                     $4,917.26
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                 $4,894.20     Net Book Value                                     $4,894.20
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                 $4,894.20     Net Book Value                                     $4,894.20
The NORDAM Group, Inc    GENERIC TEST SET SIMULATOR                                                                 $4,893.33     Net Book Value                                     $4,893.33
The NORDAM Group, Inc    Office 2016 (Cap Sal/Ben)                                                                  $4,887.07     Net Book Value                                     $4,887.07
The NORDAM Group, Inc    ECKOLD KRAFTFORMER                                                                         $4,864.75     Net Book Value                                     $4,864.75
The NORDAM Group, Inc    I/B Vane, O/B Core Fixture, R/H, MDll (ARC7460)                                            $4,863.80     Net Book Value                                     $4,863.80
The NORDAM Group, Inc    RB211‐535E4, Panel, Outer Barrel, R/H                                                      $4,854.61     Net Book Value                                     $4,854.61
The NORDAM Group, Inc    THRUST REVERSER ASSY LH                                                                    $4,847.24     Net Book Value                                     $4,847.24
The NORDAM Group, Inc    Nose Cowl, Otr Barrel, V2500 (TL7418)                                                      $4,827.00     Net Book Value                                     $4,827.00
The NORDAM Group, Inc    ELECTRIC STANDUP FORKLIFT                                                                  $4,773.05     Net Book Value                                     $4,773.05
The NORDAM Group, Inc    Fillet_MD11_CP_ARB7277‐501                                                                 $4,766.80     Net Book Value                                     $4,766.80




                                                                              Page 13 of 114
                        Case 18-11699-MFW                              Doc 755          Filed 12/10/18                          Page 43 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SKIN LH & RH HORIZONTAL STABILIZER 757 MF                                                  $4,734.48     Net Book Value                                     $4,734.48
The NORDAM Group, Inc    173 ' Fence with No Climb Wire                                                             $4,727.00     Net Book Value                                     $4,727.00
The NORDAM Group, Inc    Frame, Aft Tailcone, MD11                                                                  $4,721.70     Net Book Value                                     $4,721.70
The NORDAM Group, Inc    Crown Forklift S700 Series (Model RR5715‐35) ‐ # 9                                         $4,670.00     Net Book Value                                     $4,670.00
The NORDAM Group, Inc    ACCUMULATOR                                                                                $4,659.77     Net Book Value                                     $4,659.77
The NORDAM Group, Inc    ACCUMULATOR                                                                                $4,659.77     Net Book Value                                     $4,659.77
The NORDAM Group, Inc    ACCUMULATOR                                                                                $4,659.77     Net Book Value                                     $4,659.77
The NORDAM Group, Inc    ACCUMULATOR                                                                                $4,659.77     Net Book Value                                     $4,659.77
The NORDAM Group, Inc    Router Drill Tool ‐ TM002112‐10C                                                           $4,655.00     Net Book Value                                     $4,655.00
The NORDAM Group, Inc    Router Drill Tool ‐ TM002112‐11C                                                           $4,655.00     Net Book Value                                     $4,655.00
The NORDAM Group, Inc    Sewing Equipment (389RB‐2, DCS‐S4, P1541S‐CC)                                              $4,641.14     Net Book Value                                     $4,641.14
The NORDAM Group, Inc    UPPER DOOR, L/H, G450                                                                      $4,627.48     Net Book Value                                     $4,627.48
The NORDAM Group, Inc    GANTRY & CHAIN HOIST (VICTORVILLE)                                                         $4,624.96     Net Book Value                                     $4,624.96
The NORDAM Group, Inc    Adhesive Cooler for Reversers                                                              $4,620.88     Net Book Value                                     $4,620.88
The NORDAM Group, Inc    Outer Wing Storage Rack, F/A‐18 (SA0129)                                                   $4,613.83     Net Book Value                                     $4,613.83
The NORDAM Group, Inc    Lwr Cap,Tailcone_MD11_P/N AKC7622‐1                                                        $4,613.82     Net Book Value                                     $4,613.82
The NORDAM Group, Inc    AIR DRYER SULLAIR RD850 REFRIGERATED                                                       $4,603.81     Net Book Value                                     $4,603.81
The NORDAM Group, Inc    FSI WASP ‐ NC Rack and Gantry                                                              $4,596.67     Net Book Value                                     $4,596.67
The NORDAM Group, Inc    GageTrak Software & Install for NTD INS                                                    $4,596.00     Net Book Value                                     $4,596.00
The NORDAM Group, Inc    A380 WTL CHECK FIXTURE                                                                     $4,595.40     Net Book Value                                     $4,595.40
The NORDAM Group, Inc    5 AXIS ONSRUD LUBRICATION COOLANT EQUIPMENT                                                $4,583.46     Net Book Value                                     $4,583.46
The NORDAM Group, Inc    Replace Upgrade Overhead Doors                                                             $4,575.00     Net Book Value                                     $4,575.00
The NORDAM Group, Inc    Taber Abraser                                                                              $4,568.75     Net Book Value                                     $4,568.75
The NORDAM Group, Inc    Crown Walkie Strad Forklift # 18                                                           $4,554.06     Net Book Value                                     $4,554.06
The NORDAM Group, Inc    TAILCONE RIB MD11 BJ                                                                       $4,529.73     Net Book Value                                     $4,529.73
The NORDAM Group, Inc    AFT CENTERBODY, GE‐90                                                                      $4,516.31     Net Book Value                                     $4,516.31
The NORDAM Group, Inc    STRECHER REBUILD                                                                           $4,506.56     Net Book Value                                     $4,506.56
The NORDAM Group, Inc    MEXICO TOOLING & MOLD STORAGE                                                              $4,505.15     Net Book Value                                     $4,505.15
The NORDAM Group, Inc    Savannah Tool Carts ‐ Depod Project                                                        $4,501.58     Net Book Value                                     $4,501.58
The NORDAM Group, Inc    Cushion Tire Toyota Forklift # 15 ‐ Model 7FGCU35                                          $4,490.31     Net Book Value                                     $4,490.31
The NORDAM Group, Inc    Lubral Hydraulic Oil Performance Group & Switch                                            $4,482.37     Net Book Value                                     $4,482.37
The NORDAM Group, Inc    High‐Low Shooting Range Canopy Concrete                                                    $4,480.00     Net Book Value                                     $4,480.00
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $4,477.21     Net Book Value                                     $4,477.21
The NORDAM Group, Inc    Elevator, Rib, MD11 (TL6578)                                                               $4,473.53     Net Book Value                                     $4,473.53
The NORDAM Group, Inc    Nozzle Thermography Cart 727830507‐HF1 (1) CPX1588                                         $4,472.27     Net Book Value                                     $4,472.27
The NORDAM Group, Inc    Flapper Peen Tool                                                                          $4,462.50     Net Book Value                                     $4,462.50
The NORDAM Group, Inc    NBSC0464 CABIN WINDOW SEAL                                                                 $4,453.75     Net Book Value                                     $4,453.75
The NORDAM Group, Inc    Bondroom (Dehumidifier accessory PAHUI)                                                    $4,448.24     Net Book Value                                     $4,448.24
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                      $4,432.39     Net Book Value                                     $4,432.39
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                      $4,432.39     Net Book Value                                     $4,432.39
The NORDAM Group, Inc    LE Slat Cover, B757 (114N4059‐1)                                                           $4,428.88     Net Book Value                                     $4,428.88
The NORDAM Group, Inc    VIDEOJET PRINTER                                                                           $4,426.92     Net Book Value                                     $4,426.92
The NORDAM Group, Inc    KOMO MACHINE                                                                               $4,375.00     Net Book Value                                     $4,375.00
The NORDAM Group, Inc    Savannah Tool Carts ‐ Depod Project                                                        $4,364.83     Net Book Value                                     $4,364.83
The NORDAM Group, Inc    Back Pan,Lwr,Inner Barrel_V2500_BJ_P/N 7                                                   $4,360.87     Net Book Value                                     $4,360.87
The NORDAM Group, Inc    EPOCAST FREEZER (‐80 BOX)                                                                  $4,360.00     Net Book Value                                     $4,360.00
The NORDAM Group, Inc    V2500 NC, Heat Blanket                                                                     $4,353.20     Net Book Value                                     $4,353.20
The NORDAM Group, Inc    PAINT BORER KIT                                                                            $4,350.63     Net Book Value                                     $4,350.63
The NORDAM Group, Inc    ACTUATOR ASSY                                                                              $4,346.86     Net Book Value                                     $4,346.86
The NORDAM Group, Inc    CHART RECORDER                                                                             $4,341.50     Net Book Value                                     $4,341.50
The NORDAM Group, Inc    CHART RECORDER                                                                             $4,341.50     Net Book Value                                     $4,341.50
The NORDAM Group, Inc    Rib, IB Elevator, MD11 ‐ TL7387                                                            $4,321.92     Net Book Value                                     $4,321.92
The NORDAM Group, Inc    BRIDGEPORT MILL                                                                            $4,321.23     Net Book Value                                     $4,321.23
The NORDAM Group, Inc    DOOR, LOWER L/H, PW308C                                                                    $4,308.56     Net Book Value                                     $4,308.56
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S003 AT                                           $4,293.67     Net Book Value                                     $4,293.67
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411271S004 AT                                           $4,293.67     Net Book Value                                     $4,293.67
The NORDAM Group, Inc    Radome,AeroSat,737,BJ                                                                      $4,284.12     Net Book Value                                     $4,284.12
The NORDAM Group, Inc    CFM56‐7 TR ‐ B78014‐37 Fixture                                                             $4,281.83     Net Book Value                                     $4,281.83
The NORDAM Group, Inc    Savannah Tool Carts ‐ Depod Project                                                        $4,277.88     Net Book Value                                     $4,277.88
The NORDAM Group, Inc    AFP Test Coupon Bond Plates                                                                $4,269.18     Net Book Value                                     $4,269.18
The NORDAM Group, Inc    AFT Door Seal‐Compression Mold (08ND8194‐5CPM)                                             $4,262.35     Net Book Value                                     $4,262.35
The NORDAM Group, Inc    Leica Cart                                                                                 $4,253.96     Net Book Value                                     $4,253.96
The NORDAM Group, Inc    VALVE ASSY                                                                                 $4,245.25     Net Book Value                                     $4,245.25
The NORDAM Group, Inc    VALVE ASSY                                                                                 $4,245.25     Net Book Value                                     $4,245.25
The NORDAM Group, Inc    VALVE ASSY                                                                                 $4,245.25     Net Book Value                                     $4,245.25
The NORDAM Group, Inc    VALVE ASSY                                                                                 $4,245.25     Net Book Value                                     $4,245.25
The NORDAM Group, Inc    06ND71612‐25 CT CHECK TOOL,BLKHD ASSY                                                      $4,234.18     Net Book Value                                     $4,234.18
The NORDAM Group, Inc    Polisher Grinder                                                                           $4,228.65     Net Book Value                                     $4,228.65
The NORDAM Group, Inc    Form Mold, Cabin Window, A320 ‐ TT002066‐9 (51198)                                         $4,220.42     Net Book Value                                     $4,220.42
The NORDAM Group, Inc    Form Mold, Cabin Window, A320 ‐ TT002066‐9 (51199)                                         $4,220.42     Net Book Value                                     $4,220.42
The NORDAM Group, Inc    MEXICO TOOLING RACKS                                                                       $4,220.21     Net Book Value                                     $4,220.21
The NORDAM Group, Inc    Form Mold, Cabin Window, A320 ‐ TT002066‐9 (51200)                                         $4,217.90     Net Book Value                                     $4,217.90
The NORDAM Group, Inc    Form Mold, Cabin Window, A320 ‐ TT002066‐9 (51201)                                         $4,217.90     Net Book Value                                     $4,217.90
The NORDAM Group, Inc    Angle,Closeout,Outboard,F2000EX,TDF ‐ 06ND78420‐1                                          $4,208.07     Net Book Value                                     $4,208.07
The NORDAM Group, Inc    Angle,Closeout,Outboard,F2000EX,TDF ‐ 06ND78420‐2                                          $4,208.07     Net Book Value                                     $4,208.07
The NORDAM Group, Inc    Education Tour Visits Application                                                          $4,195.37     Net Book Value                                     $4,195.37
The NORDAM Group, Inc    POLISH CHILLER                                                                             $4,185.31     Net Book Value                                     $4,185.31
The NORDAM Group, Inc    Angle,Closeout,Inboard,F2000EX,TDF ‐ 06ND78420‐3                                           $4,175.20     Net Book Value                                     $4,175.20
The NORDAM Group, Inc    Angle,Closeout,Inboard,F2000EX,TDF ‐ 06ND78420‐4                                           $4,175.20     Net Book Value                                     $4,175.20
The NORDAM Group, Inc    SPARE SPINDLE FOR 3 AXIS ONSRUD                                                            $4,174.29     Net Book Value                                     $4,174.29
The NORDAM Group, Inc    Cisco Network Switches                                                                     $4,171.53     Net Book Value                                     $4,171.53
The NORDAM Group, Inc    I/B Vane, I/B Core Fixture, L/H, MDll (ARC7460)                                            $4,153.95     Net Book Value                                     $4,153.95
The NORDAM Group, Inc    SLAT RH #3 A320/321                                                                        $4,142.20     Net Book Value                                     $4,142.20
The NORDAM Group, Inc    NMX Adhesive System                                                                        $4,139.71     Net Book Value                                     $4,139.71
The NORDAM Group, Inc    SPOT WELDER (29808)                                                                        $4,136.46     Net Book Value                                     $4,136.46
The NORDAM Group, Inc    RESPIRATOR ‐NRD CLINIC                                                                     $4,125.86     Net Book Value                                     $4,125.86
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S002 AT                                           $4,125.00     Net Book Value                                     $4,125.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411273S001 AT                                           $4,125.00     Net Book Value                                     $4,125.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S003 AT                                           $4,125.00     Net Book Value                                     $4,125.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411275S004 AT                                           $4,125.00     Net Book Value                                     $4,125.00
The NORDAM Group, Inc    Aileron,Spar_F/A‐18_RT_P/N 137692                                                          $4,112.68     Net Book Value                                     $4,112.68
The NORDAM Group, Inc    LAMINAR FLOW BOOTHS                                                                        $4,110.41     Net Book Value                                     $4,110.41
The NORDAM Group, Inc    ENVIRONMENTAL CONDITIONING CHAM ESPEC MODEL E                                              $4,108.78     Net Book Value                                     $4,108.78
The NORDAM Group, Inc    Check Fixture 06ND71612‐25                                                                 $4,108.76     Net Book Value                                     $4,108.76
The NORDAM Group, Inc    Drill Fixture (Airbus T000836069‐401)                                                      $4,102.80     Net Book Value                                     $4,102.80




                                                                              Page 14 of 114
                        Case 18-11699-MFW                                Doc 755        Filed 12/10/18                          Page 44 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    A380 CW Assembly Fixture ‐ TT002226                                                        $4,097.08     Net Book Value                                     $4,097.08
The NORDAM Group, Inc    DOWN DRAFT TABLE TORIT DB2000                                                              $4,067.50     Net Book Value                                     $4,067.50
The NORDAM Group, Inc    WIP MOVEMENT TUG                                                                           $4,067.37     Net Book Value                                     $4,067.37
The NORDAM Group, Inc    Radome,737,PLT,P/N 1001737, TL7466                                                         $4,064.25     Net Book Value                                     $4,064.25
The NORDAM Group, Inc    Airframe Bearing Swage Tool                                                                $4,055.83     Net Book Value                                     $4,055.83
The NORDAM Group, Inc    Powerfeed Motor for Swordfish D‐Duct                                                       $4,049.21     Net Book Value                                     $4,049.21
The NORDAM Group, Inc    Powerfeed Motor for Swordfish D‐Duct                                                       $4,049.21     Net Book Value                                     $4,049.21
The NORDAM Group, Inc    3 AXIS                                                                                     $4,032.43     Net Book Value                                     $4,032.43
The NORDAM Group, Inc    WTL Annealing Tool                                                                         $4,026.67     Net Book Value                                     $4,026.67
The NORDAM Group, Inc    B777, Centerbody, Aft                                                                      $4,024.60     Net Book Value                                     $4,024.60
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $4,019.56     Net Book Value                                     $4,019.56
The NORDAM Group, Inc    COWL ASSY                                                                                  $4,008.87     Net Book Value                                     $4,008.87
The NORDAM Group, Inc    TAILCONE RIB MD 11 BJ                                                                      $4,004.19     Net Book Value                                     $4,004.19
The NORDAM Group, Inc    DRIP PAN                                                                                   $3,992.84     Net Book Value                                     $3,992.84
The NORDAM Group, Inc    QCore Control Upgrade for Thermwood Model 70                                               $3,973.17     Net Book Value                                     $3,973.17
The NORDAM Group, Inc    5S Expense                                                                                 $3,969.36     Net Book Value                                     $3,969.36
The NORDAM Group, Inc    Ice Machine/Dispenser (1120032952 / 610162590)                                             $3,966.30     Net Book Value                                     $3,966.30
The NORDAM Group, Inc    WASTE SLUDGE CONTAINER                                                                     $3,950.64     Net Book Value                                     $3,950.64
The NORDAM Group, Inc    WARDROBE LOCKERS                                                                           $3,923.62     Net Book Value                                     $3,923.62
The NORDAM Group, Inc    RADOME WEATHERMASTER B707/727/737                                                          $3,921.19     Net Book Value                                     $3,921.19
The NORDAM Group, Inc    Freezer Air Curtain                                                                        $3,919.27     Net Book Value                                     $3,919.27
The NORDAM Group, Inc    ACTUATOR, TR LH OB                                                                         $3,914.78     Net Book Value                                     $3,914.78
The NORDAM Group, Inc    CF6‐80C2,Pod Support Assy,DJ,P/N 491C136                                                   $3,910.72     Net Book Value                                     $3,910.72
The NORDAM Group, Inc    Salt Core Prototype ‐ 15ND54118R001 (see 2013577)                                          $3,909.49     Net Book Value                                     $3,909.49
The NORDAM Group, Inc    Salt Core Prototype ‐ 15ND54118R002 (see 2013578)                                          $3,909.49     Net Book Value                                     $3,909.49
The NORDAM Group, Inc    Hot Air Composite Repair 350F                                                              $3,898.43     Net Book Value                                     $3,898.43
The NORDAM Group, Inc    Rib, O/B Elevator                                                                          $3,898.23     Net Book Value                                     $3,898.23
The NORDAM Group, Inc    01ND‐78012‐1 SKIN‐OUTER                                                                    $3,872.01     Net Book Value                                     $3,872.01
The NORDAM Group, Inc    MEXICO FINSIH OUT DUST COLLECTOR                                                           $3,870.91     Net Book Value                                     $3,870.91
The NORDAM Group, Inc    A350 WTL Buttstrap CNC Fixture ‐ TT002178‐101                                              $3,832.10     Net Book Value                                     $3,832.10
The NORDAM Group, Inc    Chemfilm Basin Addition                                                                    $3,819.37     Net Book Value                                     $3,819.37
The NORDAM Group, Inc    Perf Vision Machine                                                                        $3,805.15     Net Book Value                                     $3,805.15
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,798.71     Net Book Value                                     $3,798.71
The NORDAM Group, Inc    Tailcone, Rib, MD11                                                                        $3,789.51     Net Book Value                                     $3,789.51
The NORDAM Group, Inc    FSI WASP‐Assembly Jigs                                                                     $3,785.09     Net Book Value                                     $3,785.09
The NORDAM Group, Inc    THRUST REVERSER ASSY RH                                                                    $3,784.98     Net Book Value                                     $3,784.98
The NORDAM Group, Inc    AFP Test Coupon Bond Plates                                                                $3,764.68     Net Book Value                                     $3,764.68
The NORDAM Group, Inc    L/E Cover Assy, 757                                                                        $3,764.05     Net Book Value                                     $3,764.05
The NORDAM Group, Inc    STAT L/E FLEXIBLE PANELS R/H 757 BJ                                                        $3,749.75     Net Book Value                                     $3,749.75
The NORDAM Group, Inc    Three‐/Four Point Short Beam Test Fixture                                                  $3,737.50     Net Book Value                                     $3,737.50
The NORDAM Group, Inc    Bonding Hot bonder                                                                         $3,720.02     Net Book Value                                     $3,720.02
The NORDAM Group, Inc    CF6‐80C2,Acoustic Panel,Inlet,Pan Down                                                     $3,679.70     Net Book Value                                     $3,679.70
The NORDAM Group, Inc    TOOLING FOR 08ND78641‐915/916                                                              $3,667.00     Net Book Value                                     $3,667.00
The NORDAM Group, Inc    DOWN DRAFT TABLE                                                                           $3,659.25     Net Book Value                                     $3,659.25
The NORDAM Group, Inc    DOWN DRAFT TABLE                                                                           $3,659.21     Net Book Value                                     $3,659.21
The NORDAM Group, Inc    Heat blanket                                                                               $3,655.69     Net Book Value                                     $3,655.69
The NORDAM Group, Inc    Elevator, Rib, MD11 (TL7420)                                                               $3,647.76     Net Book Value                                     $3,647.76
The NORDAM Group, Inc    11ND78212‐1 SKIN UPPER ‐ OUTER FANDUCT                                                     $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    11ND78212‐3 SKIN UPPER ‐ OUTER FANDUCT                                                     $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    11ND78213‐1 SKIN LOWER ‐ OUTER FANDUCT                                                     $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    11ND78213‐3 SKIN LOWER ‐ OUTER FANDUCT                                                     $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    11ND78233‐5 OUTER SKIN ‐ UPPER                                                             $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    11ND78233‐7 OUTER SKIN ‐ UPPER                                                             $3,644.63     Net Book Value                                     $3,644.63
The NORDAM Group, Inc    S‐Blaster Coating Removal System                                                           $3,642.18     Net Book Value                                     $3,642.18
The NORDAM Group, Inc    SWORDFISH PORTABLE DUST CONTAIN SYSTEM                                                     $3,634.00     Net Book Value                                     $3,634.00
The NORDAM Group, Inc    HARNESS, CHANNEL A & B MAIN R/H                                                            $3,627.77     Net Book Value                                     $3,627.77
The NORDAM Group, Inc    Bonding Heat lamp                                                                          $3,624.82     Net Book Value                                     $3,624.82
The NORDAM Group, Inc    A350 WTL Buttstrap CNC Fixture ‐ TT002178‐100                                              $3,622.59     Net Book Value                                     $3,622.59
The NORDAM Group, Inc    REVERSER RB211‐535E4 CF                                                                    $3,621.56     Net Book Value                                     $3,621.56
The NORDAM Group, Inc    CFM56‐7 CLOSEOUT ZEE FWD                                                                   $3,612.50     Net Book Value                                     $3,612.50
The NORDAM Group, Inc    CFM56‐7 CLOSEOUT ZEE FWD                                                                   $3,612.50     Net Book Value                                     $3,612.50
The NORDAM Group, Inc    LH SLAT POS NO 4 757                                                                       $3,610.77     Net Book Value                                     $3,610.77
The NORDAM Group, Inc    A380 WTL CHECK FIXTURE                                                                     $3,608.20     Net Book Value                                     $3,608.20
The NORDAM Group, Inc    Upr Cap,Tailcone_MD11_P/N AKC7621‐1                                                        $3,599.82     Net Book Value                                     $3,599.82
The NORDAM Group, Inc    ROBOT TEACH PENDANT                                                                        $3,596.02     Net Book Value                                     $3,596.02
The NORDAM Group, Inc    M&P Lab Scale (for DSC Equipment)                                                          $3,591.15     Net Book Value                                     $3,591.15
The NORDAM Group, Inc    ACTUATOR, TR LH IB                                                                         $3,559.94     Net Book Value                                     $3,559.94
The NORDAM Group, Inc    ACTUATOR, TR LH IB                                                                         $3,559.94     Net Book Value                                     $3,559.94
The NORDAM Group, Inc    Inspection Check Fixture LH ‐ 30P176810603‐001                                             $3,555.42     Net Book Value                                     $3,555.42
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,553.48     Net Book Value                                     $3,553.48
The NORDAM Group, Inc    TOOLING FOR CX7832004‐5‐ AT‐ AT                                                            $3,545.68     Net Book Value                                     $3,545.68
The NORDAM Group, Inc    TOOLING FOR CX7832003‐1 AT ‐ AT                                                            $3,545.68     Net Book Value                                     $3,545.68
The NORDAM Group, Inc    Paint Shaker #1 (S/No 13K6716D)                                                            $3,545.04     Net Book Value                                     $3,545.04
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $3,540.23     Net Book Value                                     $3,540.23
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $3,540.23     Net Book Value                                     $3,540.23
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $3,540.23     Net Book Value                                     $3,540.23
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $3,540.19     Net Book Value                                     $3,540.19
The NORDAM Group, Inc    A320 Clean Room Carts                                                                      $3,537.51     Net Book Value                                     $3,537.51
The NORDAM Group, Inc    HARNESS ‐ DASSAULT FALCON ANNEX                                                            $3,535.20     Net Book Value                                     $3,535.20
The NORDAM Group, Inc    Yale ‐ Model MPB045VGN24T                                                                  $3,529.84     Net Book Value                                     $3,529.84
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,511.31     Net Book Value                                     $3,511.31
The NORDAM Group, Inc    Support,Inner_CF6‐6/‐50_FB_9059M43P083A                                                    $3,510.00     Net Book Value                                     $3,510.00
The NORDAM Group, Inc    COMPACTOR FOR HAZARDOUS WASTE                                                              $3,500.00     Net Book Value                                     $3,500.00
The NORDAM Group, Inc    Clean Room Upgrade                                                                         $3,500.00     Net Book Value                                     $3,500.00
The NORDAM Group, Inc    PANEL LH TIP ASSY FAIRING A320                                                             $3,499.73     Net Book Value                                     $3,499.73
The NORDAM Group, Inc    ACTUATOR, TR RH IB                                                                         $3,479.06     Net Book Value                                     $3,479.06
The NORDAM Group, Inc    PT Probe, Inlet, V2500 (154DB3‐5)                                                          $3,467.12     Net Book Value                                     $3,467.12
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80E1                                                                      $3,461.21     Net Book Value                                     $3,461.21
The NORDAM Group, Inc    BONDMASTER 1000 E COLOR LCD MULTI MODE                                                     $3,455.69     Net Book Value                                     $3,455.69
The NORDAM Group, Inc    BLAST CABINET                                                                              $3,450.42     Net Book Value                                     $3,450.42
The NORDAM Group, Inc    Nitrogen Generator ‐ DSC Equipment                                                         $3,450.28     Net Book Value                                     $3,450.28
The NORDAM Group, Inc    Skin,Lwr Side Cowl,L/H,B52,CF (MT3213)                                                     $3,450.01     Net Book Value                                     $3,450.01
The NORDAM Group, Inc    8953102‐5 PANEL SKIN                                                                       $3,448.83     Net Book Value                                     $3,448.83
The NORDAM Group, Inc    Scale for Lab ‐ Model # HR300i (CPX1625)                                                   $3,446.28     Net Book Value                                     $3,446.28
The NORDAM Group, Inc    HARNESS ASSY‐FALCON 2000EX T/R                                                             $3,445.06     Net Book Value                                     $3,445.06




                                                                              Page 15 of 114
                        Case 18-11699-MFW                              Doc 755          Filed 12/10/18                          Page 45 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HARNESS ASSY‐FALCON 2000EX T/R                                                             $3,445.06     Net Book Value                                     $3,445.06
The NORDAM Group, Inc    HARNESS ASSY‐FALCON 2000EX T/R                                                             $3,442.82     Net Book Value                                     $3,442.82
The NORDAM Group, Inc    HARNESS ASSY‐FALCON 2000EX T/R                                                             $3,442.82     Net Book Value                                     $3,442.82
The NORDAM Group, Inc    VALVE, ISOLATION                                                                           $3,439.24     Net Book Value                                     $3,439.24
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,427.19     Net Book Value                                     $3,427.19
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                      $3,423.50     Net Book Value                                     $3,423.50
The NORDAM Group, Inc    Radome, Bulkhead, A330                                                                     $3,419.84     Net Book Value                                     $3,419.84
The NORDAM Group, Inc    RTV Air Filter                                                                             $3,418.61     Net Book Value                                     $3,418.61
The NORDAM Group, Inc    PAINT BOOTH NESHAP & FILTERS (VICTORVILLE)                                                 $3,414.75     Net Book Value                                     $3,414.75
The NORDAM Group, Inc    RADOME (lNo Shell) WM A300/310/340                                                         $3,404.37     Net Book Value                                     $3,404.37
The NORDAM Group, Inc    Automatic Lubrication System Upgrade Thermwood 4                                           $3,398.30     Net Book Value                                     $3,398.30
The NORDAM Group, Inc    CFM56‐5B, CPC Cart (K‐550035889)                                                           $3,388.68     Net Book Value                                     $3,388.68
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,380.33     Net Book Value                                     $3,380.33
The NORDAM Group, Inc    D E FILTER HOUSING                                                                         $3,378.75     Net Book Value                                     $3,378.75
The NORDAM Group, Inc    Exhaust Fans                                                                               $3,358.00     Net Book Value                                     $3,358.00
The NORDAM Group, Inc    CF6‐80C2 NC AJ (mount ring) CF6‐80C2                                                       $3,354.11     Net Book Value                                     $3,354.11
The NORDAM Group, Inc    B757 PANEL COVER CTR INBD BJ                                                               $3,351.51     Net Book Value                                     $3,351.51
The NORDAM Group, Inc    Pallet Lift Receiving Inspection ‐ Model 5LA79                                             $3,351.08     Net Book Value                                     $3,351.08
The NORDAM Group, Inc    LMI METAL BOND ROLAND GX 300                                                               $3,347.25     Net Book Value                                     $3,347.25
The NORDAM Group, Inc    HEAT EXCHANGE PUMP SKID                                                                    $3,344.78     Net Book Value                                     $3,344.78
The NORDAM Group, Inc    MVS Close Tolerance Holes Air Gauge                                                        $3,333.00     Net Book Value                                     $3,333.00
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80C2/E1                                                                   $3,330.54     Net Book Value                                     $3,330.54
The NORDAM Group, Inc    PRECISION PULL TESTER ‐ HARNESS ASSEMBLY                                                   $3,328.31     Net Book Value                                     $3,328.31
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,323.17     Net Book Value                                     $3,323.17
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,320.30     Net Book Value                                     $3,320.30
The NORDAM Group, Inc    Jet Pipe, V2500 (L8901700) ‐ TP0307                                                        $3,317.51     Net Book Value                                     $3,317.51
The NORDAM Group, Inc    Stud Welding Equipment                                                                     $3,316.88     Net Book Value                                     $3,316.88
The NORDAM Group, Inc    Liquidated Damages                                                                         $3,308.46     Net Book Value                                     $3,308.46
The NORDAM Group, Inc    SANDING BOOTH & LIGHTING (VICTORVILLE)                                                     $3,306.85     Net Book Value                                     $3,306.85
The NORDAM Group, Inc    NOSE COWL V2500‐A5                                                                         $3,306.08     Net Book Value                                     $3,306.08
The NORDAM Group, Inc    DOOR ASSY, T/R, LWR, RH                                                                    $3,302.79     Net Book Value                                     $3,302.79
The NORDAM Group, Inc    COVER ASSY B757 BJ                                                                         $3,301.96     Net Book Value                                     $3,301.96
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830461S001                                            $3,300.00     Net Book Value                                     $3,300.00
The NORDAM Group, Inc    FREEZER ZERO DEGREE                                                                        $3,294.27     Net Book Value                                     $3,294.27
The NORDAM Group, Inc    L/H LWR T/R DOOR ASSY                                                                      $3,294.08     Net Book Value                                     $3,294.08
The NORDAM Group, Inc    L/H LWR T/R DOOR ASSY                                                                      $3,294.08     Net Book Value                                     $3,294.08
The NORDAM Group, Inc    L/H LWR T/R DOOR ASSY                                                                      $3,294.08     Net Book Value                                     $3,294.08
The NORDAM Group, Inc    L/H LWR T/R DOOR ASSY                                                                      $3,294.08     Net Book Value                                     $3,294.08
The NORDAM Group, Inc    Shear Test Fixture (WTF‐IO‐248)                                                            $3,288.54     Net Book Value                                     $3,288.54
The NORDAM Group, Inc    VACUUM BLOWER SYSTEM                                                                       $3,283.04     Net Book Value                                     $3,283.04
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80C2/E1                                                                   $3,277.50     Net Book Value                                     $3,277.50
The NORDAM Group, Inc    FORKLIFT ELECTRIC 24 VOLT YALE                                                             $3,267.16     Net Book Value                                     $3,267.16
The NORDAM Group, Inc    AUTOCLAVE CONTROLS UPGRADE                                                                 $3,254.78     Net Book Value                                     $3,254.78
The NORDAM Group, Inc    DOWN DRAFT TABLE                                                                           $3,252.10     Net Book Value                                     $3,252.10
The NORDAM Group, Inc    Hydraulic actuator test bench #1 (Blue)                                                    $3,248.26     Net Book Value                                     $3,248.26
The NORDAM Group, Inc    Hand Polisher ‐ Model PU 280                                                               $3,247.48     Net Book Value                                     $3,247.48
The NORDAM Group, Inc    Brace,Transition Duct,CF6‐6/‐50,P/N 9072                                                   $3,245.00     Net Book Value                                     $3,245.00
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,242.27     Net Book Value                                     $3,242.27
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,238.97     Net Book Value                                     $3,238.97
The NORDAM Group, Inc    Chart Recorder ‐ CCA 4A Expansion ‐ see 304225                                             $3,215.77     Net Book Value                                     $3,215.77
The NORDAM Group, Inc    Bonding Hot bonder                                                                         $3,213.96     Net Book Value                                     $3,213.96
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,209.92     Net Book Value                                     $3,209.92
The NORDAM Group, Inc    Heat blanket                                                                               $3,202.80     Net Book Value                                     $3,202.80
The NORDAM Group, Inc    Modulating Stem Valve Actuators                                                            $3,163.83     Net Book Value                                     $3,163.83
The NORDAM Group, Inc    Modulating Stem Valve Actuators                                                            $3,163.83     Net Book Value                                     $3,163.83
The NORDAM Group, Inc    Modulating Stem Valve Actuators                                                            $3,163.83     Net Book Value                                     $3,163.83
The NORDAM Group, Inc    Modulating Stem Valve Actuators                                                            $3,163.83     Net Book Value                                     $3,163.83
The NORDAM Group, Inc    Modulating Stem Valve Actuators                                                            $3,163.83     Net Book Value                                     $3,163.83
The NORDAM Group, Inc    Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $3,148.00     Net Book Value                                     $3,148.00
The NORDAM Group, Inc    Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $3,148.00     Net Book Value                                     $3,148.00
The NORDAM Group, Inc    Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $3,148.00     Net Book Value                                     $3,148.00
The NORDAM Group, Inc    Spindle Cooler for Onsrud CNC (Model # JHI‐500‐M)                                          $3,145.89     Net Book Value                                     $3,145.89
The NORDAM Group, Inc    COWL, CORE ASSY LWR                                                                        $3,140.99     Net Book Value                                     $3,140.99
The NORDAM Group, Inc    Inspection Fixture (Airbus T000836070‐401)                                                 $3,136.25     Net Book Value                                     $3,136.25
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80C2/E1                                                                   $3,130.51     Net Book Value                                     $3,130.51
The NORDAM Group, Inc    BONDMASTER 1000 E COLOR LCD MULTI MODE                                                     $3,110.13     Net Book Value                                     $3,110.13
The NORDAM Group, Inc    Bonding Hot bonder                                                                         $3,105.02     Net Book Value                                     $3,105.02
The NORDAM Group, Inc    DOOR ASSY, UPPER                                                                           $3,100.07     Net Book Value                                     $3,100.07
The NORDAM Group, Inc    DOOR ASSY, UPPER                                                                           $3,100.07     Net Book Value                                     $3,100.07
The NORDAM Group, Inc    DOOR ASSY, UPPER                                                                           $3,100.07     Net Book Value                                     $3,100.07
The NORDAM Group, Inc    DOOR ASSY, UPPER                                                                           $3,100.07     Net Book Value                                     $3,100.07
The NORDAM Group, Inc    AILERON OB MD11                                                                            $3,094.71     Net Book Value                                     $3,094.71
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80C2/E1                                                                   $3,094.44     Net Book Value                                     $3,094.44
The NORDAM Group, Inc    Swordfish RTI Advanced Forming 72P5411031S002 MYLA                                         $3,091.40     Net Book Value                                     $3,091.40
The NORDAM Group, Inc    Contoured C‐CHannel, DC10                                                                  $3,072.23     Net Book Value                                     $3,072.23
The NORDAM Group, Inc    GTX FLOOR SCRUBBER (ZAMBONI)                                                               $3,067.50     Net Book Value                                     $3,067.50
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,067.33     Net Book Value                                     $3,067.33
The NORDAM Group, Inc    THRUST REVERSER                                                                            $3,061.95     Net Book Value                                     $3,061.95
The NORDAM Group, Inc    THRUST REVERSER                                                                            $3,061.95     Net Book Value                                     $3,061.95
The NORDAM Group, Inc    THRUST REVERSER                                                                            $3,061.95     Net Book Value                                     $3,061.95
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,058.12     Net Book Value                                     $3,058.12
The NORDAM Group, Inc    Identity Mgmt‐Provisioning (Cap Sal/Consult)                                               $3,049.00     Net Book Value                                     $3,049.00
The NORDAM Group, Inc    Z‐CLOSEOUT RING SEGMENTS MD11 SFD                                                          $3,045.83     Net Book Value                                     $3,045.83
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                  $3,017.98     Net Book Value                                     $3,017.98
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80E1                                                                      $3,017.72     Net Book Value                                     $3,017.72
The NORDAM Group, Inc    MTS Alignment Test Fixtures ‐ 100 KN 609                                                   $3,007.75     Net Book Value                                     $3,007.75
The NORDAM Group, Inc    CFM56‐7 TR‐Trim tool ‐ Alt Tool (TS0208)                                                   $2,997.29     Net Book Value                                     $2,997.29
The NORDAM Group, Inc    CFM56‐7 TR‐Trim tool ‐ Alt Tool (TS0209)                                                   $2,997.29     Net Book Value                                     $2,997.29
The NORDAM Group, Inc    CFM56‐7 TR‐Trim tool ‐ Alt Tool (TS0210)                                                   $2,997.29     Net Book Value                                     $2,997.29
The NORDAM Group, Inc    BLOCKER DOOR CF6‐80C2/E1                                                                   $2,994.70     Net Book Value                                     $2,994.70
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411279S002 HF                                           $2,986.50     Net Book Value                                     $2,986.50
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411277S001 HF                                           $2,986.50     Net Book Value                                     $2,986.50
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411277S002 HF                                           $2,986.50     Net Book Value                                     $2,986.50
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411281S002 HF                                           $2,986.50     Net Book Value                                     $2,986.50
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411281S001 HF                                           $2,986.50     Net Book Value                                     $2,986.50




                                                                              Page 16 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 46 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Swordfish Supplier Tooling RTI 72P5411279S001 HF                                           $2,986.50     Net Book Value                                     $2,986.50
The NORDAM Group, Inc    COVE SKIN 757 SLAT CMT                                                                     $2,975.00     Net Book Value                                     $2,975.00
The NORDAM Group, Inc    MEXICO URETHANE TABLES                                                                     $2,962.89     Net Book Value                                     $2,962.89
The NORDAM Group, Inc    Inlet Cowl, Trent 700, CF‐6‐80E1                                                           $2,959.12     Net Book Value                                     $2,959.12
The NORDAM Group, Inc    PRISM WELD MACHINE                                                                         $2,944.38     Net Book Value                                     $2,944.38
The NORDAM Group, Inc    Swordfish Supplier Tooling A&G 72P7830505M002                                              $2,933.33     Net Book Value                                     $2,933.33
The NORDAM Group, Inc    Swordfish Supplier Tooling A&G 72P7830505M003                                              $2,933.33     Net Book Value                                     $2,933.33
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                     $2,925.93     Net Book Value                                     $2,925.93
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                     $2,925.93     Net Book Value                                     $2,925.93
The NORDAM Group, Inc    FLAT PANEL BLANKET MANUFACTURING PROCESS                                                   $2,924.43     Net Book Value                                     $2,924.43
The NORDAM Group, Inc    Ice Machine for Engineering                                                                $2,919.83     Net Book Value                                     $2,919.83
The NORDAM Group, Inc    SPOILER LH B737‐700                                                                        $2,911.06     Net Book Value                                     $2,911.06
The NORDAM Group, Inc    TT002162‐01 Square Seal Mold (located in Seattle)                                          $2,910.83     Net Book Value                                     $2,910.83
The NORDAM Group, Inc    LAB MILL                                                                                   $2,907.37     Net Book Value                                     $2,907.37
The NORDAM Group, Inc    CF6‐6/‐50,TransCowl,Skin Upr,Otr,Aft, TL6698                                               $2,899.98     Net Book Value                                     $2,899.98
The NORDAM Group, Inc    Back Pan,Upr,Inner Barrel_V2500_BJ_P/N 7                                                   $2,895.41     Net Book Value                                     $2,895.41
The NORDAM Group, Inc    TE Wedge, 757 PMA, Rack, SA0180                                                            $2,891.16     Net Book Value                                     $2,891.16
The NORDAM Group, Inc    V‐2500 "C" Duct, L/H, Closeout ‐ TL4678                                                    $2,887.50     Net Book Value                                     $2,887.50
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $2,882.83     Net Book Value                                     $2,882.83
The NORDAM Group, Inc    Pistol Grip Torque Control Motors                                                          $2,882.83     Net Book Value                                     $2,882.83
The NORDAM Group, Inc    SECTION FORM TOOL‐ COWL DOOR HAT STIFFINER                                                 $2,881.60     Net Book Value                                     $2,881.60
The NORDAM Group, Inc    12" Planer/Jointer JET 708476 ‐ Model JJP‐12HH                                             $2,879.67     Net Book Value                                     $2,879.67
The NORDAM Group, Inc    Dassault Falcon 900 Seal Mold Change                                                       $2,875.00     Net Book Value                                     $2,875.00
The NORDAM Group, Inc    Air Particle Counter                                                                       $2,869.58     Net Book Value                                     $2,869.58
The NORDAM Group, Inc    MILLIOHMS METER                                                                            $2,868.75     Net Book Value                                     $2,868.75
The NORDAM Group, Inc    V2500 NC AJ (mount ring) V2500 Inlet                                                       $2,854.56     Net Book Value                                     $2,854.56
The NORDAM Group, Inc    Forming Mold ‐ 15ND54118                                                                   $2,850.00     Net Book Value                                     $2,850.00
The NORDAM Group, Inc    NOSE COWL, V2500                                                                           $2,841.66     Net Book Value                                     $2,841.66
The NORDAM Group, Inc    Inlet, Lipskin Segment, B‐52, DHD                                                          $2,836.67     Net Book Value                                     $2,836.67
The NORDAM Group, Inc    MTS Alignment Test Fixtures ‐ 25 KN 609                                                    $2,826.67     Net Book Value                                     $2,826.67
The NORDAM Group, Inc    Drum Peel Fixture                                                                          $2,813.54     Net Book Value                                     $2,813.54
The NORDAM Group, Inc    Drum Peel Fixture                                                                          $2,813.54     Net Book Value                                     $2,813.54
The NORDAM Group, Inc    LE PANEL 757                                                                               $2,807.44     Net Book Value                                     $2,807.44
The NORDAM Group, Inc    EMB E2 Accept Test Fixture(TT002155‐101)                                                   $2,787.95     Net Book Value                                     $2,787.95
The NORDAM Group, Inc    IB RH SLAT POS NO 6 757                                                                    $2,785.26     Net Book Value                                     $2,785.26
The NORDAM Group, Inc    PRISM C‐SQUEEZE (Model # RTC 1400)                                                         $2,777.50     Net Book Value                                     $2,777.50
The NORDAM Group, Inc    RTV Drying Rack                                                                            $2,771.15     Net Book Value                                     $2,771.15
The NORDAM Group, Inc    General Tooling                                                                            $2,763.21     Net Book Value                                     $2,763.21
The NORDAM Group, Inc    Tool Rework: 07ND78333‐3                                                                   $2,754.60     Net Book Value                                     $2,754.60
The NORDAM Group, Inc    New Caul Plates for 72P7834015‐BJ2                                                         $2,749.94     Net Book Value                                     $2,749.94
The NORDAM Group, Inc    CIT V THRUST REVERSER                                                                      $2,739.32     Net Book Value                                     $2,739.32
The NORDAM Group, Inc    AeroSat Radome, 737                                                                        $2,729.22     Net Book Value                                     $2,729.22
The NORDAM Group, Inc    A350 D Nose ‐ Torque Wrench                                                                $2,728.26     Net Book Value                                     $2,728.26
The NORDAM Group, Inc    Digital 45 MG Ultrasonic Thickness Gauge w/Case                                            $2,723.15     Net Book Value                                     $2,723.15
The NORDAM Group, Inc    Digital 45 MG Ultrasonic Thickness Gauge w/Case                                            $2,722.33     Net Book Value                                     $2,722.33
The NORDAM Group, Inc    Digital 45 MG Ultrasonic Thickness Gauge w/Case                                            $2,722.33     Net Book Value                                     $2,722.33
The NORDAM Group, Inc    Torque Wrench                                                                              $2,706.01     Net Book Value                                     $2,706.01
The NORDAM Group, Inc    NOSE COWL PNL PW2000                                                                       $2,701.00     Net Book Value                                     $2,701.00
The NORDAM Group, Inc    SPARE ROBOT MOTOR                                                                          $2,698.72     Net Book Value                                     $2,698.72
The NORDAM Group, Inc    SPARE ROBOT MOTOR                                                                          $2,698.72     Net Book Value                                     $2,698.72
The NORDAM Group, Inc    MEXICO METAL ARC DETECTOR                                                                  $2,694.36     Net Book Value                                     $2,694.36
The NORDAM Group, Inc    RH SLAT POS NO 8 757                                                                       $2,686.60     Net Book Value                                     $2,686.60
The NORDAM Group, Inc    NMX Table Saw                                                                              $2,684.88     Net Book Value                                     $2,684.88
The NORDAM Group, Inc    LH SLAT POS NO 3 757                                                                       $2,675.74     Net Book Value                                     $2,675.74
The NORDAM Group, Inc    Inspection Grid Board (E2 Cabin Window)                                                    $2,643.18     Net Book Value                                     $2,643.18
The NORDAM Group, Inc    TOOLING FOR 64ND‐78612‐1 HFD                                                               $2,639.16     Net Book Value                                     $2,639.16
The NORDAM Group, Inc    Ohaus Explorer Scale H‐4737 (EX2202)                                                       $2,630.26     Net Book Value                                     $2,630.26
The NORDAM Group, Inc    Doubler (R‐VA1043‐1)                                                                       $2,625.00     Net Book Value                                     $2,625.00
The NORDAM Group, Inc    Replacement Panel, 06ND‐78614‐3, F2000EX, LM                                               $2,621.99     Net Book Value                                     $2,621.99
The NORDAM Group, Inc    Virtek Stands                                                                              $2,621.33     Net Book Value                                     $2,621.33
The NORDAM Group, Inc    Virtek Stands                                                                              $2,621.33     Net Book Value                                     $2,621.33
The NORDAM Group, Inc    Virtek Stands                                                                              $2,621.33     Net Book Value                                     $2,621.33
The NORDAM Group, Inc    Virtek Stands                                                                              $2,621.17     Net Book Value                                     $2,621.17
The NORDAM Group, Inc    HYDRAULIC FOR CASTERS                                                                      $2,608.86     Net Book Value                                     $2,608.86
The NORDAM Group, Inc    ACTUATOR ASSY, PRIMARY                                                                     $2,604.64     Net Book Value                                     $2,604.64
The NORDAM Group, Inc    ACTUATOR ASSY, PRIMARY                                                                     $2,604.64     Net Book Value                                     $2,604.64
The NORDAM Group, Inc    ACTUATOR ASSY, PRIMARY                                                                     $2,604.64     Net Book Value                                     $2,604.64
The NORDAM Group, Inc    ACTUATOR ASSY, PRIMARY                                                                     $2,604.64     Net Book Value                                     $2,604.64
The NORDAM Group, Inc    Aft, Outer Support, A330 (76A012) ‐ TP0266‐1                                               $2,600.36     Net Book Value                                     $2,600.36
The NORDAM Group, Inc    Seal Retainer, Outer, RB211‐535E4 (E‐R5E1002)                                              $2,596.60     Net Book Value                                     $2,596.60
The NORDAM Group, Inc    Stretch Form Block Tool (CPX1583) ‐ 02ND‐71609‐13                                          $2,595.83     Net Book Value                                     $2,595.83
The NORDAM Group, Inc    Route Drill Tool (CPX1582) ‐ 02ND‐71609‐13                                                 $2,595.83     Net Book Value                                     $2,595.83
The NORDAM Group, Inc    MILITARY STEAM CLEANER                                                                     $2,594.79     Net Book Value                                     $2,594.79
The NORDAM Group, Inc    V‐2500 C DUCT L/H CLOSEOUT DHD                                                             $2,582.58     Net Book Value                                     $2,582.58
The NORDAM Group, Inc    Nozzle Thermography Cart 727830507‐HF1 (2) CPX1588                                         $2,577.04     Net Book Value                                     $2,577.04
The NORDAM Group, Inc    TREES                                                                                      $2,570.00     Net Book Value                                     $2,570.00
The NORDAM Group, Inc    Support,Inner_CF6‐6/‐50_FB_9059M43P083A                                                    $2,561.67     Net Book Value                                     $2,561.67
The NORDAM Group, Inc    Doubler, Core Cowl, RB211‐535E4                                                            $2,561.41     Net Book Value                                     $2,561.41
The NORDAM Group, Inc    DOOR ASSEMBLY, LOWER HAWKER 900XP                                                          $2,559.09     Net Book Value                                     $2,559.09
The NORDAM Group, Inc    HOT BONDER N2010074                                                                        $2,555.00     Net Book Value                                     $2,555.00
The NORDAM Group, Inc    Salt Core Prototype ‐ 15ND54118R004 (see 2013571)                                          $2,551.02     Net Book Value                                     $2,551.02
The NORDAM Group, Inc    VACCUM PUMP LEH‐760 30 HP 460V                                                             $2,529.69     Net Book Value                                     $2,529.69
The NORDAM Group, Inc    Rolling Machine PSR‐5014 3 Phase                                                           $2,528.62     Net Book Value                                     $2,528.62
The NORDAM Group, Inc    NRSU N159832‐03 (SEE 2012068)                                                              $2,520.00     Net Book Value                                     $2,520.00
The NORDAM Group, Inc    Boroscope                                                                                  $2,518.33     Net Book Value                                     $2,518.33
The NORDAM Group, Inc    Outbd Aft Bonded Assy,1st Run,A‐10 (160D415000‐23)                                         $2,515.83     Net Book Value                                     $2,515.83
The NORDAM Group, Inc    Rivet Tool                                                                                 $2,511.10     Net Book Value                                     $2,511.10
The NORDAM Group, Inc    Measurement Equipment (QMH‐14)                                                             $2,508.29     Net Book Value                                     $2,508.29
The NORDAM Group, Inc    GAC 60P2520801A006 ACOUSTIC PANEL                                                          $2,503.25     Net Book Value                                     $2,503.25
The NORDAM Group, Inc    STRADDLE STACKER                                                                           $2,501.85     Net Book Value                                     $2,501.85
The NORDAM Group, Inc    STRADDLE STACKER                                                                           $2,501.84     Net Book Value                                     $2,501.84
The NORDAM Group, Inc    RADOME B757                                                                                $2,500.00     Net Book Value                                     $2,500.00
The NORDAM Group, Inc    MTS CHILLER                                                                                $2,499.52     Net Book Value                                     $2,499.52
The NORDAM Group, Inc    Tool Repair for Part #07ND78333‐3                                                          $2,485.81     Net Book Value                                     $2,485.81
The NORDAM Group, Inc    Tool Repair for Part #07ND78333‐3                                                          $2,481.04     Net Book Value                                     $2,481.04




                                                                              Page 17 of 114
                        Case 18-11699-MFW                                Doc 755        Filed 12/10/18                          Page 47 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HARNESS ‐ DASSAULT FALCON ANNEX                                                            $2,478.73     Net Book Value                                     $2,478.73
The NORDAM Group, Inc    SCREENS COATING ROOM HUMIDIFIER                                                            $2,476.45     Net Book Value                                     $2,476.45
The NORDAM Group, Inc    Lab Scale                                                                                  $2,475.15     Net Book Value                                     $2,475.15
The NORDAM Group, Inc    GAC Skin Rack (Press Area)                                                                 $2,473.20     Net Book Value                                     $2,473.20
The NORDAM Group, Inc    LIFTING BEAM                                                                               $2,463.54     Net Book Value                                     $2,463.54
The NORDAM Group, Inc    TREES                                                                                      $2,450.00     Net Book Value                                     $2,450.00
The NORDAM Group, Inc    Snake to Stretch Dies (06ND71627‐1)                                                        $2,446.17     Net Book Value                                     $2,446.17
The NORDAM Group, Inc    Innerbarrel Stfb: 06ND71627‐2                                                              $2,446.17     Net Book Value                                     $2,446.17
The NORDAM Group, Inc    Inlet, Otr Skin, Otr Barrel, RB211 (LJ38033)                                               $2,443.42     Net Book Value                                     $2,443.42
The NORDAM Group, Inc    RH SLAT POS NO 10 757                                                                      $2,433.68     Net Book Value                                     $2,433.68
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    VALVE ASSY                                                                                 $2,422.56     Net Book Value                                     $2,422.56
The NORDAM Group, Inc    Inspection Check Fixture RH ‐ 30P176810603‐002                                             $2,419.96     Net Book Value                                     $2,419.96
The NORDAM Group, Inc    CNC RISER TABLE                                                                            $2,417.00     Net Book Value                                     $2,417.00
The NORDAM Group, Inc    VALVE, ANTI‐ICE (DORNIER)                                                                  $2,408.93     Net Book Value                                     $2,408.93
The NORDAM Group, Inc    Inlet, Lipskin Segment, B‐52, RF                                                           $2,405.00     Net Book Value                                     $2,405.00
The NORDAM Group, Inc    GPM 140001076‐900 HF                                                                       $2,385.79     Net Book Value                                     $2,385.79
The NORDAM Group, Inc    RH SLAT POS NO 1 757                                                                       $2,380.06     Net Book Value                                     $2,380.06
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $2,368.00     Net Book Value                                     $2,368.00
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $2,367.99     Net Book Value                                     $2,367.99
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $2,367.99     Net Book Value                                     $2,367.99
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $2,367.99     Net Book Value                                     $2,367.99
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $2,367.99     Net Book Value                                     $2,367.99
The NORDAM Group, Inc    Tree Replacement ‐ Stone Bluff                                                             $2,362.50     Net Book Value                                     $2,362.50
The NORDAM Group, Inc    MD11 RIB OUTBD BJ                                                                          $2,360.62     Net Book Value                                     $2,360.62
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 (see 2012546)                                                  $2,357.45     Net Book Value                                     $2,357.45
The NORDAM Group, Inc    PHOS RACK                                                                                  $2,356.05     Net Book Value                                     $2,356.05
The NORDAM Group, Inc    Bonding Hot bonder (Heatconi TE‐115)                                                       $2,345.92     Net Book Value                                     $2,345.92
The NORDAM Group, Inc    LIFT TABLE #2                                                                              $2,343.86     Net Book Value                                     $2,343.86
The NORDAM Group, Inc    LIFT TABLE ASSEMBLY                                                                        $2,343.86     Net Book Value                                     $2,343.86
The NORDAM Group, Inc    11ND78229‐1 OUTER SKIN ‐ SIDE                                                              $2,343.43     Net Book Value                                     $2,343.43
The NORDAM Group, Inc    11ND78229‐3 OUTER SKIN ‐ SIDE                                                              $2,343.43     Net Book Value                                     $2,343.43
The NORDAM Group, Inc    11ND78236‐1 DOOR ACCESS LOWER EXTERNAL                                                     $2,343.43     Net Book Value                                     $2,343.43
The NORDAM Group, Inc    Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $2,343.06     Net Book Value                                     $2,343.06
The NORDAM Group, Inc    VERSA LASER                                                                                $2,342.08     Net Book Value                                     $2,342.08
The NORDAM Group, Inc    EXHAUST PLUG V2500 BT                                                                      $2,329.64     Net Book Value                                     $2,329.64
The NORDAM Group, Inc    Fan Cowl, R/H, CF6‐80C2 (TL1650)                                                           $2,306.81     Net Book Value                                     $2,306.81
The NORDAM Group, Inc    Paint Shaker                                                                               $2,306.52     Net Book Value                                     $2,306.52
The NORDAM Group, Inc    Mexico Tooling Oven Modification                                                           $2,295.62     Net Book Value                                     $2,295.62
The NORDAM Group, Inc    Security Tools (Identity Management)                                                       $2,288.86     Net Book Value                                     $2,288.86
The NORDAM Group, Inc    RH SLAT POS NO 9 757                                                                       $2,286.69     Net Book Value                                     $2,286.69
The NORDAM Group, Inc    COWL, CORE ASSY UPR                                                                        $2,286.07     Net Book Value                                     $2,286.07
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                         $2,275.93     Net Book Value                                     $2,275.93
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                         $2,275.93     Net Book Value                                     $2,275.93
The NORDAM Group, Inc    MASTERSCAN MS380 DIGITAL FLAW DETECTOR                                                     $2,274.81     Net Book Value                                     $2,274.81
The NORDAM Group, Inc    Wing,Inner,L/H_F/A‐18_AF_P/N 74A110004                                                     $2,262.00     Net Book Value                                     $2,262.00
The NORDAM Group, Inc    Bombardier Facade Panel Bond Tool ‐ G25025621                                              $2,259.33     Net Book Value                                     $2,259.33
The NORDAM Group, Inc    Bombardier Facade Panel Bond Tool ‐ G25025621                                              $2,259.33     Net Book Value                                     $2,259.33
The NORDAM Group, Inc    Bombardier Facade Panel Bond Tool ‐ G25025621                                              $2,259.33     Net Book Value                                     $2,259.33
The NORDAM Group, Inc    Bombardier Facade Panel Bond Tool ‐ G25025621                                              $2,259.30     Net Book Value                                     $2,259.30
The NORDAM Group, Inc    Jet Pipe Flange, V2500                                                                     $2,258.18     Net Book Value                                     $2,258.18
The NORDAM Group, Inc    INS HR Office Furniture                                                                    $2,256.77     Net Book Value                                     $2,256.77
The NORDAM Group, Inc    ACTUATOR COWL DOOR RB211 TE                                                                $2,253.57     Net Book Value                                     $2,253.57
The NORDAM Group, Inc    ENTRY DOOR RIGHT SIDE AFT E‐3A HF                                                          $2,251.94     Net Book Value                                     $2,251.94
The NORDAM Group, Inc    Holding Stand for G500 TR Final Area                                                       $2,250.03     Net Book Value                                     $2,250.03
The NORDAM Group, Inc    Holding Stand for G500 TR Final Area                                                       $2,250.01     Net Book Value                                     $2,250.01
The NORDAM Group, Inc    LWR SIDEWALL R/H CFM56‐5B                                                                  $2,248.91     Net Book Value                                     $2,248.91
The NORDAM Group, Inc    Hydro Form Block ‐ TM002112‐10A                                                            $2,245.83     Net Book Value                                     $2,245.83
The NORDAM Group, Inc    Hydro Form Block ‐ TM002112‐10B                                                            $2,245.83     Net Book Value                                     $2,245.83
The NORDAM Group, Inc    Hydro Form Block ‐ TM002112‐11A                                                            $2,245.83     Net Book Value                                     $2,245.83
The NORDAM Group, Inc    Hydro Form Block ‐ TM002112‐11B                                                            $2,245.83     Net Book Value                                     $2,245.83
The NORDAM Group, Inc    6600085‐2 MAIN LANDING GEAR DOOR ACTUATOR HF                                               $2,242.56     Net Book Value                                     $2,242.56
The NORDAM Group, Inc    GPM216002295‐301 LM                                                                        $2,240.00     Net Book Value                                     $2,240.00
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT                                                                     $2,210.50     Net Book Value                                     $2,210.50
The NORDAM Group, Inc    EMB E2 Sheer Test Fixture                                                                  $2,207.25     Net Book Value                                     $2,207.25
The NORDAM Group, Inc    Robot Teach Pendant                                                                        $2,205.72     Net Book Value                                     $2,205.72
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7800101A001                                            $2,200.00     Net Book Value                                     $2,200.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $2,200.00     Net Book Value                                     $2,200.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $2,200.00     Net Book Value                                     $2,200.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $2,200.00     Net Book Value                                     $2,200.00
The NORDAM Group, Inc    Swordfish Supplier Tooling RCF Technologies 15ND54                                         $2,200.00     Net Book Value                                     $2,200.00
The NORDAM Group, Inc    RIB ELEVATOR MD11 BM                                                                       $2,184.23     Net Book Value                                     $2,184.23
The NORDAM Group, Inc    Hydroform Dye Tool (06ND71605‐3) ‐ CPX 1638                                                $2,183.33     Net Book Value                                     $2,183.33
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71
The NORDAM Group, Inc    MAIN ACTUATOR                                                                              $2,174.71     Net Book Value                                     $2,174.71




                                                                              Page 18 of 114
                        Case 18-11699-MFW                                  Doc 755        Filed 12/10/18                          Page 48 of 144


Debtor Name              General Description                                                     Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    MAIN ACTUATOR                                                                                $2,174.70     Net Book Value                                     $2,174.70
The NORDAM Group, Inc    VALVE, ISOLATION                                                                             $2,169.70     Net Book Value                                     $2,169.70
The NORDAM Group, Inc    General Tooling                                                                              $2,165.90     Net Book Value                                     $2,165.90
The NORDAM Group, Inc    Bonding Hot bonder #5 (Heatcon TE‐242)                                                       $2,159.79     Net Book Value                                     $2,159.79
The NORDAM Group, Inc    ULTRASONIC TESTER                                                                            $2,155.83     Net Book Value                                     $2,155.83
The NORDAM Group, Inc    CANTILEVER RACKING SYSTEM ( 4 BAYS)                                                          $2,146.42     Net Book Value                                     $2,146.42
The NORDAM Group, Inc    SPOILER B737‐700                                                                             $2,143.61     Net Book Value                                     $2,143.61
The NORDAM Group, Inc    PROPEN MARKING MACHINE                                                                       $2,142.70     Net Book Value                                     $2,142.70
The NORDAM Group, Inc    VALVE CONTROL                                                                                $2,126.64     Net Book Value                                     $2,126.64
The NORDAM Group, Inc    VALVE CONTROL                                                                                $2,126.64     Net Book Value                                     $2,126.64
The NORDAM Group, Inc    VALVE CONTROL                                                                                $2,126.64     Net Book Value                                     $2,126.64
The NORDAM Group, Inc    A320 Clean Room Utilities                                                                    $2,123.46     Net Book Value                                     $2,123.46
The NORDAM Group, Inc    COVER ACCESS E‐3 AJ                                                                          $2,121.75     Net Book Value                                     $2,121.75
The NORDAM Group, Inc    SPOILER RH B737‐700                                                                          $2,121.69     Net Book Value                                     $2,121.69
The NORDAM Group, Inc    DEHYDRATION CART                                                                             $2,091.92     Net Book Value                                     $2,091.92
The NORDAM Group, Inc    DEHYDRATION CART                                                                             $2,091.92     Net Book Value                                     $2,091.92
The NORDAM Group, Inc    SKAG LAWNMOWER                                                                               $2,077.05     Net Book Value                                     $2,077.05
The NORDAM Group, Inc    RB211‐535E4 REVERSER RH AJ                                                                   $2,072.57     Net Book Value                                     $2,072.57
The NORDAM Group, Inc    REVERSER_CFM56‐5_SA_642‐3800                                                                 $2,069.96     Net Book Value                                     $2,069.96
The NORDAM Group, Inc    CF6‐80C2 TR BAJ ‐ CF6‐80C2 TR ‐ Sidewall                                                     $2,069.55     Net Book Value                                     $2,069.55
The NORDAM Group, Inc    CF6‐80C2 TR BAJ ‐ CF6‐80C2 TR ‐ Sidewall                                                     $2,069.55     Net Book Value                                     $2,069.55
The NORDAM Group, Inc    Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                        $2,063.16     Net Book Value                                     $2,063.16
The NORDAM Group, Inc    Paint Gloss Meter for F‐35 ‐ Part # T48024798‐H                                              $2,057.51     Net Book Value                                     $2,057.51
The NORDAM Group, Inc    Spare Chart Recorder                                                                         $2,057.34     Net Book Value                                     $2,057.34
The NORDAM Group, Inc    VALVE, ANTI‐ICE/BLEED AIR                                                                    $2,057.15     Net Book Value                                     $2,057.15
The NORDAM Group, Inc    TT002082‐3 A350 WTL FRAME CHECK FIXTURE                                                      $2,056.87     Net Book Value                                     $2,056.87
The NORDAM Group, Inc    TAILCONE RIB MD11 BJ                                                                         $2,056.40     Net Book Value                                     $2,056.40
The NORDAM Group, Inc    Mill/Drill Press                                                                             $2,052.79     Net Book Value                                     $2,052.79
The NORDAM Group, Inc    HVAC FLOWHOOD TESTING EQUIPMENT                                                              $2,050.00     Net Book Value                                     $2,050.00
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830447S002                                              $2,047.47     Net Book Value                                     $2,047.47
The NORDAM Group, Inc    Plank Pallet Jack                                                                            $2,046.76     Net Book Value                                     $2,046.76
The NORDAM Group, Inc    NOSE COWL RB211 PTE                                                                          $2,045.23     Net Book Value                                     $2,045.23
The NORDAM Group, Inc    TT002082‐4 A350 WTL FRAME CHECK FIXTURE                                                      $2,044.51     Net Book Value                                     $2,044.51
The NORDAM Group, Inc    CABIN WINDOW SUPER CELL & SANDERS                                                            $2,043.80     Net Book Value                                     $2,043.80
The NORDAM Group, Inc    FARNHAM ROLL MACHINE REBUILD                                                                 $2,041.67     Net Book Value                                     $2,041.67
The NORDAM Group, Inc    SCREENS INSPECTION TABLE DRIVE                                                               $2,033.73     Net Book Value                                     $2,033.73
The NORDAM Group, Inc    DOOR ASSY, UPPER                                                                             $2,031.57     Net Book Value                                     $2,031.57
The NORDAM Group, Inc    Jet Pipe, V2500 (L8901700‐7) ‐ TP0308                                                        $2,020.79     Net Book Value                                     $2,020.79
The NORDAM Group, Inc    SHUTOFF VALVE                                                                                $2,011.25     Net Book Value                                     $2,011.25
The NORDAM Group, Inc    SHUTOFF VALVE                                                                                $2,011.25     Net Book Value                                     $2,011.25
The NORDAM Group, Inc    INNER BARREL PW 4000 BT                                                                      $2,005.34     Net Book Value                                     $2,005.34
The NORDAM Group, Inc    Vane, Inbd, Rib Closure, MD11 (P/N ARC7463‐2)                                                $2,002.88     Net Book Value                                     $2,002.88
The NORDAM Group, Inc    PANEL SAW                                                                                    $2,001.89     Net Book Value                                     $2,001.89
The NORDAM Group, Inc    INS PRIME BOOTH                                                                              $2,000.89     Net Book Value                                     $2,000.89
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412217S001                                              $1,988.80     Net Book Value                                     $1,988.80
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412217S002                                              $1,988.80     Net Book Value                                     $1,988.80
The NORDAM Group, Inc    DOOR ASSEMBLY, LOWER HAWKER 900XP                                                            $1,987.88     Net Book Value                                     $1,987.88
The NORDAM Group, Inc    V2500,Retaining Ring,BD,R‐V5A‐1232‐1                                                         $1,987.50     Net Book Value                                     $1,987.50
The NORDAM Group, Inc    NITROGEN LINE TO AUTOCLAVE                                                                   $1,982.99     Net Book Value                                     $1,982.99
The NORDAM Group, Inc    06ND71612‐26 CT CHECK TOOL,BLKHD ASSY                                                        $1,979.33     Net Book Value                                     $1,979.33
The NORDAM Group, Inc    06ND71612‐26 CT CHECK TOOL,BLKHD ASSY                                                        $1,979.33     Net Book Value                                     $1,979.33
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,974.66     Net Book Value                                     $1,974.66
The NORDAM Group, Inc    CONTROL VALVE ASSY                                                                           $1,969.91     Net Book Value                                     $1,969.91
The NORDAM Group, Inc    CONTROL VALVE ASSY                                                                           $1,969.91     Net Book Value                                     $1,969.91
The NORDAM Group, Inc    LH SLAT POS NO 2 757                                                                         $1,957.99     Net Book Value                                     $1,957.99
The NORDAM Group, Inc    Saw Trax Classic Panel Saw Package                                                           $1,955.51     Net Book Value                                     $1,955.51
The NORDAM Group, Inc    ASSEMBLY FLOW BOOTH                                                                          $1,945.12     Net Book Value                                     $1,945.12
The NORDAM Group, Inc    RH SLAT POS. NO 10 757                                                                       $1,944.13     Net Book Value                                     $1,944.13
The NORDAM Group, Inc    AIR PARTICLE COUNTER                                                                         $1,940.00     Net Book Value                                     $1,940.00
The NORDAM Group, Inc    BURN CHAMBER REPLACEMENT                                                                     $1,936.25     Net Book Value                                     $1,936.25
The NORDAM Group, Inc    V2500,Retaining Ring,SCJ,R‐V5A‐1232‐1                                                        $1,932.73     Net Book Value                                     $1,932.73
The NORDAM Group, Inc    LWR OUTER BARREL INLET CFM56‐5 B CP                                                          $1,931.90     Net Book Value                                     $1,931.90
The NORDAM Group, Inc    INSPECTION PAN                                                                               $1,928.33     Net Book Value                                     $1,928.33
The NORDAM Group, Inc    BUSINESS JET DISPLAY                                                                         $1,908.14     Net Book Value                                     $1,908.14
The NORDAM Group, Inc    Bonding Hot bonder #6 (Anita TE‐353)                                                         $1,905.90     Net Book Value                                     $1,905.90
The NORDAM Group, Inc    RIB ELEVATOR MD11 BM                                                                         $1,903.43     Net Book Value                                     $1,903.43
The NORDAM Group, Inc    WINDOW MACHINING ‐ 3 AXIS CNC ROUTER                                                         $1,903.34     Net Book Value                                     $1,903.34
The NORDAM Group, Inc    FARO ARM STAND                                                                               $1,898.48     Net Book Value                                     $1,898.48
The NORDAM Group, Inc    CHAIN HOIST                                                                                  $1,891.85     Net Book Value                                     $1,891.85
The NORDAM Group, Inc    Tooling Fixture DS240‐7 ‐ TL‐39579                                                           $1,891.51     Net Book Value                                     $1,891.51
The NORDAM Group, Inc    Screen Coating Room Transformer                                                              $1,890.62     Net Book Value                                     $1,890.62
The NORDAM Group, Inc    END FITTING RING SEGMENT MD11 DJ                                                             $1,889.45     Net Book Value                                     $1,889.45
The NORDAM Group, Inc    SPARE PARTS CAPEX ‐ 2009 PO CUSTOM CW SINK                                                   $1,884.37     Net Book Value                                     $1,884.37
The NORDAM Group, Inc    DIGITAL ULTRASONIC THICKNESS GAUGE                                                           $1,883.75     Net Book Value                                     $1,883.75
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    ACTUATOR, SOVEREIGN                                                                          $1,872.26     Net Book Value                                     $1,872.26
The NORDAM Group, Inc    Closeout V2500, R‐V5A3001‐54                                                                 $1,870.17     Net Book Value                                     $1,870.17
The NORDAM Group, Inc    ANGLE, 12:00, RB211                                                                          $1,868.53     Net Book Value                                     $1,868.53
The NORDAM Group, Inc    V2500 CLOSEOUT C‐DUCT R/H DHD                                                                $1,864.90     Net Book Value                                     $1,864.90
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0130)                                                     $1,857.14     Net Book Value                                     $1,857.14
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0132)                                                     $1,857.14     Net Book Value                                     $1,857.14
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0146)                                                     $1,857.14     Net Book Value                                     $1,857.14
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0147)                                                     $1,857.14     Net Book Value                                     $1,857.14




                                                                                Page 19 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 49 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0131)                                                   $1,856.03     Net Book Value                                     $1,856.03
The NORDAM Group, Inc    Inner Wing Storage Rack, F/A‐18 (SA0133)                                                   $1,856.03     Net Book Value                                     $1,856.03
The NORDAM Group, Inc    Bonding particle count, MET‐One Hand‐HEL                                                   $1,846.71     Net Book Value                                     $1,846.71
The NORDAM Group, Inc    RB211‐535E4 CORE COWL SKIN INR R/H                                                         $1,839.45     Net Book Value                                     $1,839.45
The NORDAM Group, Inc    RIB VANE MD11 BJ                                                                           $1,838.04     Net Book Value                                     $1,838.04
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,834.68     Net Book Value                                     $1,834.68
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830459S001                                            $1,833.33     Net Book Value                                     $1,833.33
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830459S002                                            $1,833.33     Net Book Value                                     $1,833.33
The NORDAM Group, Inc    HARNESS, FIRE DETECT DC GEN                                                                $1,831.08     Net Book Value                                     $1,831.08
The NORDAM Group, Inc    Granite Table                                                                              $1,830.62     Net Book Value                                     $1,830.62
The NORDAM Group, Inc    16ND78611‐1BJ (CPX1580)                                                                    $1,829.67     Net Book Value                                     $1,829.67
The NORDAM Group, Inc    Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $1,828.12     Net Book Value                                     $1,828.12
The NORDAM Group, Inc    CIT II THRUST REVERSER                                                                     $1,823.42     Net Book Value                                     $1,823.42
The NORDAM Group, Inc    CIT II THRUST REVERSER                                                                     $1,823.42     Net Book Value                                     $1,823.42
The NORDAM Group, Inc    TRCU                                                                                       $1,817.43     Net Book Value                                     $1,817.43
The NORDAM Group, Inc    TRCU                                                                                       $1,817.43     Net Book Value                                     $1,817.43
The NORDAM Group, Inc    TRCU                                                                                       $1,817.43     Net Book Value                                     $1,817.43
The NORDAM Group, Inc    Radome,737,PLT,P/N 1001737, TL7471                                                         $1,817.36     Net Book Value                                     $1,817.36
The NORDAM Group, Inc    CLOSEOUT V2500 "C" DUCT                                                                    $1,815.00     Net Book Value                                     $1,815.00
The NORDAM Group, Inc    Heated Circulating Bath (Casting)                                                          $1,811.55     Net Book Value                                     $1,811.55
The NORDAM Group, Inc    Toshiba 50 HP Motor ‐ 0504SDSR41A‐P 1750 RPM                                               $1,810.83     Net Book Value                                     $1,810.83
The NORDAM Group, Inc    72P7830301‐LD2 DUP TR Door Holding Fixture                                                 $1,802.85     Net Book Value                                     $1,802.85
The NORDAM Group, Inc    Cove Angles, Slat, 757                                                                     $1,800.00     Net Book Value                                     $1,800.00
The NORDAM Group, Inc    Cove Angles, Slat 757                                                                      $1,800.00     Net Book Value                                     $1,800.00
The NORDAM Group, Inc    Fire Shield,L/H_V2500_ATT_P/N N‐V5A1022‐                                                   $1,800.00     Net Book Value                                     $1,800.00
The NORDAM Group, Inc    Fire Shield,R/H_V2500_ATT_P/N N‐V5A1022‐                                                   $1,800.00     Net Book Value                                     $1,800.00
The NORDAM Group, Inc    Fire Shield,Lwr_V2500_ATT_P/N N‐V5A1022‐                                                   $1,800.00     Net Book Value                                     $1,800.00
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                            $1,798.51     Net Book Value                                     $1,798.51
The NORDAM Group, Inc    Core, T/E Wedge, 757 (P/N 114N3003)                                                        $1,797.40     Net Book Value                                     $1,797.40
The NORDAM Group, Inc    CFM56‐7 TR Stand ‐ CFM56‐7B ‐ Fixed                                                        $1,796.23     Net Book Value                                     $1,796.23
The NORDAM Group, Inc    V2500,Retaining Ring,ATT,R‐V5A‐1232‐1                                                      $1,788.75     Net Book Value                                     $1,788.75
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,785.48     Net Book Value                                     $1,785.48
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,785.48     Net Book Value                                     $1,785.48
The NORDAM Group, Inc    Flat Caul Plate 16" X 16"_SA_P/N N/A                                                       $1,772.70     Net Book Value                                     $1,772.70
The NORDAM Group, Inc    Battery Driven Strapping Handtool                                                          $1,771.23     Net Book Value                                     $1,771.23
The NORDAM Group, Inc    NMX Hoist Addition                                                                         $1,759.20     Net Book Value                                     $1,759.20
The NORDAM Group, Inc    LE Cover, #3 Slat, 757, BJ, 114N4064‐6                                                     $1,756.12     Net Book Value                                     $1,756.12
The NORDAM Group, Inc    RB211‐535E4,Seal Retainer,HFB (TL7453)                                                     $1,750.00     Net Book Value                                     $1,750.00
The NORDAM Group, Inc    SEAT, R/H Pos. #8,9,10 & 10, 757                                                           $1,749.25     Net Book Value                                     $1,749.25
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,748.81     Net Book Value                                     $1,748.81
The NORDAM Group, Inc    Cascade Ring,Aft,R/H,V2500,LT P/N 740‐0                                                    $1,743.19     Net Book Value                                     $1,743.19
The NORDAM Group, Inc    Radome, 737 (Rework)                                                                       $1,725.00     Net Book Value                                     $1,725.00
The NORDAM Group, Inc    Radome, 737 (Rework)                                                                       $1,725.00     Net Book Value                                     $1,725.00
The NORDAM Group, Inc    Aft Acoustic Liner_GE90‐100_BJ_P/N                                                         $1,720.77     Net Book Value                                     $1,720.77
The NORDAM Group, Inc    Wing,Inner,R/H,F/A‐18,AF                                                                   $1,716.00     Net Book Value                                     $1,716.00
The NORDAM Group, Inc    99A55407291000 Woodpecker Function Test                                                    $1,715.47     Net Book Value                                     $1,715.47
The NORDAM Group, Inc    Woodpecker WP632AM                                                                         $1,715.47     Net Book Value                                     $1,715.47
The NORDAM Group, Inc    Woodpecker WP632AM                                                                         $1,715.47     Net Book Value                                     $1,715.47
The NORDAM Group, Inc    SMZ‐171‐TLED Microscope from Motic Instruments                                             $1,714.52     Net Book Value                                     $1,714.52
The NORDAM Group, Inc    CF6‐80C2 TR BAJ ‐ CF6‐80C2 TR ‐ Blowout                                                    $1,712.73     Net Book Value                                     $1,712.73
The NORDAM Group, Inc    Number and Letter Press ‐ Model 40B‐316CHAR                                                $1,707.37     Net Book Value                                     $1,707.37
The NORDAM Group, Inc    Outbd Aft Bonded Assy,2nd Run,A‐10 (160D415000‐23)                                         $1,706.12     Net Book Value                                     $1,706.12
The NORDAM Group, Inc    General Tooling                                                                            $1,704.17     Net Book Value                                     $1,704.17
The NORDAM Group, Inc    General Tooling                                                                            $1,698.47     Net Book Value                                     $1,698.47
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,691.37     Net Book Value                                     $1,691.37
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,691.37     Net Book Value                                     $1,691.37
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,691.37     Net Book Value                                     $1,691.37
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,691.37     Net Book Value                                     $1,691.37
The NORDAM Group, Inc    Airbus ( Flight Control )                                                                  $1,684.19     Net Book Value                                     $1,684.19
The NORDAM Group, Inc    113A2710‐19‐900 FLAP CORE TOOLING                                                          $1,667.64     Net Book Value                                     $1,667.64
The NORDAM Group, Inc    113A2710‐20‐900 FLAP CORE TOOLING                                                          $1,667.64     Net Book Value                                     $1,667.64
The NORDAM Group, Inc    CFM56‐5B Pivot Door Working Stand                                                          $1,664.93     Net Book Value                                     $1,664.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    VALVE, CONTROL                                                                             $1,657.13     Net Book Value                                     $1,657.13
The NORDAM Group, Inc    CHART RECORDER & SENSOR                                                                    $1,652.00     Net Book Value                                     $1,652.00




                                                                              Page 20 of 114
                        Case 18-11699-MFW                                Doc 755        Filed 12/10/18                          Page 50 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    ACTUATOR                                                                                   $1,648.23     Net Book Value                                     $1,648.23
The NORDAM Group, Inc    ACTUATOR                                                                                   $1,648.23     Net Book Value                                     $1,648.23
The NORDAM Group, Inc    ACTUATOR                                                                                   $1,648.23     Net Book Value                                     $1,648.23
The NORDAM Group, Inc    Freezer Camera                                                                             $1,647.01     Net Book Value                                     $1,647.01
The NORDAM Group, Inc    E‐DRILL                                                                                    $1,630.50     Net Book Value                                     $1,630.50
The NORDAM Group, Inc    WIRE HARNESS ASSY (SPARES)                                                                 $1,618.45     Net Book Value                                     $1,618.45
The NORDAM Group, Inc    HARNESS‐ELECTRICAL, NACELLE                                                                $1,614.98     Net Book Value                                     $1,614.98
The NORDAM Group, Inc    Chem Mill Tools RH A330 NEO ‐ F57451757201                                                 $1,613.33     Net Book Value                                     $1,613.33
The NORDAM Group, Inc    Chem Mill Tools LH A330 NEO                                                                $1,613.33     Net Book Value                                     $1,613.33
The NORDAM Group, Inc    RADOME ANTI‐STATIC EQUIPMENT                                                               $1,612.80     Net Book Value                                     $1,612.80
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,612.13     Net Book Value                                     $1,612.13
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,612.13     Net Book Value                                     $1,612.13
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,612.13     Net Book Value                                     $1,612.13
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,612.13     Net Book Value                                     $1,612.13
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,612.13     Net Book Value                                     $1,612.13
The NORDAM Group, Inc    General Tooling                                                                            $1,611.40     Net Book Value                                     $1,611.40
The NORDAM Group, Inc    Onsurd Crane                                                                               $1,608.75     Net Book Value                                     $1,608.75
The NORDAM Group, Inc    AC Composite Standar                                                                       $1,598.21     Net Book Value                                     $1,598.21
The NORDAM Group, Inc    Cart, F18                                                                                  $1,591.85     Net Book Value                                     $1,591.85
The NORDAM Group, Inc    Cart, F18                                                                                  $1,591.84     Net Book Value                                     $1,591.84
The NORDAM Group, Inc    Cart, F18                                                                                  $1,591.84     Net Book Value                                     $1,591.84
The NORDAM Group, Inc    Cart, F18                                                                                  $1,591.84     Net Book Value                                     $1,591.84
The NORDAM Group, Inc    VANE, INBD, RIB CLOSURE, L/H & R/H, MD11                                                   $1,589.48     Net Book Value                                     $1,589.48
The NORDAM Group, Inc    HRNS R/H (CNL B)(REPL BY ‐551)                                                             $1,587.29     Net Book Value                                     $1,587.29
The NORDAM Group, Inc    Exhaust Nozzle, PW4000 (314W3510‐23)                                                       $1,582.98     Net Book Value                                     $1,582.98
The NORDAM Group, Inc    Transmittor                                                                                $1,575.67     Net Book Value                                     $1,575.67
The NORDAM Group, Inc    SUMP PUMP                                                                                  $1,573.30     Net Book Value                                     $1,573.30
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                          $1,570.47     Net Book Value                                     $1,570.47
The NORDAM Group, Inc    Cart, F18                                                                                  $1,570.43     Net Book Value                                     $1,570.43
The NORDAM Group, Inc    Cart, F18                                                                                  $1,570.42     Net Book Value                                     $1,570.42
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                     $1,570.01     Net Book Value                                     $1,570.01
The NORDAM Group, Inc    CF6‐80C2 TR BAJ ‐ CF6‐80C2 TR ‐ TC                                                         $1,570.01     Net Book Value                                     $1,570.01
The NORDAM Group, Inc    CFM56‐5B TR ‐ Trim tool                                                                    $1,570.01     Net Book Value                                     $1,570.01
The NORDAM Group, Inc    CFM56‐5B TR ‐ Trim tool                                                                    $1,570.01     Net Book Value                                     $1,570.01
The NORDAM Group, Inc    LOADSTAR HOIST 1/2 TON                                                                     $1,563.56     Net Book Value                                     $1,563.56
The NORDAM Group, Inc    Cart,F/A‐18,SA0179                                                                         $1,561.28     Net Book Value                                     $1,561.28
The NORDAM Group, Inc    RIB IB OF OB VANE ASSY DC10 FD                                                             $1,558.33     Net Book Value                                     $1,558.33
The NORDAM Group, Inc    Freezer for DD Rivets                                                                      $1,555.94     Net Book Value                                     $1,555.94
The NORDAM Group, Inc    LIFTING BEAM                                                                               $1,554.27     Net Book Value                                     $1,554.27
The NORDAM Group, Inc    UPPER OUTER BARREL INLET CFM56‐5B CP                                                       $1,553.80     Net Book Value                                     $1,553.80
The NORDAM Group, Inc    Seal, OB LE Slat, 757                                                                      $1,553.58     Net Book Value                                     $1,553.58
The NORDAM Group, Inc    UI Enhancements (Cap Salary/Consulting)                                                    $1,552.20     Net Book Value                                     $1,552.20
The NORDAM Group, Inc    L/E Skin,Detachable Elevator_MD11_P/N NL                                                   $1,547.31     Net Book Value                                     $1,547.31
The NORDAM Group, Inc    Cart,F/A‐18,SA0170                                                                         $1,546.45     Net Book Value                                     $1,546.45
The NORDAM Group, Inc    SKIN OTR AFT LWR R/H V2500 A1/A5 REVERSER DUCT                                             $1,533.29     Net Book Value                                     $1,533.29
The NORDAM Group, Inc    ARCHER WATER CELLS                                                                         $1,531.25     Net Book Value                                     $1,531.25
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $1,527.21     Net Book Value                                     $1,527.21
The NORDAM Group, Inc    HYDRAULIC CONTROL UNIT (T/R)                                                               $1,527.21     Net Book Value                                     $1,527.21
The NORDAM Group, Inc    BOEING MODIFIED D695 COMPRESSION FIXTURE                                                   $1,518.75     Net Book Value                                     $1,518.75
The NORDAM Group, Inc    HYDRAULIC CONTROL VALVE T/R                                                                $1,513.03     Net Book Value                                     $1,513.03
The NORDAM Group, Inc    VALVE, HYDRAULIC CONTROL                                                                   $1,510.83     Net Book Value                                     $1,510.83
The NORDAM Group, Inc    VALVE, HYDRAULIC CONTROL                                                                   $1,510.83     Net Book Value                                     $1,510.83
The NORDAM Group, Inc    HARNESS, CHANNEL B BRANCHED R/H                                                            $1,510.01     Net Book Value                                     $1,510.01
The NORDAM Group, Inc    Cart,F/A‐18, SA0171                                                                        $1,505.46     Net Book Value                                     $1,505.46
The NORDAM Group, Inc    PANEL ASSY 757 BJ                                                                          $1,503.58     Net Book Value                                     $1,503.58
The NORDAM Group, Inc    CNC BLOWER                                                                                 $1,503.50     Net Book Value                                     $1,503.50
The NORDAM Group, Inc    BEAD STIFFENER TAIL CONE MD11 BM                                                           $1,500.36     Net Book Value                                     $1,500.36
The NORDAM Group, Inc    GPM140001074/1078‐900 LM                                                                   $1,496.61     Net Book Value                                     $1,496.61
The NORDAM Group, Inc    ICE MACHINE                                                                                $1,496.35     Net Book Value                                     $1,496.35
The NORDAM Group, Inc    ICE MACHINE                                                                                $1,496.35     Net Book Value                                     $1,496.35
The NORDAM Group, Inc    HAAS DUST COLLECTION                                                                       $1,487.90     Net Book Value                                     $1,487.90
The NORDAM Group, Inc    Cart,F/A‐18,SA0173                                                                         $1,484.45     Net Book Value                                     $1,484.45
The NORDAM Group, Inc    RESISTIVITY MONITOR/CONTROLLER                                                             $1,482.21     Net Book Value                                     $1,482.21
The NORDAM Group, Inc    VALVE, ISOLATION                                                                           $1,481.65     Net Book Value                                     $1,481.65
The NORDAM Group, Inc    NTR DI Water System ‐ GE Program                                                           $1,479.52     Net Book Value                                     $1,479.52
The NORDAM Group, Inc    Blast Chamber                                                                              $1,478.76     Net Book Value                                     $1,478.76
The NORDAM Group, Inc    6600086‐5 FLAP ACTUATOR SHOP AIDS                                                          $1,472.70     Net Book Value                                     $1,472.70
The NORDAM Group, Inc    DOOR ASSY                                                                                  $1,471.35     Net Book Value                                     $1,471.35
The NORDAM Group, Inc    DOOR, THRUST REVERSER                                                                      $1,471.35     Net Book Value                                     $1,471.35
The NORDAM Group, Inc    DOOR ASSY                                                                                  $1,471.35     Net Book Value                                     $1,471.35
The NORDAM Group, Inc    ACTUATOR                                                                                   $1,467.71     Net Book Value                                     $1,467.71
The NORDAM Group, Inc    HARNESS ASSY L/H (CHANNEL B)                                                               $1,467.13     Net Book Value                                     $1,467.13
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,467.03     Net Book Value                                     $1,467.03
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,467.03     Net Book Value                                     $1,467.03
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,467.03     Net Book Value                                     $1,467.03
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,466.98     Net Book Value                                     $1,466.98
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830445S001                                            $1,466.67     Net Book Value                                     $1,466.67
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830445S002                                            $1,466.67     Net Book Value                                     $1,466.67
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830563A001                                            $1,466.67     Net Book Value                                     $1,466.67
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,465.98     Net Book Value                                     $1,465.98
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,465.98     Net Book Value                                     $1,465.98
The NORDAM Group, Inc    F35 Tables for Program Clean Room (7)                                                      $1,465.98     Net Book Value                                     $1,465.98
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,465.86     Net Book Value                                     $1,465.86
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,465.86     Net Book Value                                     $1,465.86
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,465.86     Net Book Value                                     $1,465.86
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,465.86     Net Book Value                                     $1,465.86
The NORDAM Group, Inc    TT002098‐1 TEST FIXTURE MIDDLE PLATE                                                       $1,461.36     Net Book Value                                     $1,461.36
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                          $1,457.67     Net Book Value                                     $1,457.67
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                          $1,457.67     Net Book Value                                     $1,457.67
The NORDAM Group, Inc    Nordam Latin America                                                                       $1,454.75     Net Book Value                                     $1,454.75
The NORDAM Group, Inc    2417016‐1 UP LATCH ACTUATOR SHOP AIDS                                                      $1,454.21     Net Book Value                                     $1,454.21
The NORDAM Group, Inc    LJ7838501‐51 HF 5 Axis Holding Fixture Laser Trim                                          $1,452.08     Net Book Value                                     $1,452.08
The NORDAM Group, Inc    Seal, IB LE Slat, 757                                                                      $1,444.24     Net Book Value                                     $1,444.24
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                            $1,442.34     Net Book Value                                     $1,442.34
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                            $1,442.34     Net Book Value                                     $1,442.34




                                                                              Page 21 of 114
                        Case 18-11699-MFW                              Doc 755         Filed 12/10/18                          Page 51 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $1,440.00     Net Book Value                                     $1,440.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $1,440.00     Net Book Value                                     $1,440.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $1,440.00     Net Book Value                                     $1,440.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $1,440.00     Net Book Value                                     $1,440.00
The NORDAM Group, Inc    HARNESS ASSY R/H (CHANNEL A)                                                              $1,437.87     Net Book Value                                     $1,437.87
The NORDAM Group, Inc    SLAT LH #1 B757                                                                           $1,436.70     Net Book Value                                     $1,436.70
The NORDAM Group, Inc    SLAT RH #10 B757                                                                          $1,436.70     Net Book Value                                     $1,436.70
The NORDAM Group, Inc    General Tooling                                                                           $1,436.56     Net Book Value                                     $1,436.56
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (N‐V5A1015‐1)                                                   $1,433.33     Net Book Value                                     $1,433.33
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (R‐V5A1015‐2)                                                   $1,433.33     Net Book Value                                     $1,433.33
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (N‐V5A1015‐3)                                                   $1,433.33     Net Book Value                                     $1,433.33
The NORDAM Group, Inc    LUMINANCE METER KODAK MINOLTA                                                             $1,428.96     Net Book Value                                     $1,428.96
The NORDAM Group, Inc    Heat blanket                                                                              $1,428.14     Net Book Value                                     $1,428.14
The NORDAM Group, Inc    Heat blanket                                                                              $1,428.14     Net Book Value                                     $1,428.14
The NORDAM Group, Inc    Heat blanket                                                                              $1,428.14     Net Book Value                                     $1,428.14
The NORDAM Group, Inc    Heat blanket                                                                              $1,428.14     Net Book Value                                     $1,428.14
The NORDAM Group, Inc    CF6‐80C2 Airbus Swivel stands1 X LH, 1X                                                   $1,427.28     Net Book Value                                     $1,427.28
The NORDAM Group, Inc    CF6‐80C2 Boeing Swivel Stand                                                              $1,427.28     Net Book Value                                     $1,427.28
The NORDAM Group, Inc    SKIN LH & RH HORIZONTAL STABILIZER 757 CCT                                                $1,425.95     Net Book Value                                     $1,425.95
The NORDAM Group, Inc    VALVE, ISOLATION                                                                          $1,420.07     Net Book Value                                     $1,420.07
The NORDAM Group, Inc    FWD LATCH ACCESS DOOR SKIN                                                                $1,420.00     Net Book Value                                     $1,420.00
The NORDAM Group, Inc    Stone Bluff Gun Replacement                                                               $1,416.64     Net Book Value                                     $1,416.64
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412177A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412180A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412182A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412184A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412186A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413131A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413132A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413133A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413134A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413135A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413136A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413137A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413138A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413139A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413140A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412178A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P541279A003                                          $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412181A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412183A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412185A003                                         $1,411.67     Net Book Value                                     $1,411.67
The NORDAM Group, Inc    JET PIPE ASSY                                                                             $1,410.73     Net Book Value                                     $1,410.73
The NORDAM Group, Inc    Hot Plate Model HP086U‐JHQ                                                                $1,403.39     Net Book Value                                     $1,403.39
The NORDAM Group, Inc    CLOSEOUT C DUCT V2500 FD                                                                  $1,402.50     Net Book Value                                     $1,402.50
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                 $1,394.94     Net Book Value                                     $1,394.94
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                         $1,384.29     Net Book Value                                     $1,384.29
The NORDAM Group, Inc    Frame, Aft Tailcone, MD11                                                                 $1,382.30     Net Book Value                                     $1,382.30
The NORDAM Group, Inc    BADGE READERS                                                                             $1,380.27     Net Book Value                                     $1,380.27
The NORDAM Group, Inc    TOOLING FOR 06ND71135‐1FD                                                                 $1,380.00     Net Book Value                                     $1,380.00
The NORDAM Group, Inc    RISER TABLE                                                                               $1,375.92     Net Book Value                                     $1,375.92
The NORDAM Group, Inc    BARREL 221 REPLACEMENT PW2000 BT                                                          $1,375.16     Net Book Value                                     $1,375.16
The NORDAM Group, Inc    Airbus Elevator Weight and Balanc                                                         $1,372.38     Net Book Value                                     $1,372.38
The NORDAM Group, Inc    Pan,CF6‐80C2,RT,P/N 9D01459‐44                                                            $1,362.78     Net Book Value                                     $1,362.78
The NORDAM Group, Inc    Jiffy Nut Runner (CPX1589)                                                                $1,357.46     Net Book Value                                     $1,357.46
The NORDAM Group, Inc    BUTTSTRAP DRILL JIG                                                                       $1,355.52     Net Book Value                                     $1,355.52
The NORDAM Group, Inc    PARKING LOT CAMERA                                                                        $1,354.63     Net Book Value                                     $1,354.63
The NORDAM Group, Inc    Heat blanket                                                                              $1,354.37     Net Book Value                                     $1,354.37
The NORDAM Group, Inc    Heat blanket                                                                              $1,354.37     Net Book Value                                     $1,354.37
The NORDAM Group, Inc    INS DOCK LEVELERS (CONVERT TO HYDRAULIC)                                                  $1,350.00     Net Book Value                                     $1,350.00
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    SOLATION VALVE ‐ HYDRAULIC                                                                $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    ISOLATION VALVE ‐ HYDRAULIC                                                               $1,346.70     Net Book Value                                     $1,346.70
The NORDAM Group, Inc    LOWER DOOR CITII                                                                          $1,346.60     Net Book Value                                     $1,346.60
The NORDAM Group, Inc    GPM228005468‐01 LM                                                                        $1,334.43     Net Book Value                                     $1,334.43
The NORDAM Group, Inc    Holding Fixture ‐ 10504 08ND78557‐903 (CPX 1530)                                          $1,329.40     Net Book Value                                     $1,329.40
The NORDAM Group, Inc    Mitutoyo Surface Roughness Gauge                                                          $1,328.91     Net Book Value                                     $1,328.91
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                           $1,327.74     Net Book Value                                     $1,327.74
The NORDAM Group, Inc    CONTROL UNIT, T/R                                                                         $1,323.81     Net Book Value                                     $1,323.81
The NORDAM Group, Inc    CONTROL UNIT, T/R                                                                         $1,323.81     Net Book Value                                     $1,323.81
The NORDAM Group, Inc    Holding Fixture: 07ND78030‐1 HRF                                                          $1,320.00     Net Book Value                                     $1,320.00
The NORDAM Group, Inc    Polisher Upgrade                                                                          $1,313.00     Net Book Value                                     $1,313.00
The NORDAM Group, Inc    2 QT Pressure Pot (Model: 80‐651)                                                         $1,311.67     Net Book Value                                     $1,311.67
The NORDAM Group, Inc    SKIN TAIL CONE MD11 CP                                                                    $1,309.45     Net Book Value                                     $1,309.45
The NORDAM Group, Inc    Transcowl,L/H,Outer,Aft Bondment,Male                                                     $1,309.14     Net Book Value                                     $1,309.14
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                       $1,308.49     Net Book Value                                     $1,308.49
The NORDAM Group, Inc    POLISHER # 6 VFD UPGRADE                                                                  $1,302.42     Net Book Value                                     $1,302.42




                                                                             Page 22 of 114
                        Case 18-11699-MFW                             Doc 755          Filed 12/10/18                          Page 52 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PLANNER TEST PLANKS                                                                       $1,299.84     Net Book Value                                     $1,299.84
The NORDAM Group, Inc    V‐2500 C DUCT L/H CLOSEOUT DHD                                                            $1,298.23     Net Book Value                                     $1,298.23
The NORDAM Group, Inc    PIAGGIO 80‐919361‐001‐900 LM                                                              $1,295.00     Net Book Value                                     $1,295.00
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                         $1,293.93     Net Book Value                                     $1,293.93
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                         $1,293.93     Net Book Value                                     $1,293.93
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $1,288.30     Net Book Value                                     $1,288.30
The NORDAM Group, Inc    PRISM C SQUEEZE                                                                           $1,285.20     Net Book Value                                     $1,285.20
The NORDAM Group, Inc    A320 PACKAGING TOOLING                                                                    $1,283.33     Net Book Value                                     $1,283.33
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                  $1,283.05     Net Book Value                                     $1,283.05
The NORDAM Group, Inc    GRACO PAINT SYSTEM                                                                        $1,271.98     Net Book Value                                     $1,271.98
The NORDAM Group, Inc    INSPECTION FRAME FOR SGP                                                                  $1,266.67     Net Book Value                                     $1,266.67
The NORDAM Group, Inc    101‐910078‐1 Aluminum Mandrel Mold ‐ Tool 1780161                                         $1,263.17     Net Book Value                                     $1,263.17
The NORDAM Group, Inc    101‐910078‐1 Aluminum Mandrel Mold ‐ Tool 1781551                                         $1,263.17     Net Book Value                                     $1,263.17
The NORDAM Group, Inc    101‐910078‐1 Aluminum Mandrel Mold ‐ Tool 1781552                                         $1,263.17     Net Book Value                                     $1,263.17
The NORDAM Group, Inc    101‐910078‐1 Aluminum Mandrel Mold ‐ Tool 1781553                                         $1,263.17     Net Book Value                                     $1,263.17
The NORDAM Group, Inc    BOE‐CCF‐10000‐405 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐406 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐409 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐410 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐413 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐414 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐417 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐418 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐421 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐422 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10000‐441 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10010‐401 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10010‐405 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    BOE‐CCF‐10010‐407 HF                                                                      $1,263.04     Net Book Value                                     $1,263.04
The NORDAM Group, Inc    ROTATION CART                                                                             $1,254.17     Net Book Value                                     $1,254.17
The NORDAM Group, Inc    ROTATION CART                                                                             $1,254.17     Net Book Value                                     $1,254.17
The NORDAM Group, Inc    CUBER 450# INDIGO ICE MACHINE                                                             $1,248.33     Net Book Value                                     $1,248.33
The NORDAM Group, Inc    BOE‐CCF‐10020‐415 HF                                                                      $1,241.65     Net Book Value                                     $1,241.65
The NORDAM Group, Inc    BOE‐CCF‐10030‐401 HF                                                                      $1,241.65     Net Book Value                                     $1,241.65
The NORDAM Group, Inc    BOE‐CCF‐10040‐401 HF                                                                      $1,241.64     Net Book Value                                     $1,241.64
The NORDAM Group, Inc    Vacuum Fixture ‐ Industrialization Project                                                $1,239.58     Net Book Value                                     $1,239.58
The NORDAM Group, Inc    Micro OHM Meter UM200                                                                     $1,238.64     Net Book Value                                     $1,238.64
The NORDAM Group, Inc    PORTABLE SURFACE ROUGHNESS TESTER                                                         $1,238.09     Net Book Value                                     $1,238.09
The NORDAM Group, Inc    HARNESS ASSY                                                                              $1,237.59     Net Book Value                                     $1,237.59
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    VALVE, CONTROL                                                                            $1,236.93     Net Book Value                                     $1,236.93
The NORDAM Group, Inc    Paint Booth Coating Thickness Gauge ‐ DeFelsko                                            $1,229.49     Net Book Value                                     $1,229.49
The NORDAM Group, Inc    KNEE MILL                                                                                 $1,227.19     Net Book Value                                     $1,227.19
The NORDAM Group, Inc    V2500 POOL Anti‐Ice‐ Duct, Access Pnl, Insulation                                         $1,227.00     Net Book Value                                     $1,227.00
The NORDAM Group, Inc    DOOR ASSY, LOWER                                                                          $1,226.96     Net Book Value                                     $1,226.96
The NORDAM Group, Inc    MISC‐TUBE ASSY ‐ DASSAULT FALCON ANNEX                                                    $1,226.63     Net Book Value                                     $1,226.63
The NORDAM Group, Inc    Bonding Hot bonder #4 (Heatcon TE‐114)                                                    $1,221.42     Net Book Value                                     $1,221.42
The NORDAM Group, Inc    DASSAULT FALCON TOOLING INSERTS A6059‐001                                                 $1,218.33     Net Book Value                                     $1,218.33
The NORDAM Group, Inc    NOZZLE ASSY R/H                                                                           $1,214.91     Net Book Value                                     $1,214.91
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                    $1,213.18     Net Book Value                                     $1,213.18
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                    $1,213.18     Net Book Value                                     $1,213.18
The NORDAM Group, Inc    GAGE TRACK                                                                                $1,210.34     Net Book Value                                     $1,210.34
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412091M005                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412091M006                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412095M003                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5412095M004                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413039M005                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413039M006                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413043M003                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    Swordfish Tooling Advanced Machine 72P5413043M004                                         $1,210.00     Net Book Value                                     $1,210.00
The NORDAM Group, Inc    NMX Portable Vacuum Pump                                                                  $1,200.17     Net Book Value                                     $1,200.17
The NORDAM Group, Inc    SAFETY TOPS FOR SCISSOR LIFT TABLES                                                       $1,185.61     Net Book Value                                     $1,185.61
The NORDAM Group, Inc    Composite Reference                                                                       $1,185.23     Net Book Value                                     $1,185.23
The NORDAM Group, Inc    PRISM C SQUEEZE                                                                           $1,185.02     Net Book Value                                     $1,185.02
The NORDAM Group, Inc    Inner Barrel,Inlet,V2500,CF,P/N 745‐3000, TL7470                                          $1,178.44     Net Book Value                                     $1,178.44
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                           $1,176.01     Net Book Value                                     $1,176.01
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                           $1,176.01     Net Book Value                                     $1,176.01
The NORDAM Group, Inc    ICE DISPENSER                                                                             $1,175.70     Net Book Value                                     $1,175.70
The NORDAM Group, Inc    ICE DISPENSER                                                                             $1,175.70     Net Book Value                                     $1,175.70
The NORDAM Group, Inc    MEXICO CANTILEVER & RACKS                                                                 $1,170.67     Net Book Value                                     $1,170.67
The NORDAM Group, Inc    BLOCKER DOOR, RB211‐535E4                                                                 $1,167.15     Net Book Value                                     $1,167.15
The NORDAM Group, Inc    A350 WTL Buttstrap Drill Jigs (TT002110‐2)                                                $1,162.73     Net Book Value                                     $1,162.73
The NORDAM Group, Inc    A350 WTL Buttstrap Drill Jigs (TT002110‐3)                                                $1,162.73     Net Book Value                                     $1,162.73




                                                                             Page 23 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 53 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    A350 WTL Buttstrap Drill Jigs (TT002110‐4)                                                 $1,162.67     Net Book Value                                     $1,162.67
The NORDAM Group, Inc    Profilometer ‐ Stylus SPI Surface Roughness Tester                                         $1,156.16     Net Book Value                                     $1,156.16
The NORDAM Group, Inc    TT002211 FLIGHT SAFETY DRILL SCREEN TEMPLATE                                               $1,155.00     Net Book Value                                     $1,155.00
The NORDAM Group, Inc    PAINT CART                                                                                 $1,154.78     Net Book Value                                     $1,154.78
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                        $1,154.69     Net Book Value                                     $1,154.69
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                        $1,154.69     Net Book Value                                     $1,154.69
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                        $1,154.69     Net Book Value                                     $1,154.69
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                        $1,154.69     Net Book Value                                     $1,154.69
The NORDAM Group, Inc    L/H T/R ASSY                                                                               $1,154.25     Net Book Value                                     $1,154.25
The NORDAM Group, Inc    Trim/Drill Template ‐ 64ND‐78407‐11 (see 2002508)                                          $1,152.68     Net Book Value                                     $1,152.68
The NORDAM Group, Inc    Trim/Drill Template ‐ 64ND‐78407‐13                                                        $1,152.68     Net Book Value                                     $1,152.68
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412211S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412211S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412225S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412225S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412219S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412219S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412221S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412221S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412223S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412223S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412459S001                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    Swordfish Supplier Tooling CAPPS 72P5412459S002                                            $1,151.33     Net Book Value                                     $1,151.33
The NORDAM Group, Inc    BLOWER/VACUUM PUMP                                                                         $1,150.28     Net Book Value                                     $1,150.28
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,150.12     Net Book Value                                     $1,150.12
The NORDAM Group, Inc    PIAGGIO 80‐919361‐005‐00 LM                                                                $1,150.00     Net Book Value                                     $1,150.00
The NORDAM Group, Inc    DOOR, THRUST REVERSER                                                                      $1,149.64     Net Book Value                                     $1,149.64
The NORDAM Group, Inc    DOOR, THRUST REVERSER                                                                      $1,149.64     Net Book Value                                     $1,149.64
The NORDAM Group, Inc    GOLF CART ‐ 2007 CLUB CAR                                                                  $1,145.91     Net Book Value                                     $1,145.91
The NORDAM Group, Inc    GOLF CART ‐ 2008 PRECEDENT ELECTRIC                                                        $1,145.91     Net Book Value                                     $1,145.91
The NORDAM Group, Inc    TOOLING FOR 64ND‐78612‐7 HFD                                                               $1,143.72     Net Book Value                                     $1,143.72
The NORDAM Group, Inc    TOOLING FOR 64ND‐78612‐7 HFD                                                               $1,143.72     Net Book Value                                     $1,143.72
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                      $1,132.75     Net Book Value                                     $1,132.75
The NORDAM Group, Inc    CFM56‐7_Back_Skin_Upper_N‐C671004‐1_SFD ‐ TL7289                                           $1,129.40     Net Book Value                                     $1,129.40
The NORDAM Group, Inc    MEXICO LASER TRACKER 3                                                                     $1,123.97     Net Book Value                                     $1,123.97
The NORDAM Group, Inc    Fan Cowl, L/H, CF6‐80C2 (TL1909)                                                           $1,122.59     Net Book Value                                     $1,122.59
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    BOX ASSY, RELAY                                                                            $1,120.94     Net Book Value                                     $1,120.94
The NORDAM Group, Inc    07ND78335‐1 TDT Trim Drill Template                                                        $1,120.49     Net Book Value                                     $1,120.49
The NORDAM Group, Inc    ACTUATOR, TR LH OB                                                                         $1,114.16     Net Book Value                                     $1,114.16
The NORDAM Group, Inc    AFP Room Lifting Beam for G500 Cowl Door                                                   $1,108.33     Net Book Value                                     $1,108.33
The NORDAM Group, Inc    Rib, Outbd, Vane, MD11                                                                     $1,105.91     Net Book Value                                     $1,105.91
The NORDAM Group, Inc    Husky 56 in 23‐Drawer Tool Chest & Rolling Cabinet                                         $1,102.88     Net Book Value                                     $1,102.88
The NORDAM Group, Inc    FLAP L/E O/B 767 BJ                                                                        $1,100.78     Net Book Value                                     $1,100.78
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830457S001                                            $1,100.00     Net Book Value                                     $1,100.00
The NORDAM Group, Inc    Swordfish Supplier Tooling Aeron 72P7830457S002                                            $1,100.00     Net Book Value                                     $1,100.00
The NORDAM Group, Inc    01ND‐78407‐5 SPLICE                                                                        $1,099.47     Net Book Value                                     $1,099.47
The NORDAM Group, Inc    01ND‐78407‐5 SPLICE                                                                        $1,099.47     Net Book Value                                     $1,099.47
The NORDAM Group, Inc    UT THICKNESS TESTER                                                                        $1,098.44     Net Book Value                                     $1,098.44
The NORDAM Group, Inc    PLANTER                                                                                    $1,093.75     Net Book Value                                     $1,093.75
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                        $1,093.39     Net Book Value                                     $1,093.39
The NORDAM Group, Inc    SCREEN DRILL TEMPLATE RACK                                                                 $1,083.33     Net Book Value                                     $1,083.33
The NORDAM Group, Inc    SCREEN DRILL TEMPLATE RACK                                                                 $1,083.33     Net Book Value                                     $1,083.33
The NORDAM Group, Inc    SCALE 100 20"                                                                              $1,081.76     Net Book Value                                     $1,081.76
The NORDAM Group, Inc    SPIRIT 116A2132‐7/‐8 ALUMINUM LM                                                           $1,075.91     Net Book Value                                     $1,075.91
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (N‐V5A1015‐1)                                                    $1,075.00     Net Book Value                                     $1,075.00
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (N‐V5A1015‐2)                                                    $1,075.00     Net Book Value                                     $1,075.00
The NORDAM Group, Inc    Panel, Splice Dblr, V2500 (N‐V5A1015‐3)                                                    $1,075.00     Net Book Value                                     $1,075.00
The NORDAM Group, Inc    CHANNEL, BELLMOUTH PANEL, DC10                                                             $1,070.45     Net Book Value                                     $1,070.45




                                                                              Page 24 of 114
                        Case 18-11699-MFW                             Doc 755           Filed 12/10/18                          Page 54 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    DOOR PIVOTING R/H LOWER CFM‐5B BJ                                                          $1,060.88     Net Book Value                                     $1,060.88
The NORDAM Group, Inc    Radome,757,A320 P/N 65B07930;1007471*                                                      $1,050.00     Net Book Value                                     $1,050.00
The NORDAM Group, Inc    SMS WEIGHT DATABASE (Dassault Cast in Place)                                               $1,049.38     Net Book Value                                     $1,049.38
The NORDAM Group, Inc    Mobile Storage Cart (Quality Care)                                                         $1,043.94     Net Book Value                                     $1,043.94
The NORDAM Group, Inc    Mobile Storage Cart (Quality Care)                                                         $1,043.94     Net Book Value                                     $1,043.94
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                  $1,041.01     Net Book Value                                     $1,041.01
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                  $1,041.01     Net Book Value                                     $1,041.01
The NORDAM Group, Inc    ACTUATOR, SECONDARY LATCH                                                                  $1,041.01     Net Book Value                                     $1,041.01
The NORDAM Group, Inc    Skin, Horizontal Stab, 757                                                                 $1,032.22     Net Book Value                                     $1,032.22
The NORDAM Group, Inc    BLOWER/VACUUM PUMP                                                                         $1,031.38     Net Book Value                                     $1,031.38
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                         $1,029.17     Net Book Value                                     $1,029.17
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                         $1,029.17     Net Book Value                                     $1,029.17
The NORDAM Group, Inc    72P7830520A001‐TJ Rate Tool (CPX 1572)                                                     $1,028.77     Net Book Value                                     $1,028.77
The NORDAM Group, Inc    DOOR PIVOTING L/H UPPER CFM56‐5B BJ                                                        $1,028.39     Net Book Value                                     $1,028.39
The NORDAM Group, Inc    Doubler, Aft Frame, 777                                                                    $1,027.86     Net Book Value                                     $1,027.86
The NORDAM Group, Inc    EMB E2 Anti‐Fog Coating Pump                                                               $1,024.20     Net Book Value                                     $1,024.20
The NORDAM Group, Inc    ARCHER TEMPERATURE MONITORING SYSTEM                                                       $1,023.23     Net Book Value                                     $1,023.23
The NORDAM Group, Inc    VALVE ANTI‐ICE/BLEED AIR                                                                   $1,018.23     Net Book Value                                     $1,018.23
The NORDAM Group, Inc    VALVE, ANTI‐ICE/BLEED AIR                                                                  $1,018.23     Net Book Value                                     $1,018.23
The NORDAM Group, Inc    VALVE, ANTI‐ICE/BLEED AIR                                                                  $1,018.23     Net Book Value                                     $1,018.23
The NORDAM Group, Inc    VALVE, ANTI‐ICE/BLEED AIR                                                                  $1,018.23     Net Book Value                                     $1,018.23
The NORDAM Group, Inc    VALVE, ANTI‐ICE/BLEED AIR                                                                  $1,018.23     Net Book Value                                     $1,018.23
The NORDAM Group, Inc    DOOR ASSY                                                                                  $1,017.20     Net Book Value                                     $1,017.20
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                   $1,014.29     Net Book Value                                     $1,014.29
The NORDAM Group, Inc    EXHAUST PLUG H/C V2500‐A5                                                                  $1,010.08     Net Book Value                                     $1,010.08
The NORDAM Group, Inc    Rib Closure, Inbd, Vane, L/H, MD11                                                         $1,008.35     Net Book Value                                     $1,008.35
The NORDAM Group, Inc    BOX BREAK                                                                                  $1,002.15     Net Book Value                                     $1,002.15
The NORDAM Group, Inc    DOOR PIVOTING R/H UPPER CFM56‐5B BJ                                                          $998.46     Net Book Value                                       $998.46
The NORDAM Group, Inc    ACTUATOR                                                                                     $997.15     Net Book Value                                       $997.15
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.64     Net Book Value                                       $996.64
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $996.63     Net Book Value                                       $996.63
The NORDAM Group, Inc    WHITE ID MACHINE                                                                             $987.52     Net Book Value                                       $987.52
The NORDAM Group, Inc    SG&P STRETCHED ACRYLIC RACKS                                                                 $985.83     Net Book Value                                       $985.83
The NORDAM Group, Inc    SG&P STRETCHED ACRYLIC RACKS                                                                 $985.83     Net Book Value                                       $985.83
The NORDAM Group, Inc    ARCHER COOLING WATER MONITOR SYSTEM                                                          $977.16     Net Book Value                                       $977.16
The NORDAM Group, Inc    DASSAULT SEAL CASTING PUMP SPARE                                                             $975.00     Net Book Value                                       $975.00
The NORDAM Group, Inc    RB211‐535E4,Closeout,Core Cowl,L/H (see 2011101)                                             $973.02     Net Book Value                                       $973.02
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                          $970.19     Net Book Value                                       $970.19
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                        $968.58     Net Book Value                                       $968.58
The NORDAM Group, Inc    FIBER PLACEMENT MACHINE TOOLING (SEE SAP 2003710)                                            $964.45     Net Book Value                                       $964.45
The NORDAM Group, Inc    ULTRASONIC THICKNESS GAUGE                                                                   $963.02     Net Book Value                                       $963.02
The NORDAM Group, Inc    Check Fixture for 07ND78033‐1CT ‐ Serial 07ND‐147                                            $962.05     Net Book Value                                       $962.05
The NORDAM Group, Inc    Aft Tip, Horizontal Stabilizer F/A‐18                                                        $961.67     Net Book Value                                       $961.67
The NORDAM Group, Inc    HBC 101‐550228‐601 ALUMINUM LM                                                               $961.42     Net Book Value                                       $961.42
The NORDAM Group, Inc    Swordfish Supplier Tooling Globe Engineering 72P26                                           $953.33     Net Book Value                                       $953.33
The NORDAM Group, Inc    Swordfish Supplier Tooling Globe Engineering 72P26                                           $953.33     Net Book Value                                       $953.33
The NORDAM Group, Inc    Booster Acoustic Panel_GE90_BJ_P/N                                                           $948.81     Net Book Value                                       $948.81
The NORDAM Group, Inc    RUGER RED LABEL‐20 GA                                                                        $945.68     Net Book Value                                       $945.68
The NORDAM Group, Inc    RUGER RED LABEL‐20 GA                                                                        $945.68     Net Book Value                                       $945.68
The NORDAM Group, Inc    RUGER RED LABEL‐20 GA                                                                        $945.68     Net Book Value                                       $945.68
The NORDAM Group, Inc    RUGER RED LABEL‐20 GA                                                                        $945.68     Net Book Value                                       $945.68
The NORDAM Group, Inc    SHUT OFF VALVE‐PRESS REG                                                                     $943.34     Net Book Value                                       $943.34
The NORDAM Group, Inc    PORTABLE DUST/FUME COLLECTOR                                                                 $937.50     Net Book Value                                       $937.50
The NORDAM Group, Inc    BLOCKER DOOR 2‐BAY CF6‐80C2 BAJ                                                              $933.55     Net Book Value                                       $933.55
The NORDAM Group, Inc    Ring Segments, MD11                                                                          $933.36     Net Book Value                                       $933.36
The NORDAM Group, Inc    8953105‐3 HAT SECTION                                                                        $928.53     Net Book Value                                       $928.53
The NORDAM Group, Inc    8953108‐3 DEFLECTOR                                                                          $928.53     Net Book Value                                       $928.53
The NORDAM Group, Inc    ACTUATOR                                                                                     $928.21     Net Book Value                                       $928.21
The NORDAM Group, Inc    MATERIAL RACK (84" X 130")                                                                   $927.74     Net Book Value                                       $927.74
The NORDAM Group, Inc    MEXICO CRIBMASTER TOOLBOX                                                                    $923.14     Net Book Value                                       $923.14
The NORDAM Group, Inc    MEXICO CRIBMASTER TOOLBOX                                                                    $923.14     Net Book Value                                       $923.14
The NORDAM Group, Inc    ACTUATOR                                                                                     $910.99     Net Book Value                                       $910.99
The NORDAM Group, Inc    METAL FORMER ‐VICTORVILLE                                                                    $910.24     Net Book Value                                       $910.24




                                                                              Page 25 of 114
                        Case 18-11699-MFW                             Doc 755          Filed 12/10/18                          Page 55 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    V‐2500 "C" DUCT L/H CLOSEOUT                                                                $907.50     Net Book Value                                         $907.50
The NORDAM Group, Inc    ELECTRIC CART                                                                               $906.46     Net Book Value                                         $906.46
The NORDAM Group, Inc    HAWKER BEECHCRAFT 401‐55161‐0003 ALUMINUM LM                                                $906.25     Net Book Value                                         $906.25
The NORDAM Group, Inc    GOLF CART                                                                                   $897.17     Net Book Value                                         $897.17
The NORDAM Group, Inc    CLOSEOUT C‐DUCT V2500                                                                       $893.75     Net Book Value                                         $893.75
The NORDAM Group, Inc    WTL INSPECTION FIXTURE                                                                      $892.75     Net Book Value                                         $892.75
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    WIRE HARNESS                                                                                $883.61     Net Book Value                                         $883.61
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    VALVE ASSY, ISOLATION                                                                       $883.29     Net Book Value                                         $883.29
The NORDAM Group, Inc    SLAT #3 L/H 767 AJ                                                                          $879.06     Net Book Value                                         $879.06
The NORDAM Group, Inc    ACTUATOR                                                                                    $876.53     Net Book Value                                         $876.53
The NORDAM Group, Inc    LAB OVEN 33X33X47 185LB                                                                     $876.12     Net Book Value                                         $876.12
The NORDAM Group, Inc    LAB OVEN 33X33X47 185LB                                                                     $875.83     Net Book Value                                         $875.83
The NORDAM Group, Inc    LAB OVEN 33X33X47 185LB                                                                     $875.83     Net Book Value                                         $875.83
The NORDAM Group, Inc    ACTUATOR                                                                                    $872.22     Net Book Value                                         $872.22
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    G450 SHIPPING CONTAINER‐08ND78006‐1SF                                                       $871.68     Net Book Value                                         $871.68
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $871.12     Net Book Value                                         $871.12
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    STANG ASSEMBLY                                                                              $868.32     Net Book Value                                         $868.32
The NORDAM Group, Inc    Paint Fixture (Airbus T000836071‐401)                                                       $867.75     Net Book Value                                         $867.75
The NORDAM Group, Inc    DOOR PIVOTING L/H LOWER CFM56‐5B BJ                                                         $867.73     Net Book Value                                         $867.73
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    ACTUATOR                                                                                    $867.27     Net Book Value                                         $867.27
The NORDAM Group, Inc    HCV ‐ THRUST REVERSER                                                                       $862.57     Net Book Value                                         $862.57
The NORDAM Group, Inc    Portable Cutter ‐ RB211                                                                     $857.74     Net Book Value                                         $857.74
The NORDAM Group, Inc    1 set Dino‐Lite Premier Microscope                                                          $857.74     Net Book Value                                         $857.74
The NORDAM Group, Inc    GPM140001030‐101 ALUMINUM LM                                                                $855.47     Net Book Value                                         $855.47
The NORDAM Group, Inc    ACTUATOR                                                                                    $850.69     Net Book Value                                         $850.69
The NORDAM Group, Inc    ACTUATOR                                                                                    $850.67     Net Book Value                                         $850.67
The NORDAM Group, Inc    MEXICO EXTRACTION SYSTEM FOR PRESS IN QUALITY LAB                                           $845.72     Net Book Value                                         $845.72
The NORDAM Group, Inc    Nozzle,Short Exhaust,CF6‐80C2,FD (TP0393)                                                   $845.52     Net Book Value                                         $845.52
The NORDAM Group, Inc    SG&P STRETCHED ACRYLIC RACKS                                                                $845.00     Net Book Value                                         $845.00
The NORDAM Group, Inc    ACTUATOR                                                                                    $842.08     Net Book Value                                         $842.08
The NORDAM Group, Inc    ACTUATOR                                                                                    $842.06     Net Book Value                                         $842.06
The NORDAM Group, Inc    DC10, ACCESS DOOR                                                                           $840.93     Net Book Value                                         $840.93
The NORDAM Group, Inc    Can Crushers Pneumatic up to 30LTR                                                          $834.58     Net Book Value                                         $834.58
The NORDAM Group, Inc    BEECHCRAFT 101‐910060‐3                                                                     $828.70     Net Book Value                                         $828.70
The NORDAM Group, Inc    Aft Tip Horizontial Stablizer F/A‐18                                                        $826.80     Net Book Value                                         $826.80
The NORDAM Group, Inc    EKHOLD SHRINKER/STRETCHER                                                                   $825.00     Net Book Value                                         $825.00
The NORDAM Group, Inc    72P7830519A001‐TJ Rate Tool (CPX 1571)                                                      $824.06     Net Book Value                                         $824.06
The NORDAM Group, Inc    Archer Hot Water Monitor Equipment                                                          $821.93     Net Book Value                                         $821.93
The NORDAM Group, Inc    UPR TE PANEL FIXED WING 757 CP                                                              $815.67     Net Book Value                                         $815.67
The NORDAM Group, Inc    BO Mobile (Capitalized Salary/Consulting)                                                   $815.23     Net Book Value                                         $815.23
The NORDAM Group, Inc    PLATE ASSY A300 AT                                                                          $814.98     Net Book Value                                         $814.98
The NORDAM Group, Inc    MEXICO PAINT BOOTH INSTALLATION                                                             $813.12     Net Book Value                                         $813.12
The NORDAM Group, Inc    SWITCH (*)                                                                                  $810.53     Net Book Value                                         $810.53
The NORDAM Group, Inc    SWITCH (*)                                                                                  $810.53     Net Book Value                                         $810.53
The NORDAM Group, Inc    SWITCH (*)                                                                                  $810.53     Net Book Value                                         $810.53
The NORDAM Group, Inc    SWITCH (*)                                                                                  $810.53     Net Book Value                                         $810.53
The NORDAM Group, Inc    Heat blanket                                                                                $806.28     Net Book Value                                         $806.28
The NORDAM Group, Inc    Heat blanket                                                                                $806.28     Net Book Value                                         $806.28
The NORDAM Group, Inc    ACTUATOR ASSY                                                                               $805.47     Net Book Value                                         $805.47
The NORDAM Group, Inc    FREEZER‐SOUTH KITCHEN                                                                       $803.64     Net Book Value                                         $803.64
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    UNIT, T/R CONTROL                                                                           $802.22     Net Book Value                                         $802.22
The NORDAM Group, Inc    Stencil Machine                                                                             $797.56     Net Book Value                                         $797.56
The NORDAM Group, Inc    BLOCKER DOOR, RB211‐535E4                                                                   $797.34     Net Book Value                                         $797.34
The NORDAM Group, Inc    WATER FILTERING SYSTEM UPGRADE                                                              $789.53     Net Book Value                                         $789.53
The NORDAM Group, Inc    Z‐Closeout, Ring Segments, MD1                                                              $787.50     Net Book Value                                         $787.50
The NORDAM Group, Inc    V2500 TR S/Aid ‐ V2500 TR Blocker Door                                                      $785.00     Net Book Value                                         $785.00
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                    $780.64     Net Book Value                                         $780.64
The NORDAM Group, Inc    Core, T/E Wedge, 757 (P/N 114N3003)                                                         $779.07     Net Book Value                                         $779.07




                                                                             Page 26 of 114
                        Case 18-11699-MFW                             Doc 755           Filed 12/10/18                          Page 56 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Core, T/E Wedge, 757 (P/N 114N3003)                                                          $779.07     Net Book Value                                         $779.07
The NORDAM Group, Inc    HARNESS ASSY R/H (CHANNEL A)                                                                 $776.19     Net Book Value                                         $776.19
The NORDAM Group, Inc    NMX Band Saw                                                                                 $760.78     Net Book Value                                         $760.78
The NORDAM Group, Inc    TT002211 FLIGHT SAFETY DRILL SCREEN TEMPLATE                                                 $759.15     Net Book Value                                         $759.15
The NORDAM Group, Inc    ATCP3S‐U923300 ‐170‐1.0 AB500 POWERFEED DRILL                                                $755.83     Net Book Value                                         $755.83
The NORDAM Group, Inc    ROCKWELL COLLINS R&D                                                                         $743.92     Net Book Value                                         $743.92
The NORDAM Group, Inc    NRSU N159832‐03 (SEE 2012289)                                                                $742.50     Net Book Value                                         $742.50
The NORDAM Group, Inc    ROLLER TABLES                                                                                $741.56     Net Book Value                                         $741.56
The NORDAM Group, Inc    BOX ASSY, AUXILIARY                                                                          $740.33     Net Book Value                                         $740.33
The NORDAM Group, Inc    BOX ASSY, AUXILIARY                                                                          $740.33     Net Book Value                                         $740.33
The NORDAM Group, Inc    BOX ASSY, AUXILIARY                                                                          $740.33     Net Book Value                                         $740.33
The NORDAM Group, Inc    A340 WING TIP TOOLING                                                                        $737.95     Net Book Value                                         $737.95
The NORDAM Group, Inc    BPS INSPECTION FIXTURE                                                                       $737.50     Net Book Value                                         $737.50
The NORDAM Group, Inc    Centerbody, Aft, B777 (314W3521‐1) ‐ TP0280                                                  $737.27     Net Book Value                                         $737.27
The NORDAM Group, Inc    01ND‐78010‐1 FRAME FWD                                                                       $732.98     Net Book Value                                         $732.98
The NORDAM Group, Inc    01ND‐78010‐1 FRAME FWD                                                                       $732.98     Net Book Value                                         $732.98
The NORDAM Group, Inc    01ND‐78010‐1 FRAME FWD                                                                       $732.98     Net Book Value                                         $732.98
The NORDAM Group, Inc    01ND‐78010‐1 FRAME FWD                                                                       $732.98     Net Book Value                                         $732.98
The NORDAM Group, Inc    VACUUM PUMP                                                                                  $729.17     Net Book Value                                         $729.17
The NORDAM Group, Inc    VACUUM LIFT                                                                                  $729.17     Net Book Value                                         $729.17
The NORDAM Group, Inc    TE PANEL A320 CP                                                                             $728.40     Net Book Value                                         $728.40
The NORDAM Group, Inc    FILM DISPENSING MACHINE                                                                      $714.00     Net Book Value                                         $714.00
The NORDAM Group, Inc    PW4056 TR Test Kit                                                                           $713.64     Net Book Value                                         $713.64
The NORDAM Group, Inc    V2500 TR, RST3003 Swaging Tool for V2500                                                     $713.64     Net Book Value                                         $713.64
The NORDAM Group, Inc    BLOCKER DOOR, RB211‐535E4                                                                    $712.39     Net Book Value                                         $712.39
The NORDAM Group, Inc    ACTUATOR                                                                                     $709.92     Net Book Value                                         $709.92
The NORDAM Group, Inc    ACTUATOR                                                                                     $709.92     Net Book Value                                         $709.92
The NORDAM Group, Inc    THROTTLE RETARD                                                                              $704.28     Net Book Value                                         $704.28
The NORDAM Group, Inc    ACTUATOR                                                                                     $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR                                                                                     $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR                                                                                     $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR                                                                                     $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                          $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                          $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    ACTUATOR, T/R, MAIN                                                                          $700.67     Net Book Value                                         $700.67
The NORDAM Group, Inc    SCREW GUN FOR SHARLET ASSEMBLY                                                               $699.67     Net Book Value                                         $699.67
The NORDAM Group, Inc    SCREW GUN FOR SHARLET ASSEMBLY                                                               $699.66     Net Book Value                                         $699.66
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $696.86     Net Book Value                                         $696.86
The NORDAM Group, Inc    Core, T/E Wedge, 757 (P/N 114N4057)                                                          $696.68     Net Book Value                                         $696.68
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                   $694.80     Net Book Value                                         $694.80
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                   $694.80     Net Book Value                                         $694.80
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                   $694.80     Net Book Value                                         $694.80
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                   $694.80     Net Book Value                                         $694.80
The NORDAM Group, Inc    HARNESS ASSY L/H (CHANNEL B)                                                                 $692.73     Net Book Value                                         $692.73
The NORDAM Group, Inc    Cherry Gun Model G704                                                                        $692.42     Net Book Value                                         $692.42
The NORDAM Group, Inc    CABIN WINDOW INSPECTION FIXTURE                                                              $687.50     Net Book Value                                         $687.50
The NORDAM Group, Inc    GC52240003‐03 VFM                                                                            $684.17     Net Book Value                                         $684.17
The NORDAM Group, Inc    Check Tool ‐ 10515 06ND78028‐35 (CPX 1529)                                                   $683.33     Net Book Value                                         $683.33
The NORDAM Group, Inc    Check Tool ‐ 10515 06ND78028‐36 (CPX 1529)                                                   $683.33     Net Book Value                                         $683.33
The NORDAM Group, Inc    NDT MAUS V MACHINE LMI METAL BOND PROGRAM                                                    $682.26     Net Book Value                                         $682.26
The NORDAM Group, Inc    PRISM C SQUEEZE                                                                              $670.58     Net Book Value                                         $670.58
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $669.21     Net Book Value                                         $669.21
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $669.21     Net Book Value                                         $669.21
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $669.21     Net Book Value                                         $669.21
The NORDAM Group, Inc    TOP GUN STATIC NEUTRALIZING                                                                  $666.56     Net Book Value                                         $666.56
The NORDAM Group, Inc    MEXICO CLEANING CORE TABLE                                                                   $657.99     Net Book Value                                         $657.99
The NORDAM Group, Inc    URETHANE NATURAL 3/8X42X144‐SEAMED QIA                                                       $657.39     Net Book Value                                         $657.39
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                           $656.40     Net Book Value                                         $656.40
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                           $656.40     Net Book Value                                         $656.40
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                           $656.40     Net Book Value                                         $656.40
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                           $656.40     Net Book Value                                         $656.40
The NORDAM Group, Inc    ACTUATOR, PIN LOCK                                                                           $656.40     Net Book Value                                         $656.40
The NORDAM Group, Inc    DW.688 NUT PLATE DRILL MOTO 7000 RPM #11P #40R                                               $654.37     Net Book Value                                         $654.37
The NORDAM Group, Inc    MM.344 NUT PLATE DRILL MOTO 7000PRM #11P #40R                                                $654.37     Net Book Value                                         $654.37
The NORDAM Group, Inc    SW.344 NUT PLATE DRILL MOTO 7000 PRM #11P #40R                                               $654.37     Net Book Value                                         $654.37
The NORDAM Group, Inc    SLM.25A.219B NUT PLATE DRILL MOTO 7000 RPM #11P #4                                           $654.37     Net Book Value                                         $654.37
The NORDAM Group, Inc    POLYURETHANE FLAT TABLE TOP 48" X 144" X 3/8"                                                $642.49     Net Book Value                                         $642.49
The NORDAM Group, Inc    POLYURETHANE FLAT TABLE TOP 48" X 144" X 3/8"                                                $642.49     Net Book Value                                         $642.49
The NORDAM Group, Inc    POLYURETHANE FLAT TABLE TOP 48" X 144" X 3/8"                                                $642.49     Net Book Value                                         $642.49
The NORDAM Group, Inc    POLYURETHANE FLAT TABLE TOP 48" X 144" X 3/8"                                                $642.49     Net Book Value                                         $642.49
The NORDAM Group, Inc    CLOSEOUT C‐DUCT V2500                                                                        $641.67     Net Book Value                                         $641.67
The NORDAM Group, Inc    NOZZLE ASSY, R/H HAWKER 4000                                                                 $641.26     Net Book Value                                         $641.26
The NORDAM Group, Inc    DOUBLER CHEMICAL MILLED V2500 "C" DUCT                                                       $638.93     Net Book Value                                         $638.93
The NORDAM Group, Inc    POLISHER STAINLESS STEEL SINK                                                                $636.75     Net Book Value                                         $636.75
The NORDAM Group, Inc    TT002098‐2 TEST FIXTURE TOP PLATE                                                            $634.55     Net Book Value                                         $634.55
The NORDAM Group, Inc    TT002098‐3 TEST FIXTURE BOTTOM PLATE                                                         $634.55     Net Book Value                                         $634.55
The NORDAM Group, Inc    DASSAULT FALCON 99DO0019‐122 FORM TOOL                                                       $629.20     Net Book Value                                         $629.20
The NORDAM Group, Inc    GAC 60P5280310A012 HF                                                                        $625.46     Net Book Value                                         $625.46
The NORDAM Group, Inc    GAC 60P5280410A011HF                                                                         $625.44     Net Book Value                                         $625.44
The NORDAM Group, Inc    11ND78214‐1 STRIP ‐ OUTER SKIN                                                               $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78218‐1 LIP UPPER ‐ FAN COWL                                                             $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78218‐2 LIP UPPER ‐ FAN COWL                                                             $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78219‐3 LIP LOWER ‐ FAN COWL                                                             $625.33     Net Book Value                                         $625.33




                                                                              Page 27 of 114
                        Case 18-11699-MFW                          Doc 755              Filed 12/10/18                          Page 57 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    11ND78219‐4 LIP LOWER ‐ FAN COWL                                                             $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78226‐1 DOUBLER FWD ‐ LOWER ACCESS DOOR                                                  $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78243‐1 SHIM ‐ UPPER                                                                     $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    11ND78243‐17 SHIM ‐ LIP                                                                      $625.33     Net Book Value                                         $625.33
The NORDAM Group, Inc    MEXICO CORE MACHINE INSTALLATION IN LAY UP AREA                                              $625.06     Net Book Value                                         $625.06
The NORDAM Group, Inc    NOZZLES INNER ANNULUS RB211 HF                                                               $616.87     Net Book Value                                         $616.87
The NORDAM Group, Inc    BLOCKER DOOR, CF6‐80C2/E1                                                                    $615.98     Net Book Value                                         $615.98
The NORDAM Group, Inc    ICE BIN STORAGE                                                                              $614.84     Net Book Value                                         $614.84
The NORDAM Group, Inc    MISC‐TUBE ASSY ‐ DASSAULT FALCON ANNEX                                                       $613.32     Net Book Value                                         $613.32
The NORDAM Group, Inc    RB211‐535 E535E4 TRANSCOWL INNERBONDMENT INNER SKI                                           $610.22     Net Book Value                                         $610.22
The NORDAM Group, Inc    ASC CONTROL FOR OVEN #2                                                                      $607.08     Net Book Value                                         $607.08
The NORDAM Group, Inc    STANG                                                                                        $606.52     Net Book Value                                         $606.52
The NORDAM Group, Inc    STANG                                                                                        $606.52     Net Book Value                                         $606.52
The NORDAM Group, Inc    STANG                                                                                        $606.52     Net Book Value                                         $606.52
The NORDAM Group, Inc    STANG                                                                                        $606.52     Net Book Value                                         $606.52
The NORDAM Group, Inc    2417015‐5 SPOILER ACTUATOR SHOP AIDS                                                         $605.83     Net Book Value                                         $605.83
The NORDAM Group, Inc    SUPPORT RH PW4056 B                                                                          $600.00     Net Book Value                                         $600.00
The NORDAM Group, Inc    ONSRUD TOOLING 3 AXIS                                                                        $597.44     Net Book Value                                         $597.44
The NORDAM Group, Inc    Upgrade Strasbaugh Maverick PLC                                                              $594.84     Net Book Value                                         $594.84
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $588.87     Net Book Value                                         $588.87
The NORDAM Group, Inc    DASSAULT FALCON JET FGFD800000510A1                                                          $588.26     Net Book Value                                         $588.26
The NORDAM Group, Inc    DASSAULT FALCON JET F2MD800000570A                                                           $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET F2MD800000510A2                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET F2MD800000670A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET F2MD800000610A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET FGFD800000670A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET FGFD800000610A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET FGFD800000610A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    DASSAULT FALCON JET FGFD800000570A1                                                          $587.73     Net Book Value                                         $587.73
The NORDAM Group, Inc    01733002‐11 LH EMBRAER TOOL                                                                  $586.77     Net Book Value                                         $586.77
The NORDAM Group, Inc    01733002‐12 RH EMBRAER TOOL                                                                  $586.77     Net Book Value                                         $586.77
The NORDAM Group, Inc    ENVIRONMENTAL CONDITIONING CHAMBER                                                           $586.58     Net Book Value                                         $586.58
The NORDAM Group, Inc    COVERACCESS‐AILERONSERVOCYL F/A‐18                                                           $586.22     Net Book Value                                         $586.22
The NORDAM Group, Inc    FORM DIE ‐ AFT C/B REPLACEMENT                                                               $586.17     Net Book Value                                         $586.17
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                     $578.41     Net Book Value                                         $578.41
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                     $578.41     Net Book Value                                         $578.41
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                     $578.41     Net Book Value                                         $578.41
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                     $578.41     Net Book Value                                         $578.41
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                     $578.41     Net Book Value                                         $578.41
The NORDAM Group, Inc    DASSAULT STORAGE SHELVES                                                                     $574.69     Net Book Value                                         $574.69
The NORDAM Group, Inc    DASSULT STORAGE SHELVES                                                                      $574.69     Net Book Value                                         $574.69
The NORDAM Group, Inc    ACTUATOR                                                                                     $567.26     Net Book Value                                         $567.26
The NORDAM Group, Inc    V‐2500 C DUCT L/H CLOSEOUT RT                                                                $566.67     Net Book Value                                         $566.67
The NORDAM Group, Inc    STRAIN SENSOR BONDING FIXTURE SA                                                             $565.98     Net Book Value                                         $565.98
The NORDAM Group, Inc    SKIN PERF INNER AFT L/H V2500 SFD                                                            $565.08     Net Book Value                                         $565.08
The NORDAM Group, Inc    01ND‐78009‐903 BRACKET‐FWD INBD                                                              $562.04     Net Book Value                                         $562.04
The NORDAM Group, Inc    HARNESS, FIRE DETECT DC GEN                                                                  $558.28     Net Book Value                                         $558.28
The NORDAM Group, Inc    Aft Tip. Horizontal Stabilizer F/A‐18                                                        $556.40     Net Book Value                                         $556.40
The NORDAM Group, Inc    ACTUATOR                                                                                     $552.75     Net Book Value                                         $552.75
The NORDAM Group, Inc    ACTUATOR                                                                                     $552.75     Net Book Value                                         $552.75
The NORDAM Group, Inc    ACTUATOR                                                                                     $552.75     Net Book Value                                         $552.75
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $545.00     Net Book Value                                         $545.00
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $545.00     Net Book Value                                         $545.00
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $545.00     Net Book Value                                         $545.00
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $545.00     Net Book Value                                         $545.00
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $545.00     Net Book Value                                         $545.00
The NORDAM Group, Inc    T/COWL RH PW4056 B                                                                           $538.04     Net Book Value                                         $538.04
The NORDAM Group, Inc    ALTITUDE 42002499‐1 AF                                                                       $535.64     Net Book Value                                         $535.64
The NORDAM Group, Inc    ALTITUDE 42002499‐1 AF                                                                       $535.63     Net Book Value                                         $535.63
The NORDAM Group, Inc    PANEL T/E UPR FIXED R/H 747 TT                                                               $533.08     Net Book Value                                         $533.08
The NORDAM Group, Inc    BENCH MOUNT RIVET SQUEEZE                                                                    $527.08     Net Book Value                                         $527.08
The NORDAM Group, Inc    B757 PANEL SKIN LWR FLEXIBLE SLAT ASSY                                                       $520.10     Net Book Value                                         $520.10
The NORDAM Group, Inc    T/R ‐ CESSNA EXCEL                                                                           $519.58     Net Book Value                                         $519.58
The NORDAM Group, Inc    GAC 60P5391002C010 ALUMINUM LM                                                               $516.60     Net Book Value                                         $516.60
The NORDAM Group, Inc    GAC 60P5391004C012 CNC HF                                                                    $516.60     Net Book Value                                         $516.60
The NORDAM Group, Inc    WELDMENT, NOZZLE                                                                             $514.73     Net Book Value                                         $514.73
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $511.94     Net Book Value                                         $511.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $511.94     Net Book Value                                         $511.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $511.94     Net Book Value                                         $511.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $511.94     Net Book Value                                         $511.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $511.94     Net Book Value                                         $511.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                $506.33     Net Book Value                                         $506.33
The NORDAM Group, Inc    EDDY CURRENT TESTER                                                                          $504.80     Net Book Value                                         $504.80
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $500.30     Net Book Value                                         $500.30
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $500.30     Net Book Value                                         $500.30
The NORDAM Group, Inc    ACTUATOR, HYDRAULIC                                                                          $500.30     Net Book Value                                         $500.30
The NORDAM Group, Inc    VALVE SELECTOR                                                                               $497.14     Net Book Value                                         $497.14
The NORDAM Group, Inc    VALVE SELECTOR                                                                               $497.14     Net Book Value                                         $497.14
The NORDAM Group, Inc    TOOL, FT ‐ FORM TOOL                                                                         $490.00     Net Book Value                                         $490.00
The NORDAM Group, Inc    ELECTRICAL HARNESS ‐ SWITCH                                                                  $489.41     Net Book Value                                         $489.41
The NORDAM Group, Inc    ELECTRICAL HARNESS ‐ SWITCH                                                                  $489.41     Net Book Value                                         $489.41
The NORDAM Group, Inc    ELECTRICAL HARNESS ‐ SWITCH                                                                  $489.41     Net Book Value                                         $489.41
The NORDAM Group, Inc    GAC 60P5391004C012 ALUMINUM LM                                                               $483.35     Net Book Value                                         $483.35
The NORDAM Group, Inc    INLET ASSY LH MAKE FROM ‐505                                                                 $480.83     Net Book Value                                         $480.83
The NORDAM Group, Inc    WIRE HARNESS                                                                                 $477.32     Net Book Value                                         $477.32
The NORDAM Group, Inc    WIRE HARNESS                                                                                 $477.32     Net Book Value                                         $477.32
The NORDAM Group, Inc    METER SKID SYSTEM                                                                            $475.73     Net Book Value                                         $475.73




                                                                              Page 28 of 114
                        Case 18-11699-MFW                           Doc 755          Filed 12/10/18                          Page 58 of 144


Debtor Name              General Description                                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SKIN‐FAIRING WING FOLD LWR FD                                                             $475.00     Net Book Value                                         $475.00
The NORDAM Group, Inc    DOOR, CIT V                                                                               $474.27     Net Book Value                                         $474.27
The NORDAM Group, Inc    CART COMMON NOZZLE HF                                                                     $471.33     Net Book Value                                         $471.33
The NORDAM Group, Inc    01ND‐78010‐3 FRAME‐MID                                                                    $467.41     Net Book Value                                         $467.41
The NORDAM Group, Inc    01ND‐78010‐5 FRAME‐AFT                                                                    $467.41     Net Book Value                                         $467.41
The NORDAM Group, Inc    ACTUATOR                                                                                  $464.85     Net Book Value                                         $464.85
The NORDAM Group, Inc    PANEL ASSY 757 TDF                                                                        $460.57     Net Book Value                                         $460.57
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    VALVE 3 WAY                                                                               $459.16     Net Book Value                                         $459.16
The NORDAM Group, Inc    EXHAUST PLUG OUTER LINER V2500 BT                                                         $447.09     Net Book Value                                         $447.09
The NORDAM Group, Inc    HARNESS ASSY, LH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, LH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, LH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, LH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, RH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, RH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, RH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, RH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    HARNESS ASSY, RH                                                                          $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc     HARNESS ASSY, RH                                                                         $446.76     Net Book Value                                         $446.76
The NORDAM Group, Inc    Cisco Network Switches                                                                    $441.28     Net Book Value                                         $441.28
The NORDAM Group, Inc    JET PIPE V2500 BJ                                                                         $441.05     Net Book Value                                         $441.05
The NORDAM Group, Inc    FLAP L/E O/B 767 BJ                                                                       $433.95     Net Book Value                                         $433.95
The NORDAM Group, Inc    RB211‐535E4 SKIN LH AFT INNER BONDMENT                                                    $433.76     Net Book Value                                         $433.76
The NORDAM Group, Inc    HARNESS ASSEMBLY, GALAXY                                                                  $429.26     Net Book Value                                         $429.26
The NORDAM Group, Inc    STEEL STORAGE CABINET 60 X 24 X 84                                                        $427.86     Net Book Value                                         $427.86
The NORDAM Group, Inc    STEEL STORAGE CABINET 60 X 24 X 84                                                        $427.86     Net Book Value                                         $427.86
The NORDAM Group, Inc    STEEL STORAGE CABINET 60 X 24 X 84                                                        $427.86     Net Book Value                                         $427.86
The NORDAM Group, Inc    STEEL STORAGE CABINET 60 X 24 X 84                                                        $427.86     Net Book Value                                         $427.86
The NORDAM Group, Inc    VERITCALS CW RACKS                                                                        $426.82     Net Book Value                                         $426.82
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 BJ (see 2012397)                                              $425.16     Net Book Value                                         $425.16
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 BJ                                                            $421.95     Net Book Value                                         $421.95
The NORDAM Group, Inc    SANDER BELT DISC AND COMBINATION                                                          $419.26     Net Book Value                                         $419.26
The NORDAM Group, Inc    VALVE, ISOLATION T / R                                                                    $411.94     Net Book Value                                         $411.94
The NORDAM Group, Inc    VALVE, ISOLATION T / R                                                                    $411.94     Net Book Value                                         $411.94
The NORDAM Group, Inc    VALVE, ISOLATION T / R                                                                    $411.94     Net Book Value                                         $411.94
The NORDAM Group, Inc    VALVE, ISOLATION T / R                                                                    $411.94     Net Book Value                                         $411.94
The NORDAM Group, Inc    11ND78215‐3 FRAME LOWER STA 219.73                                                        $404.24     Net Book Value                                         $404.24
The NORDAM Group, Inc    11ND78215‐5 FRAME LOWER STA 219.73                                                        $404.24     Net Book Value                                         $404.24
The NORDAM Group, Inc    11ND78230‐1 FRAME UPPER STA 238.03                                                        $404.24     Net Book Value                                         $404.24
The NORDAM Group, Inc    11ND78230‐3 FRAME LOWER STA 238.03                                                        $404.24     Net Book Value                                         $404.24
The NORDAM Group, Inc    NOZZLE ASSY COMMON CART R211 HF                                                           $401.50     Net Book Value                                         $401.50
The NORDAM Group, Inc    ACTUATOR                                                                                  $400.56     Net Book Value                                         $400.56
The NORDAM Group, Inc    T/COWL RH PW4056 B                                                                        $400.00     Net Book Value                                         $400.00
The NORDAM Group, Inc    WORKBENCH SYTLE A 60 X 30                                                                 $397.51     Net Book Value                                         $397.51
The NORDAM Group, Inc    WORKBENCH SYTLE A 60 X 30                                                                 $397.51     Net Book Value                                         $397.51
The NORDAM Group, Inc    SEAL FAIRING ASSY, L/H G450                                                               $396.17     Net Book Value                                         $396.17
The NORDAM Group, Inc    SEAL FAIRING ASSY, L/H G450                                                               $396.17     Net Book Value                                         $396.17
The NORDAM Group, Inc    SEAL FAIRING ASSY, L/H G450                                                               $396.17     Net Book Value                                         $396.17
The NORDAM Group, Inc    SEAL FAIRING ASSY, L/H G450                                                               $396.17     Net Book Value                                         $396.17
The NORDAM Group, Inc    BARCO FSI FM CENTER SCRIBE LINE TOOL                                                      $395.88     Net Book Value                                         $395.88
The NORDAM Group, Inc    A320 Form Tool                                                                            $394.08     Net Book Value                                         $394.08
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $393.16     Net Book Value                                         $393.16
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $393.16     Net Book Value                                         $393.16
The NORDAM Group, Inc    11ND78215‐1 FRAME UPPER STA 219.73                                                        $385.29     Net Book Value                                         $385.29
The NORDAM Group, Inc    ACTUATOR ASSY, RWK                                                                        $384.95     Net Book Value                                         $384.95
The NORDAM Group, Inc    LH LWR SIDEWALL CFM56‐5B FD                                                               $381.42     Net Book Value                                         $381.42
The NORDAM Group, Inc    BARCO FM CENTER SCRIBE LINE TOOL                                                          $374.62     Net Book Value                                         $374.62
The NORDAM Group, Inc    FORMER R?H MID ENGINE BAY FS STA                                                          $373.33     Net Book Value                                         $373.33
The NORDAM Group, Inc    STORAGE CABINET 12 GAUGE 72 X 24 X 7                                                      $373.32     Net Book Value                                         $373.32
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                         $373.13     Net Book Value                                         $373.13
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                         $373.13     Net Book Value                                         $373.13
The NORDAM Group, Inc    WIRE HARNESS ASSY                                                                         $373.13     Net Book Value                                         $373.13
The NORDAM Group, Inc    HARNESS ASSY                                                                              $371.38     Net Book Value                                         $371.38
The NORDAM Group, Inc    ACTUATOR                                                                                  $363.04     Net Book Value                                         $363.04
The NORDAM Group, Inc    V‐2500 C DUCT L/H CLOSEOUT ATT                                                            $361.25     Net Book Value                                         $361.25
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $360.00     Net Book Value                                         $360.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $360.00     Net Book Value                                         $360.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $360.00     Net Book Value                                         $360.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                                $360.00     Net Book Value                                         $360.00
The NORDAM Group, Inc    HARNESS ASSY L/H (CHANNEL A)                                                              $359.09     Net Book Value                                         $359.09
The NORDAM Group, Inc    SWITCH ‐ DASSAULT FALCON ANNEX                                                            $358.33     Net Book Value                                         $358.33
The NORDAM Group, Inc    01ND‐78008‐903 BRACKET‐FWD                                                                $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78008‐904 BRACKET‐FWD                                                                $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78008‐905 BRACKET‐MID                                                                $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78008‐906 BRACKET‐MID                                                                $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78019‐3 CLIP                                                                         $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐‐78019‐3 CLIP                                                                        $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78019‐909/911 GUSSET ASSEMBLY ‐ DOOR FRAME                                           $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    01ND‐78303‐11 BRACKET                                                                     $348.03     Net Book Value                                         $348.03
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                             $347.36     Net Book Value                                         $347.36




                                                                           Page 29 of 114
                        Case 18-11699-MFW                         Doc 755        Filed 12/10/18                          Page 59 of 144


Debtor Name              General Description                                            Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    ACTUATOR ASSY                                                                         $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                         $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                         $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    ACTUATOR ASSY                                                                         $347.36     Net Book Value                                         $347.36
The NORDAM Group, Inc    06ND78435 5‐8 GUSSET TR                                                               $338.31     Net Book Value                                         $338.31
The NORDAM Group, Inc    PUMP WATER TANK                                                                       $338.06     Net Book Value                                         $338.06
The NORDAM Group, Inc    FLAP T/E F/A‐18 LF                                                                    $338.05     Net Book Value                                         $338.05
The NORDAM Group, Inc    SPICE LIP SKIN INLET CF6‐6/50 DC                                                      $336.00     Net Book Value                                         $336.00
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    ACCUMULATOR ASSY                                                                      $335.56     Net Book Value                                         $335.56
The NORDAM Group, Inc    HARNESS ASSY                                                                          $333.61     Net Book Value                                         $333.61
The NORDAM Group, Inc    PANEL T/E UPR FIXED L/H 747 TT                                                        $327.95     Net Book Value                                         $327.95
The NORDAM Group, Inc    ACTUATOR ASSY                                                                         $317.77     Net Book Value                                         $317.77
The NORDAM Group, Inc    BOE 10000‐407 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐408 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐411 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐412 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐415 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐416 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐419 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐420 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐423 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐424 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10000‐425 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10010‐423 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10010‐407 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    BOE 10010‐408 HF                                                                      $313.09     Net Book Value                                         $313.09
The NORDAM Group, Inc    01733002‐11 LH EMBRAER TOOL                                                           $311.56     Net Book Value                                         $311.56
The NORDAM Group, Inc    01733002‐12 RH EMBRAER TOOL                                                           $311.56     Net Book Value                                         $311.56
The NORDAM Group, Inc    NOZZLE SHORT WEAR PAD CF6‐50 FD                                                       $309.03     Net Book Value                                         $309.03
The NORDAM Group, Inc    BOE 10020‐405 HF                                                                      $307.78     Net Book Value                                         $307.78
The NORDAM Group, Inc    BOE 10030‐405 HF                                                                      $307.78     Net Book Value                                         $307.78
The NORDAM Group, Inc    BOE 10040‐405 HF                                                                      $307.74     Net Book Value                                         $307.74
The NORDAM Group, Inc    AIR KNIFE (CW SUPER CELL)                                                             $306.55     Net Book Value                                         $306.55
The NORDAM Group, Inc    CENTERBODY AFT CF6‐80C2 DF                                                            $300.52     Net Book Value                                         $300.52
The NORDAM Group, Inc    CW CARTS                                                                              $298.42     Net Book Value                                         $298.42
The NORDAM Group, Inc    CW CARTS                                                                              $298.42     Net Book Value                                         $298.42
The NORDAM Group, Inc    CW CARTS                                                                              $298.42     Net Book Value                                         $298.42
The NORDAM Group, Inc    CW CARTS                                                                              $298.41     Net Book Value                                         $298.41
The NORDAM Group, Inc    ACCUMULATOR                                                                           $295.92     Net Book Value                                         $295.92
The NORDAM Group, Inc    VALVE 3 WAY                                                                           $292.68     Net Book Value                                         $292.68
The NORDAM Group, Inc    VALVE 3 WAY                                                                           $292.68     Net Book Value                                         $292.68
The NORDAM Group, Inc    VALVE 3 WAY                                                                           $292.68     Net Book Value                                         $292.68
The NORDAM Group, Inc    JET PIPE TRENT 700 WF                                                                 $292.00     Net Book Value                                         $292.00
The NORDAM Group, Inc    06ND78435 1‐4 GUSSET TR                                                               $291.69     Net Book Value                                         $291.69
The NORDAM Group, Inc    FAB CW RACKS                                                                          $288.72     Net Book Value                                         $288.72
The NORDAM Group, Inc    VALVE                                                                                 $287.32     Net Book Value                                         $287.32
The NORDAM Group, Inc    VALVE                                                                                 $287.32     Net Book Value                                         $287.32
The NORDAM Group, Inc    CENTERBODY AFT PW4000 WF                                                              $286.32     Net Book Value                                         $286.32
The NORDAM Group, Inc    RB211‐535E4 SKIN R/H AFT INNERBONDMENT                                                $285.91     Net Book Value                                         $285.91
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    ADAPTER ASSY                                                                          $284.62     Net Book Value                                         $284.62
The NORDAM Group, Inc    FLANGE TITANIUM 727 FD                                                                $284.40     Net Book Value                                         $284.40
The NORDAM Group, Inc    MEXICO GUN WASHER GRACO                                                               $283.56     Net Book Value                                         $283.56
The NORDAM Group, Inc    RIB FWD RUDDER ASSY DC10 FD                                                           $275.00     Net Book Value                                         $275.00
The NORDAM Group, Inc    HARNESS ASSY                                                                          $272.37     Net Book Value                                         $272.37
The NORDAM Group, Inc    HARNESS ASSY                                                                          $272.37     Net Book Value                                         $272.37
The NORDAM Group, Inc    HARNESS ASSY                                                                          $272.37     Net Book Value                                         $272.37
The NORDAM Group, Inc    HARNESS ASSY                                                                          $272.37     Net Book Value                                         $272.37
The NORDAM Group, Inc    CLOSEOUT CORE COWL R/H & L/H RB                                                       $270.00     Net Book Value                                         $270.00
The NORDAM Group, Inc    FWD LATCH ACCESS DOOR SKIN                                                            $266.67     Net Book Value                                         $266.67
The NORDAM Group, Inc    PROFILE MILL REBUILD                                                                  $265.62     Net Book Value                                         $265.62
The NORDAM Group, Inc    AUTOCLAVE #3 FLOOR                                                                    $264.37     Net Book Value                                         $264.37
The NORDAM Group, Inc    STIFFNER AFT CENTERBODY CF6‐50 FD                                                     $257.50     Net Book Value                                         $257.50
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 TT                                                        $256.74     Net Book Value                                         $256.74
The NORDAM Group, Inc    SEAL DOOR CORE COWL CF6‐80 FD                                                         $255.50     Net Book Value                                         $255.50
The NORDAM Group, Inc    SEAL L/E FLAP LWR O/B F/A‐18 CMT                                                      $252.18     Net Book Value                                         $252.18
The NORDAM Group, Inc    06ND80100‐11                                                                          $250.11     Net Book Value                                         $250.11
The NORDAM Group, Inc    PUSH CARTS                                                                            $247.37     Net Book Value                                         $247.37
The NORDAM Group, Inc    PUSH CARTS                                                                            $247.37     Net Book Value                                         $247.37
The NORDAM Group, Inc    PUSH CARTS                                                                            $247.37     Net Book Value                                         $247.37
The NORDAM Group, Inc    PUSH CARTS                                                                            $247.37     Net Book Value                                         $247.37
The NORDAM Group, Inc    PUSH CARTS                                                                            $247.37     Net Book Value                                         $247.37
The NORDAM Group, Inc    ALTITUDE BBJN25215‐101 LM                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐101 HF                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐103 LM                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐103 HF                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐104 LM                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐104 HF                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐301 LM                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐301 HF                                                             $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐303 HF                                                             $246.06     Net Book Value                                         $246.06




                                                                       Page 30 of 114
                        Case 18-11699-MFW                          Doc 755        Filed 12/10/18                          Page 60 of 144


Debtor Name              General Description                                             Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    ALTITUDE BBJN25215‐304 LM                                                              $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐304 HF                                                              $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25216‐101 LM                                                              $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    ALTITUDE BBJN25215‐101 HF                                                              $246.06     Net Book Value                                         $246.06
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $244.80     Net Book Value                                         $244.80
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $244.80     Net Book Value                                         $244.80
The NORDAM Group, Inc    STIFFNER AFT CENTERBODY CF6‐50 FD                                                      $244.25     Net Book Value                                         $244.25
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    ADAPTER ASSY                                                                           $243.76     Net Book Value                                         $243.76
The NORDAM Group, Inc    EXHAUST NOZZLE FENCES CFM56‐7 DS                                                       $235.83     Net Book Value                                         $235.83
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    HARNESS ASSY                                                                           $231.36     Net Book Value                                         $231.36
The NORDAM Group, Inc    CABIN WINDOW CART                                                                      $227.84     Net Book Value                                         $227.84
The NORDAM Group, Inc    CABIN WINDOW CART                                                                      $227.84     Net Book Value                                         $227.84
The NORDAM Group, Inc    CABIN WINDOW CART                                                                      $227.84     Net Book Value                                         $227.84
The NORDAM Group, Inc    CABIN WINDOW CART                                                                      $227.84     Net Book Value                                         $227.84
The NORDAM Group, Inc    HARNESS                                                                                $226.75     Net Book Value                                         $226.75
The NORDAM Group, Inc    HARNESS                                                                                $226.75     Net Book Value                                         $226.75
The NORDAM Group, Inc    HARNESS ASSY                                                                           $226.75     Net Book Value                                         $226.75
The NORDAM Group, Inc    HARNESS ASSY                                                                           $226.75     Net Book Value                                         $226.75
The NORDAM Group, Inc    HARNESS ASSY                                                                           $226.75     Net Book Value                                         $226.75
The NORDAM Group, Inc    PANEL ACOUSTIC DC10 SFD                                                                $226.60     Net Book Value                                         $226.60
The NORDAM Group, Inc    MEXICO DAKOTA ULTRA THICKNESS GAUGE MOD PX‐7                                           $219.46     Net Book Value                                         $219.46
The NORDAM Group, Inc    ADVANCE ALL CLEANER                                                                    $219.37     Net Book Value                                         $219.37
The NORDAM Group, Inc    PANLASSY TRACSUPP RB211‐535E4 BJ                                                       $219.06     Net Book Value                                         $219.06
The NORDAM Group, Inc    ACTUATOR ASSY.                                                                         $205.90     Net Book Value                                         $205.90
The NORDAM Group, Inc    ACTUATOR ASSY.                                                                         $205.90     Net Book Value                                         $205.90
The NORDAM Group, Inc    ACTUATOR ASSY.                                                                         $205.90     Net Book Value                                         $205.90
The NORDAM Group, Inc    ACTUATOR ASSY.                                                                         $205.90     Net Book Value                                         $205.90
The NORDAM Group, Inc    SIDEWALL L/H RB211‐535 BJ                                                              $201.70     Net Book Value                                         $201.70
The NORDAM Group, Inc    PNUEMATIC TUBE ASSY CF6‐6/‐50 CF                                                       $197.33     Net Book Value                                         $197.33
The NORDAM Group, Inc    CABIN WINDOW CARTS                                                                     $195.28     Net Book Value                                         $195.28
The NORDAM Group, Inc    CABIN WINDOW CARTS                                                                     $195.28     Net Book Value                                         $195.28
The NORDAM Group, Inc    CABIN WINDOW CARTS                                                                     $195.28     Net Book Value                                         $195.28
The NORDAM Group, Inc    CABIN WINDOW CARTS                                                                     $195.28     Net Book Value                                         $195.28
The NORDAM Group, Inc    CABIN WINDOW CARTS                                                                     $195.28     Net Book Value                                         $195.28
The NORDAM Group, Inc    PICNIC TABLE 46" METAL MESH BLUE                                                       $190.44     Net Book Value                                         $190.44
The NORDAM Group, Inc    PICNIC TABLE 46" METAL MESH BLUE                                                       $190.44     Net Book Value                                         $190.44
The NORDAM Group, Inc    06ND‐80100‐7                                                                           $189.91     Net Book Value                                         $189.91
The NORDAM Group, Inc    06ND‐80100‐5                                                                           $189.91     Net Book Value                                         $189.91
The NORDAM Group, Inc    PICNIC TABLE 96" METAL MESH BLUE                                                       $187.69     Net Book Value                                         $187.69
The NORDAM Group, Inc    PICNIC TABLE 96" METAL MESH BLUE                                                       $187.69     Net Book Value                                         $187.69
The NORDAM Group, Inc    PICNIC TABLE 96" METAL MESH BLUE                                                       $187.69     Net Book Value                                         $187.69
The NORDAM Group, Inc    SLEEVE OUTER CF6‐80A3 WF                                                               $187.00     Net Book Value                                         $187.00
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    ACTUATOR ASSY, LATCH                                                                   $182.86     Net Book Value                                         $182.86
The NORDAM Group, Inc    NTR ‐ Inspection Log Enhancement                                                       $180.63     Net Book Value                                         $180.63
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $180.00     Net Book Value                                         $180.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $180.00     Net Book Value                                         $180.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $180.00     Net Book Value                                         $180.00
The NORDAM Group, Inc    DC‐10 NACELLE INLET LIPSKIN REPAIR SEGMENT                                             $180.00     Net Book Value                                         $180.00
The NORDAM Group, Inc    G450 SHIPPING CONTAINER                                                                $175.89     Net Book Value                                         $175.89
The NORDAM Group, Inc    G450 SHIPPING CONTAINER                                                                $175.89     Net Book Value                                         $175.89
The NORDAM Group, Inc    1.665 OD GASKET W/ NYLON TEXAS TOOLING                                                 $175.47     Net Book Value                                         $175.47
The NORDAM Group, Inc    ACTUATOR ASSY, LATCHBOX                                                                $174.18     Net Book Value                                         $174.18
The NORDAM Group, Inc    WORK BENCH                                                                             $172.93     Net Book Value                                         $172.93
The NORDAM Group, Inc    A320 FORM RACK                                                                         $171.17     Net Book Value                                         $171.17
The NORDAM Group, Inc    A320 FORM RACK                                                                         $170.76     Net Book Value                                         $170.76
The NORDAM Group, Inc    A320 FORM RACK                                                                         $170.76     Net Book Value                                         $170.76
The NORDAM Group, Inc    A320 FORM RACK                                                                         $170.76     Net Book Value                                         $170.76
The NORDAM Group, Inc    A320 FORM RACK                                                                         $170.76     Net Book Value                                         $170.76
The NORDAM Group, Inc    A320 FORM RACK                                                                         $170.76     Net Book Value                                         $170.76
The NORDAM Group, Inc    WAREHOUSE RACKS                                                                        $169.39     Net Book Value                                         $169.39
The NORDAM Group, Inc    FIRE SHIELD PLATES CF34‐10E FD                                                         $164.00     Net Book Value                                         $164.00
The NORDAM Group, Inc    MEXICO VIRTEK LASER SOFTWARE                                                           $163.44     Net Book Value                                         $163.44
The NORDAM Group, Inc    ACTUATOR ASSY                                                                          $161.25     Net Book Value                                         $161.25
The NORDAM Group, Inc    SWITCH, PRESSURE, GAGE                                                                 $160.44     Net Book Value                                         $160.44
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                           $159.28     Net Book Value                                         $159.28




                                                                        Page 31 of 114
                        Case 18-11699-MFW                            Doc 755        Filed 12/10/18                          Page 61 of 144


Debtor Name              General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    GENTLE‐RIDE INSTRUMENT CART WITH NO‐SLIP TOP                                             $159.28     Net Book Value                                         $159.28
The NORDAM Group, Inc    SIDEWALL R/H RB211‐535 BJ                                                                $155.91     Net Book Value                                         $155.91
The NORDAM Group, Inc    SWITCH, PRESSURE                                                                         $155.33     Net Book Value                                         $155.33
The NORDAM Group, Inc    BRACKET ANGLE CF6‐80C2 LT                                                                $154.21     Net Book Value                                         $154.21
The NORDAM Group, Inc    NOZZLE EXHAUST JT9D‐7R4 SRF                                                              $154.21     Net Book Value                                         $154.21
The NORDAM Group, Inc    PLASTIC STAPLER                                                                          $147.77     Net Book Value                                         $147.77
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    GAGE                                                                                     $145.00     Net Book Value                                         $145.00
The NORDAM Group, Inc    EXCEL WIRE HARNESS BOARD                                                                 $144.18     Net Book Value                                         $144.18
The NORDAM Group, Inc    72P5412453H001_HFD                                                                       $141.82     Net Book Value                                         $141.82
The NORDAM Group, Inc    VALVE, HYDRAULIC RELIEF                                                                  $140.54     Net Book Value                                         $140.54
The NORDAM Group, Inc    BANDSAW                                                                                  $138.28     Net Book Value                                         $138.28
The NORDAM Group, Inc    TRACE FAIRING TE A300‐300 BJ                                                             $137.30     Net Book Value                                         $137.30
The NORDAM Group, Inc    SWITCH ‐ DASSAULT FALCON ANNEX                                                           $132.46     Net Book Value                                         $132.46
The NORDAM Group, Inc    MEXICO DRILL MOTOR                                                                       $131.25     Net Book Value                                         $131.25
The NORDAM Group, Inc    MEXICO HOPPER REWORK                                                                     $130.21     Net Book Value                                         $130.21
The NORDAM Group, Inc    MEXICO HOPPER REWORK                                                                     $130.21     Net Book Value                                         $130.21
The NORDAM Group, Inc    72P5413015H907S3_HFD                                                                     $130.02     Net Book Value                                         $130.02
The NORDAM Group, Inc    72P5412453H001_CP                                                                        $130.02     Net Book Value                                         $130.02
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    SWITCH ASSY                                                                              $128.85     Net Book Value                                         $128.85
The NORDAM Group, Inc    ELECTRICAL HARNESS ‐ LVT                                                                 $127.24     Net Book Value                                         $127.24
The NORDAM Group, Inc    COWL ASSY ENG RH CORE CF6‐80C2                                                           $125.00     Net Book Value                                         $125.00
The NORDAM Group, Inc    COWL ASSY ENG LH CORE CF6‐80C2                                                           $125.00     Net Book Value                                         $125.00
The NORDAM Group, Inc    72P5413015H908S4_BJ                                                                      $124.10     Net Book Value                                         $124.10
The NORDAM Group, Inc    FIRE SHIELD PLATES CF34‐10E FD                                                           $120.00     Net Book Value                                         $120.00
The NORDAM Group, Inc    HORIZONTAL STAB ASSY CART F/A‐18 SA                                                      $119.47     Net Book Value                                         $119.47
The NORDAM Group, Inc    72P5412015H905S3_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5413015H908S4_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5412016H905S1_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5412016H905S4_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5412455H001_CFT                                                                       $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5412455H001_CP                                                                        $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5413015H908S2_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    72P5413015H908S3_VHF                                                                     $118.18     Net Book Value                                         $118.18
The NORDAM Group, Inc    VANE ASSY IB FLAP L/H DC10 LT                                                            $109.52     Net Book Value                                         $109.52
The NORDAM Group, Inc    Cart Caddy Parts Pusher                                                                  $108.12     Net Book Value                                         $108.12
The NORDAM Group, Inc    72P5412015H905S3_BJ                                                                      $106.38     Net Book Value                                         $106.38
The NORDAM Group, Inc    72P5412015H905S4_VHF                                                                     $106.38     Net Book Value                                         $106.38
The NORDAM Group, Inc    72P5412016H905S2_VHF                                                                     $106.38     Net Book Value                                         $106.38
The NORDAM Group, Inc    72P5412016H905S4_BJ                                                                      $106.38     Net Book Value                                         $106.38
The NORDAM Group, Inc    RUDDER UPR PART 2 OF 2 DC10 DF                                                           $103.00     Net Book Value                                         $103.00
The NORDAM Group, Inc    COVERACCESS‐AILERONSERVOCXL F/A‐18 FA                                                    $100.25     Net Book Value                                         $100.25
The NORDAM Group, Inc    CART HORIZONTAL STAB F/A‐18 SA                                                            $99.23     Net Book Value                                          $99.23
The NORDAM Group, Inc    72P5413015H907S1_VHF                                                                      $94.57     Net Book Value                                          $94.57
The NORDAM Group, Inc    72P5413015H907S2_VHF                                                                      $94.57     Net Book Value                                          $94.57
The NORDAM Group, Inc    72P5413015H907S3_BJ                                                                       $94.57     Net Book Value                                          $94.57
The NORDAM Group, Inc    72P5413015H907S3_VHF                                                                      $94.57     Net Book Value                                          $94.57
The NORDAM Group, Inc    72P5413015H907S3_VHF2                                                                     $94.54     Net Book Value                                          $94.54
The NORDAM Group, Inc    72P5412016H905S2_BJ                                                                       $94.54     Net Book Value                                          $94.54
The NORDAM Group, Inc    72P5413015H908S3_BJ                                                                       $94.54     Net Book Value                                          $94.54
The NORDAM Group, Inc    MOBILE WIRE SECURITY CARTS                                                                $93.54     Net Book Value                                          $93.54
The NORDAM Group, Inc    MOBILE WIRE SECURITY CARTS                                                                $93.54     Net Book Value                                          $93.54
The NORDAM Group, Inc    MOBILE WIRE SECURITY CARTS                                                                $93.54     Net Book Value                                          $93.54
The NORDAM Group, Inc    MOBILE WIRE SECURITY CARTS                                                                $93.54     Net Book Value                                          $93.54
The NORDAM Group, Inc    MOBILE WIRE SECURITY CARTS                                                                $93.54     Net Book Value                                          $93.54
The NORDAM Group, Inc    GAC 60P5391002C010 ALUMINUM CNC HF                                                        $93.45     Net Book Value                                          $93.45
The NORDAM Group, Inc    GAC 60P5391004C012 ALUMINUM CNC HF                                                        $93.45     Net Book Value                                          $93.45
The NORDAM Group, Inc    PRESSURE GUAGE                                                                            $91.71     Net Book Value                                          $91.71
The NORDAM Group, Inc    MISC JPANEL ‐ CESSNA CITATION X                                                           $90.53     Net Book Value                                          $90.53
The NORDAM Group, Inc    MISC JPANEL ‐ CESSNA CITATION X                                                           $90.53     Net Book Value                                          $90.53
The NORDAM Group, Inc    EXHAUST NOZZLE INR SLEEVE AFT A330                                                        $88.88     Net Book Value                                          $88.88
The NORDAM Group, Inc    72P5413015H907S1_BJ                                                                       $88.65     Net Book Value                                          $88.65
The NORDAM Group, Inc    72P5413015H907S4_BJ                                                                       $88.65     Net Book Value                                          $88.65
The NORDAM Group, Inc    72P5412016H905S1_BJ                                                                       $88.64     Net Book Value                                          $88.64
The NORDAM Group, Inc    MAVERICK VACUUM FIXTURE                                                                   $85.01     Net Book Value                                          $85.01
The NORDAM Group, Inc    STIFFNER FWD LATCH ACCESS DOOR RB211                                                      $83.33     Net Book Value                                          $83.33
The NORDAM Group, Inc    72P5413015H907S4_VHF                                                                      $82.75     Net Book Value                                          $82.75
The NORDAM Group, Inc    72P5412015H905S4_BJ                                                                       $82.74     Net Book Value                                          $82.74
The NORDAM Group, Inc    72P5412453H001_VHF                                                                        $82.74     Net Book Value                                          $82.74
The NORDAM Group, Inc    72P5412453H001_CFT                                                                        $82.74     Net Book Value                                          $82.74
The NORDAM Group, Inc    MEXICO INSIGHT 30 MATERIAL TEST SYSTEM                                                    $79.30     Net Book Value                                          $79.30
The NORDAM Group, Inc    BARREL REPLACEMENT PW4000 HF                                                              $78.47     Net Book Value                                          $78.47
The NORDAM Group, Inc    72P5413015H907S2_BJ                                                                       $76.83     Net Book Value                                          $76.83
The NORDAM Group, Inc    PANEL ASSY UPR SKIN 747‐200 TT                                                            $76.58     Net Book Value                                          $76.58
The NORDAM Group, Inc    EXHAUST GATE IB FLAP R/H 737 TT                                                           $73.20     Net Book Value                                          $73.20
The NORDAM Group, Inc    MEXICO KITCHEN CABINETS STOVE AND ICE MACHINE                                             $72.25     Net Book Value                                          $72.25
The NORDAM Group, Inc    72P5412015H905S1_BJ                                                                       $70.91     Net Book Value                                          $70.91




                                                                          Page 32 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 62 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    EXHAUST GATE O/B FLAP L/H 737 TT                                                              $70.00     Net Book Value                                         $70.00
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $66.95     Net Book Value                                         $66.95
The NORDAM Group, Inc    CLOSURE FWD LATCH ACCESS DOOR RB211                                                           $66.67     Net Book Value                                         $66.67
The NORDAM Group, Inc    FAN REVERSERL/H RB211‐535E4 AJ                                                                $63.75     Net Book Value                                         $63.75
The NORDAM Group, Inc    MEXICO THERMOGRAPHIC STANDARD ND‐TS6652120‐1                                                  $62.63     Net Book Value                                         $62.63
The NORDAM Group, Inc    ELEVATOR L/E RIB MD11 BM                                                                      $62.00     Net Book Value                                         $62.00
The NORDAM Group, Inc    PLUG V2500 WF                                                                                 $60.00     Net Book Value                                         $60.00
The NORDAM Group, Inc    MEXICO FOOT SHEAR                                                                             $56.67     Net Book Value                                         $56.67
The NORDAM Group, Inc    RAMP FWD LATCH ACCESS DOOR RB211                                                              $50.00     Net Book Value                                         $50.00
The NORDAM Group, Inc    MEXICO JIB CRANE                                                                              $44.94     Net Book Value                                         $44.94
The NORDAM Group, Inc    MEXICO LOCKERS                                                                                $43.55     Net Book Value                                         $43.55
The NORDAM Group, Inc    MEXICO JIFFY PISTOL "L" TYPE STALL TOOL                                                       $39.06     Net Book Value                                         $39.06
The NORDAM Group, Inc    STRAP FWD LATCH ACCESS DOOR RB211                                                             $33.33     Net Book Value                                         $33.33
The NORDAM Group, Inc    ADJUSTABLE SPREADER BAR                                                                       $25.42     Net Book Value                                         $25.42
The NORDAM Group, Inc    72P5412015H905S1_VHF                                                                          $23.64     Net Book Value                                         $23.64
The NORDAM Group, Inc    72P5412015H905S2_BJ                                                                           $23.64     Net Book Value                                         $23.64
The NORDAM Group, Inc    72P5412015H905S2_VHF                                                                          $23.64     Net Book Value                                         $23.64
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $20.71     Net Book Value                                         $20.71
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                 $19.94     Net Book Value                                         $19.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                 $19.94     Net Book Value                                         $19.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                 $19.94     Net Book Value                                         $19.94
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                 $19.94     Net Book Value                                         $19.94
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $19.42     Net Book Value                                         $19.42
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $19.42     Net Book Value                                         $19.42
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $19.42     Net Book Value                                         $19.42
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $18.74     Net Book Value                                         $18.74
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $17.64     Net Book Value                                         $17.64
The NORDAM Group, Inc    RADOME MOISTURE METER                                                                         $17.50     Net Book Value                                         $17.50
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $15.45     Net Book Value                                         $15.45
The NORDAM Group, Inc    BLOCKER DOOR RB211‐535E4                                                                      $14.37     Net Book Value                                         $14.37
The NORDAM Group, Inc    BLOCKER DOOR RH RB211‐535E4                                                                   $12.83     Net Book Value                                         $12.83
The NORDAM Group, Inc    MEXICO PNEUMATIC A SQEEZER                                                                    $11.40     Net Book Value                                         $11.40
The NORDAM Group, Inc    ACTUATOR ASSY                                                                                  $7.45     Net Book Value                                          $7.45
The NORDAM Group, Inc    RIB OUTER BARREL V2500 BJ                                                                      $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    PANEL MAIN FLAP 757 BJ                                                                         $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    FLAP A300/310 HF                                                                               $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    SKIN WING TIP A320 SFD                                                                         $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    CORE COWL L/H RB211‐535E4 BJ                                                                   $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    BNDMNT INR FEMALE R/H RB211‐535E4                                                              $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    RADOME GROUND STRAP 737 RT                                                                     $0.02     Net Book Value                                          $0.02
The NORDAM Group, Inc    Clean Room Freezer                                                                             $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    PANEL ACOUSTIC LWRL/H SKIN V2500 BJ                                                            $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    SKIN FLAP A300 BJ                                                                              $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    SKIN ACOUSTIC PANEL V2500 BJ                                                                   $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    PANEL L/E A320 BJ                                                                              $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    SIDEWALL R/H UPPER CFM56‐5B BJ                                                                 $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    SIDEWALL R/H LOWER CFM56‐5B BJ                                                                 $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    PANEL OTR WING R/H F/A‐18 A‐D BJ                                                               $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    INLET ENGINE MOUNT RING CF6‐80C2 AJ                                                            $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    PANEL ACOUSTIC LWR L/H PAN V2500 BJ                                                            $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    RADOME 737 BJ                                                                                  $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    BEAD STIFFENERS TAILCONE MD11 BJ                                                               $0.01     Net Book Value                                          $0.01
The NORDAM Group, Inc    SAVAGE PRESS                                                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    COLUMBIA HYDRAULIC PRESS                                                                       $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    CONDOR SCISSORLIFT                                                                             $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HONEYWELL DPR3000 RECORDER                                                                     $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    SKYJACK SCISSOR LIFT ‐ 26 FOOT ELECTRIC                                                        $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM ‐ CNC ROUTER                                                            $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    DELTA 14 in. BAND SAW AND RIGHT EXTENSION TABLE                                                $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    10 in. TILTING ARBOR SAW                                                                       $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    MATERIAL RACKS                                                                                 $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    20 in. WOOD CUTTING BAND SAW                                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    SPRAYBOOTH 34' X 14' X 8' DRIVETHRU                                                            $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    FREIGHT AND TAXES FOR SPRAY BOOTH (FAS NO 10863)                                               $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    CANTILEVER RACKS                                                                               $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    CNC ROUTER MODEL 53‐12                                                                         $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HEAT EXCHANGER REPLACEMENT BUNDLE                                                              $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HYDRAULIC PRESS BRAKE                                                                          $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    DPR RECORDER DM103‐0‐B‐00‐0‐7‐00000‐00                                                         $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HOOD AND EXHUST EXTENSIONS ‐ PAINT BOOTH                                                       $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    SPRAY GUN AND ACCESSORIES                                                                      $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    PLATEN PRESS                                                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HYDRAULIC PUMP SYSTEM FOR PLATEN PRESS ‐ 11135                                                 $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    LOW PRESSURE CONTROLLER FOR PLATEN PRESS ‐ 11135                                               $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    PUMP STATION                                                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    FILTER BAG FOR PUMP STATION (FAS # 11145)                                                      $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    COOLING TOWER STAND FOR PUMP STATION (FAS # 11145)                                             $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    COOLING TOWER STAND FOR PUMP STATION (FAS # 11145)                                             $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    550 LB LOAD CELL CABLE CALIBRATION                                                             $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    AUTOMATIC WIRE MEASURE CUT AND STRIP MACHINE                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    8 in. VISE FOR CNC MACHINE                                                                     $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    TORIT VLB DUST COLLECTOR AND MAGNETIC MOTOR STARTE                                             $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    CUSTOM CLAMPING SYSTEM                                                                         $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    DRUM PEEL TEST FIXTURE                                                                         $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    FEMCO HONEYCOMB SAW                                                                            $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    5 GALLON PAINT SHAKER                                                                          $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    FLAT PANEL LAMINATING PRESS                                                                    $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    FLAT PANEL LAMINATING PRESS                                                                    $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    THERMAL FLUID HEATER                                                                           $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    26' SCISSOR LIFT                                                                               $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    SKYJACK 26'SCISSOR LIFT                                                                        $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    WC‐1 HP PORTABLE COOLING FAN                                                                   $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    POWERMATIC TABLE SAW                                                                           $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    ELECTRIC BURDEN CARRIER ‐ 4 WHEEL                                                              $0.00     Net Book Value                                          $0.00
The NORDAM Group, Inc    HONEYWELL STRIP CHART RECORDER                                                                 $0.00     Net Book Value                                          $0.00




                                                                              Page 33 of 114
                        Case 18-11699-MFW                        Doc 755                Filed 12/10/18                          Page 63 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HONEYWELL STRIP CHART RECORDER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    36 in. X 48 in. X 6 in. GRANITE TABLE WITH STAND                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FEMCO ALUMINUM SAW                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GUN WASHER                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LIQUID RING VACUUM                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST SYSTEMS FOR OVENS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1 POUND GAS SYSTEM FOR TWO OVENS                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VENTS FOR OIL HEATER IN PRESS AREA                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PNEUMATIC 3 WAY CONTROL VALVE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MET ONE MODEL 227A PARICLE COUNTER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STATIONARY RIVETER 32 in. WITH FOOT CONTROL 39‐625                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PINCH ROLLER CUSTOM BUILT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PFAFF 1245 COMPOUND FEED SEWING MACHINE W/STAND &                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TABLE TOPS FOR CUTTING TABLES                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENNANT BRUSH FLOOR SCRUBBER SEE NOTES TAB                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIRE DECKING FOR SHELVING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLERMATIC 251 MIG WELDER 903869                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMWOOD CNC ROUTER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GOLF CART                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRIEBIG VERTICAL PANEL SAW                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REFABRICATION OF PLATENS                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFICATION OF EAST BAY PAINT BOOTH                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BACKUP COMPUTER CONTROLS FOR AUTOCLAVE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLIMBING DRUM PEEL TEST FIXTURE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEMPERATURE RECORDER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSION PLATENS AND SANDWICH PANELS FOR FAS#11                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESS XX HYDRAULIC‐MO EL‐20‐12‐2T                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC COMPRESSION PRESS V100H‐30‐PX                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UNIVERSAL OVEN GRIEVE #AA‐650                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WABAH PRESS HYDRAULIC XX MODEL #50‐1818‐2T MAC                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DAKE‐100 TON‐HYDRAULIC MODEL 48‐007                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LARGE CAPACITY BENCH OVEN # 3334                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OPPODED PLATEN THERMO FORMING‐TANK                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INTERGRITY THERMOFORMING MACHINE MODEL SFS/BP                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM THERMFORMING MACH**DHSP4872                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXXELL THERMOFORM VACUUM FORMING MACHINE WITH OVEN                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM THERMOFORMER**MOD #MB‐72192A                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM PUMP**MDL BUSCH RC0160                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMWOOD 5‐AXIS CNC MACHINING SYSTEM                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN ULTRASONIC FLAW DETECTOR**MOD USK7S PSC‐3 16R                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARAPLAST MELTING POT #53MBWSA                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENKAY DUST COLLECTOR TABLE #427984                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BUSCH VACUUM PUMP                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    14' JIB CRANE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    #224 ROUTER TABLE #1                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    16 SPEED DRILL PRESS MODEL 3010‐010                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ATLANTIC AIT TOOL PNEUMATIC RIVETER                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BALDOR HEAVY DUTY GRINDER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRUNSON INSTRUMENT CO MODEL 237                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BURR KING BELT SANDER MODEL 482                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BURR KING BELT SANDER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DAYTON BENCH GRINDER MODEL 12707S                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 12 in. DRILL PRESS MOEL 11‐990                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 12 in. DRILL PRESS MODEL 11‐990                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA DRILL PRESS MODEL 11‐990                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 12 in. DRILL PRESS MODEL 11‐990                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 12 in. DRILL PRESS MODEL 11‐990                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA DC‐580 PLANER 20 in. MODEL 22‐450                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA DISC & BELT SANDER MODEL 31‐340                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA SPINDLE SANDER MODEL 31‐780                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA UNISAW MODEL 34‐806                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA UNISAW TABLE SAW 36‐941                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA UNISAW TABLE SAW 36‐944                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DEWALT COMPAUND SLIDING MITER SAW                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DEWALT MITRE SAW DW704                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DEWALT SLIDING COMPOUND MITRE SAW DW 708                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DEWALT SLIDING COMPOUND MITRE SAW & TABLE DW 708                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DO ALL CONTOUR MACHINE MODEL 3613‐2                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRY OVEN                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRY OVEN                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE TABLE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    36 x 48 GRANITE TABLE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE TABLE 12 in.                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE TABLE 6FT                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM FIT UP JIG                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KALAMAZOO STARTRITE BAND SAW                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAX UNIVERSAL DISC SANDER & GRINDER MODEL 245DP                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    METAL CHOP SAW CUTTING MACHINE MODEL 1200058PA                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILERMATIC WELDER MODEL S‐54D                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLER DIALARC # F WELDER MODEL JF842148                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLER WELDER MODEL 330A/BP                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLER WELDER MODEL CP‐250TS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ONSRUD ROUTER MODEL 36210                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ONSRUD ROUTER MODEL A‐1136                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTER CABLE ROUTER TABLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWERMATIC BELT & DISC SANDER MODEL 30                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWERMATIC TABLE SAW MODEL 66                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SEARS CRAFTSMAN DRILL PRESS MODEL 11321371                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SEWING MACHINE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STEELWELD SHERA MODEL 112                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TIMESAVER                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VENTILATED BOOTH                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WT 12 SPEED DRILL PRESS MODEL I200123                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANTILEVER RACKS FOR RAYTHEON MATERIAL                                                         $0.00     Net Book Value                                         $0.00




                                                                              Page 34 of 114
                        Case 18-11699-MFW                        Doc 755                Filed 12/10/18                          Page 64 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    FLOOD ALODINE APPLICATION SYSTEM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FIREPROOFING L BOARDS FOR PLATENS IN SAVAGE PRESS                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LABOR AND MATERIAL TO INSULATE HOT OIL LINES AND T                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT SHAKER STATION                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROWASH GUN WASHER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GANTRY ULTRASONIC INSPECTION SYSTEM TRFRD FROM NRD                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLOWERS EXHAUST AND DUCT FOR CORE DRYING OVEN IN P                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COST OF BOOM LIFT RENTAL FOR INSTALLATION OF EQUIP                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CREFORM STARTER KIT                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL CONTROLLERS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOUBLE WALL VENT STACK                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT WORK IN PAINT MIX ROOM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR PIPING                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRICAL HOOKUPS OF MACHINERY AT NEW CHEROKEE FA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EQUIPMENT CALIBRATION AFTER HOOKUP AT NEW CHEROKEE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EQUIPMENT RENTAL COST FOR INSTALLATION OF MACHINER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST FAN FOR COMPUTER ROOM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST FOR PAINT BOOTH                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FITTINGS FOR SDM PRESSES                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRACO TRITON COMPLETE WALL MOUNT CIRCULATING SYSTE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALLATION OF 24 in. STACK ON GLUE BOOTH                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSULATE HOT OIL LINES ON COLUMBIA PRESS                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSULATION ON 4 in. WATER PIPE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFICATION OF ID208‐S PAINT BOOTH                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REINSTALLATION OF STACK ON SDM PRESS                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RELOCATION OF ELECTRICAL HOOKUP IN SAW ROOM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALLATION OF SPRINKLERS IN PAINT BOOTH                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VENTILATION SYSTEM FOR NOMEX AND ALUMINUM SAWS                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NOVO‐GLOSS 20/60/85~ TRI‐ANGLE GL‐NG1001                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BNP 220 SUCTION BLAST CABINET W/DUST COLLECTOR & R                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMT20 TOWABLE MOBILE TRUCK W/LMS20 REMOVABLE HINGE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMT20 TOWABLE MOBILE TRUCK W/LMS20 REMOVABLE HINGE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMT20 TOWABLE MOBILE TRUCK W LMS REMOVABLE HINGED                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMT20 TOWABLE MOBILE TRUCK W/LMS20 REMOVABLE HNGED                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRAIN KIT FOR SCRUBBERS                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NUTS PLATE DRILL CW468                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PALLETRACKS FOR MEZZIANE AND INSTALLATION                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALL DUST COLLECTOR SEE SYM # 11768                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIPE DOWN ROOM EXHAUST                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CUTTING MATS FOR LAYUP QTY 4                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    48x46 WIRE DECKS QTY 50                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRONICALLY HEATED TANK W/ AIR DRIVEN AGITATOR                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SR48 48 in. SLIP ROLL 16/GAUGE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMWOOD TABLE TOP AND JIG PLATE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESS AREA CORE CLEANING                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRACO 30:1 PRESIDENT PUMP                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEARTLAND THERMOFORM #29 PLC UPGRADE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 7FGU30                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INTERGRITY #37 THERMOFORMING MACHINE UPGRADE                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WRAP PRESS                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SNOWBLOWER 11 HP GAS                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAND SAW 18IN 1HP 4TK02                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CORE SAW                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    80 LB STEAM HUMIDIFIER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VAPOR DEGREASER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAYUP ROOM DEHUMIDIFICATION                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAU210 SPINDLE MOTOR FOR 5‐AXIS                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAU172 SMALL SEIMENS MOTOR FOR THERMWOOD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAU229 BIG SEIMENS MOTOR FOR THERMWOOD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PA00283 SMALL SEIMENS MOTOR FOR THERMWOOD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANE HVAC CHILLER SYSTEM                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BUSCH VACUUM FOR AAA THERMOFORM                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BUSCH VACUUM FOR 5 AXIS THERMWOOD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER AND HUMIDITY & TEMP TRANSMITTER FAS                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐BUILDING AIR DROPS                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐AQUARIUM                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐AUDIO & VIDEO EQUIPMENT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐AUTOCLAVE AND PIT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐BATHROOM DISPENSER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐BUILDING AND PARKING LOT SIGNS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐BUILDING CONSTRUCTION (EQUIPMENT)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONCRETE PADS                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐COOLERS/FREEZERS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐COOLING TOWERS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐DUST COLLECTOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐DUST COLLECTOR TUNNELS                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐ELECTRICAL WIRING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐EQUIPMENT RENTAL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐FREEZER PIT                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐FURNITURE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LAYUP AREA EQUIPMENT RENTAL                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LIFTER                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐OFFICE CUBE WIRING & OFFICE AREA MISC                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐OVENS                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PAINT BOOTH                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PAINT BOOTH ‐ JBI                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PAINT BOOTH LIGHTING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PAINT MIX ROOM CONSTRUCTION                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PHONE SYSTEM & COMPUTER NETWORK                                                           $0.00     Net Book Value                                         $0.00




                                                                              Page 35 of 114
                        Case 18-11699-MFW                            Doc 755            Filed 12/10/18                          Page 65 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    TROL‐PRESS AREA CONSTRUCTION                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PRESS INSTALLATION                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐RACKS                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐RAY'S OFFICE FURNITURE AND DECORATION                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐VACUUM PUMP                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐VENTILATION SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐WAREHOUSE FREEZER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT HAZARDOUS STORAGE BUILDING                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐SPRINKLER SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT TOOL PREP AREA                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT OVEN AND SANDING ROOM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT CORE DEHYDRATOR OVEN                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT COFFEE BAR                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐BERMUDA SOD & MISC                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CABINETS IN COMPANY STORE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐COMOPLETE TOOL PREP AND CLEAN AREA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONCRETE PADS                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCT PAINT BOOTHS                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONSTRUCTION PERMIT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐CONTROL WIRING FOR CHILLERS                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐COOLING TOWER BASIN HEATERS                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐DRYWALL WORK                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐DRYWALL LIGHTING AND SPRINKLERS                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐DUST COLLECTOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐EMERGENCY LIGHTS IN OFFICE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐FENCING                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐FIRE EXTINGUISHERS CABINETS IN OFFICE GLASS                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐INSTALL DOORS IN PAINT BOOTH                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐INSTALL FIRE SPRINKLERS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐INSTALL GRAVEL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐INSTALL LAWN SPRINKLERS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐INSTALL WALL CABINET                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LAB EQUIPMENT & MISC                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LANDSCAPING                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LIGHTING IN CABINET SHOP                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐LOADING DOCK REVISION                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐MINI BLINDS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐OVERHEAD DOOR AND METAL BOND STORAGE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐OVERHEAD DOOR AND STAIRWELL                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PAINTING OF CONDUIT AND PLUMBING                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PLUMBING                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐POINT OF USE FENCING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐PRESS AND PAINT BOOTH PITS                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TROL‐SHEETROCK AND DOOR WORK IN RAY'S OFFICE                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WINDOW RACKS FOR THERMOFORM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RACKS FOR ALUM CORE SAW                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR FOR 5 AXIS THERMWOOD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC GERBER                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAYUP ROOM HUMIDIFIER UPGRADE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY AND INSTALL RACKS IN LAYUP TOOL ROOM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RFID 3M PROJECT ‐ TOYOTA FORKLIFT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRICAL WIRING FOR READERS & ANTENNAS                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS MILL‐DETAIL SHOP                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR TEST FIXTURE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THREE/FOUR POINT FLEXTURE TEST FIXTURE (ASTM D790                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXTENSOMETER AXIAL MODEL 634.25E‐24                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Corrosion Test Chamber / Salt Spray Cabinet                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TESTER‐AUTOMATCI VERTICAL FLAMMABILITY MODEL VC‐2                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOZER ‐ JOHN DEERE 650H CRAWLER/DOZER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1993 580 SK TURBO BACKHOE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Hustler Z Lawn Mower & Bagger                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOZER ‐ JOHN DEERE 650H CRAWLER/DOZER ‐ LEASE TERM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    18 Foot Disk                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRAIN DRILL                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5 SHANK V RIPPER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRAIN DRILL                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    16 FINISHING DISK                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORD TRACTOR MODEL 5260 100 HP                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JOHN DEERE 570A GRADER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRUSH HOG                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELDER G8000 W/KOHLE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Doall Zepher Band Saw                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Torque Analizer and Caliper Checker Tooling                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIRE DUST COLLECTOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MULTIPOINT CHART RECORDER SPARE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    10000 RPM SPINDLE                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUKE CALIBRATION PROCESS MTR                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VIRTEK LASER HEAD                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5 AXIS ROUTER                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS THERMWOOD ROUTER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC 5 AXIS ROUTER                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL U‐85‐25 SO‐LOW FREEZER CABINENT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STAGING OVEN B787 WINDOW FRAMES                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WALK‐IN FREEZER B787 WINDOW FRAMES                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOEING 787 COMPRESSION PRESS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Laser Wire Marker                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOALL MODEL ZX3642 ZEPHYR BAND SAW                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESS COMP G30H‐212‐BLPX 460 V                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHEET METAL PRESS 52 INCH                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANTELLEVER RACKS                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Flow Robtics Abrasive Removal Retrofit Kit                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    53MBWSA 480/3 HEATED TANK FOR SALT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL 67 THERMWOOD TABLE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL 67 THERMWOOD TABLE                                                                       $0.00     Net Book Value                                         $0.00




                                                                              Page 36 of 114
                        Case 18-11699-MFW                         Doc 755               Filed 12/10/18                          Page 66 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    WABASH HYDRAULIC COMPRESSION PRESS ‐ PRESS # 10                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIRACLE PAINT REJUVINATOR                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VIDEO JET MACHINE                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ICE MACHINE MAWOC SERIES A/C CUBER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NTS LOAD FRAME & EQUIPMENT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Starrett 716X Dial Indicator Testor                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    200 KILOWATT GENERATOR                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHILLER PUMP                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GENERATOR USED 80KW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NOMEX SAW AND DUST COLLECTION SYSTEM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1408‐EM3A‐ENT POWER MONITOR 1000 & SOFTWARE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT MODEL 8FGCU25                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE 10 X 20                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAY UP OVEN # 1                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAY UP OVEN # 2                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEARING STRENGTH TEST FIXTURE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR ‐ LAB                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXXCELL THERMOFORM PLC VACUUM UPGRADE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    40 X 60 FREEZER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FREEZER (20 X 25 X 8 H)                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NOMEX SAW & DUST COLLECTION SYSTEM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO AUTOCLAVE                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO COMPRESSOR, DRYER & HOLDING TANK                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO ECB SANDING BOOTH                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO VACUUM PUMPS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO PAINT BOOTH                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 25 X 25 0 DEGREE FREEZER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 25 X 25 0 DEGREE FREEZER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 10 X 12 150 DEGREE OVEN                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 36 X 15 350 DEGREE OVEN W/ DRIVE THRU DOORS                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO VIRTEK LASER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 5 AXIS CNC                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO GERBER CUTTER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO THERMOGRAPHY SYSTEM                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STEEL RACKS                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRIZZLY HEAD LATHE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FREEZER FLOOR RACKS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN # 1 EQUIPMENT UPGRADES                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REINSHAW NC4 F300/225 MOD FIXED LASER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO 36 X 15 450 DEGREE OVEN W/DRIVE THRU DOORS                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #5                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASC CONTROL FOR OVEN #1                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXCIO FLOOR SCALE MODEL PB 3000                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASC CONTROL FOR OVEN #2                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRECH MACHINE 68" X 216"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION FOR M90                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT PRESS CONTROL PANEL MODIFICATION ‐ PRESS # 11                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MASKET TRANSFER SYSTEM                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOWNDRAFT TABLE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WABASH PRESS FOR 787 ‐ PRESS # 11                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BADGE READER ‐ WAREHOUSE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO FORKLIFT NISSAN AF50LP                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO DUST COLLECTOR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐1                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐2                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐3                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐4                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐5                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO WORK TABLE T‐6                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MATERIAL CART                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MEXICO KITCHEN                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DISC SANDER 12"                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DISC SANDER 20" JET FORM POWERMATIC                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BAND SAW 18" 1 HP                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS MILL                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OPEC A URETHANE TABLE TOPS                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADAPTORS FOR TEST FIXTURES                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ATLAS HVFAA HORIZONTAL VERTICAL FLAME CHAMBER                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BURNOUT KILN NEYCRAFT VULCAN                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PLAN CONTAINER CLASS 6 MAP                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLIMING DRUM PEEL TEST FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC ROUTER MILLENNIUM 1000                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONDENSATE RECIRCULATOR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENVIRONMENTAL TEST CHAMBER & RECORDER DUAL PEN TEM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FIXED PATENS (CHROME PLATED) TEST FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLATWISE TENSILE TEST FIXTURE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARTICLE COUNTER ‐ HAND HELD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARTICLE COUNTER ‐ HAND HELD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER ALARM/INPUT CARD HONEYWELL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL AIR FLOW OVEN                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL AIR FLOW OVEN                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL BAND SAW 9" X 16"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC PRESS JET 35 TON 3" HP 35A                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSIGHT 30 MATERIAL TEST SYSTEM                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSPECTION SURFACE TABLE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KNEE MILL                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LONG BEAM TEST FIXTURE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIG MILLERMATIC WELDER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAGE BLOCKS MITUTOYO                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NUMBERING AND LETERRING PRESS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN EXHAUST HOOD & BLOWER                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT SHAKER ‐ RED DEVIL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SAFETY CABINET                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SAFETY CABINET                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SAFETY CABINET                                                                                 $0.00     Net Book Value                                         $0.00




                                                                              Page 37 of 114
                        Case 18-11699-MFW                             Doc 755        Filed 12/10/18                          Page 67 of 144


Debtor Name              General Description                                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PRECISION LATHE SHARP 1340R                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM TEST FIXTURE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STATIONARY RIVERTER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SUCTION BLAST CABINET                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THREE/FOUR POINT FLEXTURE TEST FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRULINE RECORDER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRULINE RECORDER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM VALVES                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BAND SAW 20"                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Storage Bin                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Storage Bin                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Stretch Machine Cylinder Upgrade                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Bridge crane 2 ton                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Strasbaugh Dual head poli                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    (3)Downdraft bench dust c                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Dispatch batch oven‐freight                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RELIANCE VARIABLE SPEED I                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Batch oven model GSV612                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Comet milling machine mod                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRASBAUGH WINDOW POLISHI                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENSIL TEST MACHINE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN TURNTABLE & DOLLEY &                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN ‐ RECIRCULATING HOT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COPELAND COMPRESSOR MOD#                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLEAN ROOM LIGHT TABLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRETCHED ACRYLICS MACHIN                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OPTICAL GRID BOARD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRINDER / POLISHER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRIP CHART RECORDER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GROB MDL. NS36‐10 36IN. V                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MICROSCOPE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ACRYLIC CASTING MACHINE A                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OIL COOLER WITH WATER REG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SWING ARM MDL SK‐038                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NIKON FM‐2 CAMERA WITH LE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DISC PAD HEADS (3)                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGE CRANE & HOIST‐2 TO                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRYANT‐SYMONS MACHINE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 24IN PLANER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAW2 DIAMOND TOOL(6) PAW                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LINEAR ACTUATOR TILTER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OPTICAL GRID BOARDS(2)‐CO                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MISC CONSTRUCTED MACHINER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HENDRICK MDL 102HS PANEL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INGERSOLL RAND VACUUM PUM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FAIRBANKS 4 X 5 PALLET SC                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VBCS‐100 SYSTEM                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MASTER‐BILT WALKIN FREEZE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVERHAUL A/C FOR PLANT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WILDEN MDL M‐8 AIR DIAPHR                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BARBER COLEMAN 4‐PROGRAM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FABRICATE AND WELD 3 ALUM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BATCH OVEN                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGE CRANE 5‐TON                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRAWFORD‐SWIFT MACHINE NO. 3                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROUTER TABLE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    USED BARRETT FORKLIFT MDL (REBUILT #41391)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TORIT VS1500 DUST COLLECT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BILLET TRANSFER DEVICE 10                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROLLAROUND CARTS(7) WIND                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGE CRANE & HOIST‐2 TO                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS IN #3 OVEN                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INCA PALLET RACK                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROLLAROUND CARTS(20)                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EQUIPMENT TO CONVERT COMP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MULTI‐POINT RECORDER 8 IN                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACK                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAE 146 Forming Machine                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAE 146 Forming Machine                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Jet 31 Forming Machine                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WALK IN OVENS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COLD BOX TEST UNIT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEROI BASE MOUNT COMPRESS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DC‐9 WING TIP LENS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRAWFORD SWIFT POLISHER                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NA572‐60030‐000 F.M. A300                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A/C SYSTEM REPLACEMENT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SETTLING TANK                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SAND BLAST CABINET                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANTISTATIC VINYL CURTAIN                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    F100 NAVIGATION LIGHT COV                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A300 WINGTIP VAC.FRM TOOL                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROTARY SCREW AIR COMPRESS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    M&E @ARCHER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTING CELL CAPACITY INC                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER CELL ASSEMBLY 5X6                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTING PIT                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTING OVEN EXHAUST SYST                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FURNACE                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PIPE THREADER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    M&E @ARCHER FACILITY                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CUSTOM AIR TABLES                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BILLET RACK                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DARKROOM EQUIPMENT                                                                          $0.00     Net Book Value                                         $0.00




                                                                           Page 38 of 114
                        Case 18-11699-MFW                            Doc 755            Filed 12/10/18                          Page 68 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    VINYL STORAGE CHAMBER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HUMIDITY CONTROL STORAGE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT LEVEL                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WALCO LAMINATOR                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MICROMAX                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MICCROMAX                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOCAL STATION                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1986 EZ‐GO ELEC GOLF CART                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    757 WINDSHIELD TOOLING #2                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1/2 TON CRANE & ELEC HOIS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT CLARK ST40                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IDEALARC AC/DC 250                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FOKKER F100 LENS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DC9 WTL FORM TOOL                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BILLET CASTER #6                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTIFLO PUMP                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTIFLO PUMP                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOD 3530 DRYER & COOLER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR TURBINE ROUTER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TORIT DUST COLLECTOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PENN WALKIN FREEZER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BECKER 10HP VAC PUMPS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ED MARTIN BATCH OVEN                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SBS PAINT BOOTH                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DONALDSON DUST COLLECTOR                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROPER GEAR PUMP                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAYPAK TUBE BUNDLE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEARING 1B187OE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROTARY SCREW AIR COMPRESS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MACHINE #5 CONVERSION                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CUSTOM SECTIONING MACH                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PALLET RACK & DECK SUPPTS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONVERSION MACHINE #3                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOCKERS 2 TIER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PNEUMATIC RIVETER C‐FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT (CLARK)                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE DOOR ANCHOR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANALOG OUTPUT                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POLE MOUNTED SIGN‐SHIPPING & RECEIVING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    14 INCH CUP LINEAR ACUATED TILTER‐ELECTRIC                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEARINGS (TAPEREX)                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LPG KIT INSTALLATION ON FORKLIFT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POLISHER AND REPAIR‐BEARING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL FLOW COMPONENT SYSTEM                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EMERGENCY LIGHTING                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STACK WORK AND GAUGE INSTALLATION                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAS AND AIR PIPING                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SECURITY SYSTEM                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDUSTRIAL BENCHES                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGEPORT MILL                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST FAN                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOTOR ‐HOLLOW SHAFT                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST SYSTEM ‐ANNEALING OVEN                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIDWEST DP GAUGE 5 EACH                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4'X 4' STAINLESS CONTROL TANK                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4'X 5' STAINLESS CONTROL TANK                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4'X 5' STAINLESS CONTROL TANK                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4'X 5' STAINLESS CONTROL TANK                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE AIRBORNE PARTICLE COUNTER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRINKLER SYSTEM IN TWO PAINT BOOTHS                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4' X 4' STAINLESS CONTROL TANK                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4' X 4' STAINLESS CONTROL TANK                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STAINLESS CONTROL TANK INSTALLATION                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    14 INCH CUP LINEAR ACUATED TILER ELECTRIC                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RECIRCULATING WATER COOLING SYSTEM FOR AUTOCLAVE                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TANNEWITZ 47 INCH (M & N FAS #137)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROCKWELL BANDSAW (M & N PCFAS #639)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR (M & N PCFAS #661)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT HEATER                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT ‐CATERPILLAR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRECO CNC MINIFILE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PALLET RACK AND ACCESSORIES                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5‐AXIS MILLING MACHINE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE OVEN RECORDERS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UNIVERSAL TOOL TRAY ( 34 EACH)                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN 1 INSTRUMENT MODERNIZATION (MAINT #124)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROTARY SCREW AIR COMPRESSOR                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAG TYPE FILTRATION SYSTEM ‐ARCHER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE CONTROLLERS (SYS # 40896)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESSURE WASHER ‐ARCHER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GLOVE VALVE MODEL 1400                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NORSTAR RACK                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TMI AIR DOORS W/480V 3HP MOTOR (INCL $1050 INSTALL                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CQII SPHERE SENSOR                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MACHINERY ‐ TAX AUDIT (SEE NOTES)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE UPGRADE‐HONEYWELL CONTROLS                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MONOMER TANK PLUMBING                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JIB CRANE (100‐802‐1364)                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRYANT SYMONS DIAMOND LATHE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEARINGS(2) FOR POLISHERS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRMAX ODOR REMOVAL UNIT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PALLET RACKS 4'X8' 36 RODS                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS(2)                                                                               $0.00     Net Book Value                                         $0.00




                                                                              Page 39 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 69 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SARGON GAP BED PIN LATHE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLAST CABINET                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER CIRCULATION TOWER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEATING/COOLING CONSERVATION PROJECT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR SYSTEMS BREATHER BOX WITH HANSON FITTINGS                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AGET CHIP MIST COLLECTOR                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRIC CHAIN HOIST W/ MOTOR DRIVEN TROLLEY                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER CIRC TOWER‐ADDL PUMP AND CHEMICAL INJECTION                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE CONTROL UPGRADE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE COMPRESSOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STAINLESS STEEL VACUUM ASSEMBLIES (5EA)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER COMPRESSOR                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE OVERHAUL ENHANCEMENT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONVEYOR SYSTEM                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE 5 FT                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NARROW AISLE FORKLIFT SCHAEFE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SET OF 2.5 INCH X 6 INCH X 72 INCH FORKS FOR CAT E                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR FILTRATION SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BACK‐UP GENERATOR AT ARCHER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MONORAIL OVERHEAD CRANE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACULIFT                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRASBAUGH POLISHER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN COATING SPIN APPARATUS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BI ACTAL STRETCHER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACULIFT (2)                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOIST                                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS FOR FORM TOOLS (3EA)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM SYSTEM #1 FOR KOMO ROUTER                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM SYSTEM #2 FOR KOMO ROUTER                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAMINATOR                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEW OVENS (2EA) GEHNRICH CM812 GAS FIRED                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL TABLE SAW                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STEEL RACKS                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOUBLE OVERHEAD CRANE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER ENGRAVING SYSTEM W/ HP COMPUTER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #6 6X8X6                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #2 8X9X8                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEW BEARINGS (2 EA) FOR CRAWFORD SWIFT POLISHER                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3‐AXIS MACHINE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER ANNEAL OVEN                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HC ROOM FILTRATION                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE AND CONTROL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CABIN WINDOW POLISHER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONTOUR BAND MACHINE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WEST LUNCHROOM APPLIANCE ‐ICE MACHINE CUBER & DISP                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RACKS ‐HEAVY DUTY POLISH HEAD RACK W/ SPRINGS (9EA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DC‐9 PMA SEAL TOOL                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE COOLING TOWER ‐ROOF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTER #7                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RACKS ‐HEAVY DUTY POLISH HEAD RACK W/ SPIRNGS (11E                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEW BEARING FOR CRAWFORD SWIFT POLISHER                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RACKS ‐HELICOPTER WINDSHIEDS FINISHED GOODS ‐WOOD                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    F‐100 PMA SEAL TOOL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER UPGRADE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FILTERING SYSTEM FOR MONOMER FILL PROCESS                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE STAND FOR LASER DIGITAL INSTRUMENT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER DIGITAL THEODOLITE INSTRUMENT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AVP OVEN                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE SHOP PAPER MACHINE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRAWFORD SWIFT MOTOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SIMULATOR SCREEN EQUIPMENT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAND SAW PLUS WELDER W/ GRINDER AND TABLES                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLER MIG WELDER                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTER #7 ADDITIONAL COST #41045                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BANDSAW DOALL 36 INCH W/ BLADE WELDER                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3‐AXIS CHIP COLLECTOR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSOR OVERHAUL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRAY BOOTH EQUIPMENT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHEET ALUMINUM 3/4 INCH X 60 INCH X 60 INCH 6061T6                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WORKSTATION AND PART CABINETS ‐AUTO ROUTER                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WORKSTATION AND PART CABINETS ‐3‐AXIS                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HIGH SPEED AUTOMATIC PAINT SHAKER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRETCHER UPGRADE                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CORDLESS STRAPPING TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRIEVE ELECTRIC OVEN ‐EQUIPMENT #353                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GEARED HEAD DRILL PRESS ‐FLOOR TYPE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRIEVE ELECTRIC OVEN ‐EQUIPMENT #358                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRAUSBAUGH POLISHER ‐EQUIPMENT #343/7                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACCUM PUMP 5HP                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3‐AXIS SAFETY GUARD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOWNDRAFT BENCHES (3EA)                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RE‐USABLE VACUUM ASSEMBLIES FOR PROCESSING LAMINAT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER DR45AT‐1000‐40‐000‐O‐000000‐0                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER DR45AT‐1000‐40‐000‐O‐000000‐0                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STAINLESS STEEL DRIP PAN                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5‐AXIS SPINDLE MOTOR REBUILT COST                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONVEYOR LIVE ROLLER SYSTEM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYSTER LIFT TRUCK MODEL H60XM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JIB CRANE ‐PILK MIRROR ASSET                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CABIN WINDOW LASER ID MACHINE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #5 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #4 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SILENCER FOR BILLET MILL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOTOR FOR AIR TURBINE ROUTER (ONSRUD)                                                          $0.00     Net Book Value                                         $0.00




                                                                              Page 40 of 114
                        Case 18-11699-MFW                          Doc 755              Filed 12/10/18                          Page 70 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    ARCHER CASTER CONTROLLER (NEW)                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #6 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REBUILT BARRETT FORKLIFT (ADDN TO #40308)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRAWFORD‐SWIFT MACHINE NO. 3 AUTOMATION                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS RETROFIT                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #1 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #3 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER CASTER #5 UPGRADE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN SAFETY UPGRADE 2005                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIAMOND MILL                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRANE #205 UPGRADE CONTROL VARIABLE FREQUENCY DRIV                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OPPOSED PLATEN THERMO FORMING MACH                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALUMINUM GASKET FRAMES (9 EA)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIFFUSION COATING                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CENTRAL DUST COLLECTOR ‐BILLET SAW                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CENTRAL DUST COLLECTOR ‐WTL BUFFER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CENTRAL DUST COLLECTOR ‐BILLET MILL                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SGP KOMO 3‐AXIS MODIFICATION                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMO FORM MACHINE REBUILD AND RELOCATION ‐SYS#41                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALL STRETCH MACHINE PLC                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAND SAW 9X16 1‐3HP                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PLASMA CUTTER POWER MAX 1000 SYSTEM                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE CABINETS FOR MAINTENANCE DEPT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRASBAUGH MAVERICK                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL FLOW                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2‐TON BUDGIT HOIST ON 2‐TON GAFFEY BRIDGE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALUMINUM GASKET FRAMES (7 EA)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STEEL SHEET RACKS (3EA) AND STEEL FORM TOOL RACKS                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MATERIAL RACKS                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY VACUUM IN OVEN #3 4 & 6                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN SAFETY IMPROVEMENTS                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRAWFORD SWIFT BEARING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    M360‐30 Laser System                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Additional Costs for Asset# 41442                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REBUILT CW KOMO 3‐AXIS DUST COLLECTOR                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE PLC & INSTALLATION                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 qty TREE STORAGE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 qty LIGHT TABLES                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SLS500 Shadowgraph Light System                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Archer Water Softener & Install                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Archer Exhaust Fan & Install                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Upgrade HVAC ‐ Cherokee LHI                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Semco Model 388 Auto Semkit Mixer                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLARK TOWNMOTOR FORKLIFT (From INS)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN FLANGE LOCATORS FOR SCREENS                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRULINE RECORDER CONTROLLER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER PURIFIER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MINGO OVEN UPGRADE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSOR OVERHAUL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATE CRAWFORD SWIFT #1                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KALAMAZOO 14 INCH METERING CUT‐OFF SAW & BLADES                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CABIN WINDOW PORTABLE CLEANROOM & INSTALLATION                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST FAN & AIR DUCT INSTALLATION                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY SPINDLE ON #7 STRAUSBAUGH                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRETCH MACHINE #1 MODIFCATION                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOWNDRAFT BENCHES (LEAN IMPROVEMENT)                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATE CRAWFORD SWIFT NO. 2                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATE CRAWFORD SWIFT NO. 4                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATE CRAWFORD SWIFT NO. 5                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARCHER BOILER #3                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GP#5 STRAUSBAUGH SPINDLE REBUILT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    10 HP 1800 215 TC ELECTRIC MOTOR & QUANTIS RHB 128                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENV560TOSA W/ CONTROL PANEL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWER PALLET STACKER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEW COMPRESSOR FOR CARRIER UNITS IN NW & NE ARCHER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BILLET MILL                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASTER #2 CONVERSION                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Aluminum Frames                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tree Storage                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Archer Exhaust Fan & Install                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    New Security System ‐ 2007                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Closed Circuit Television System                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5 Axsis Spindle and Motor Assembly                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Used Hyster '99                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Stretch Data Recorder                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Pit Air Pump Install                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Economizer for Cherokee HVAC Upgrade (41490)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Upgrade HVAC Equipment ‐ Cherokee                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 qty Small Racks                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 qty 90x90 Aluminum Gasket Frames                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Air Compressor                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Air Compressor                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Table w/o Backsplash                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Screen Drill Fixture                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Archer Generator Rebuild ‐ Asset 40925                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Archer Freezer Upgrade                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Stretcher Machine Rebuilds                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Warehouse Shelving                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Vacuum Pumps and Installation                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Diamond Mill ‐ 2009                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Paper Cuttec for Laminate Machine                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Custom Sink for Cabin Windows                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HVAC Unit                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HVAC Unit                                                                                      $0.00     Net Book Value                                         $0.00




                                                                              Page 41 of 114
                        Case 18-11699-MFW                           Doc 755        Filed 12/10/18                          Page 71 of 144


Debtor Name              General Description                                              Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    New Sliding Security Gate                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Modify Dust Collector on 5‐Axis (41567)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    F122HD15 Five Axis Extreme Duty CNC Machine                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA FORKLIFT TRUCK MODEL 42‐6FGU25                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHAIN HOIST & TROLLY 1/2 TON                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TURBINE FLOWMETER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QC 2000 TWO CHANNEL AND AMP                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REBUILD COMPRESSOR END                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT/ACTUATOR TESTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT/ACTUATOR TESTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT/ACTUATOR TESTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE WELDER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC TEST STAND                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SONIC BONDMASTER 2 PROBES 1 CABLE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SONIC BOND MASTER 2 PROBES CABLE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPECIAL TOOL TRUNION PER TSK‐0001                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPECIAL TOOL TRUNION PER TSK‐0001                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPECIAL TOOL TRUNION PER TSK‐0001                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPECIAL TOOL TRUNION PER TSK‐0001                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    250KHZ PROBE (2 EACH) FOR BONDMASTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SBM‐CR‐P7 COAX CABLE (3 EACH) FOR BONDMASTER                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOBILE LIFT ‐ 5500 LB CAPACITY                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXHAUST FAN FOR DRY FILTER BOOTH                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONVERSION KIT‐WATER WASH TO DRY FILTER BOOTH                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT ACTUATOR TESTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT ACTUATOR TESTER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL#810 MATERIALS TESTING SYSTEM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER SUPPLY                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC WEDGE GRIP SET                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TESTSTAR 11S CONTROLLER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENVIRONMENTAL CHAMBER & CONTROLLER                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHAMBER CART                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER COOLED EXTENSION RODS                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STOCKRROM CAROUSEL NUMBER 1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR W/SAFETY VALUE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STOCKROOM CAROUSEL NUMBER 2                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INTRUMENT UPGRADE ON NEW OVEN PROCESS                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RESONANCE PROBE CABLE 5‐PR‐5 PROBE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    YALE FORKLIFT 1998                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA UNISAW MODEL 36‐8200                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL PANEL SAW WITH ACCESSORIES                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL GROUND RESISTANCE TESTER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRAPPING TOOL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    USED RIVERTER DRIVEMATIC                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIAL ARM SAW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM FOR RADIAL ARM SAW                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRONIC SCALE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER TRACKING MEASUREMENT SYSTEM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACKS STOCKROOM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENSILKUT II AND TEMPLATES                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOTORIZED HAND TRUCK                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL WET CUTTING BAND SAW                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENVIRONMENTAL CONTROL BOOTH                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HARDWARE STORAGE CABINETS                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KINGSTON 17 INCH BY 43 INCH LATHE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KINGSTON VARIABLE SPEED HEAD MILL                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELLSAW VERTICAL SAW                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UNIBOR PORTABLE MAGNETIC DRILL                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRECISION SURFACE PLATE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    20 INCH DISK SANDER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    12 INCH YUASA TILTING ROTARY TABLE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STARRET GAGE BLOCK                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVERHEAD CRANES                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRICAL WIRING FOR FOUR MACHINES                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIRE BOARD RACK                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIRE BOARD RACK                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHOTHERM IR NDT SYSTEM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMBER RADIANCE 1 IR CAMERA USED WITH 60417                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AMBER RADIANCE 1 IR CAMERA USED WITH 60417                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    13 MM LENS ASSEMBLY                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SIDE MOUNTED ENGINE FRAME                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SIDE MOUNTED ENGINE FRAME                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PEDESTAL CHAIR TABLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE PIT SAFETY GUARD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROUTING JIGS FOR TENSILKUT MACHINE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FENCE AROUND AUTOCLAVE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHEROKEE BIZJET FACILITIZATION ‐ PHASE 1                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRICAL PANEL FOR OVERHEAD CRANES                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEADMAN WORKSTATION OPTION 1                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHELF TRUCK                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FRAMES AND BEAMS ‐ STORAGE RACKS                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAS FIRED OVEN                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RIVET SQUEEZE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HUCK GUN AND NOSE ASSEMBLY                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LIFTING FRAME STORAGE RACK                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL CAROUSEL CAROUSEL NUMBER 3                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL CAROUSEL ‐ CAROUSEL NUMBER 4                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PNEUMATIC FABRICATED AIR BLOWER                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2 TON BRIDGE CRANE                                                                        $0.00     Net Book Value                                         $0.00




                                                                         Page 42 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 72 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Falcon 2000 EX Galaxy EBU Engine Stand #2                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Falcon 2000 EX Galaxy EBU Engine Stand #11                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Falcon 2000 EX Galaxy EBU Engine Stand #12                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Falcon 2000 EX Galaxy EBU Engine Stand #1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIKRON M340                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONTOURED TEST FLANGE ADAPTOR                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PULSED UV CURING SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRAILER MOUNTED THRUST REVERSER TEST STAND                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GERBER CUTTING SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOTORIZED HYDRAULIC LAB PRESS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC TUBE BENDER WITH COMPUTER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HARDINGE TURRET LATHE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARBOR PRESS 150 TON                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5606 BURST CHAMBER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONARC LEONARD TUBE MASTER                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 FOOT BRAKE                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC HAND PUMP‐3 EACH                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KAHR BEARING KIT ‐ 6 EACH                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSITS ‐ 3 EACH                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KARGE WORK VISES ‐ 11 EACH                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL AND CUTTER GRINDER K‐O LEE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TURRET PUNCH                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RIVET SQUEEZER 7 INCH                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SURFACE TABLE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COUNTING WEIGHT SCALE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MSC MILL                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC HAND PUMP ‐ 13 EACH                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRIMPER                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BELT SANDER ‐ 4 EACH                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASSET‐GROUP 1 AS LISTED IN NOTES                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LUG CRIMPERS ‐ 23 EACH                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASSET‐GROUP 2 AS LISTED IN NOTES                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRIMPER HEAD ASSEMBLY ‐ 30 EACH                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL SCALE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    24 INCH PEDESTAL COM RIVETER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    24 INCH PEDESTAL COM RIVETER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    24 INCH PEDESTAL COM RIVETER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC TEST HAND PUMP UPGRADE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EMZ‐5TR MICROSCOPE AND ACCESSORIES                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SL‐1200‐10R HYDRAULIC POWER UNIT/ACTUATOR TESTER                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SL‐5104‐4B HYDRAULIC POWER UNIT/ACTUATOR TESTER                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SURFACE TABLE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LONGBEAM TEST FIXTURE AND ACCESSORIES                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3/4 POINT FIXTURE                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSION PLATTENS                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLATWISE TENSILE FIXTURE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLIMBING DRUM PEEL                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFIED D695 COMPRESS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAMABLE HOT PLATE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MUFFLE FURNACE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAND SAW                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONVECTION OVEN                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FUME HOOD AND BLOWER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    24 INCH PEDESTAL COM RIVETER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHELVING FOR TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SIHI VACUUM PUMP                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLING MACHINE SPINDLE HEAD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE CONTROL SYSTEM UPGRADE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDIGO MERLINMID INSb INFARED CAMERA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    13MM MWIR LENS                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHOTHERM IR NDI SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCTWORK ON POLISHING BOOTH                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MOBILE HYDRAULIC FLOOR CRANE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MS PRECISION DRILL SHARPENER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC TENSILKUT III SAW                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MERLIN MID INSB CAMERA                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PT‐100 WIRE CRIMP PULL TESTER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHO THERM DATE ACQUISITION & ANALYSIS SYSTEM UPGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE CMM MACHINE (FARO ARM)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL CENTER POINT CONTROL OPTION J394 (WATERJET CU                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UNLOAD AND INSTALL WATERJET CUTTER PHASE III                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE GUARDRAILS AND DECK PLATE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE FRESH AIR PURGE SYSTEM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE UTILITY HOOKUP                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM FOR PERF MACHINE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PERF MACHINE SOFTWARE INSTALLATION AND TRAINING                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE RACK                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REFRIGERATED AIR DRYER MODEL 9VXRD500A4                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPDATE OUTSIDE SIGNAGE FROM MFG DIV TO NTR                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SECURITY SYSTEM AND FIRE ALARM ‐ PHASE III                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT SPRAY BOOTH JBI MODEL IDB‐1810‐S                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAS FIRED RECIRIULATING OVEN                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOOK UP OF GEHNRICH GAS FIRED OVEN                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TORIT DUST COLLECTORS INSTALLATION CONTROL PANELS                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FACILITIZATION OF HOSE REELS AND ELEC CORDS                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SAFETY STORAGE BUILDING MODEL 6P                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAZ MATERIAL STORAGE BUILDING MODEL ER1232                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONCRETE PAD FOR HAZ MAT STORAGE BUILDING                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANOPY OVER HAZ MAT STORAGE BUILDING                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARTIAL RECIRCULATED VACUUM PUMP SYSTEM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MISC EQUIPMENT HOOK UPS                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONCRETE PAD                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLOOR POWER SWEEPER MODEL 6100                                                                 $0.00     Net Book Value                                         $0.00




                                                                              Page 43 of 114
                        Case 18-11699-MFW                           Doc 755            Filed 12/10/18                          Page 73 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SIMATEST INSTRUMENT AND CALIBRATION BLOCKS                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY/REFURBISH MOBILE TEST STAND                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HONEYWELL 2 CHANNEL RECORDER AND TRANSMITTER                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HONEYWELL 2 CHANNEL RECORDER AND TRANSMITTER                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HONEYWELL 2 CHANNEL RECORDER AND TRANSMITTER                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRATING COVERS FOR WATERJET PIT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADDITIONAL PERF MACHINE ACQUISITION COST                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADDITIONAL WATERJET ACQUISITION COST                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADVANTAGE GRIP AND FACE ASSEMBLIES                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RELOCATE TOOLING FENCE AND ADD ROLL GATE OPERATOR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLOOR MOUNTED JIB CRANE ‐ ONE TON                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHILLER UNIT FOR PERF MACHINE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PCB DRILLING SPINDLE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PCB DRILLING SPINDLE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENGINE OPERATING SYSTEM AND RELATED EQUIPMENT                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT HIGH PRESSURE WASHER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROCKWELL HARDNESS TESTER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GEMCOR DRIVEMATIC                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5 EACH HOPPER ASSEMBLY                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RELOCATE CRANE FROM PHASE I TO PAHSE II                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIATION ROOM SYSTEM ‐ VECTOR 100 PICKER                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE QC LAB EQUIPMENT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BARCOL ELECTRONIC HARNESS TESTER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1 1/2 INCH BRONZE FARO BALL                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PERF MACINE SOFTWARE PROGRAMMING ENHANCEMENT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BREAK RESISTANT SMR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DAKOTA PX‐7 ULTRASONIC THICKNESS GAGE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1999 USED FORKLIFT                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2002 USED TOYOTA FORKLIFT (Model # 7FBCU25) ‐ # 4                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2002 USED FORKLIFT                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMOGRAPHY CAMERA                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE OF QC LAB TESTING EQUIPMENT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE OF QC LAB EQUIPMENT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR TEST FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SANDWICH PANEL FLATWARE TENSILE 2 INCH BLOCKS                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARTICLE COUNTER                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONDENSING UNIT                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONDENSING UNIT                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KINGSTON MILLING MACHINE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LABORATORY AUTOCLAVE UPGRADE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESSURE WASHER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SECURITY SYSTEM ACCESS CONTROLLER UPGRADE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE SECURITY SYSTEM                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN (52201‐086)                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHOTHREM IR NDI UPGRADE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HIGH ENERGY FLASH                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPINDLE                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPINDLE                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IMPEDENCE TUBE TESTER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUID TYPE SKYDROL OPTION B                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUID CIRCULATING SYSTEM SKYDROL OPTION 55                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ONLINE LIQUID PARTICLE MONITOR                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G450 T/R TEST BOX OPTION 60                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    T/R INTERFACE CABLE (20 FT)                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QDT BENCH SCALE                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC UNIT AND CABLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GERBER UPGRADE EQUIPMENT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEST EQUIPMENT FOR FALCON 2000EX TRCU                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REBUILD WATERJET SPINDLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM PUMP FOR AUTOCLAVE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADHESIVE SPRAYER                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TELESCOPIC MAST STRADDLE STACKER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPGRADE HUMIDITY AND TEMP CONTROLS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUAL HEAD LASEREDGE SYSTEM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUAL HEAD LASEREDGE SYSTEM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FOUR HEAD LASEREDGE SYSTEM                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PERF MACHINE SPINDLES (2 EACH)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUAL DRILL MACHINE ‐ PERF MACHINE 2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PLATTEN TABLE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PLATTEN TABLE STAND                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POST FILTER CABINET                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDOOR VACUUM DUCTING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LPS‐1G LASER PROJECTOR CABLES AND BRACKETS                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LPS‐1G LASER PROJECTOR CABLES AND BRACKET                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CM500 CRIBMASTER TOOLBOX VENDING SYSTEM                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    12 DOOR HORIZONTAL MODULOCK LOCKER                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    12 DOOR HORIZONTAL MODULOCK LOCKER                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 DOOR HORIZONTAL MODULOCK LOCKER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 DOOR HORIZONTAL MODULOCK LOCKER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DECK SCALE AND DIGITAL WEIGHT DISPLAY                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC GRINDER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TECHNOPACK X BOROSCOPE SYSTEM                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INTERCHANGEABLE BOROSCOPE TIP                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SECURITY SYSTEM UPGRADE FROM ANALOG TO DIGITAL                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 DOOR MODULOCK LOCKER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6 DOOR MODULOCK LOCKER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALLATION & TRAINING‐CRIBMASTER TOOLBOX                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    200 AMP BREAKER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOLTEST DIGIMATIC .275 ‐ .500                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHOTHERM IR NDI HARDWARE UPGRADE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RECIRCULATING OVEN                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSOR                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    950‐00‐016 RETRO PROBE KIT                                                                    $0.00     Net Book Value                                         $0.00




                                                                             Page 44 of 114
                        Case 18-11699-MFW                         Doc 755              Filed 12/10/18                          Page 74 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HOLTEST INTERCHANGEABLE .5 TO .8 HEADSETS                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REVISED DUCT WORK FOR ROUTER ROOM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC UNIT AND CABLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 SHIPPING CONTAINER/CRADLE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 SHIPPING CONTAINER/CRADLE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 SHIPPING CONTAINER/CRADLE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 SHIPPING CONTAINER/CRADLE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUAL HEAD LASER SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEMA MOTOR STARTER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEMA MOTOR STARTER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MULTITON MANUAL STACKER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UCH2000 PARTS MARKING SYSTEM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM PUMP                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MULTIPURPOSE 5 AXIS ROUTER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VARIABLE SPEED BUFFER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    75 HP TOSHIBA MOTOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    50HP TOSHIBA MOTOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5 TON CAPACITY RUNNING CRANE SYSTEM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RE‐ROUTE 2 INCH PVC LINE TO ACCOMODATE NEW CRANE                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Yale Forklift (Model ERC100HH) ‐ # 7                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MERLIN MID IR CAMERA                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATIC HYDRAULIC PRESS TEST SYSTEM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER PROJECTOR SPARE BASE CABLE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER PROJECTOR SPARE BASE CABLE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RETRO PROBE                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAPLIGHT2                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRAINING FOR GAPLIGHTS (FAS#61896)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MTS FLEXTEST SE & CONTROL UPDATE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SINTECH 20G UPGRADE TO ELITE CONTROLLER                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXTENSOMETER CALIBRATION ACCESSORIES                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECU‐101 TEST EQUIPMENT                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    S QUARE D CIRCUIT BREAKER                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHERRY GUN & NOSE ASSEMBLY                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORK LIFT FOR WAREHOUSE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE COOLING COIL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM TABLE AND INLET                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL 2115 ANALYZER & SWITCHING CARDS                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY CRANE TO 11000#                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EMPIRE 2636 SRC‐4 SUCTION BLAST SYSTEM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    20 INCH DRILL PRESS MODEL JDPEVS                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CURING OVEN (PO70142)                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WIRE CRIMP PULL TESTER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HUCK GUN MODEL 200 DOUBLE ACTION FASTENER                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONTOUR BAND SAW                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STATIONARY RIVETER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECHO THERM IT NDI                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEYTECH MUFFLE FURNACES                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES MODULAR LOCKER W/PC MONITOR SCANNER &                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 4 V 14.5 X 7                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 12V DOOR 6.875 X 3.625                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 12V DOOR 6.875 X 3.625                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 6H DOOR 9.5 X 7                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 6H DOOR 9.5 X 7                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 6H DOOR 9.5 X 7                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 6H DOOR 9.5 X 7                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXPENDABLES WINDOW LOCKER 6V DOOR 14.5 X 3.625                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC GRIPS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SELF DUMPING HOPPER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLIGATOR COMPRESSION RIVETER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE RELOCATE WATER TOWER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NTR SECURITY SYSTEM                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MTS SYSTEM                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RIVET SQUEEZER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC DOCK LEVELER 460V 3PH MOTOR                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOYOTA MODEL 6BWR153F50 FORKLIFT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLBOX W/COMPUTER & LOCKERS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRICAL FOR DOCK LEVELER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE # 2                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEND PRO G2 CNC CONTROL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRINOCULAR METALLURGICAL MICROSCOPE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GENERATOR USED 80KW                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MUFFLE FURNACE AND LABORATORY HOOD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ISOMET 1000 PRECISION SAW                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FARO LASER TRACKER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC POWER UNIT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMWOOD MODEL C70                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ADHESIVE BOOTH                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR TEST FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR TEST FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHORT BEAM SHEAR TEST FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRESS CARVER E SERIES ELECTRIC                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FRYER MC‐10E MACHINING CENTER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENVIRONMENTAL TEST CHAMBER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT #2 CLARK FORKLIFT LPC5000 LB CAPACITY                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM FOR PAINT BOOTH # 1 & # 2                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH / DRYING OVEN #1                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH / DRYING OVEN # 2                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5000 AMP SWITCH GEAR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WATER JET CUTTER                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER PLACEMENT SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PERFORATION MACHINE (see also 610010 & 610011)                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ClarkLift Green Forklift (Model # C500Y5250) # 6                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE # 2 WALKWAY                                                                         $0.00     Net Book Value                                         $0.00




                                                                             Page 45 of 114
                        Case 18-11699-MFW                         Doc 755               Filed 12/10/18                          Page 75 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    KIT 1ST USE QUALVIEW                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SYSTEM TO CONNECT CHAMBERS TO DEWARS                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DATA ACQUISTION EQUIPMENT ENVIRONMENTAL TEST CHAMB                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTALL NEW LAB EQUIPMENT IN MOCK UP AREA                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DATA ACQUISITION EQUIPMENT ENVIRONMENTAL TEST CHAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FARO LASER TRACKER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLBOX W/COMPUTER & LOCKERS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLBOX W/COMPUTER & LOCKERS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANALYTICAL BALANCE SCALES                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DoAll 30 in vert band saw                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PHOSPHORIC ACID ANNODIZIN/DC POWER SUPPLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE #1                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Jig transit telescope M77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TORIT DOWNCRAFT BENCH MOD ECT #1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Torit downdraft bench mod                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Torit downdraft bench mod                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Dake 50 ton hydraulic pre                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRAMII PAULI&GRIFFIN SA CABINET #1                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE TABLES                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BAND SAW W/WELDE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRAM 31 BLASTING MACHINE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NIAGARA POWER ROLL MOD#8‐                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DO ALL BAND SAW                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NIAGARA HYDRAULIC METAL S                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DAKE‐HAND OPERATED PRESS                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DESPATCH OVEN‐PART OF CLE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Verimet conductivity test                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EDDY CURRENT TESTER MOD                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARONSON POSITIONING FIXTU                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REVERSER TEST EQUIPMENT                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ZERO DEGREE BOX #3                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BAND SAW #2                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGEPORT SERIES I MILL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INFRARED THERMOMETER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UNIVERSAL TEST MACHINE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIG WELDER AND ACCESSORIE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT CARRY CASE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT SCOPE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT TRIPOD                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT CARRY CASE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT SCOPE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSIT TRIPOD                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROXIMITY SYSTEM TEST EQ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TIG WELDER #2                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    METER PANEL                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEST STAND BALL SCREW                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILL 3 AXIS BRIDGEPORT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELD TABLE                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFG JACK 4 TON                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDUSTRIAL FIBERSCOPE & ASSOCIATED EQUIPMENT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SALES TAX LIABILITY ON ASSETS PER TAX AUDIT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SMALL AUTOCLAVE COOLING MOD.                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECB5‐96 #2                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CD ROM MIL SPEC SET CURRENT SET                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CMM MACHINE PORTABLE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GE ENGINE MANUAL GEK72501 ENGINE GEK72503IPC                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENSMITH ROLL 3 INCH MAUAL OPERATION                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TABLE SAW/RADIAL ARM SAW                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENGINEERING MANUAL DRAWING PN 65C30133                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENGINEERING MANUAL DC9 5930497 ELEV                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENGINEERING MANUAL DC 10 AJC7470 FAIRING                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SULFURIC ETCH TANKS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    iNSTRON TEST EQUIPMENT FLOOR MOUNTED MATERIALS TES                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BAND SAW                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE #3                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CAMERA ‐ SECURITY FOR WEST PARKING LOT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Pyris Series DMA 73 Lab System W/ TA Manager                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NDT STANDARS ULTRASONIC TESTING STANDRDS GRAPHITE                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Breakout Cable Tester                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #2                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL CAMERA                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COPIER CANNON W/ STAPLER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT MIXER RED DEVIL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EZ Go Golf Cart w/Steel Drop Down Rails # 6                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EZ Go Golf Cart w/Steel Drop Down Rails # 8                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    lATHE nEWALL DP7 W 10X60READOUT AND TWO 3AXIS DIGI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RACKS CANTILEVER SINGLE SIDED                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Dispatch Oven (plant 2 renovation) Oven #8                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLAST ROOM #3                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NITROGEN TANK                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Zetec S‐9 Bond Test Instrument                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILL DP7 NEWALL 3 AXES 16X36X6                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL 52 SHEAR W/ UNIVERSAL PAN BRAKE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUKE 702 DOCUMENTOR PROCESS CALIBRATOR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NOVA THICKNESS GAGE AND TR DELAYLINE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EDDY CURRENT TESTER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BIDDLE HIGH POT TESTER W FLUKE 75 SERIES MULTIMETE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VISCOMETER DIGITAL BROOKFIELD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILL bIRMINGHAM BPV1054                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS DRO                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT SHAKER                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELDER #5                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Snorkel Scissor Lift # 2 (SL‐25)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TENSMITH MODEL 52 SHEAR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRAY BOOTH #4                                                                                 $0.00     Net Book Value                                         $0.00




                                                                              Page 46 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 76 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    4 AXIS CNC MILL                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KO LEE GRINDER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHARP SERIES 3 LATHE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PUMP SIHI AUTOCLAVE VAC PUMP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STENCIL MACHINE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    R & D AUTOCLAVE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KUBOTA ELECTRIC COIL 6500 WATT GAS POWERED GENERAT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLS/DISASSEMBLE & ASSEMBLE ACTUATOR MOTORS                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEAD BLAST ROOM/PLASTIC MEDIA ROOM #2                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Snorkel Scissor Lift # 1 (SL‐25)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3RD AXIS OPTION KIT FOR E‐Z TRAK                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMBINATION BORE GAGE KIT P/N 06226245 MODEL BIK 2                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WAREHOUSE FEEZERS/FROM CIP 2‐009827‐14120                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRAKE PRESS 0505                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2525‐818 LOAD CELL 2KN                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHART RECORDER DP 102‐0‐00‐A‐2‐1‐00000‐00                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Plastic Media Room CIP009828 Addtl to #24275 / #2                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDUSTRIAL CART X1‐875EZ‐GO YELLOW                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLERMATIC 250X MIG WELDER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECB #5                                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VAC PUMP SYSTEM                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR #5                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLAST CONSOLE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWER PACK SUPPLY                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODEL 1123 INSTRON TEST MACHINE/NRD LAB                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HUMIDITY CHAMBER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FUME EXTRACTION EQUIP/WELD SHOP /ABRASIVE SAW RESI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEAD BLAST ROOM #4                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LATCH TEST EQUIPMENT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AERCOLOGY WELD AIR ‐WA 1000                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWER TEST BOX & POWER LEADS 80C2                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ABRASIVE DUST COLLECTOR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRIC TEST BOX                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOW TEMP CHAMBER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOLVENT RECOVERY SYSTEM                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PLATTEN PRESS BUD #212001‐23                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Microscope Digital Camera and monitor                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Argweld Flexible Enclosure                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Micro Hardness tester & table                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Autoclave vacuum pump CIP 9907                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Test set‐PW400 thrust reverser                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Low Temp Oven Upgrade CIP 2‐002004‐14120                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Hydraulic Test Bench/reverser act testing                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Circuit Installation                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Security Cameras/Warehouse                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Kubota Tractor w/front end loader                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Lab Oven                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Electronic Height Gauge w/case                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    20 INCH HVY DISC SANDER                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERTICAL BANDSAW #7                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Magnetic Particle Unit                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CPC‐NT Software / Autoclave#4                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Club Car Electric Golf Cart # 10                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Optical Comparator                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NDT ebby current standard                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Cartridge Filter Cleaning System                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRACO PAINT SYSTEM (WATER BASED)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eddy Current Test Instrument                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Sondicator/Zetec S‐9 Bond Test Equipment                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Height Gage                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECT #2                                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Magnetizing Coil                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eddy Current Probe Kit                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tension/Compression Statis Load Cell                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Wire decking for NSPD/Tooling warehouse                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Additional Cost on asset Sys #25230                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Wedge Action Grip                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Ultrasonic Equip/roller probe yoke kit                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Machining Autoclave 1                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Thermacam 545                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Controller/Recorder Oven #2 addtl to 23038                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Refurbish Tracer Mill #9 /addtl to 25793                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Resistance Press Welder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Resistance Press Welder addtn to 26910                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR FILTER SYSTEM‐TORIT ECB‐1                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR FILTER SYSTEM‐TORIT ECB‐1                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT DIMPLER ‐ STATIONARY 36 INCH REACH                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAA RACKS                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDOOR TEST RANGE EQUIPMENT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEATED PAINT BOOTH                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FILTER SYSTEM FOR PAINT BOOTH                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DOALL BAND SAW                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT WEIGHT SYSTEM FOR SHIPPING                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    83711B SYNTHESIZED CW GENERATOR ‐ 1 TO 20 GHZ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    15V 1‐STAGE T‐30 BASE VAC PUMP W/LOLS                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 42‐6FGU25) ‐ #16                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QMA‐50 ANA‐3 COMPRESSOR 460 VOLT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QGVB‐20 ANA‐3 VACUUM PUMP                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4212 POSITIONER CONTROLLER DC MULTI‐ACCESS                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PRO 4500 SC 85KV ELECTROSTATIC GUN W 6 FEET GROUND                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPRESSION RIVETER/RIVET SQUEEZER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #8                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JIG TRANSOM #75‐H                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REFRIGERATED DRYER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANTENNA (30 INCH) FOR TEST RANGE                                                               $0.00     Net Book Value                                         $0.00




                                                                              Page 47 of 114
                        Case 18-11699-MFW                            Doc 755            Filed 12/10/18                          Page 77 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    OVERHEAD CRANE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE (REALLY BIG) ‐ see also 303747 upgrade                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH‐BAFFLE‐BOOTH‐TP EXHAUST                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WHEAT‐STARCH (BEAD) BLASTER‐COMPRESSOR SYSTEM                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WHEAT STARCH (BEAD) BLASTER‐PAULI SYSTEM                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WHEAT‐STARCH (BEAD) BLASTER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLASTER‐EMPIRE FS6060                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT DIMPLER PUNCHES & DIES                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADAR RANGE ‐ 24 INCH ANTENNA                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DC9 ROLL STAND                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    B737 ROLL STAND                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IT‐200 PAINT GUN CLEANER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN RCDR W/6 SPEED DRIVE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE # 1 (INTERLOCK SYSTEM)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ARRECHOIC CHAMBER (INSTALLATION)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE RECORDER/RADOME                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 7FGCU30) ‐ #13                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 7FGCU30) ‐ #11                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE TRANSFER FROM NTX                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECB ROOM                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADAR ANTENNA 12 INCH RADIATOR SIZE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADAR ANTENNA 10 INCH RADIATOR SIZE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADOME TRANSMISSIVITIVITY LINEARITY EQUIPMENT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    APC SYMMETRA LX 16KVA UPS FOR RADOME TEST PANEL                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUKE METER # 743B DPC                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SYSTEM DURABLUE 4 LITER HOT MELT AND DOLLY                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE #1 CONTROLS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY CONTROL SYSTEM OVEN #9                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY CONTROL SYSTEM OVEN #10                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2500 KVA 30 13200/480 POWER TRANSFORMER                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COLDWALL SYSTEM FOR AUTOCLAVE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BIRMINGHAM MILL MODEL BPV 1054 VARIABLE SPEED                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRACO WATER BASED PAINT SPRAY SYSTEM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AGING OVEN # 2                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADOME TEST RANGE (INDOOR)                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADOME TEST RANGE (OUTDOOR)                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BIRMINGHAM VERTICAL MILL ‐ MODEL BPV‐1054‐T                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRACO PROXS3 ELECTROSTATIC SPRAY GUN                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THE INFINITE SCANNING ARM                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CASCADE TEK 3.2 CUBIC FEET TFO 3 FORCED AIR OVEN                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JIB CRANE 1/2 TON 120 VOLT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN # 2 MODIFY CONTROL SYSTEM                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLUKE THERMAL IMAGER                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EZ Go Golf Cart # 11                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND PRIMER OVEN                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 7FGCU15) ‐ # 2                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PW2000 TEST HARNESS                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PUMP REVERSE OSMOSIS STERLING SILVER G&L MODEL SSH                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASEREDGE DUAL HEAD PROJECTION SYSTEM                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND PRIMER OVEN                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAA RIPPLE FILTER # 1                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAA RIPPLE FILTER #2                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THE INFINATE SCANNING ARM                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVERHEAD CRANE 1 & 2                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVERHEAD CRANE 3 & 4                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILLERMATIC 251 200/208 WELDER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRANSFER SWITCH ‐ SERVER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROXIMETY SYSTEM TEST EQUIPMENT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLAST POT ‐ REVERSERS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLIGATOR SQUEEZER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOSHIBA 150 HP 1180 RPM 400 VOLT MOTOR                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE #1 COOLING COIL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 7FGCU15) ‐ # 1                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASC‐CLEANLINE CONTROLS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Crown Electric Pallet Jack (Model PE‐4000‐60) # 19                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILITARY SECURITY CURTAIN                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC LATHE HWACHEON                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EPSILON TECHOLOGY ‐ LAB TEST EQUIPMENT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRAY BOOTH # 6                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEAT EXCHANGER ‐ AUTOCLAVE #1                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EASY LASER BELT ALIGNMENT SYSTEM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRIC ROTATING DRUM MIXER 1/2 HP 115 V 60HZ                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEAT EXCHANGER ‐ AUTOCLAVE #1                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NUSTAR EXTRADUTY POWER PUSHER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SC5 STENCIL MACHINE                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VARIABLE FREQUENCY DRIVE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLIGATOR 5 INCH COMP RIVETER 3/16                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLIGATOR 3 INCH COMP RIVETER 3/16                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLIGATOR 3 INCH COMP RIVETER 3/16                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE # 3 ‐ ASC CONTROLS                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Leica AT901‐B TProbe and Romer Arm                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ULTRASONIC PORTABLE HARDNESS TESTER                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL CABINET CORNWELL 10 DRAWER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    O2/CO MONITOR                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SEVEN AXIS GANTRY ULTRASONIC SCANNER                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLAST CONSOLE # 4                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECT #2                                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH #10 AIR DAMPER                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE # 3 MOTOR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PORTABLE OIL RECLAIMER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HARNESS USI PW2000 TEST R/H                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRYING ROOM # 3                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HARNESS SUI PW2000 TEST L/H                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Golf Cart # 3 (Maint2)                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EZ Go Golf Cart # 2                                                                            $0.00     Net Book Value                                         $0.00




                                                                              Page 48 of 114
                        Case 18-11699-MFW                             Doc 755           Filed 12/10/18                          Page 78 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PNEUMATIC COMPRESSION TOOL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAGNETIC GREASE CADDY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH #7 AIR DAMPER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH #8 AIR DAMPER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINT BOOTH #9 AIR DAMPER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MYLAR CABINENT                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MYLAR CABINENT                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MYLAR CABINENT                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REMOTE COLD STORAGE ‐ COOLER # 1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REMOTE COLD STORAGE ‐ COOLER # 2                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IT BACK UP GENERATOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    50 TON PRESS BRAKE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BANDSAW # 8                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    80 KW GENERATOR                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VAPOR DEGREASE UPGRADE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MILL #11                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENGRAVER VISION ENGRAVING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN #1                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EQUIPMENT ELEVATOR IT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IMPEDANCE TEST SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEAT TREAT FURNACE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALLOY ANALYZER HE PURGE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IMPEDANCE TEST SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HEAT TREAT FURNANCE                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REAL TIME X RAY                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT BONDER 6                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAB FURNACE                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OVEN # 1                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BORE SCOPE                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOT BONDER                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRAY BOOTH DOWNDRAFT #3                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CLEAN LINE UPGRADE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COOLING TOWER TANK                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADOME RANGE                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ULTRASONIC TEST EQUIPMENT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INSTRON 4483 TEST EQUIPMENT UPGRADE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIOGRAPHY PANEL PROCESS CNTRL MOD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LT300 LASER TRACKER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BEARING CUTTER                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COMPOSI LOCK SYSTEM                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL STORAGE RACKS                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAINTER SCAFFOLDING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Toyota Forklift (Model # 8FGCU32) ‐ # 4                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOCKERS ‐ CLEANROOM                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ULTRASONIC TEST EQUIPMENT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOFTWARE UPGRADE FOR RADOME TEST RANGE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LATHE ‐ 25" / 43" Lodge & Shipley                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM FURNACE #2                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGEPORT MILL & ACESSORIES                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCFA: ALUMINUM WELDING CHAMBER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Granite Surface Plate                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWER BENDING ROLL                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCFA: SCIAKY SEAM WELDER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NICROCOAT BINDER TANK SYSTEM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELD POSITIONER WITH TABLE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1 TON BRIDGE CRANE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELD POSITIONER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WELD POSITIONER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1 TON BRIDGE CRANE ‐ 2 TON                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BRIDGE CRANE ‐ 1 TON #3                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eagle Stud Welding Equipment                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LONGITUDINAL SEAM WELDER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Miller Dynasty 350 Weld Machine                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC EXPANDER 49" ‐ Process Equipment Company                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRO TABLE WITH VAC AND HAND PUMP                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM FURNACE #1                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3 AXIS CNC MILL                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Multiton Stacker (Model # 22 114) # 22                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STEAM CLEANER                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LATHE SHARP 26 X 80 PRECISION                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LATHE SHARPE 26 X 80 PRECISION                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM FURNACE # 2 CONTROLS                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM FURNACE # 1 CONTROLS                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SEAM WELDER REBUILD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC 3 AXIS ROUTER 5 X 12                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTOR                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RHD‐17‐5‐AC TEST CHAMBER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    35 TON PRESS                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PART MARKING MACHINE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DELTA 10in TABLE UNISAW                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SEALED AIR INSTAPAK SYSTEM 901                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HERO 1 GAL VORTEX PAINT SHAKER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAZMET RECYCLE/SPRAY GUNS                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CNC 3 AXIS ROUTER 5 x 12                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY 34 X 44 DOWN DRAFT TABLE W/1.5 HP MOTOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY 34 X 44 DOWN DRAFT TABLE W/1.5 HP MOTOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY 34 X 44 DOWN DRAFT TABLE W/1.5 HP MOTOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY 34 X 44 DOWN DRAFT TABLE W/1.5 HP MOTOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE TABLE TOP WITH STAND 36" x 48"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHAPER #1 DELTA 3HP SHAPER W/ FEEDER & STAND                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TABLE SAW #1 POWERMATIC TABLE SAW 10"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    5‐GALLON SPRAY POT                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOMATIC SPRAY GUN CLEANER                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWERMATIC BAND SAW 460 VOLT                                                                   $0.00     Net Book Value                                         $0.00




                                                                              Page 49 of 114
                        Case 18-11699-MFW                                     Doc 755        Filed 12/10/18                          Page 79 of 144


Debtor Name              General Description                                                        Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    JET BAND SAW                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAX DOUBLE UNIVERSAL SANDER                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCMI 20" PLANER                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWERMATIC 10" TABLE SAW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    POWERMATIC 10" TABLE SAW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAX SPINDLE SANDER                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMWOOD CNC ROUTER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GRANITE SURFACE PLATE 24 X 36                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    JET JDS20‐3 DISC GRINDER                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCMI F410 JOINTER                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ELECTRIC POWERED FORKLIFT TRUCK                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PANTONE 5 LIGHT VIEWING LIGHT BOX                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OHAUS RANGER 70# CAPACITY                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    3M AIR PURIFICATION SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL ULTRASONIC THICKNESS GAUGE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL ULTRASONIC THICKNESS GAUGE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUSTRON DUST COLLECTORS                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPRAY BOOTHS W/AIR RETURN                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PARTS MARKER                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NEW SHOP AREA WORK BENCHES                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CUSHMAN 2007 362 STOCK CHASER                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCISSOR LIFT ‐ GENIE GS2646                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REINSHAW NC4 F300/F225 MOD FI                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FLOOR SCRUBBER 32"                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REINSHAW NC4 F300/225 MOD FI                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORKLIFT TOYOTA MODEL #8FGU32                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM TABLE #1                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR # 1                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR # 2                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR # 3                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIR COMPRESSOR # 4                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY PAINT BOOTHS #1                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY PAINT BOOTHS #2                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY PAINT BOOTHS #3                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM #1                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM #2                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GLUE BOOTH 15' X 10'                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL ULTRASONIC THICKNESS / VELOCITY GAUGE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DIGITAL ULTRASONIC THICKNESS / VELOCITY GAUGE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY DOWN DRAFT TABLE 34' X 44'                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY DOWN DRAFT TABLE 34' X 44'                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY DOWN DRAFT TABLE 34' X 44'                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM PRESSING SYSTEM                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WAVE‐SCAN DUAL                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GUN CLEANER & SOLVENT RECYCLER                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DEBURRING MACHINE                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HOSE/ELECTRICAL REELS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUST COLLECTION SYSTEM FOR CNC                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY DOWN DRAFT TABLE 34' X 44'                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DENRAY DOWN DRAFT TABLE 34' X 44'                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NBAA MOCK UP REBUILD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Laser Tracker Leica                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Laser Tracker Refurbish                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LTD 800 Laser Tracker Refurbish                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Training for Laser Measurement Machine                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SMX Laser Tracker 4000 System                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Faro Coordinate Measuring Machine                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tool Room Assets                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SYNCROWAVE WELDING MACHINE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FRYER MB‐14 CNC 3‐AXIS MILL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRAK K45 MILL                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AXYZ MILLENNIUM CNC ROUTER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FARO X MODEL TRACKER                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HORIZONTAL BAND SAW                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIAL DRILL PRESS ‐ 30 INCH 2 HP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    META‐LAX STRESS RELIEF SYSTEM KIT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDRAULIC PRESS (350 TON)                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRESS HEAT TREATING FURNACE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling Inspection Laser                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER EDGE SYSTEM ‐ INSTALLATION                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LASER EDGE SYSTEM                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FARO LASER TRACKER                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WORKBENCH STYLE A 72 X 30                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    WORKBENCH STYLE A 72 X 30                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Fulton Heater Upgrade/Replacement                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Savage Press Platen Upgrades                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Adhesive Cooler for Reversers ‐ Model # 2R‐GD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Bond Room # 2 Freezer                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Lab Environmental Monitoring                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Lab Press Controller ‐ INS‐Press‐10‐Dake                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Finish Out Oven Addition                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FMS Arm Addition (Replaces/Upgrades)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Thermwood 5‐Axis CNC Upgrade/Replace                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Core Cell Expansion                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS X‐Ray Equipment & Enclosure                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS Lab Press Controller‐Wabash Material Lab Press                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Videojet Printer ‐ HMP 1520 Part Marking System                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Plank Pallet Jack                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Chart Recorder ‐ CCA 4A Expansion ‐ see 304208                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Z‐Axis Extension for Perf Machine F1534 ‐ (302351)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Additions/Controllers ‐ Model LPS‐7H                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Additions/Controllers ‐ Model LPS‐7H                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Additions/Controllers ‐ Model LPS‐7H                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Heated Circulating Bath (Casting) ‐ PolyScience                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Laser ID Machine                                                                                    $0.00     Net Book Value                                         $0.00




                                                                                   Page 50 of 114
                        Case 18-11699-MFW                            Doc 755            Filed 12/10/18                          Page 80 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Spectrophotometer ‐ Casting                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Instron Billet Heat Deflection Temperature Tester                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NMX Paraplast Program ‐ Oven                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NMX Environmental Chamber ‐ Model # 3940                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Nortec Paint Booth Humidification ‐ Model GSTC‐600                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Controller ‐ A320 ‐ System 1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Controller ‐ A320 ‐ System 2                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Virtek Laser Head ‐ A320 Addition                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INS X‐RAY NDI Equipment ‐ Model # PaxScan2520V                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Supra CNC ‐ Model ATM‐1054                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAUS Inspection System                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Autoclave #1 Cold Spot Modification‐PowerFlex 755                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Autoclave Cold Wall Cure                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Plastic Media Blast (PMB) Room Upgrade                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NRD X‐Ray NDI EQUIPMENT & SOFTWARE UPGRA                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 45 6312‐0012‐001 013‐001 BAGGAGE LINER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 45 6312‐0012‐001 013‐001 BAGGAGE LINER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 45 6312‐0012‐001 013‐001 BAGGAGE LINER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 45 6312‐0012‐001 013‐001 BAGGAGE LINER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEARJET CJ45 6320‐3010‐101 105                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEARJET CJ45 6320‐3010‐101 105                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANADAIR 604‐51074‐1 601r51074‐13 22 T#38075                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANADAIR 604‐51074‐1 601r51074‐13 22 T#38075                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC 1159HP40004‐17 19 T#28382                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC 1159HP40004‐17 19 T#28382                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC 1159HP40004‐17 19 T#28382                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC 1159HP40004‐17 19 T#28382                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC GC52216003‐911SPL INNER S/W CLOSEOUT T#28485                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANADAIR 610R42355‐5 601R410‐9 13 T#38261                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANADAIR 610R42355‐5 601R410‐9 13 T#38261                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAYTHEON INTERIORS 132‐384021‐1                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    92601300‐1 & 2                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    6708‐4100‐017 TABLE TOP LAYUP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    4419052‐9 DUCT CROSSOVER LM TOOLING                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VACUUM FORM MOLD FOR 6601‐4131‐005 & ‐007                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CANADAIR 601R51143‐1 TOOL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 101‐530351‐48 TBR#T25046                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 101‐343671‐0003 TBR#T25170                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    58‐530152‐5 TRIM TOOL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 58‐530152‐33 TBR#T25491                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    106‐530065‐273 TRIM FIXTURE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    45A48352‐021 HOT PRESS MOLD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    106‐530035‐9 TRIM TOOL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 101‐322002‐7 TBR#T25699                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 101‐531584‐0003 TBR#T25771                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAC 45A97015‐013 TBR#T26894                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    45A30360‐003 004 TBR#T75390                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    101‐430216‐1 TRIM FIXTURE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    101‐531193‐1 TRIM TOOL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TBR#T26992 RAC REPLACE TOOL 390‐530602‐0001                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TBR#T26069 RAC 401‐525020‐0015                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    T03759 REPAIR TOOL                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    #Z03338 MOLD TOOL (TC‐930)                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TBR#T27379 RAC 101‐322002‐0053                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAYTHEON TBR#T27383 RAC 101‐600015‐5/‐7                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY TOOL Z03342/112412                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TBER # 27378 RAYTHEON 401‐554206‐003                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419043‐19/‐20 LAY UP MOLD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAR 550000519 101‐550147‐21VACCUM FORM MOLD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    390‐364334‐0023 Vacuum Form Mold‐VFM PAR 550000543                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAR 550000564 GULFSTREAM 450 LAY UP MOLD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAR 550001030 GULFSTREAM 450 ESCUTHEON VFM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAR 550001031 GULFSTREAM 450 PSU LAY UP MOLD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    S‐TOOL BOND TOOL P/N 130001‐211                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    S‐TOOL BOND TOOL P/N 130001‐211                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    S‐TOOL BOND TOOL P/N 130001‐212                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    S‐TOOL BOND TOOL P/N 130001‐212                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PAR# 550000336 GA 227040010‐01/‐03 BOND TOOL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GSM220001252‐101 POTTING TEMPLATE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NDP4769004‐405‐900 LM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP47690007‐009 A/U‐049 HF                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769007‐009‐A/U‐049 LM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769008‐016 HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769008‐016 LAY UP MOLD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769007‐051 HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769007‐051 LAY UP MOLD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP476901‐3‐009 HOLDING FIXTURE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769012‐001 LAY UP MOLD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769004‐011 HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769004‐011 LAY UP MOLD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 NDP4769013‐009 LAY UP MOLD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC25215113 HOLDING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254052101A2 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800225100A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800000670A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800000670A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800000570A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800000570A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00




                                                                              Page 51 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 81 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    DASSAULT F7XC252040201A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC252040201A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC252040101 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC252040101 HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC253011101A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC253011101A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254011101A2/1201 LAY UP MOLD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254011101A2/1201 LAY UP MOLD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254011101A2/1201 HOLDING FIXTURE                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254032101A2D01 LAY UP MOLD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254032101A2D01 HOLDING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2MD8001400001 LAY UP MOLD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2MD800531130A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2MD800531130A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F90‐52178‐517 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800700114A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGFD800700114A1 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FGF800700180A1 LAY UP MOLD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2MD800130A2 BOND TOOL                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254112079 LAY UP TOOL                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254112079 HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254111212 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254111212 HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254141004 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC254111197A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC252512099A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC25212099A1 HOLDING FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC252512112A1 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC25212112A1 HOLDING FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F7XC25212113 LAY UP MOLD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2XJ520057A7001 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2XJ520057A8001 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2XJ520057A7003 LAY UP MOLD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT F2XJ520057A7003 HOLDING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F9XJ550031A1034                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F9CJ510049A0005                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F9CJ510049A0005 ROUTER TOOL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F9XJ510231A9001                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F2XJ510023A4001                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F9XJ520100A301                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F2XJ520023A0301701                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐52183‐5                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐51382‐9                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC253221001A1                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC253221001A1                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC253222001A3                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐51382‐7                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐51382‐7                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐51382‐5                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F90‐51382‐5                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC252621189D01                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC252621189D01‐RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT‐INLET OIL COOLER HAWKER 109‐910065‐7 (MX0001)                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT‐INLET OIL COOL HAWKER 109‐910065‐11 (MX0002)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    COVER ASSY HYDRAULIC HAWKER 149‐411111‐3 (MX0003)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INDUCTION AIR SYSTEM HAWKER 58‐910028‐9 (MX0004)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TIP ASSY ELEVATOR HAWKER 101‐600015‐6 (MX0006)                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TIP ASSY ELEVATOR HAWKER 101‐600015‐7 (MX0007)                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0011)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0013)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT ASSY AC INT AFT FUSE HAWKER 128‐550053 MX0017                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0019)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FNXS75004008 HOLDING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FNXS75004008 LAY UP MOLD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC G650 COUPON TOOL                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GAC G650 COUPON TOOL                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419264‐13 LM                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419228‐801 802 803 804 806 810 LM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419615‐13 20 24 28 8 9 900 LM                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4519532‐3 4 LM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON F7XC252512112A1D01 /12099A1/12113                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769001‐15‐900 A/U MM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769001‐15‐900 A/U‐16 LM                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769005‐9‐900 MM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769005‐9‐900 LM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769005‐5‐900 MM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769005‐5‐900 LM                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA CJ4 ND4769005‐6 A/U‐7 LM                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 112413‐4                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 138‐380021‐0001                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 50‐6400003‐121 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 130‐530052‐4                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 390‐530123‐0019 LM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 109‐910104‐11 LM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐540037‐7 LM                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐540037‐7 RDT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐540037‐3 LM                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐540037‐3 RDT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐531466‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐531420‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 90‐530284‐5 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 90‐530284‐7 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4710881‐89 LM                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2 Cavity Window Vent P/N 720216‐15                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NRSU N159832‐01 Rev ECW Seal                                                                   $0.00     Net Book Value                                         $0.00




                                                                              Page 52 of 114
                        Case 18-11699-MFW                          Doc 755              Filed 12/10/18                          Page 82 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Injection Tool EC079‐008                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Injection Machine Equipment EC‐079‐008                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Pressure Test Fixture EC079‐008                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling for DC‐9 glass wi                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling for DC‐9 glass wi                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tools for NNBA6045‐1&2 wi                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR A‐7 CONTRACT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOL N3912038/39 ‐ FO                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SWING ARM SK038                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOLS ‐ N65‐45791‐2                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRIM & DRILL JUG FOR N65‐                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAY‐UP DIE FOR N65‐72719                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    W/T LENS P/N 5920407‐512                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR A 572‐60030‐0                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR A 572‐60290‐2                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOLS(6)                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOL TABLE(2)‐N13796                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GASKET DIE 2.3 & 1.35 1.                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE TOOL                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL CARTS(2) 1186/CART                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLS(3)‐#1150 (2)# 2414                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AUTOCLAVE TOOL‐N5‐71762‐2                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORMING RACK                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STORAGE/TOOLING RACKS FOR                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING CARTS(6)                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR N5‐89358‐27                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR N5‐89358‐28 ‐                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SANDING FIXTURES(2) ‐103                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NUTPLATE ASSY FIXTURES(4)                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DRILL TEMPLATE N‐65‐38210                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOL NARN0007‐3                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling N/C Seal                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling N/C Seal                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling A Seal for Windsh                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling A Seal for Windsh                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling N/C Seal                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling N/C Seal                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    F.M. A‐300 WTL FORM TOOL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    F.M. A‐300 WTL FORM TOOL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR B747 W/SHIELD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NON RECURRING TOOLING                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NGSB07639‐20 WINDOW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NGSB07640‐19 WINDOW                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A300 WING TIP TOOL                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR WINDOW SEAL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ATR 42 STROBE LENS                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PECK DRILL FOR FLIGHT DECK WINDOW PRODUCTION                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASH 8 LANDING LIGHT LENS TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    J31 LANDING LIGHT LENS TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR N10S56170004‐202/204 (FI185)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASH 8 TAXI LIGHT TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOL 134.0 INCH RADIUS                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOL 81.0 INCH RADIUS                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASH 8 (100 SERIES) TOOLING COSTS                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    J31 LANDING LIGHT LENS TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    J31 LLL CHECK FIXTURE TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    81.0 INCH RADIUS FORM TOOL ‐ 95C01653                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CL‐45 WTL TOOLING (ADDITION TO 40749)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    134.0 INCH RADIUS FORM TOOL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A320 FORM TOOL FIXTURE                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    44.5 RADIUS CABIN WINDOW FORM TOOLS (2)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    84.7 RADIUS CABIN WINDOW FORM TOOLS (2)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    110.75 RADIUS CABIN WINDOW FORM TOOLS (4)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    35.0 RADIUS FORM TOOL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    74.0 RADIUS FORM TOOL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    86.5 R.FORM TOOL                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    STRETCH ACRYLIC HOLDING FIXTURE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MDX FORM TOOL FOR W/S                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ULTRASONIC THICKNESS GAGE & ACCESSORIES                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MICROSCAN CONTACT TRANSDUCER RIGHT ANGLE MICRODOT                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EMB 145 TOOLS 44.0 INCH                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    92C01495 FORM TOOL 44.0 INCH RADIUS (2EA)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    92C01525 FORM TOOL 33.0 INCH RADIUS (2EA)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    92C01495 FORM TOOL 44.0 INCH RADIUS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    92C01525 FORM TOOL 33.0 INCH RADIUS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    D‐8 LANDING LIGHT LENS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING TX MOVE                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SLIDING COCKPIT LH WINDOW TOOL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR BLUE MOUND TX MOVE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEN CATE TOOLING ‐BLUE MOUND TX MOVE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A320 WTL FRAME TOOL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON 200 BACK PROJECTION SCREEN (2 E                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON SEOS MINI SCREEN                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON SEOS 10X10X180 SCREEN                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON SEOS 10X10X180 SCREEN (2 EA)                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON SEOS 9X40X180 SCREEN                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON SCREEN TOOL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON CAE SCREEN (2EA)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON CAE SCREEN (2EA)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON CAE SCREEN (2 EA)                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR USE ON CAE SCREEN                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE056                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE048                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE031                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE043                                                                              $0.00     Net Book Value                                         $0.00




                                                                              Page 53 of 114
                        Case 18-11699-MFW                         Doc 755               Filed 12/10/18                          Page 83 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    RADIUS TOOL 65.81 88C01134 (2 EA)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIUS TOOL 65.81 88C01134 (2 EA)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RADIUS TOOL 65.81 88C01134 (4 EA)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE054 UPPER FLANGE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE048 LOWER FLANGE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE047                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    B0105 LAYUP TOOL                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MDX DOOR FORM TOOL 900F2305143‐101                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MDX DOOR FORM TOOL 900F2305143‐102                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MDX DOOR FORM TOOL 900F2305277‐101                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MDX DOOR FORM TOOL 900F2305277‐102                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE024 & FE025                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE004                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE033                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE011                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE039                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE037                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAMMING FOR FE040 ‐LOWER FLANGE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAMMING FOR FE040 ‐UPPER FLANGE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE045                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASSEMBLY JIG 12'X35 AND PART REWORK                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SIKORSKY 70206‐01001‐105 CHECK FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE036 ‐UPPER & LOWER FLANG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING/PROGRAMMING FOR FE034 ‐END BARS                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEE AEROSPACE TOOLING                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CAE FORM TOOL                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE040                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    P70216‐5&6 VACUUM FORM TOOL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE028 UPPER & LOWER FLANGE (2EA)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHECK FIXTURE 70206‐01001‐105                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BLACKHAWK TOOLING                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE030                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE055 UPPER & LOWER FLANGE (2 EA)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE046 ‐ENDBAR KIT (2EA)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EMB 135/145 LAND LIGHT LENS REPAIR                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TX TOOL REFURBISH                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE064                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE044 (UPPER & LOWER FLANGE 2 EA)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE062 (UPPER & LOWER FLANGE 2 EA)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE055                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCRATCH PANE DIE MN‐411N1133‐3                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCRATCH PANE DIE MN‐5914398‐1/2                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A320 WTL FINAL ASSEMBLY FIXTURES                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    70206‐01001‐105 TRIM/DRILL JIGS                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    70206‐01011‐105 FORM TOOLS                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR POLYESTER/EPOXY                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SERIAL TOOL FOR N70025 SEAL UPPER DECK WINDOW A380                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SERIAL TOOL FOR N70015 SEAL MAIN DECK DOOR WINDOW                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FORM TOOLS 56‐103592 AND 56‐103597                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR FE090 AND FE089                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    A300 WTL TOOLING                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING NRSU N8SC0464 CABIN WINDOW SEAL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE L/H FORM TOOL FEMALE W/S                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE R/H FORM TOOL FEMALE W/S                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    206‐110‐B/1‐27 VACUUM FORM TOOL                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN TOOLING 160‐40‐002 EQUIPE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN TOOLING FE097/FE098 FOR OP‐52‐00426                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN TOOLING FE096 FOR OP‐52‐00344                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CRJ 700/900 WTL PMA TOOLING (SEE NOTES)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NRSU NEW TOOL P/N N5951583‐501                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THERMAFORM TOOL L6530500‐056                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CABIN WINDOW ECLIPSE SEAL P/N 56‐109417                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SCREEN TOOLING FOR 171‐40‐000                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLIGHT DECK FORM TOOLS (STRING ‐SEE NOTES)                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLD TOOL56‐103589‐09 AND ‐10 SEAL LH (1 LO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 99CO0019‐121 (2 EA)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 99CO0019‐120 (2 EA)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Pilatus Form Tools                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    33 Inch Radius Tools                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    31.5 Inch Radius Tools                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Radius Tools 54 Inch                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tool for Gasket Casting .93 Inch                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    47468 ERJ 145 WTL Forming Tools                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Gasket Tooling 1.975 Inch                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Gasket Tooling .990 OD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Platinum Aviation STC True Vision Mods                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Platinum Aviation STC Metal Cutting Templates                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Platinum Aviation STC True Vision Tools                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Trim & Drill Fixture #N6572719‐103 & 104                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    End Cap Form Tool                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Platinum STC Tooling                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PSU Test Bench                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    I&S WTL TOOLING                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLD TOOL56‐103589‐06 SEAL LH (1 LOT)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLD TOOL56‐109594‐10 SEAL RH (1 LOT)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLD TOOL56‐103592‐12 SEAL RH (1 LOT)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ECLIPSE FLD TOOL56‐103597‐11 SEAL LH (1 LOT)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Bonding Fixture for NorStar                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    R/H & L/H Hitsup Form Mold                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CD35009039‐000 Tooling                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UH‐60 Vaccuum Form Mold L/H                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UH‐60 Vaccuum Form Mold R/H                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Dassault Cabin Window Form Tool                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Dassault Cabin Window Seal Tool                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eclipse Form Mold L/H 56‐109594                                                                $0.00     Net Book Value                                         $0.00




                                                                              Page 54 of 114
                        Case 18-11699-MFW                               Doc 755         Filed 12/10/18                          Page 84 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    Eclipse Form Mold 56‐109594 w/ Male PFPs                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eclipse L/H & R/H Laminate Tool w/ ring                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Eclipse L/H & R/H Form Molds 10‐109594 & 103589                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Carbon Female Thermoform Tool                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Carbon Female Thermoform Tool                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 LLL Machine CKF Fixtures                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 NIAR Master Tool                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 Assembly Fixtures                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 Assembly Fixtures                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling Check Fixture for A‐320                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 WTL LH Form Mold                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 WTL RH Form Mold                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 Tail Cone Lens Mold                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G650 Tail Cone Lens Mold                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Inserts 12x12 Plaque Molding                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G250 LLL Carbon Form Tool                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    Tooling Die for 1.125 Gaskets                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RH EMB 190 ATM‐2000 Castable Silica Male Tool PN 0                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LH EMB 190 ATM‐2000 Castable Silica Male Tool PN 0                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    D573‐51280‐200‐00 SEAL TOOL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEXAS TOOLING (DRAWING 102711‐8)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEXAS TOOLING (DRAWING 111411‐4)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TEXAS TOOLING (DRAWING 111411‐5                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TD11850 1.850" O D GASKET                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TD11375 0.685" O D GASKET                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TD11525 1.125" O D GASKET                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR R872945 SCR 220 X 20 X 40 11' BARCO                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR R872946 SCR 220 X 30 X 30 11' BARCO                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.0730" OD GASKET                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.6665" OD GASKET X 28" LONG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.725" OD GASKET MATERIAL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2.090 OD GASKET MATERIAL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1/2" OD X 3/8 ID X 8' HDPE TUBE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    2.425" OD GASKET MATERIAL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.350" OD GASKET MATERIAL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.550" OD GASKET MATERIAL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    1.250" OD GASKET MATERIAL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 133‐910106‐11 HF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐910141‐11 LM REWORK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 101‐550126‐11 LM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALTITUDE 43003941‐1/2/3/4/5/6 RATE TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON JET WINDOW PANELS                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    DASSAULT FALCON JET DOUBLE CONTOUR LEDGE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR JET 6340‐3012‐001 CONVENIENCE PANEL AFT LAV                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER BEECHCRAFT 58‐91011‐689 /641 LM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419226‐13 A/U‐14‐16                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419226‐15 A/U ‐ 18                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4419226‐20                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CESSNA 4710015‐62/63/64/65/66/67 LM                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VOUGHT 113A2710‐21‐1 BF REWORK                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VOUGHT 113A2710‐22‐1 BF REWORK                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VOUGHT 113A2500‐13‐1 BF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VOUGHT 113A2500‐14‐1 BF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VOUGHT CS‐2000‐1 CORE SAW FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00




                                                                              Page 55 of 114
                        Case 18-11699-MFW      Doc 755        Filed 12/10/18                          Page 85 of 144


Debtor Name              General Description                         Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                  $0.00     Net Book Value                                         $0.00




                                                    Page 56 of 114
                        Case 18-11699-MFW                            Doc 755            Filed 12/10/18                          Page 86 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 110 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TRIM & DRILL FIXTURE (566‐0037‐13)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL 266‐0657‐9                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CORE STRETCHER REBUILD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FINAL TOOLING ‐ BIZ JET                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FINAL TOOLING ‐ BIZ JET                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AIRCRAFT TOOLING (ISRAEL AIRCRAFT)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    202‐0012 TRUNION ENGINE ATTACH FINAL ASM FACE PLAT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    202‐0012 TRUNION ENGINE ATTACH FINAL ASM FACE PLAT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                         $0.00     Net Book Value                                         $0.00




                                                                              Page 57 of 114
                        Case 18-11699-MFW                              Doc 755        Filed 12/10/18                          Page 87 of 144


Debtor Name              General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PROGRAM 142 TOOLING (multiple records)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IAI TOOLING FREIGHT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IAI TOOLING FREIGHT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IAI TOOLING ‐ INLET SCOOP BOND JIG                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND‐78601‐1 Assembly Jig ‐ PRATT OUTER FAN                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND‐78601‐1 Assembly Jig ‐ PRATT OUTER FAN                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPR/LWR TR DOOR TOOLING ‐ CIT5 DOOR                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    IDR#T77004 FAN LAY‐UP TOOL‐LEAR 60                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PROGRAMMING‐6652120‐926 CORE KIT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOL ASMJ2 30B3887                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    OUTER ANGLE TOOLING 288‐0093                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOWER DRAWER TOOLING BJ‐6652120‐12                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING BJ‐6652120‐11 LOWER DRAWER                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PYLON SKRT TOOL L/H                                                                          $0.00     Net Book Value                                         $0.00




                                                                            Page 58 of 114
                        Case 18-11699-MFW                             Doc 755        Filed 12/10/18                          Page 88 of 144


Debtor Name              General Description                                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    PYLON SKRT TOOL R/H                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BULKHEAD ASSEMBLY JIG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER DRAWER R/H TOOLING BJ‐6652120‐2                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER DRAWER R/H TOOLING BJ‐6652120‐2                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER DRAWER L/H BJ‐6652120‐1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    REPLACE & REPAIR TOOLING FOR BRAVO STANGS                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    J‐6652120‐12 TOOLING R/H LOWER DRAWER                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING 02ND‐71194‐1                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING 02ND‐71194‐3                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING 02ND‐71194‐5                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MAP BR5000 TOOLING                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG‐6652272‐3 & 4 OUTER INLET SKIN                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG‐6652272‐3 & 4 OUTER INLET SKIN                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG‐6652272‐3 & 4 OUTER INLET SKIN                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG‐6652272‐3 & 4 OUTER INLET SKIN                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHOOT UP 8953100‐38‐838 YOKE ASM                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    7830101 TEST STAND                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HF7830100 HOLDING FIXTURE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HF7830100 HOLDING FIXTURE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HF7830100 HOLDING FIXTURE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AJ7838200‐46 R/H INNER FAN DUCT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AJ7838200‐45 L/H INNER FAN DUCT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SHOOT UP 8953100‐38‐838                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0028‐501 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    02ND‐71609‐11 TOOLING                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    02ND‐71619‐6 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INVAR BOND JIG FOR 64ND‐78551‐15                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INVAR BOND JIG FOR 64ND‐78551‐15                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INVAR BOND JIG FO R64ND‐78511‐16                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXCEL INLET OUTER SKIN TOOLS 6652272‐8 & 9                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    EXCEL INLET OUTER SKIN TOOLS 6652272‐8 & 9                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    APDJ 266‐0034 ATTACH FLANGE DRILL JIG                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CITATION X T/R 7000 TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                   $0.00     Net Book Value                                         $0.00




                                                                           Page 59 of 114
                        Case 18-11699-MFW                            Doc 755        Filed 12/10/18                          Page 89 of 144


Debtor Name              General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                  $0.00     Net Book Value                                         $0.00




                                                                          Page 60 of 114
                        Case 18-11699-MFW                                 Doc 755        Filed 12/10/18                          Page 90 of 144


Debtor Name              General Description                                                    Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LEAR 31 T/R 4000 TOOLING (multiple items)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800 T/R 5000 TOOLING (multiple records)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                                  $0.00     Net Book Value                                         $0.00




                                                                               Page 61 of 114
                        Case 18-11699-MFW                             Doc 755        Filed 12/10/18                          Page 91 of 144


Debtor Name              General Description                                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 800EX T/R 500BR TOOLING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ASTRA T/R 5040 TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    FALCON 20 T/R 5020 TOOLING                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0657‐0503 TOOLING                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIT6652120‐7 REVISION B REWORK                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MIT6652120‐8 REVISION B REWORK                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐7 BOND JIG DESIGN                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐7 INVAR BOND JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐8 INVAR BOND JIG (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐8 INVAR BOND JIG (multiple items)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐7 TRIM TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐7 TRIM TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐7 TRIM TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    665‐2120‐8 TRIM TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐501 ASSEMBLY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐501 ASSEMBLY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR HB4950015‐37 LOWER FAIRING                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING ‐ SEE NOTES FOR DETAILS                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING ‐ SEE NOTES FOR DETAILS                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QF783126555 DOUBLER TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    QF783126555 DOUBLER TOOLING                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                         $0.00     Net Book Value                                         $0.00




                                                                           Page 62 of 114
                        Case 18-11699-MFW                            Doc 755        Filed 12/10/18                          Page 92 of 144


Debtor Name              General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐13 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0654‐14 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐27 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0659‐28 TOOLING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    03ND‐78400 TR FINAL ASSEMBLY STAND                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    02ND‐71102 TOOL                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOWER RH COWL LAMINATE MOLD 266‐0215‐506                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LOWER LH COWL LAMINATE MOLD 266‐0215‐505                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER RH COWL LAMINATE MOLD 266‐0215‐504                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER RH COWL LAMINATE MOLD 266‐0215‐504                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER LH COWL LAMINATE MOLD 266‐0215‐503                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    UPPER LH COWL LAMINATE MOLD 266‐0215‐503                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NLT SKIN LH LAMINATE MOLD 266‐0107‐511‐51                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 5451101‐911                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    LAMINATE MOLD NLT SKN RH‐L6/GX                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78005‐1 INSPECTION FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78005‐1 INSPECTION FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78005‐1 INSPECTION FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR GALAXY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDROFORM BLOCK FOR 13B‐5451104‐7                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDROFORM BLOCK FOR 13B‐5451105‐5/6                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDROFORM BLOCK FOR 13B‐5454146‐7                                                          $0.00     Net Book Value                                         $0.00




                                                                          Page 63 of 114
                        Case 18-11699-MFW                      Doc 755        Filed 12/10/18                          Page 93 of 144


Debtor Name              General Description                                         Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    STRETCH FORM DIE FOR 17D‐5451101‐11                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG 266‐1103‐5BJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    BOND JIG 266‐1103‐7BJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐1103‐3BJ BOND JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐1003‐1BJ BOND JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0103‐111BJ BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0103‐004BJ BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    266‐0103‐001BJ BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE (ULTRA) TOOLING                                                               $0.00     Net Book Value                                         $0.00




                                                                    Page 64 of 114
                        Case 18-11699-MFW                               Doc 755        Filed 12/10/18                          Page 94 of 144


Debtor Name              General Description                                                  Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    SB ALIGNMENT PIN FIELD TOOL MIT 001D711F0000                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    11ND78320‐1 ATT                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    11ND78291‐1 HF                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐0028‐501 FRAME                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND71660‐1 CLOSEOUT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND71652‐1 INLET FWD INNER SKIN TOOLING                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND71652‐3 HOLDING FIXTURE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX PROGRAM TOOLING                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SOVEREIGN PROGRAM TOOLING                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                                    $0.00     Net Book Value                                         $0.00




                                                                             Page 65 of 114
                        Case 18-11699-MFW             Doc 755        Filed 12/10/18                          Page 95 of 144


Debtor Name              General Description                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    GULFSTREAM PROGRAM TOOLING                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    NOZZLE BOND TOOL PARTS                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                         $0.00     Net Book Value                                         $0.00




                                                           Page 66 of 114
                        Case 18-11699-MFW                          Doc 755              Filed 12/10/18                          Page 96 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 4000 TOOLING                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING‐FORM DIE PLUS ASSEMBLY FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    225‐0019‐503‐01 BEECH STANG TOOLING                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    225‐0019‐504‐01 BEECH STANG TOOLING3                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    03ND‐78550‐103‐01 ENCORE STANG TOOLING                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78147‐1 HFB                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78148‐1 HFB                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78196‐8                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78196‐7 SFD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78143‐8 SFD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78143‐7 SFD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    07ND78003‐1 ASSEMBLY JIG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND71139‐3 BOND JIG TOOL REWORK                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND71139‐3 BOND JIG TOOL REWORK                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERSA & TRIM TOOLING FOR PART NUMBER 08ND78143‐7                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERSA & TRIM TOOLING FOR PART NUMBER 08ND78143‐8                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERSA & TRIM TOOLING FOR PART NUMBER 08ND78148‐5                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    VERSA & TRIM TOOLING FOR PART NUMBER 08ND78196‐8                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SECOND STAGE TOOLING FOR 08ND78003‐2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAMMER DIE 266‐0037‐13                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ROUTER TEMPLATE REWORK (06ND7701)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    07ND78100‐1 ASSEMBLY JIG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RING ‐ DETAIL 308                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ALUMINUM INSPECTION TOOL‐ANNEX SPLICE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MODIFY 01ND78500‐1 ASSEMBLY JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78601‐1 HOLDING FIXTURE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ANNEX NOZZLE RATE TOOLING                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G150 PROGRAM TOOLING                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CONTOUR CHECK TOOL FOR 01ND‐78407‐7 AND9                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78407‐11 CONTOUR CHECK TOOL (see 2012988)                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING DETAIL FOR 06ND71630‐1                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING DETAIL FOR 06ND71630‐1                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    APRON TOOL RIGHT 01ND71103‐2 ASM JIG                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    APPLY TEMPLATE FOR 01ND‐78407‐7                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    APPLY TEMPLATE FOR 01ND‐78407‐9                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    MACHINE FIXTURE FOR 01ND‐71135‐2                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ATT REWORK FOR 01ND‐71608‐1 MODIFICATIONS                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ATT REWORK FOR 01ND‐71608‐3 MODIFICATIONS                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78008‐1 FORM DIE ATT AND BASE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    64ND‐78008‐2 FORM DIE ATT AND BASE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78120‐3 LAY‐UP MOLD CLOSEOUT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78651‐1/‐2 LAY‐UP TOOL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78123‐2 LAY‐UP MOLD BOND ASM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78123‐1‐ LAY‐UP MOLD BOND ASM                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    03ND‐78411 FIREWALL FRAME TOOL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    G450 BOND RATE TOOL REWORK                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HAWKER 90 L/H PRID (FAJ)                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7838301‐1 WELDMENT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7838301‐2 WELDMENT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HYDROFOAM BLOCKS                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78051‐1LM SPADE AREA TOOL                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INLET LIP SKIN DRILL JIG ‐ 716RA0026‐1                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHECK TOOL FOR 06ND78110 PIVOT LINK HOUSING                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHECK TOOL FOR 06ND78110 PIVOT LINK HOUSING                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    CHECK TOOL FOR 06ND78110 PIVOT LINK HOUSING                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832009‐11 SIDE FRAME UPPER DOOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832009‐12 SIDE FRAME UPPER DOOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832009‐13 SIDE FRAME LOWER DOOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832009‐14 SIDE FRAME LOWER DOOR                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832018‐3 TOOLING ‐ SIDE PLATE LOWER DOOR                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832018‐4 TOOLING ‐ SIDE PLATE LOWER DOOR                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832010‐16 LOWER DOOR INNER SKIN                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832010‐15 LOWER DOOR INNER SKIN                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832010‐13 UPPER DOOR INNER SKIN                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832017‐5 UPPER DOOR INNER SKIN SUPPORT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832017‐8 LOWER DOOR INNER SKIN SUPPORT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832017‐7 LOWER DOOR INNER SKIN SUPPORT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832017‐6 UPPER DOOR INNER SKIN SUPPORT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    08ND78051‐1LM SPADE AREA TOOL                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832032‐6 UPPER DOOR CLOSEOUT CHANNE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832032‐7 LOWER DOOR CLOSEOUT CHANNE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7832032‐8 LOWER DOOR CLOSEOUT CHANNE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832002‐1                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832002‐3                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832010‐1                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832010‐2                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832010‐3                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR PART NUMBER LJ7832009‐1                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR PART NUMBER LJ7832009‐3                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR PART NUMBER LJ7832009‐3                                                            $0.00     Net Book Value                                         $0.00




                                                                              Page 67 of 114
                        Case 18-11699-MFW                           Doc 755             Filed 12/10/18                          Page 97 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    TOOLING FOR LJ7832002‐3 (HRT)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832003‐5                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832003‐7                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7832002‐3 (SFB)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAMP SKIN LOWER DOOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAMP SKIN UPPER DOOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SKINE UPR DOOR ASTRA                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAMP FIXTURE UPPER DOOR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    RAMP FRAME LOWER DOOR                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    THRUST REVERSER LIFTING FIXTURE ‐ 06ND60000LS                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78026‐2 TOOL REWORK                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78026‐2 TOOL REWORK                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPACER RINGS FOR 3RD STAGE LAY UP G 450 NOZZLE                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SPACER RINGS FOR 3RD STAGE LAY UP G 450 NOZZLE                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    HINGE FITTING ‐ 8953110‐813 DJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    KICKER FRAME LOWER DOOR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    PICK UP ANGLE FITTING ‐ 711RA0027‐1 DJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    SKIN LOWER DOOR ASTRA                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    AS7832003‐1 TOOLING ‐ KICKER FRAME UPPER DOOR                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78607‐1 BJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78422‐4 LM                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78422‐3 LM                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78422‐2 Layup Mold                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78422‐2 LM                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78422‐1 TJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR DOUBLER 5453121‐804 ‐ 11A‐5454124‐807S                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR DOUBLER 5453121‐804 ‐ 11A‐5454124‐807S                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR LJ7838203‐8                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 5453123‐12 ANGLE ASSY FITTING                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    ENCORE TOOLING ITALY CESSNA ENCORE THRUST REVERSER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    06ND78026‐2 TOOL REWORK                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 11ND78310 INNER BUCT RH/LH ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 11ND78310 LH ASSEMBLY FIXTURE INNER FA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 11ND78310 RH ASSEMBY FIXTURES INNER FA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78575‐5 FIBERGLASS BOND TOOL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78575‐6‐01LM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND29113 FALCON 2000EX TOOLING                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266D03041‐517                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 01ND‐71609‐3‐5‐RT CLAMSHELL ROUTER TOO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR G450 LIFTING FIXTURE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 5453103‐4 APLLIED TRIM TEMPLATE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 5453103‐4 KKDHD FORM DIE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐0036‐1 HFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐0036‐3 HFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐0036‐5 HFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78151‐1                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 07ND78333‐3 END FRAME                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 202‐0020 FORM DIE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 202‐0020 FORM DIE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL8953100‐37‐12 FALCON 20                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 07ND78333‐3 TRIM FIXTURE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING PLATE PANEL NL610‐1.0 X 48 X 144                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND71663 INSPECTION FIGURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 01ND‐78010‐3 DROP HAMMER DIE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 01ND‐78010‐3 DROP HAMMER DIE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 01ND‐78010‐3 DROP HAMMER DIE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐1103‐902 PERF SKIN STRETCH DIE                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 266‐1103‐902 PERF SKIN STRETCH DIE                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 07ND78003‐AJ UPPER T/R DR                                                          $0.00     Net Book Value                                         $0.00




                                                                              Page 68 of 114
                        Case 18-11699-MFW                          Doc 755              Filed 12/10/18                          Page 98 of 144


Debtor Name              General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    TOOLING FOR 07ND78003‐AJ UPPER T/R DR                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL03ND‐78400‐1 FAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78701‐1 06ND78701‐3                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78603‐1 ASMJ UPPER DOOR SUB AY                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78603‐1 AJ1 UPPER DOOR                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78603‐1AJ2 UPPER SUB AY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78603‐1AJ2 UPPER SUB AY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78604‐1AJ2 UPPER DOOR SUB AY                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78604‐1AJ1 LOWER DOOR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL64ND78604‐1ASMJ LOWER DOOR SUB AY                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL ASMJ FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL ASMJ FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL ASMJ FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL ASMJ FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL ASMJ FRAME                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL07ND78004‐AJ ASSEMBLY JIG LOWER T/R                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL07ND78003‐AJ2 ASSY JIG UPPER T/R DR                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL07ND78003‐AJ1 ASSY JIG UPPER T/R DOO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL07ND78004‐AJ1 ASSY LOWER T/R DR 1ST                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78002‐LF REV C                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    INNER BARREL BOND TOOL 06ND71622‐1 BJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL06ND78400‐1AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL06ND78400‐1AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND78114‐1 RT 1 TRIM TOOL                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78008‐1AJ2                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL06ND78008‐1AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78007‐1AJ2                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR TL06ND78007‐1AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7834102‐5 BJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR AS7834102‐7 BJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 08ND 78003‐1 AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78007‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78007‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78007‐2 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78007‐2 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78008‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78008‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78008‐2 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78110‐21 HOUSING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78110‐23 HOUSING                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78400‐1 JIG NOZZLE ASSEMBLY                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING GOR 06ND78400‐2 JIG NOZZLE ASSEMBLY                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING GOR 06ND78400‐2 JIG NOZZLE ASSEMBLY                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR 06ND78412 L/H & R/H CHECK FIXTURE                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7830500‐11 TEST JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7830500‐11/12 MOOO1 CONTOUR CHECK TO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7830500‐11/12 MOOOO2 CONTOUR CHECK T                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7830500‐12 TEST JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831001‐10 ASSEMBLY JIG AFTER BODY                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831001‐9 ASSEMBLY JIG AFTER BODY                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐5 CHEM‐MILL TEMPL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐5 STRETCH FORM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐5 TRIM TEMPLATE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐6 CHEM‐MILL TEMP                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐6 STRETCH FORM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831002‐6 TRIM TEMPLATE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831004‐3 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831005‐3 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831006‐11/12 TRIM TEMPLATE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831006‐11/12 STRETCH FORM                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831006‐9/10 TRIM TEMPLATE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831006‐9/10 STRETCH FORM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX783107‐5 ASSEMBLY JIG FIREWALL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831008‐9/10 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831008‐9/10 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐10 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐10 FORM BLOCK                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐7 FORM BLOCK                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐7 ROUTER DRILL TEMPL.                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐9 FORM BLOCK                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831010‐9/10 ROUTER DRILL TEMP.                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐13 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐13 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐15 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐15‐16 ROUTER DRILL TEMPL.                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐16 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐17 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐17 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐17 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐19 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐19 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐19/20 ROUTER DRILL TEMPL.                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐20 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831012‐20 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐1 HYDRO PRESS BLOCK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐1/2 ROUTER DRILL TEMPL.                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐10 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐2 HYDRO PRESS BLOCK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐3 HYDRO PRESS BLOCK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX783103‐3/4 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831013‐4 HYDRO PRESS BLOCK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐13 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐14 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐33 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐34 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00




                                                                              Page 69 of 114
                        Case 18-11699-MFW                            Doc 755          Filed 12/10/18                          Page 99 of 144


Debtor Name              General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc    TOOLING FOR CX7831016‐35 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐36 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐47 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐49 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831016‐9/10 ROUTER DRILL TEMPL.                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7831033‐1 HAND ROUTER FIX.                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832001‐1 ASSEMBLY JIG FIRST UNIT                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832001‐1 ASSEMBLY JIG SECOND UNIT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832001‐10 ASSEMBLY JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832001‐9 ASSEMBLY JIG                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832002‐1 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832002‐3 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832002‐1 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832002‐3 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐1 FORM BLOCK                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐1 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐1 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐3 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐3 FORM BLOCK                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832003‐3 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐5 FORM BLOCK                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐5 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐5 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐7 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐7 FORM BLOCK                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832004‐3 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832005‐9/10 NUMERICAL CONTROL                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832006‐9/10 NUMERICAL CONTROL                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832007‐3/4 NUMERICAL CONTROL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832008‐3/4 NUMERICAL CONTROL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832009‐1 DRAW DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832009‐2 DRAW DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832009‐3 DRAW DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832009‐4 DRAW DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832010‐4 DRAW DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832011‐1 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832011‐3 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐1 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐1/2 ROUTER DRILL TEMPL.                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐15 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐17 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐2 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐21 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐21/22 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐22 HYFRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐25 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐25/26 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐26 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐29 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐29/30 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐3 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐3/4                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐30 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐33 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐33/34 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐34 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐37/38 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐39 FORM BLOCK                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐39/40                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐4 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐40 FORM BLOCK                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐41/42 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐43/44 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐45 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐45/46 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐46 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐47 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐47/48 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832012‐48 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832015‐5 STRETCH FORM                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832103‐1 NUMERICAL CONTROL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7832103‐3 NUMERICAL CONTROL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833015‐7/8 ROUTER DRILL TEMPL.                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833002‐7 NUMERICAL CONTROL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833003‐3 NUMERICAL CONTROL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833004‐3 NUMERICAL CONTROL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833005‐11 NUMERICAL CONTROL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833502‐25 WELDING TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7833504‐9/10 NUMERICAL CONTROL                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834101‐5 LAYUP MANDREL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834101‐5 TRIM TEMPLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐11 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐11 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐12 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐13 ROUTER DRILL TEMPL.                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐13 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐14 HYDRO PRESS BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐3/4 ROUTER DRILL TEMPL.                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐3/4 FORM BLOCK                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐5 ROUTER DRILL TEMPL.                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐7 ROUTER DRILL TEMPL.                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐7 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐8 HYDRO PRESS BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834102‐9 ROUTER DRILL TEMPL.                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc    TOOLING FOR CX7834201‐27/29 ROUTER DRILL TEMPL.                                              $0.00     Net Book Value                                         $0.00




                                                                            Page 70 of 114
                        Case 18-11699-MFW                           Doc 755            Filed 12/10/18                            Page 100 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     TOOLING FOR CX7834201‐33 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐43 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐43 HYDRO PRESS BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐45 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐47 ROUTER DRILL TEMPL.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐1 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐11 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐13 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐15 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐17 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐19 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐25 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐27 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐3 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐5 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐57 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐59 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐61 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐63 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐65 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐67 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐69 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐7 NUMERICAL CONTROL                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐71 NUMERICAL CONTROL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX783502‐9 NUMERICAL CONTROL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7830500 MATHEMATICAL MODEL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL06ND78008‐2AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL06ND78008‐2AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL06ND78007‐2AJ2                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL08ND78655 HF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL07ND78036‐2                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL07ND78036‐2                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78042‐9 AJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TTOLING FOR TL06ND78012‐9 CHEM MILL TOOL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78567‐9 FIBERGLASS BOND TOOL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78567‐10 FIBERLASS BOND TOOL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 64ND78554‐7 HAMMER DIE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78007‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78007‐2 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78008‐1 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78008‐2 JIG DOOR ASSEMBLY                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78100‐1/‐2 JIG ATUATOR ASSEMBLY                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78100‐3/‐4 JIG ATUATOR ASSEMBLY                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78400‐1 APPLIED TRIM TEMPLATE                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78400‐2 JIG NOZZLE ASSEMBLY                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR ND78412‐SX + DX JIG CHECK FIXTURE                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78‐‐‐RIGGING TEST                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND78‐‐‐RIGGING TEST                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TLAS7834102‐7 DOOR SEAL RETAINER BOND                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL06ND71663‐MIT LIP SKIN INSPECTION FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL266‐0103‐902 LEAR 60 PERF SKIN STRET                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL266‐0103‐902 LEAR 60 PERF SKIN STRET                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78611‐5 AJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 01ND‐78012‐3FCSF REWORK                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR REWORK 01ND‐78012‐3PVT REWORK                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND71512‐7                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78193‐3                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL07ND78336‐09CF END ANGLE CHECK FIXTU                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR TL07ND78336‐09CF END ANGLE CHECK FIXTU                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 13ND78416‐1 TRIM NOZZLE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 07ND78114‐1 SOVEREIGN NOZZLE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78138‐1 HOT FORMING TOOL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78141‐1 2 HOT FORMING TOOL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78142‐1 HOT FORMING TOOL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78142‐2 HOT FORMING TOOL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78146‐901 HOT FORMING TOOL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78161‐1 HOT FORMING TOOL                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78262‐7 ZM DRILLING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78263‐5 ZM DRILLING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78264‐5 ZM DRILLING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78265‐7 ZM DRILLING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78138‐1 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78138‐2 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78139‐3 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78140‐3 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78141‐1 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78142‐1 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78142‐2 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78161‐1 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78262‐7 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78263‐5 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78264‐5 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78265‐7 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 08ND78842‐1 QJ TRIM FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND76153‐1 STEEL VERSA STRETCH DIE                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 06ND71653‐3 STEEL VERSA STRETCH DIE                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831001‐11 AFTERBODY & JETPIPE ASSEM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831001‐12 AFTERBODY & JETPIPE ASSEM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐12 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00




                                                                               Page 71 of 114
                        Case 18-11699-MFW                         Doc 755              Filed 12/10/18                            Page 101 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     TOOLING FOR CX7832006‐11 HINGE FITTING ASSEMBLY FI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832101‐11 DOOR ASSY UPPER JIG                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832101‐13 DOOR ASSY LOWER LH JIG                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833010‐13 SHAFT ASSY WELDING TOOL                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐25 LATCH BOX BRAZEMENT WELDI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833503‐7 COVER ASSY WELDING TOOL                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834100‐11 SEAL ASSY TRIM TOOL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831002‐10 FAN DUCT SKIN RH                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831002‐9 FAN DUCT SKIN LH                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831004‐13 FITTING SUPERIORE C/N PRO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831004‐15 BUSHING C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831004‐5 BUSHING C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831005‐3 FITING INFERIORE C/N PROGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831006‐10 UPPER SKIN R/H STRETCHING                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831006‐11 LOWER SKIN L/H STRETCHING                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831006‐12 LOWER SKIN R/H STRETCHING                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831006‐9 UPPER SKIN L/H STRETCHING                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831033‐3 FAN DUCT DOUBLER STRETCHIN                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832002‐1 UP DOOR OUTER SKIN STRETCH                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831009‐3 RING MACHINED C/N PROGRAM                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832002‐3 LW DOOR OUTER SKIN STRETCH                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832011‐1 RAMP SKIN UP STRETCHING TO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832011‐3 RAMP SKIN LW STRETCHING TO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832003‐1 FRAME KICKER STETCHING TOO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832003‐3 FRAME KICKER STRETCHING TO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832004‐5 FRAME RAMP STRETCHING TOOL                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832004‐7 FRAME RAMP STRETCHING TOOL                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831008‐10 FIREWALL DOUBLE FORMING B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831008‐11 FIREWALL DOUBLE FORMING B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831008‐9 FIREWALL DOUBLE FORMING BL                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831012‐17 FRAME DOUBLE FORMING BLOC                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831012‐19 FRAME DOUBLE FORMING BLOC                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831012‐20 FRAME DOUBLE FORMING BLOC                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐1 OUTBOARD FORWARD FRAME FOR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐11 UPPER FRAME FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐12 UPPER FRAME FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐13 LOWER FRAME OUTBOARD FORM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐14 LOWER FRAME OUTBOARD FORM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐15 LOWER FRAME INBOARD FORMI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐11 FILLER C/N PROGRAM & FIXT                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐16 LOWER FRAME INBOARD FORMI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐2 OUTBOARD FORWARD FRAME FOR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐3 INBOARD FORWARD FRAME FORM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831013‐4 INBOARD FORWARD FRAME FORM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX78320091‐ SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX78320091‐ SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832009‐2 SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832009‐2 SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐10 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐13 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐14 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐33 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐34 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐35 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐36 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832009‐3 SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832009‐4 SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832009‐4 SIDE FRAME FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐9 CLIP C/N PROGRAM                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831018‐1 HOISTING FITTING C/N PROGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833503‐9 PLATE STRETCHING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐57 FAIRING FORMING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831103‐11 FILLER C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831103‐9 T‐SPILCE C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831105‐1 RESTRAINT PLATE C/N PROGRA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐59 FAIRING FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐60 FAIRING FORMING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831010‐10 SPLICE PLATE DOUBLE FORMI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831010‐7 SPLICE PLATE DOUBLE FORMIN                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831010‐9 SPILCE PLATE DOUBLE FORMIN                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831012‐13 ANGLE FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐13 HINGE FITTING C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832005‐14 HINGE FITTING C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832006‐13 HINGE FITTING C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832006‐14 HINGE FITTLING C/N PROGRA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832007‐3 CLOUSEOUT FITTING C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832007‐4 CLOSEOUT FITTING C/N PROGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832008‐3 CLOUSEOUT FITTING C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832008‐4 CLOUSEOUT FITTING C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831015‐15 ANGLE FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831012‐16 ANGLE FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐13 SPLICE FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐5 SPLICE PLATE FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐6 SPLICE PLATE FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐7 SPLICE PLATE FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐8 SPLICE PLATE FORMING BLOCK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831014‐9 SPLICE FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐47 SPLICE FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00




                                                                               Page 72 of 114
                        Case 18-11699-MFW                          Doc 755             Filed 12/10/18                            Page 102 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7831016‐49 FILLER FORMING BLOCK                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832010‐3 INNER SKIN FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832010‐4 INNER SKIN FORMING BLOCK                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐1 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐2 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐21 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐22 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐25 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐26 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐29 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐37 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐38 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐39 SUPPORT C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐3 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐40 SUPPORT C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐41 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐41 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐42 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐42 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐43 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐43 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐44 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐44 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐30 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐33 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐34 BRACKET FORMING BLOCK                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐4 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐47 CLIP FORMING BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐48 CLIP FORMING BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐73 SPILCE C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832014‐15 LATCH RECEPTACLE C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832014‐7 SERRATED MOUNT PLATE C/N P                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832014‐9 BUSHING C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐65 PANEL FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐66 PANEL FORMING BLOCK                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐67 CLOSEOUT FORMING BLOCK                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832012‐68 CLOSEOUT FORMING BLOCK                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832102‐10 ABUTMENT PLATE C/N PROGRA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832102‐11 ABUTMENT PLATE C/N PROGRA                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832102‐12 ABUTMENT PLATE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832102‐9 ABUTMENT PLATE C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832103‐1 CLOSEOUT CHANNEL FITTING C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832103‐3 CLOSEOUT CHANNEL FITTING C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833009‐17 PLUNGER C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832015‐5 CLOSEOUT CHANNEL FORMING B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832015‐6 CLOSEOUT CHANNEL FORMING B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐13 BRACKET C/N PROGRAM & FIX                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐16 SUPPORT C/N PROGRAM & FIX                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐21 BASE PLATE C/N PROGRAM &                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832015‐7 CLOSEOUT CHANNEL FORMING T                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832015‐8 CLOSEOUT CHANNEL FORMING T                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐11 BRACKET FORMING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833504‐10 HOOK C/N PROGRAM & FIXTUR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833504‐9 HOOK C/N PROGRAM & FIXTURE                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833505‐3 SPRING C/N PROGRAM & FIXTU                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833506‐1 BUSHING C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833506‐5 BUSHING C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833506‐7 PIN C/N PROGRAM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834100‐7 SEAL TRIM TOOL                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834101‐5 SEAL RETAINER CARBON FORMI                                             $0.00     Net Book Value                                         $0.00




                                                                               Page 73 of 114
                        Case 18-11699-MFW                          Doc 755             Filed 12/10/18                            Page 103 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     TOOLING FOR CX7834101‐5 SEAL RETAINER CARBON FORMI                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐11 CLIP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐14 ANGLE C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐15 STRAP C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐16 STRAP C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐23 SUPPORT FORMING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7833502‐24 SUPPORT FORMING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐13 ANGLE FORMING TOOL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐17 CLIP FORMING TOOL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐18 CLIP FORMING TOOL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐4 STRAP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐5 STRAP C/N PROGRAM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐9 DOUBLER C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐17 DOUBLER C/N PROGRAM                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐29 PANEL C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐30 PANEL C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐31 DOUBLER OUTBOARD C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐31 DOUBLER OUTBOARD C/N PROG                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐33 DOUBLER INBOARD C/N PROGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐34 DOUBLER INBOARD C/N PROGR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐19 CLIP FORMING BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐20 CLIP FORMING BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834102‐3 STRAP STRETCHING TOOL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐51 CLIP FORMING BLOCK                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐65 PANEL INBOARD C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐66 PANEL INBOARD C/N PROGRAM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐7 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐71 PANEL C/N PROGRAM                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐8 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7834201‐9 CLIP FORMING BLOCK                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐1 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐11 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐13 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐15 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐17 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐19 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐25 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐27 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐3 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐5 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐57 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐59 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐61 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐63 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐65 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐67 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐69 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐7 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐7 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐71 TUBE ASSY SAMPLE TUBE & C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7835002‐9 TUBE ASSY SAMPLE TUBE & CO                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7836000‐3 BRACKET C/N PROGRAM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR DS240‐3 SEAL SFS INDUSTRIES CARBON FOR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR DS2529 SEAL SFS INDUSTRIES CARBON FORM                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 01ND‐78012‐3 HFD & MASTER MODEL                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SALT FOG TEST CHAMBER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 282‐0052‐600B & ‐601 HOLDING FIXTURE                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 282‐0052‐600B & ‐601 HOLDING FIXTURE                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 282‐0052‐600B & ‐601 HOLDING FIXTURE                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     266‐0103‐113BJ BOND JIG                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TVD 113A2500‐7 T/E ALUMINUM LAYUP MOLD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GAC 60P5398001A037P01 POTTING TEMPLATE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GAC 60P5280321H002‐900 LM                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GAC 60P5280421H002‐900 LM                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN FWD CENTER FINISH DIE B52H DHD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN FWD CENTER FINISH DIE B52H DHD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE O/B DC10 FD                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC CLOSEOUT AXIAL                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER C DUCT PW4000 TT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC V2500 A5 RF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC V2500 A5 RF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC V2500 A5 RF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STABILIZER HORIZONTAL R/H 757 BJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HORIZONTAL STAB L/E R/H B737 HF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSUEOUT R/H C‐DUCT V2500 DHD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER CLSOUT TRANSCOWL RB211 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER CLSOUT TRANSCOWL RB211 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER CLSOUT TRANSCOWL RB211 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING OUTBD TIP R/H WING E‐3A SA                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FUEL ACCESS/FILTER SUPPORT F18                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR R/H PAN V2500 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A320 BJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER VANE OB FLAP MD11 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN L/E AFT FLAP O/B T/E 737 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PLATE ASSY A300 AT                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE VANE IB FLAP DC10 CT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RUDDER UPR PART 1 OF 2 DC 10 DF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN ACCESS ENG FWD R/H F/A‐18 CMT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN ACCESS ENG FWD L/H F/A 18A CMT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSUEOUT R/H C‐DUCT V2500 DHD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT R/H C‐DUCT V2500 DHD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT R/H C‐DUCT V2500 DHD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING ASSY A300/A310 BJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSECOWL ENGINEMOUNTRING CF6‐80 AJ                                                             $0.00     Net Book Value                                         $0.00




                                                                               Page 74 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                            Page 104 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     SEAL OWP F/A‐18 FB                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT OWP F/A‐18 HFB                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL L/E FLAP UPRO/B OWP F/A FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STABILIZER HORIZONTAL L/H 757 BJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL L/H UPPER CFM56‐5B BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL L/H LOWER CFM56‐5B BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL LE A320 BJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Spoiler,R/H,Pos. 10, 11 & 12,757,AF ‐ 113N5501                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL TL0091 PROJ T85212BAJ‐03676                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL TL0094 PROJ T78212BAJ‐03677                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fairing,A310,BJ ‐ BOND TOOL T31004‐BAJ‐03708                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T64012‐BAJ‐03697                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOCATING TEMPLATE T68201‐LT‐03733                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOCATING TEMPLETE T68201‐LT‐03734                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH IB SLAT, Pos No 5, 757 ‐ T16008‐AJ‐03735                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Liner,Acoustic,Lwr Rear Comp,JT8D‐200,BJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL TL1076 PRJ# T78112BAJ‐00407                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ALIGNMENT FIXTURE T64111‐AJ‐03811                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ALIGNMENT JIG T16003‐AJ‐03826                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Elevator,L/H,767,BJ ‐ T16003‐BAJ‐03827                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T13302‐BAJ‐03866                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T64103‐BAJ‐03881                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T65012‐BAJ‐03892                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T72501‐BAJ‐03849 ‐ PTL10039                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL T2501‐BAJ‐03851                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ASSY FIXTURE TL1745 221‐0501‐539                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fairing,Panel,R/H,A320,BOND TOOL T32‐004‐BAJ‐03872                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE T85212‐SFD‐03886                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Transcowl,T/E,Female,PW4 ‐ T64012‐BAJ‐03942                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE T64003‐SFD‐03993                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DRILL FIXTURE TL3380/T68207‐DF‐03957                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL (SML HALF) TL349/T13304‐BAJ‐03990                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL TL3368/T72012‐BAJ‐03950                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL 3557/BOND TOOL T15002‐BAJ‐04009                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3576/BOND TOOL T85212‐BAJ‐04023                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PNL T/COWL REV RB211 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE TL3679‐T85212 SFD 04038                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BRAKE TOOL TL3761‐T68207‐SBT‐04112                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL NOSE COWL JT8D BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL TL3703T5000‐BAJ‐04061                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE TL3730T72312‐SFD‐04071                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE TL3731T2312‐SFD‐0472                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE TL3732T72312‐SFD‐04073                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3750T20010‐BAJ‐04095                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3751T20010‐BAJ‐04096                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ASSY FIXTURE TL3757T15005‐AJ‐04101                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TL3762T76004‐FD‐04113                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TL3764T76004‐FD‐04115                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TL3768T76004‐FD‐04119                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TL3769T76004‐FD‐04120                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH FORM TL3800T85202‐SFD‐04121                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH FORM DIE TL3678 T85212‐SFD‐04037                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3788 T85206‐BAJ‐04139                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3789 T85206‐BAJ‐04140                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3745 T75012‐BAJ‐04089                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3798 T76002‐BAJ‐04149                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ASSY FIXTURE TL3849 T20008‐AJ‐04232                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSY JIG TL3854 T31005‐BAJ‐04239                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80A ENG BAJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64004‐BAJ‐03949 BOND TOOL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64004‐BAJ‐04136 BOND ASSY JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR REV CF6‐80 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DIFFUSER JT8D‐200 EN DF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER SEGMENT LOWER JT8D DF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR CFM56‐2 FD                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR SKIN INNER CFM56‐2 CMT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3842 FAIRING INBOARD TRACK 737‐300                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3797 CF6‐80A LINER OUTER FWD SEG 4 GANG TOOL                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3816 CFM 56‐3 CORE COWL INNER WALL L/H & R/H                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3704 FWD CLOSEOUT CORE COWL CF6‐6                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3825 CFM 56‐3 COWL CORE ‐ INNER WALL R/H & L/H                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3777 CF6‐80A FWD LINER SEGMENT DWG #9243M79                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3690 CFM56‐5 ACOUSTIC PANEL UPPER CLOSEOUT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3817 CFM 56‐3 UPPER‐SIDEWALL L/H                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3818 CFM 56‐3 UPPER SIDEWALL R/H                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3819 CFM 56‐3 LOWER SIDEWALL L/H                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3729 747 SPOILER                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3786 A310/MD‐11 PW4000 PANEL ASS'Y FWD INNER BAR                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T69001‐SFD‐04349 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T69001‐SFD‐04348 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T69001‐SFD‐04347 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78201SFD‐04325 STRETCH FORM DIE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04049 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL INLET LWR CF6‐80 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL INLET UPR CF6‐80 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T68207‐RDT‐04319 ROUTER DRILL TMP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T68207‐RDT‐04320 TOUTER DRILL TMP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T68207‐RDT‐04321 ROUTER DRILL TMP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T68207‐RDT‐04322 ROUTER DRILL TMP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3962 PANEL R/H FWD LOWER DC‐10                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3958 FAIRING A‐320                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3953 END CAP FAIRING A‐310                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3923 RUDDER B 737‐300                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85212‐SFD‐04143 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85212‐SFD‐04141 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00




                                                                               Page 75 of 114
                        Case 18-11699-MFW                           Doc 755            Filed 12/10/18                            Page 105 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     FORWARD BELLY FAIRING BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT BELLY FAIRING A320 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78212‐CP‐04462 CAUL PLATE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78212‐CP‐04463 CAUL PLATE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04054 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04053 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04048 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04047 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐SFD‐03850 STRETCH DIE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT BELLY FAIRING A320 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78201‐SFD‐04411 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78201‐SFD‐04412 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04318 STRETCH FORM DIE (ADDITIONAL COST                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3949 LINER 4 BAY FEMALE W/CABLE SHORTS CF6‐80A                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3992 PW4000 FWD INNER BARREL R/H                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BONDMENT L/H R/H CF6‐50 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75006‐BAJ‐04477 BOND ASSY JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78107‐TDF‐04466 TRIM & DRILL FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐LF‐04494 LOCATING FIXTURE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐TT‐04499 TRIM TOOL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐TT‐04501 TRIM TOOL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐TDF‐04502 TRIM & DRILL FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐BAJ‐04520 BOND ASSEMBLY JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4097 CHEM MILLED DOUBLER CFM56‐3 DUCT INNER WALL                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4093 SLAT L/H POSITION                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL OUTER BARREL LOWER V2500 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4047 DC‐10 AILERON ALIGNMENT FIXTURE L/H AND R/H                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4063 CF6‐80A LINER USE ON BAY A OF TL3949                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4058 T/C COWL PLATE FOR OUTER T/E REPAIR                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4057 80C2 T/C COWL PLATE FOR WIRE MESH                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4046 DC‐10 AILERON ALIGNMENT FIXTURE L/H AND R/H                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4020 UNIVERSAL TOOL 767 RUDDER PANELS                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T2238STFD11 STRETCH DIE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T2236STFD11 STRETCH DIE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T2237STFD11 STRETCH DIE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOW OUT CF6‐6/‐50/‐80C2 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BONDMENT CF6/‐50 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LWR UNIVERSAL CF6‐50/‐6 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78102‐SFD‐03265 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T16008‐AJ‐04354 ASSEMBLY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4125 INBOARD MID FLAP TRAILING EDGE L/H F28                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4115 PANEL T20006‐BAJ‐04627                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3247 T72501‐SFD‐03853 STREATCH DI                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL3245 T72501‐SFD‐03852 STRECH DI                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64112‐SFD‐04392 STRETCH FORM DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T20008‐AJ‐04391 ASSEMBLY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4149 PW2000 L/H UPPER BI‐FUNCTION PANEL INNER SK                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4148 PW2000 UPPER BIFUNCTION PANEL L/H BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER BONDMENT C/COWL L/H FWD BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER BONDMENT C/COWL R/H FWD BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/E SLAT 737‐300/400/500 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4157 737 AFT FLAP A.J.                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4118 ACCOUSTIC PANEL UPPER R/H BOEING PW4000                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4117 ACCOUSTIC PANEL UPPER L/H BOEING PW4000                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4170 JT8D‐200 LINER BOUBLE BOARD TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4164 B757 PW2000 UPPER L/H ACCOUSTIC PANEL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POS. #1 2 3 4 9 10 11 12 767                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4210 CFM56‐3 INLET ACCOUSTICE PANEL L/H LOWER                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4209 CFM56‐3 INLET ACCOUSTIC PANEL                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4167 757 ELEVATOR L/H ASSY. JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4162 PW2000 B757 INLET INNER UPPER L/H ACCOUSTIC                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 4 BAY CF6‐6/‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4123 ACCOUSTIC PANEL LOWER BOEING PW4000                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR R/H 737‐300 400 500 AJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4158 PW2000 B757 LOWER ACOUSTIC PANEL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POS. #1 2 3 L/H 757 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4160 PW2000 B757 UPPER R/H ACCOUSTIC PANEL INNER                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 4 BAY CF6‐6/‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER SOUND 6‐BAY JT8D‐200 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT UNIV INNER WALL CFM56‐3 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER REAR COMP JT8D‐200 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRUT DOOR ASSEMBLY B757‐200 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT POSITION # 2 & 7 B737‐700 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64003‐FD‐04425 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #8 R/H 757 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #10 11 12 R/H 757 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #9 757 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #5 757 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #6 757 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR CF6‐80A B767 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78102‐SFD‐03266 FORM DIE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04052 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACCOUSTIC PANEL CLOUSOUT FWD CFM56‐5                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78201‐CMT‐04448 CHEM TEMPLATE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR A/C 737 BAJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR DC‐10 BAJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORE FLAP I/B L/E 737 CP                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR ANTI‐FLOAT MD‐80 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR 737‐300 BAJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER GROUND B737 BAJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER FLIGHT 737 AJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL 4187 T/E FLAP WEDGE L/H 757 BAJ SEE FAS # 24152                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/H B757 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON R/H B757 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACCESS DOOR R/H B757 AJ                                                                        $0.00     Net Book Value                                         $0.00




                                                                               Page 76 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                            Page 106 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     ACCESS DOOR R/H B757 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON R/H B767‐300 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/H B767‐300 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW2000 R/H INLT ACCOUSTIC PANEL SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT DIFFUSER R/H JT8D TDF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL LEADING EDGE B757 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64106‐LT‐03830 TEMPLATE LOCATING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64106‐LT‐03831 TEMPLATE LOCATING                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78204‐BAJ‐03893 BOND TOOL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER JT8D AJ                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/E FLAP WEDGE L/H 757 BAJ (Additional FAS #23865)                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING JT8D BAJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON R/H B757 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BACK PAN UPPER L/H FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BACK PAN COMMON FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/E FLP WEDGE R/H 757 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/H B767‐300 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SND LINER 7‐BAY CF6‐50 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LOWER R/H V2500/A320 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT PERF SKIN R/H V2500/A320 SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT PERF SKIN R/H V2500/A320 SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT PERF SKIN R/H V2500/A320 SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER R/H V2500/A320 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LOWER R/H V2500/A320 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT UPPER R/H V2500/A320 SFD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C/COWL AFT F/H RB211‐535E4 SFD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT FAIRING T/COWL CF6‐80C2 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT FAIRING T/COWL CF6‐80C2 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING FWD FACESHEET CF6‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR LWR R/H & L/H CF6‐50 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE INBOARD FLAP R/H DC10 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER FWD A320/V2500 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL L/H OUTER SOLID SKIN                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW2000 LWR INLET ACOUSTIC PANEL CMT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BACK PAN LOWER R/H FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON R/H A320 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER R/H V2500/A320 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LOWER R/H V2500/A320 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT LWR R/H V2500/A320 SFD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING FWD FACESHEET CF6‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER FWD A320/V2500 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80A BAJ                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT BOND PANEL T/C JT9D‐7R4/A310 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING BELLY AFT L/H A320/321 PLT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/C I/B INNER AFT SKIN CFM56‐3 TT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/C I/B INNR PRF SKIN FWD CFM56‐3 TT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR GE90 B777 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW4000 LWR INLT ACOUSTIC PANEL SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW4000 UPR INLT ACOUSTIC PANEL SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW4000 L/H INLT ACOUSTIC PANEL SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT R/H & L/H B737 BP                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80A TDF                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR LANDING GEAR L/H 747 PT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     H14 113N4601 #6 SPOILER 757 STEEL MASTER                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR L/H INBOARD 767 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW4000 UPR INLET ACOUSTIC PANEL SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW 4000 L/H INLET ACOUSTIC PANEL SFD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLT R/H CFM56‐3 BA                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 4‐BAY CF6‐50 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR 767 SB                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN T/E AILERON DC10 BP                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPR L/E O/B AFT FLAP 757 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPR L/E O/B AFT FLAP 757 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLATS T/E R/H 737‐300 AJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR R/H INBOARD 767 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T64003‐FD‐04427 FORM DIE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85212‐CMT‐04142 CHEM MILL TEMPLATE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85212‐CMT‐04144 CHEM MILL TEMPLATE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPPER L/H 747 PW4000 CMT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW4000 LOWER INLET ACOUSTIC PANEL CMT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL INNER Z‐RIB CF6 SFD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 2‐BAY CF6‐80C2 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BACK PAN CF6‐80C2 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD END OUTER PW4000 SFD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT L/E INNER PW4000 SFD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SOLID SKIN OUTER L/H V2500 A32                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT OUTER FORWARD PW2000/B757 SFD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT L/E PW2000/B757 SFD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL OUTER T/C R/H V2500 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLATS T/E L/H 737‐700 AJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON INBOARD L/H 767 AJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON INBOARD R/H 767 AJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REAR DUCT PERF SKIN JT8D‐200 SBT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 4‐BAY MALE CF6‐80A BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 4‐BAY W/CAUL PLTS CD6‐80A BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER BACKPAN CF6‐80C2 TT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER R/H BELLMOUTH MD11 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER LWR L/H PW4000/MD11 SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER UPPER L/H PW4000 MD11 SFD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 2‐BAY CF6‐80C2 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER PERF SKIN FACESHT CF6‐80C2 TT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BACK PAN UPPER L/H FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER AFT INNER PW4000 CMT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER AFT INNER PW4000 CMT                                                                   $0.00     Net Book Value                                         $0.00




                                                                               Page 77 of 114
                        Case 18-11699-MFW                           Doc 755        Filed 12/10/18                            Page 107 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     SPOILER POSITION #7 R/H 737‐700 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON HINGE ALIGNMENT R/H & L/H 737 CF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPER O/B ELEVATOR L/H BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATON UPPER R/H PW2000 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR REAR AILERON 737 TB                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATON LOWER L/H PW2000 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INNER AFT PERF CF6‐80A CP                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATON LOWER L/H PW2000 CMT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 SFD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H CDUCT V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT R/H V2500 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 4 L/H 737‐700 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #9 R/H 737‐700 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 5 L/H 737‐700 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 8 R/H 737‐700 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR TRIM TAB SPAR 737‐700 TB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR TRIM TAB L/E 737‐300 TB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR TRIM TAB 737‐300 SB                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL I/B T/C CF6‐80C2 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 2‐BAY MALE CF6‐80C2 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR L/H 767 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATON LOWER L/H PW2000                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET SPRAY RING FITTING A320 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF INNER T/C UPPER SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SKIN LOWER ELEVATOR L/H 767 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE BEAM SUPPORT ASSEMBLY CFM56‐3 MF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP FORE R/H 737 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL R/H CF6‐80A3 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL B747/CF6‐50 SFD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL B747/CF6‐50 SFD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL B747/CF6‐50 SFD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSEMBLY L/H CFM56‐3 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT OUTBOARD R/H 737‐700 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT MID INNER LOWER PNL PW4000 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CF6‐50 FD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT U‐CHANNEL LOWER R/H CF6‐50 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT U‐CHANNEL LOWER L/H CF6‐50 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT U‐CHANNEL LOWER R/H CF6‐50 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT LFT PANEL PW4000                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF INNER LFT PANEL PW4000 SFD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FORWARD LFT PANEL PW4000                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT UPPER PANEL PW4000                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FORWARD LOWER PANEL PW4000                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT LOWER PANEL PW4000                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN & DOUBLER BLOCKER DOOR PW4000                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BONDMENT T/C R/H V2500 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB TAB AILERON DC9 FD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB TAB AILERON DC9 FD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 3‐BAY PW4000 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD INLET ACOUSTIC PANEL DC10 SFD                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER AFT ACOUSTIC PANEL PW4000                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FORWARD LFT PANEL PW4000                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR AFT OUTER LFT PANEL PW4000 CMT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INNER BONDMENT TRNSLV R/H & L/H BAJ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID AFT COWL R/H CFM56‐3 SFD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPICE LIP SKIN INLET DC10 CF6‐6/‐50                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPLCE LIP SKIN INLET DC10 CF6‐6/‐50                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPLICE LIP SKIN INLET DC10 CF6‐6/‐50                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐50 TDF                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐50 TDF                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB AILERON BPW/SPAR BARS 737 BP                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING TIP B727 AJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H & L/H CF6‐80A1 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET T STRAP DC 10                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET T STRAP DC10                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET T STRAP UPPER DC10                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN TRNSLV INNER ACOUSTIC PANEL R/H & L/H                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL ANGLE R/H & L/H CFM56‐3 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ANTENNA DC10 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL OUTER R/H TRNSLV PW2000 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LOWER R/H CFM56‐3 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER BACK SHEET MALE CF6‐80A LM                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/C BONDMENT L/H CF6‐6/‐50 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR 737 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL TEE STRAP DC10 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL TEE STRAP DC10 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CF6‐80C2                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSURE AFT INLET ACOUSTIC PANEL LOWER                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSURE AFT INLET ACOUSTIC PANEL                                                           $0.00     Net Book Value                                         $0.00




                                                                           Page 78 of 114
                        Case 18-11699-MFW                         Doc 755            Filed 12/10/18                            Page 108 of 144


Debtor Name               General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     CLOSURE FORWARD INLET ACOUSTIC PANELS                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB SLAT MD80 FD                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPPER R/H & L/H CF6‐80C2                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER INBOARD L/H 737‐700 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER INBOARD L/H 737‐700 AJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 TDF                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING PIP L/H CF6‐80C2 CP                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR NOSE LANDING GEAR L/H 757 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATON LOWER R/H PW2000 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKINS CORECOWL R/H & L/H CF6‐80A1 SFD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR TRAILING EDGE R/H 747 SB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET UPPER L/H CF6‐80C2                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET UNIV CF6‐80C2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET NOSE COWL CFM56‐3 737‐300 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP OUTBOARD AFT L/E CAP COVER 737                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP OUTBOARD AFT L/E CAP COVER 737                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T78107‐TDF‐04556 TRIM & DRILL FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAT BOND TOOL 4 X 12 GRAPHITE BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR SPOILER L/H & R/H DC10 FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE INBOARD FLAP R/H DC10 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RUDDER 737‐700 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INSERT SEGMENT REAR FAN CASE JT8D HF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MAIN LANDING GEAR 737 TDF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON SPAR RIBS 737 HF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SIDEWALL UPPER UNIV CF6‐80C2 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SOUND FORWARD & AFT CF6‐6/‐50 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLRS AFT INNER INLET ACOUSTIC PANELS                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT MID UPPER R/H INLET ACOUSTIC PANEL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT MID UPPER L/H INLET ACOUSTIC PANEL                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD LOWER INLET ACOUSTIC PANEL MD11                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD UPPER L/H INLET ACOUSTIC PANEL                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR A/C R/H 737 TT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPARS DOOR ASSEMBLY R/H & L/H DC10/KC10 SB                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER T/C R/H CFM56‐7 CP                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL EXTRUSION FAN COWL DR CF6‐80C2                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP FORE OUTBOARD L/H 737 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING VERTICAL STABILIZER A310‐300                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SIDEWALL UPPER UNIV CF6‐80C2 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER ANGLE AFT STA. 297 B52 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER ANGLE AFT. STA. B52 FD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐6/‐50 TDF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR AC R/H 737 TDF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON R/H 737‐700 AJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRAILING EDGE FLAP 737 BP                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON TAB BOX DC9 FD                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 2‐BAY TOOL CF6‐6/‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL MALE R/H & L/H CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MLG L/H 767 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR L/H MLG 767 AJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR AC L/H 737 TDF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE INBOARD DC10 L/H BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL B52 FD                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER INSERT LOCATION CF6‐80C2 CF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT OUTBOARD T/E WEDGE L/H B757 CP                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SOUND FORWARD & AFT CF6‐6/‐50 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LATCH SUPPORT LOWER INSTL PW4000 AJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SKIN UPPER AILERON R/H 737‐700 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SKIN LOWER AILERON R/H B737‐700 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL R/H DC10 CLT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80A TDF                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER COMMON PW2037 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER FANCOWL DOOR R/H DC10 TT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER FANCOWL DOOR L/H DC10 TT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL L/H DC10 CLT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL L/H DC10 TT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL R/H DC10 TT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL L/H DC10 CLT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL R/H DC10 CLT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #10 #11 #12 R/H 757 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #1 #2 #3 L/H 757 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80A TDF                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD UPPER R/H INLET ACOUSTIC PANEL                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT AFT PANEL TRANSCOWL PW4000 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT AFT PANEL TRANSCOWL PW4000 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT AFT CORNER TRANSCOWL PW4000                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INVAR FLAT SURFACE 4 X 24 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER R/H & L/H 757 TB                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER R/H & L/H POSITION #6 & #7 757 TB                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FANCOWL DOOR L/H CF6‐80A3 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT INBOARD L/H 737‐700 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR SPOILER 737‐300 SB                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR AFT INLET ACOUSTIC PANEL RB211‐535E4                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL B747 BAJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL B747 BAJ                                                                               $0.00     Net Book Value                                         $0.00




                                                                             Page 79 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                            Page 109 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     DOOR FANCOWL L/H DC10 AJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDCUCT L/H V2500 FD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR L/H 737‐700 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LATCH SUPPORT LOWER INSTL PW4000 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL 747 BAJ                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL DC10 BAJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN UPPER CENTER INTERBONDMENT PANEL 737 BAJ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER T/C UPPER R/H CRJ SFD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C/COWL AFT R/H RB211‐535E4 CMT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C/COWL FORWARD SKIN R/H RB211‐535E4 CMT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CDUCT L/H V2500 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERBONDMENT TRANSCOWL UNIV CF6‐80A1 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING (FINGER) A300 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPRING LEAF FLAP‐MID 737 CF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF BLOCKER DOOR PW2037 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL UNIV R/H & L/H CF6‐80C2 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP FORE R/H 737 BAJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET L/H RB211‐535E4 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET LOWER RB211‐535E4 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET R/H RB211‐535E4 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTERBONDMENT TRANSCOWL L/H CF6‐80A1 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTERBONDMENT TRANSCOWL R/H CF6‐80A1 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC L/H RB211‐535E4 CLT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING HORIZONTAL STABILIZER 737 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL L/H DC10 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR ASSEMBLY R/H 747 AJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR R/H & L/H MD80 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB ELEVATOR L/H 737‐300 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR ELEVATOR L/H 737‐700 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SKIN ELEVATOR L/E L/H UPPER 737 TB                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET UPPER L/H RB211‐535E4 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC UPPER RB211‐535E4 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER 2‐BAY JT8D‐200 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN BACK LINER IMSURF CF6‐80A BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL R/H LOWER DC10 CLT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL R/H CENTER DC10 CLT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL L/H CENTER CORE DC10 CLT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL L/H LOWER CORE DC10 CLT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL O/B TRANSCOWL CF6‐80C2 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FANCOWL R/H DC10 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKINS FANCOWL DOOR L/H FORWARD INNER & OUTER SFD                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKINS FANCOWL DOOR L/H AFT INNER & OUTER SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKINS FANCOWL DOOR R/H FORWARD INNER & OUTER SFD                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKINS FANCOWL DOOR R/H AFT INNER & OUTER SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL ALUMINUM R/H CF6‐50 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL ALUMINUM R/H CF6‐50 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT O/B L/H 737‐700 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACK PAN LINER CF6‐50 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACK PAN LINER CF6‐50 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR ELEVATOR TAB SCONDARY FD MD80 FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING L/H 747 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT T/E FLAP L/H 767 TB                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 11 R/H 737‐700 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 2 L/H 737‐700 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION #10 R/H 737‐700 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 3 L/H 737‐700 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 12 R/H 737‐700 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POSITION # 1 L/H 737‐700 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 MM                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 MM                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 MM                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐80C2 MM                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL PYLON FORWARD POSITION # 1 & # 4 R/H B52 BAJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER SOUND ABSORBING JT8D‐200 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BATWING L/H UPPER BLOCKER DOOR 757 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTERSOLID LOWER PANEL CF6‐80C2 SFD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COVERS HINGE ELEVATOR TAB 737‐700 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP FORE INBOARD UNIVERSAL 737 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/H 737‐700 AJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR FORWARD AILERON R/H 737‐700                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN LINER CF6‐6/‐50 BAJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FANDUCT INNERWALL L/H PW2000 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL 747 BAJ                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPER SKIN L/H 747 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR AFT OUTER L/H PANEL JT9D‐7R4 CMT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐50 TDF                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER SOUND ABSORBING JT8D‐200 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SKIN ELEVATOR L/H L/E LOWER 737 TB                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL R/H & L/H B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING BEADED SHELTER PANEL ESC FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER SIMULATION UNIVERSAL CF6‐50 CM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING L/H 747 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR R/H 737‐700 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON POSITION # 1 L/H B52H FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON POSITION # 1 R/H B52 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN SKIN PANEL ASSEMBLY UPPER T/E R/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL UPPER T/E ASSEMBLY R/H B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL UPPER T/E ASSEMBLY L/H B52H RT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTERSOLID FORWARD T/C R/H CF6‐50 TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTERSOLID FORWARD T/C L/H CF6‐50 TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT I/B R/H 737‐700 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR AILERON T/E L/H F18 CMT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON SPAR T/E L/H F18 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR AILERON T/E R/H F18 CMT                                                                   $0.00     Net Book Value                                         $0.00




                                                                               Page 80 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                            Page 110 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     SPAR AILERON T/E R/H F18 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL ASSEMBLY UPPER L/H B52H FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL ASSEMBLY UPPER L/H B52H FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN SKIN PANEL ASSEMBLY UPPER T/E R/H B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY UPPERWING T/E L/H B52 RT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY UPPER WING T/E R/H B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL DOOR WING T/E L/H FD B52                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN UPPER T/E WING PANEL L/H B52H FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL R/H T/E B52H FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T2285STFD11 STRETCH DIE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER SOLID LOWER ACOUSTIC PANEL 757 CMT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BARREL INLET A PANEL JT8D‐200                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER FORWARD FAN COWL DOOR DC10 SFD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER AFT FAN COWL DOOR DC10 SFD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL ALUMINUM L/H CF6‐6/‐50 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER & INNER FORWARD TRANSCOWL R/H SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER FORWARD T/C CF6‐6/‐50 R/H TT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER & INNER FORWARD TRANSCOWL L/H SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACKSHEET AFT R/H PW2000 CMT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACKSHEET AFT L/H PW2000 CMT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACKSHEET UNIVERSAL CORECOWL PW2000                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB CLOSURE I/B AILERON 737‐700 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL AFT ASSEMBLY R/H & L/H PW2000 CP                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING FINGER A300 BAJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON FORWARD B52H                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON FORWARD PANEL B52H FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER PYLON FORWARD PANEL R/H B52H FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER PYLON FORWARD PANEL L/H B52H FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSEMBLY L/H FORWARD POSITION # 2 PYLON B52H                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL ASSEMBLY UPPER T/E B52 RT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANE PANEL UPPER AFT WING T/E L/H B52 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL UPPER AFT WING T/E R/H B52 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL UPPER AFT WING T/E R/H B52 RT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL WING UPPER T/E R/H B52 FD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN DOOR CHAFFDISP LOWER R/H B52H FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC LOWER JT9D‐7R4 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC UPPER L/H JT9D‐7R4 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC UPPER R/H JT9D‐7R4 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN BEADBACK BLOCKER DOOR CF6‐80C2 FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H CF6‐50 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H CF6‐50 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BAJ FLAP FORE INBOARD R/H & L/H                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET LOWER RB211‐535 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL OUTER LOWER INLET CF6‐80A CP                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL PYLON FORWARD L/H POSITION # 2 & # 3 B52 BAJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL WING L/H UPPER AFT T/E B52 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL WING L/H UPPER AFT T/E B52 RT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL WING R/H UPPER AFT T/E B52 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL WING R/H UPPER AFT T/E B52 RT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN LOWER T/E WING PANEL L/H B52H FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL UPPER FORWARD T/E WING L/H B52 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL UPPER T/E WING L/H B52H FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04318 STRETCH FORM DIE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT FORWARD CORE COWL CF6‐50 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON FORWARD B52H FD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING RETAINER PYLON FORWARD B52H FD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FORWARD R/H # 3 PYLON B52H RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN DBLR. PANEL FORWARD R/H # 3 PYLON B52H RT                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL UPPER FORWARD T/E WING L/H B52 RT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL SOLID SKIN L/H CFM56‐3 SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL T/C AFTOTRBND L/H CF6‐6/‐50 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN CLOSEOUT R/H CORE COWL CF6‐80C                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR NLG L/H 737                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR NLH L/H 737 BAJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FORWARD L/H # 2 PYLON B52H RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN DBLR. PANEL FORWARD L/H # 2 PYLON B52H RT                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR PANEL FORWARD L/H # 2 PYLON B52H RT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING PANEL FORWARD L/H # 2 PYLON B52H RT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FORWARD L/H # 3 PYLON B52H RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN DBLR PANEL FORWARD L/H # 3 PYLON B52H RT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOX TAB AILERON DC9 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL AFT SOUND TRANS COWL CF6‐50                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FORWARD SOUND TRANSCOWL CF6‐50                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER L/H DC10 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER R/H DC10 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER R/H DC10 BAJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER L/H DC10 BAJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON PANEL SKIN UPPER L/H 737                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON PANEL SKIN LOWER L/H 737‐700                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LIFTING HARNESS CF6‐50 LF                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL R/H DC10 AJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP O/B R/H & L/H B757‐200 SB                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSEMBLY FORWARD AUX AIR INLET B52H AJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY LOWER WING T/E L/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY LOWER WING T/E L/H B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY LOWER WING T/E R/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY LOWER WING T/E R/H B52 RT                                                   $0.00     Net Book Value                                         $0.00




                                                                               Page 81 of 114
                        Case 18-11699-MFW                           Doc 755        Filed 12/10/18                            Page 111 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     PAN PANEL ASSEMBLY UPPER T/E L/H B52 RT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSEMBLY UPPER T/E L/H B52 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON LOWER SKIN R/H 767‐300 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON 737‐300/‐400/‐500 AJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL LOWER AFT I/B L/H 737‐300 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL LOWER I/B R/H 737‐300 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MAIN LANDING GEAR L/H B757 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MAIN LANDING GEAR L/H B757 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR B737‐700 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR COMMON CFM56‐7 DF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON 737‐300/400‐500 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB AILERON B737 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIBS ELEVATOR 737 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL LOWER R/H & L/H CF6‐50 DF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP R/H B757 TT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E R/H 737‐300/‐400/‐500 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL B52H FD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL B52H RT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H RB211‐535E4 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H RB211‐535E4 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL COWL OUTER CFM56‐7 737‐700 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT 767 AJ                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PANEL B52 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STABILIZER HORIZONTAL F18 CP                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STABILIZER HORIZONTAL F18 CP                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL L/H LOWER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL L/H LOWER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL L/H UPPER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL L/H UPPER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H LOWER B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H LOWER B52 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PERFORATING FIXTURE RB211‐535E4 PF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC PW4000 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC PW4000 MD11 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON LOWER SKIN L/H 767‐300 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/H 757 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MID FLAP I/B 727 MF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL ELEVATOR B737                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL PAN B52 RT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL WING PAN B52 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ROUTER TOOL 39‐16539‐4 PAN                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H LOWER B‐52                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H LOWER B‐52                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL R/H LOWER B52                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL R/H LOWER B‐52                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL B‐52 L/H LOWER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL L/H LOWER B‐52                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MOUNT RING NOSE COWL V2500                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR RB211‐535C                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL PERF SKINS CF6‐80C2                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER SOLID CORE COWL CF6‐80C2                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER AFT SOLID SKIN RB211‐535E4                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H CORE COWL CF6‐80C2                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING STIFFENER CF6‐80C2                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL MD80 BAJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     5938036‐1 BOND TOOL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLIDER SHOES AFT COWL ASSY CFM56‐3                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL PERF SKINS FWD & AFT CF6‐80C2                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT ASSY LOWER LEFT COWL SMALL DUCT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL R/H V‐2500                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET UPPER OUTER PW4000 B747                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP 757 R\H                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL PERX SKIN CF6‐80A A310                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER ACOUSTIC PANEL PERF SKIN CF‐34                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER ACOUSTIC PANEL PERF SKIN CF‐34                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT STRUCTURE R/H CFM 56‐7 737‐700                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     757 PW2000 INLET ACOUSTIC PANEL                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER COWL PANEL L/H CF56‐7                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD CLOSEOUT L/H AFT OUTER BONDMENT T/C CF6‐50                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD CLOSEOUT R/H AFT OUTER BONDMENT T/C CF‐50                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT RING COWL R/H CFM56‐3                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT RING COWL L/H CFM56‐3                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP HINGE FITTING O/B F18 DJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP HINGE FITTING O/B F18 DJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT # 2 L/H DC‐10                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE LANDING GEAR DOOR R/H B737                                                            $0.00     Net Book Value                                         $0.00




                                                                           Page 82 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                            Page 112 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     FINGER BRACKET CF6‐801A3                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ALIGNMENT FIXTURE LEAR 60                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     S‐9R BOND TESTER W/ SONDICATOR & RESONANCE MODES                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOEING 737‐LTM‐12/1945 LAY‐UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 BAJ                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 TDF                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME NOSE ASSEMBLY B747                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LWR SKIN SPLICE AILERON F18                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LWR SKIN SPLICE AILERON F18                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR SKIN SPLICE AILERON F18                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR SKIN SPLICE AILERON F18                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     757 CORE FORM TOOLS (12) MN#177                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LEAR 25 RADOME L/M HI TEMP LAY‐UP MOLD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A300 LAY‐UP MOLD                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM DRILL FIXTURE RADOME 700 SERIES                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E WEDGE 757                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E WEDGE 757                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E WEDGE 757                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     E‐3 CHIN SCOOP LAY‐UP MOLD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME TRIM/DRILL FIXTURE B737                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE LOCATOR RADOME A300                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE FORM A300 RADOME MAKES 101                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM & DRILL FIXTURE RADOME A300                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM & DRILL FIXTURE RADOME A300                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE FORM TEMPLATES                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE LWR SURFACE TRAY TABLE DHC‐8                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD RADOME B747                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE LOCATOR RADOMES B767                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE FORM RADOME B767                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM/FIXTURE RADOME CORE B767                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD RADOME B747                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH FORM INR SK COWL CORE UPR RH                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH FORM OTR SK CORE COWL UPR R/H                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRETCH DIE INR SKN CORE COWL LWR                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER T/C UPPER R/H CRJ SFD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE HEAT SHIELD CRJ CORE COWL                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TRAY TABLE UPPER BAE‐146                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TRAY TABLE LOWER BAE‐146                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TRAY TABLE UPPER BAE‐146                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE TRAY TABLE LOWER BAE‐146                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE LWR & UPR SURFACE TRAY TABLE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE UPPER TRAY TABLE CRJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE LOWER TRAY TABLE CRJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE UPR SURFACE TRAY TABLE DHC‐8                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CRJ STRETCH DIE‐TRANS COWL OUTER SKIN                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORM DIE COVER DOUBLER FALCON                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     767 ROTATING STAND                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOEING 737 LTM‐12/1945 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOEING 737 LTM‐12/1945 LAY UP MOLD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A300 ROTATING STAND                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     700 LAY UP MOLD ROTATING STRAND                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     700 LAY UP MOLD ROTATING STAND                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC9/MD80 RADOME LAY UP MOLD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC9/MD80 RADOME LAY UP MOLD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD RADOME A300                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD RADOME DC10                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM/DRILL FIXTURE RADOME DC‐10                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LAY‐UP MOLD RADOME 700 SERIES                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE LOCATOR RADOME DC9/MD80                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LAY UP MOLD 700 SERIES RADOME                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM / DRILL FIXTURE RADOME B767‐B777                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MASTER MOLD RADOME CP‐140                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LAY UP MOLD CURB C130 RADOME                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSEMBLY JIG (2 PARTS BAJ & CORE) (58‐410020‐                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND TOOL VENT (58‐410017‐7)                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM & DRILL FIXTURE (58‐410017‐5)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSEMBLY JIG (101‐410068‐9)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSEMBLY JIG (101‐410068‐9)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSEMBLY JIG (390‐415002‐0001)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SHOP AID (390‐415002‐0019)                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SAMPLE PART (390‐415002‐0001)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM & DRILL FIXTURE (390‐415002‐0001)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE LOCATING TEMPLATE (390‐415002‐0019)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SAMPLE PART (390‐415002‐0017)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ROUTER DRILL TEMPLATE 3 PARTS (128‐41000‐3)                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND ASSEMBLY JIG 3 PARTS (128‐41000‐3)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SAMPLE PART TEMPLATE (128‐41000‐3)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/E WEDGE SLAT 757                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE MOUNT RING CFM56‐7                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT 757 T/E WEDGE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL AFT CFM56‐3 R/H                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E WEDGE POS. # 3 757 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL AFT L/H CFM56‐3 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HEAT SHROUD MIXER 737‐200 JT8D                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME KING AIR TT                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL LOWER ACOUSTIC 737‐700 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN ACOUSTIC PANEL UPPER R/H PW4000                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN ACOUSTIC PANEL UPPER L/H PW4000                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL SOLID SKIN L/H CFM 56‐3 SFD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR RIB L/H I/B MD11 BM                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPER ACOUSTIC 737‐700 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR COMMON PW4168 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL T/E I/B MID FLAP 737‐700 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BEAD DOUBLER MD‐11 LM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB MD11 BM                                                                                    $0.00     Net Book Value                                         $0.00




                                                                               Page 83 of 114
                        Case 18-11699-MFW                              Doc 755      Filed 12/10/18                            Page 113 of 144


Debtor Name               General Description                                                Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     CASCADE CF6‐80C2 CF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL INNER SKIN PAN B52 FD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER POSITION # 14 B‐52H                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL R/H UPPER POSITION # 14 B52H RT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER STRIPS O/B FLAP VANE MD11 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT R/H 737 BF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP AFT L/H 737 BP                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP UPRINTRSPR PNLS I/BAFT 767 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP LWR INTRSPAR PANEL I/B FWD 767                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP LWR INTRSPAR PANEL O/B 767 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP UPRINTRSPR PNLS O/BNT 767 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP O/B 767 AJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT # 1 DC10 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT T/C U‐CHANNEL CLSOUT CF6‐6/‐50                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ACCESS B52 DJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY OIL COOLER DUCT C130 SFD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 CP                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING TIP BEECH 1900 CLA                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING BOX F‐16 PTE                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT T/E WEDGE # 9 POS 757 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT A300‐600 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT A300‐300 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 HF                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL UPPER INRSKIN 737‐700 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL LOWER INRSKIN 737‐700 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRUT DOOR MLG L/H O/B 737‐300 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING ANTENNA B52 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL LWR L/H B52                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 BAJ                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING A300/A310 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT A300‐300 R/H BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR 737‐700 CP                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT L/H A300‐600 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER A320 AJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANES DC10 HF                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER FORWARD UNIV CORE COWL CF6‐50                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MAIN FLAP T/E WEDGE ASSY B757 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN MAIN FLAP B757 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME VBT MASTER MODEL 737 MM                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER CF6‐50 TDF                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 747 CLT                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MAIN FLAP UPR SKIN I/B B757 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL L/H LOWER B52 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE FLAP DC10 BAJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON T/E SKIN DC10 BP                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER AFT CORE COWL R/H CF6‐50 RT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTER AFT CORE COWL L/H CF6‐50 RT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE COWL PW2000 AJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 TDF                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL B52 FD                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN WING PANEL B52 RT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER PW4000 A310/MD11 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLIDER FITTING CFM56‐3 MF                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 CLT                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H & L/H CF6‐6 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LJ75005 ALIGNMENT TOOL                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 BAJ                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRUT DOOR MLG O/B R/H 737‐300 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE RADOME DC9 MD80 CFT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT 757 AJ                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIBS VANE DC10 AJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN I/B LWR BONDED PANEL SPOILER L/H C5                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR CF6‐80C2 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE RADOME 747 CTT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP VANE O/B R/H BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE COWL RB211‐535E4 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT # 5 A320 AJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOOM ARM 737‐300 TDF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WELDED PNASSY AFT OIL COOL DUCT C130                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT ACCESS OIL COOLER DUCT PNL C130                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PAN WING PANEL F5 RT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT #5 R/H & L/H MD11 DC10 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING L/E FLAP F16 MG                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 TDF                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL CF6‐80C2 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A320 A319 TDF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER R/H ENG BAY DOOR F18 FD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSY LWR T/E L/H B52 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN PANEL ASSY LWR T/E L/H B52 RT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME C5 CLT                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A300 BAJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP VANE O/B L/H DC 10 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT #1 DC10 AJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE ASSY FLAP 737‐600/‐800 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VINCULUM TRANSCOWL CF6‐6/‐50 SFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING R/H ENG BAY DOOR F18 HFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING R/H ENG BAY DOOR F18 HFD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING R/H ENG BAY DOOR F18 ATT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN WING PANEL F5 CMT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER AFT L/R/H RT CF6‐6/‐50                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN AFT INNER TRANSCOWL CF6‐6 SFD                                                          $0.00     Net Book Value                                         $0.00




                                                                            Page 84 of 114
                        Case 18-11699-MFW                           Doc 755      Filed 12/10/18                            Page 114 of 144


Debtor Name               General Description                                             Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     COWL FRAME END ZEE B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL FRAME END ZEE B52 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN FWD CTR R/H INLET B52 CF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT STRUCTURE L/H CFM56‐7 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BONDMENT L/H CFM56‐7 CP                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE DOME 727 LT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER LIFTING SLING MD11/PW4000                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING MLG O/B SIDEPANEL A‐10 PCLT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL CF6‐6/‐50 REV BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING TIP A310 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BONDMENT L/H CFM56‐7 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB O/B SUPPORT ASSY DC10 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR PW4000 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT FAIRING T/COWL CF6‐80C2 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT FAIRING T/COWL CF6‐80C2 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLIP RIB VANE DC10 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLIP RIB VANE DC10 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLIP RIB VANE DC10 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLIP RIB VANE DC10 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE RADOME 737‐700 CF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING TIP A310 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE O/B CLOSURE RIB L/H DC10 FD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE INBOARD DC10 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY AUX AIR INLET B52 DT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER WING TIP R/H KC10 SFD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     65C25933‐1 BOND TOOL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/E SPAR                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT BONDMENT FMLE CF6‐6/‐50 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME KING AIR CLT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER 2.95 BLLED DUCT PW4152 LOF                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER 2.95 BLEED DUCT PW4152 LOF                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACCESS DOOR 727 SA                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY AFT ACCESS C130 RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER PNL ASSY AFT C130 FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PNL INR SKIN AFT ACCESS C130 TDF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR AILERON TAB 737 HF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL ANGLE R/H & L/H CFM56‐3 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H V2500 AJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR ACTUATOR FIT CF6‐80C2 CM                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ANTENNA 727 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOX TRAVELING TOOL STORAGE SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 400XP RDT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE I/B L/H MD80 AT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL FLAP 757 CMT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRACK FAIRING A310 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING FIXED #2 A300‐600 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T75002‐FD‐0056 FORM DIE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN BLOCKER DOOR CF6‐6/‐50 D                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BONDMENT INNR DBLR REV CF6‐80C2 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER SOLID PW 4000 CMT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT NO 2 L/H A320 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING TRACK A300‐600 LT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN HORIZONTAL STAB F16 VTF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE IML TRENT 700 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE OML TRENT 700 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING ASSY L/H #2 A300/310 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER A300/310 AJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN HORIZONTAL STAB F16 VB                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME NOSE ASSY B747 TDF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BEADED DOUBLERS ELEV MD11 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HORZ STAB TIP L/H A300/310 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL A300 PW 4000 REV AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLEEVE TR REV CFM56‐3 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER FWD INNER PW 4000 CMT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE TRENT 700 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE O/B POS #4 R/H DC 10 FD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE O/B POS #5 L/H DC10 FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HORIZ STABILIZER TIP A300/310 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY PW4168/A330 CP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL SOUND FWD & AFT CF6‐6/‐50 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT POS. #2 & #3 R/H & L/H A310 AJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL R/H CFM 56‐7 AT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN AFT COWL L/H R/H CFM56‐7 AF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING PANEL 747 BAJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL GRUMMAN CF6‐80C2 CD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE R/H DOUGHOUSE B52H FD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN HORIZONTAL STAB F16 VTF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN HORIZONTAL STAB F16 VB                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN COMB CHAMBER JT8D‐200 TT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SOUND PANEL REV CF6‐50 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORECOWL L/H RB211‐535E4 CMT EA                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP T/E WEDGE A300 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MYLAR CABINENT SA                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MLG L/H TIRE FAIRING A300 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD L/H & R/H B52 H                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52H FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52 H FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52 FD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52H FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52H FD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERCOSTAL T/E B52H FD                                                                  $0.00     Net Book Value                                         $0.00




                                                                         Page 85 of 114
                        Case 18-11699-MFW                           Doc 755      Filed 12/10/18                            Page 115 of 144


Debtor Name               General Description                                             Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN L/H R/H DOGHOUSE B52H DHD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN L/H R/H DOGHOUSE B52H ATT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE R/H DOGHOUSE B52H FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN R/H DOUGHOUSE B52H FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BULKHEAD CANTED L/H & R/H B52H                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E L/H F16 HE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E R/H F16 HE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E F16 DF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E F16 DF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T640035FD‐02780 STRETCH DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL R/H CF6‐80A3 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB AILERON R/H 737 LT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 767 TT                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL ANGLE UPR OUTER B52 FD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL ANGLE UPR OUTER B52                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE STIFFENER L/H & R/H B52H FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE STIFFENER L/H & R/H B52H FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL R/H CF80C2 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER SUPPORT ASSY L/H CFM56‐3 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL REV CF6‐80C2 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL R/H RB211‐535E4 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT R/H A320 AJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN L/H & R/H DOUGHOUSE B52H FD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN L/H & R/H DOUGHOUSE B52H FD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BAY DOOR AFT L/H SKIN FA‐18 TT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP LE UPPER & LOWER F16 L/H RT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP LE UPR & LWR F16 RT R/H                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSURE FAN COWL DOOR R/H DC10 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSURE FAN COWL DOOR R/H DC10 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER SUPPORT ASSY R/H CFM 56‐3 AJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORECOWL SKIN INNER SOLID AFT L/H                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVRSSIMULATION R/H & L/H CF6‐80C2                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOP COVER FLAP TRACK R/H A310 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET TRENT 700 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACCOUSTIC PANEL UPRL/H TRENT 700 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL UPPR/ H TRENT 700 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE ACCESS COVER F16 AJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER SEAL FD B52H                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER SEAL B52H FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER SEAL B52H FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52 SFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52 SFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52 SFD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E CAP L/H L/E FLAP F16 CP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E CAP R/H L/E FLAP F16 CP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL L/H CF6‐80C2                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐SCAN HOLDING FIXTURE HF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE T/E R/H ELEVATOR A300/310 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR 737 AJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME DC9 TDF                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT POS #5 737‐300 AJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC L/H CFM56‐3 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL CF6‐80 AJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T7‐029759 3X AJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE ACCESS COVER F16 RDT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN COUNTOUR INSP FIXTURE B52                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT OTRWALL INRBONDMENT RB211 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BEADED PAN BLOWOUT DOOR CF6‐80C2 RT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP #2 R/H A320 AJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAILCONE PANEL MD11 CP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME DEHAUILLAND 8 CFT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY AIRBUS AJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZEE RIB L/H MID AFT CF6‐80C2 TDF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL FWD CLOSEOUT CF6‐80C2 RT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL FWD CLOSEOUT CF6‐80C2 RT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE CTR L & R/H #1 ELEVATOR A310 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE O/B L&R/H #1 ELEVATOR A310 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL FWD IML CF6‐80A1/A3 CP                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL L/H AFTOML CF6‐80A1/A3 CP                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL R/H AFT OML CF6‐80A1/A3 CP                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP AFT FLAP 757 BJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     491B1352000009 BOND TOOL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORECOWL L/H RB211‐535E4 SFD EA                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORECOWL L/H RB211‐535E4 CMT EA                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H REV PW2000 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H REV PW 2000 AJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME BOEING 737 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS 737 CLT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52H ATT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52H ATT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL CHANNEL B52H ATT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP LE UPR & LWR F16 RT RH                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BRACKET ASSY LH L/E FLAP F16 LT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BRACKET ASSY R/H L/E FLAP F16 LT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL BRACKET L/H L/E FLAP F16 LT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL BRACKET R/H L/E FLAP F16 LT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP ASSY AFT I/B 737 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS 737 CLT                                                                       $0.00     Net Book Value                                         $0.00




                                                                         Page 86 of 114
                        Case 18-11699-MFW                         Doc 755      Filed 12/10/18                            Page 116 of 144


Debtor Name               General Description                                           Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     RADOME GROUND STRAP 737 RT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME GROUND STRAP 737 RT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER L/H CF6‐50/‐6 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE DC10 FD                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H ELEVATOR MD11 BM                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP ASSY L/H AFT I/B 737 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 PT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB RUDDER 757 BAJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EVS RADOME 737                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT RING B52 FD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL ASSY INNER R/H B52 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BEARING PROOF LOAD TEST EQUIP CF6‐6                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZEE RIB CORE COWL R/H CF6‐80C2 TDF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER L/H & R/H CF6‐6/‐50/‐80A1 LF                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT #3 A320 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COVER ENGINE ACESS F16 DT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BAY DOOR L/H SKIN F/A‐18 CMT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP L/E FLAP L/E R/H F16 CP                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP L/E FLAP L/E R/H F16 CP                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP L/E FLAP L/E L/H F16 CP                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP L/E FLAP L/E L/H F16 CP                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY AIRBUS AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVE MD11 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR FITTING CFM56‐7 DJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL CF6‐80C2 LF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE ACCESS COVER F16 RDT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E F16 TT                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT PNLASSY FAN DOOR R/H DC10 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR R/H A300/A310 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR L/H A300/A310 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT R/H & L/H T/E 737‐700 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E F16 DF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FLOOR C5 RDT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PYLON STRUT FAIRING B52 TT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PYLON STRUT FAIRING B52 TT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR L/E FLAP F16 SB                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR L/E FLAP F16 SB                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER DOOR L/H FWD L/H FA18 HFB                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER DOOR ENG BAY F18 STB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F‐18‐D FORMER DOOR RT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER DOOR R/H F18 MF                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER DOOR R/H FA18 STB                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COVER RESERVOIR FA18 A‐D WF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRINGR L/H CTRENBAY DOOR F18 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RING (CLOSEOUT) PANL ASSY R/H B52 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR MALE CF6‐80C2 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR MALE CF6‐80C2 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP SPHERICAL BEARING TOOL A320 TT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME E3 PT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR MALE CF6‐80C2 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BAY DOOR FWD R/H F18 HF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL PW4000 A300/310 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 4 BAY CF6‐6/‐50 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR 4 BAY CF6‐6/‐50 BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER L/H CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER R/H CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL FWD SOUND CF‐6/‐50 RT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/E CAP 767 BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INR BNDMNT CF6‐6/‐50 ASTB                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INR BNDMT CF6‐6/‐50 HRF                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VERTICAL STABILIZER L/E F16 DT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT L/H 737‐300 POS # 3 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT RING B52 FD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SIDEWALL UPPER L/H CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT L/H 757 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 ATT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 ATT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 ATT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 ATT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 SCJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY CHORD INR CFM56‐3 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL PANCLSEOUT RB211 535E4 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL V2500 AJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL PAN DBLR RB211‐535E4 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL PYLON FWD POS 1 & 4 L/H B52 BAJ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT UPR AFT C/C RRB211‐535E4 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL R/H RB211‐535E4 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL L/H RB211‐535E4                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL R/H RB211‐535E4 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL UNIV RB211‐535E4 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORECOWL AFTCLSOUT R/H RB211‐535 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER R/H CF6/‐6 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT CORECOWL UNIV RB211‐535E4 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB R/H O/B VANE DC10 FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELEVATOR TAB L/H 737 SB                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL CF6‐80C2 AJ                                                                  $0.00     Net Book Value                                         $0.00




                                                                       Page 87 of 114
                        Case 18-11699-MFW                        Doc 755      Filed 12/10/18                            Page 117 of 144


Debtor Name               General Description                                          Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     FLAP 767 AJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP 767 AJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP 767 BAJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT MID UPR INRBNDMNT RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT AFT UPR INRBNDMNT RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT MID LWR INRBNDMNT RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT AFT LWR INRBNDMNT RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBNDMNT R/H CFM56‐7 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER 737 AJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS MD 11 CLT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLEEVE TRANSLATING R/H PW4000 AJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLEEVE TRANSLATING L/H PW4000 AJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER INNR FWD PW2000/3757 CMT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP R/H 767 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL A/I L/H PW4000 SFD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER 737 CP                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE RADOME HAWKER 4000 CTT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT F16 TT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB VANE 11B POS. # 5 L/H PC10 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE DC10 TT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP AFT FLAP 757 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAP AFT FLAP 757 CP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR MALE CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR MALE CF6‐80C2 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBNDMNT R/H CFM56‐7 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBNDMNT L/H CFM56‐7 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT UPR SIDEWALL RB211‐535E4 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT UPRSIDEWALL RB211‐535E4 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON T/E WEDGE A300 BAJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAB ELEVATOR 737‐700/‐900 TJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL CLOSEOUT RB211 TT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL CLOSEOUT RB211 TT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE HYDRAULIC RIGHTSIDEINR CF6‐6 AF                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT F16 PT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT F16 PT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR REV CF6‐80 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING REVERSER CF6‐80A BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB ELEVATOR 737‐700 BJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL AFT OTRSKIN CF6‐6/‐50 HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL AFT OTRSKIN CF6‐6/‐50 HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPPER DC10 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING BRUNSWICK PIP CF6‐80C2 CP                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T2097AJ11 ASSEMBLY JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL V2500 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE HYDRAULICRIGHTS/DELWR CF6‐6 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE HYDRAULICLEFTUPR CF6‐6 AF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MANIFOLD LIMIT SWITCH CF6‐6/50 AF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIRTHROTTLE INTERLOCK CF6‐6 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFTCOWL CFM56‐3 CP                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL CFM56‐3 TDF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL CFM56‐3 CP                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL CFM56‐3 TDF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT COWL SOLID SKIN L/H CFM56‐3 SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIRINTERLOCKACTUATOR CF6‐50 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE HOSE AIR PNEUMATIC CF‐6 AF                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AND HOSE CF6‐6 AF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLANGE FWD REV CF6‐6/‐50/‐80A HRF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL RB 211‐535 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL L/H RB211 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL L/H RB211 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MANIFOLD AND HOSE CF6‐50 AF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL RB211‐535E4 TT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL RB211‐535E4 TT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL RB211‐535E4 TT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL RB211‐535E4 TT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT CORE COWL RB211‐535E4 TT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CFM56‐5                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CFM56‐5                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CFM56‐5                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR COMMON BLOCKER CF6‐6 CC                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET CFM56‐5B AJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR NLG 757 AJ                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING UPPER L/H CF6 DHD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT F16 PT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F16, EPU DUCT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL L/H OUTER SOLID SKIN                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 FD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 CMT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535ED SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AND HOSE CF6‐50 AF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOUBLER CORE COWL RB211‐535E4 CMT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET ACOUSTIC UPR RB211 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE MANIFOLD AIR REF PRESS CF6 AF                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIR ‐ PNEUMATIC SWITCH CF6 AF                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL UPPR H TRENT 700 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE HYDRAULIC LEFT SIDE LWR CF6 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIR ‐ PRESSURE R/H CF6 AF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BAY DOOR AFT L/H F18 DHD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BAY DOOR AFT R/H F18 DHD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL ASSY LWR I/B L/E FLAP FA18 MF                                                    $0.00     Net Book Value                                         $0.00




                                                                      Page 88 of 114
                        Case 18-11699-MFW                        Doc 755      Filed 12/10/18                            Page 118 of 144


Debtor Name               General Description                                          Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     SEAL ASSY LWR I/B L/E FLAP FA18 HFB                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT REVERSER L/H V2500 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLR CORECOWL L/H RB211‐535E4 SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLR CORECOWL L/H RB211‐535E4 CMT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER FWD UPR INNER L/H RB211 RT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PLATE THRUST REVERSER CF6‐50 FB                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS 757 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS 757 CLT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIR‐THROTTLEINTRLOCK CF6 AF                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE AIR‐VBV SIGNAL WING CF6 AF                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME EVS 757 DT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POS. 7 R/H 737‐700 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE CROSSOVER R/H CF6 AF                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL LWR DUCT WALL CF6‐50 FB                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE AIR‐SIGNAL CF6‐6/‐50 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT OTR LWR AFT L/H RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INRBNDMNT R/H INTRSEPTUM RB211 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL CF6‐80C2 CP                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OTR INLET AIRACCESSDOOR B52 RT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY INRDNDMNT R/H V2500 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL OUTER L/H V2500 BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT OTRUPRAFT MID L/H RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSOUT OTRUPRAFT MID L/H RB211 TT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT OTRPRFWD MID RB211 FD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSOUT OTRUPRFWD MID L/H RB211 TT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT OTR LWR MID L/H RB211 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT OUTER LWR MID L/H RB211 TT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT OTR LWR FWD L/H RB211 FD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER C‐DUCT L/H V2500 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER C‐DUCT R/H V2500 FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL UPR L/E FLAP MAIN 757 CMT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT SUPPORT R/H CF6‐50 AFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR L/H AFT FORMER AFT EDB F18 FB                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐DUCT ASSY R/H V2500/A320 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT OUTER LWR AFT L/H R                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR R/H V2500 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR L/H V2500 BAJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPR R/H CFM56‐5A BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR CFM56‐5A BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET NOSE COWL CFM56‐5A AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP WEDGE ASSY 737‐700 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB ELEVATOR MD11 BAJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 PT                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE RADOME KING AIR TT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 3M                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 TT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INNER WING F18 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL OUTER BARREL UPPR V2500 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BAY CHANNEL RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BAY CHANNEL RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR BAY CHANNEL RB211 FD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CHEM MILLED RB211‐535E4 TT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER UPR OUTER MID RB211 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER LWR OUTER MID RB211 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85203STFD ‐ STRETCH DIE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD R/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD R/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD L/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY LWR OB WING A10 BP                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY LWR OB WING A10 BP                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE AIR SIGNAL CF6‐6/‐50 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE CROSS OVER L/H CF6 AF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE AIR‐PNEUMATIC CF6‐50 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & AIR‐SIGNAL CF6‐50 AF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RUDDER A300 HF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN UPPER MAIN FLAP 757 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & HOSE aIR pRESSURE L/H CF6 AF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD R/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL AILERON SHROUD R/H F18 BM                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF INNER AFT R/H V2500 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF INNER FWD R/H V2500 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT R/H V2500 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FWD R/H V2500 SFD                                                    $0.00     Net Book Value                                         $0.00




                                                                      Page 89 of 114
                        Case 18-11699-MFW                                  Doc 755      Filed 12/10/18                            Page 119 of 144


Debtor Name               General Description                                                    Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     PANEL ACOUSTIC UPR PANEL V2500 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FWD R/H V2500 CMI                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR MLG L/H A300 TDF                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING OB L/H F18 MF                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER AFT INNER PW4000 CMT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BRACKET CORE COWL R/H CF6‐50 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ARTIFACT BOEING DPD CG                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE FRONT OTR ATTACH RB211 SFD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE ATTACH RB211‐535E4 SFD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANGLE REAR OTR ATTACH RB211 SFD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REAR OUTER ATTACH ANGLE RB211 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FRONT OUTER ATTACH ANGLE RB211 RT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RUDDER TIP 757 BJ                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID INRBNDMNT L/H RB211 TT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T852035SFD‐00427 DIE STRTCH FORM                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSOUT UPR CORE COWL RB211 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A320 MM                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TUBE & hOSE AIR‐PNEUMATIC CF6‐50 AF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT R/H V2500 CMT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING TRANSCOWL V2500 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING TRANSCOWL V2500 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER C‐DUCT L/H V2500 A1/A5 FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER C‐DUCT R/H V2500 A1/A5 FD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INR BNDMENT CF6‐80C2 P                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING SLAT L/E # 3 R/H A310/A320 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL L/H TAIL ENG CF6‐80C2 BAJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC NOSE COWL CF6‐80A BJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT FWD C/C RB211‐535 E4 SFD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 BAJ                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PATCH TRANSCOWL R/H RB211 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PATCH TRANSCOWL L/H RB211 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 CLT                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INNER WING R/H F18 HF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POS. 7 757 AJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TSFD6409‐01‐102 STRETCH DIE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PW2000 R/H INLET ACOUSTIC PANEL CMT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PERF INNER AFT L/H V2500 SFD                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT L/H V2500 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FWD L/H V2500 CMT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER AFT L/H V2500 CMT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID OUTER FWD L/H V2500 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER C‐DUCT L/H V2500 FD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INRPERFSKIN FWD AFTSPLICE V2500 CMT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN VERITCAL STABILIZER 757 CLT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN VERICAL STABILIZER 757 CLT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN LE I/B AFT FLAP L/H DC10 CMT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB IB ELEVATOR MD11 BJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPR V2500 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET INNER BARREL V2500 AJ (see also 2013482)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL PW2000 AJ                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN VERTICAL STABILIZER 757 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN VERTICAL STABILIZER 757 BAJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB IB ELEVATOR MD11 BJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT A320 AJ                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL OUTERSKIN RB211‐535E4 SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T72501‐FD‐04318 STRETCH FORM DIE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACOUSTIC PANEL L/H OUTER SOLID SKIN                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL CFM56‐5 CF                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL CFM56‐5 CF                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL CFM56‐5 CF                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL R/H CF6‐50 BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN BLOCKER DOOR PW4000 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP SHROUD L/H F18 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING FOLD TRANSMISSION F18 DF                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON SHROUD L/H F/A 18 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON SHROUD R/H F/A‐18 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP SHROUD R/H F18 BAJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT R/H C‐DUCT V2500 SFD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT C‐DUCT L/H V2500 SFD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FAN COWL L/H DC10 BAJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR COMMON CFM56‐7 DF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN VERTICAL STABILIZER 757 CCT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 MM                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT AFT C/C RB211‐535E4 FD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PAN CORE COWL RB211‐535E4 FD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL TRAILING EDGE 747 BJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT ASSY V BLADE V2500 SFD                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEB AFT LWR BULKHEAD V2500 A5 BJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V BLADE V2500 A1/A5 SFD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBNDMNT R/H RB211 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER PW4000 BJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY LWR OB WING A10 LT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY LWR OB WING A10 LT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY LWR OB WING A10 TT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPLICE DOUBLER INNER SKIN V2500 CMT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET INNER BARREL V2500 AJ (see also 2013483)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL OUTER FWD SKIN PW2000 SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL OUTER AFT SKIN PW2000 SFD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WING OB R/H F18 MF                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR R/H V2500 BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBNDMNT L/H RB211 BAJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEB AFT UPR BULKHEAD V2500 A5 BJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SENSOR LOCATION PW4000 CF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL L/H RB211‐535E4 BJ                                                                     $0.00     Net Book Value                                         $0.00




                                                                                Page 90 of 114
                        Case 18-11699-MFW                            Doc 755      Filed 12/10/18                            Page 120 of 144


Debtor Name               General Description                                              Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     WINDOW EVS RADOME 737 RT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANS COWL AFT REV BAJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACKSHEET FWD R/H PW2000 CMT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN BACKSHEET FWD L/H PW2000 CMT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 CMT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 737 M                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INRBNDMNT PANEL ASSY L/H V2500 BAJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPR L/H CFM56‐5A BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BONDED PANL SPOILER #1 L/H CS TDF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER B52H SFD                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL NOSE MOVING ISLAND C‐5A BAJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR JT9D‐7R4 AJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP T/E R/H F18 CP                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID INRBNDMNT R/H RB211 TT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPRING BLOCKER DOOR CFM56‐7 CG                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPRING BLOCKER DOOR PW 2000 CG                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLATS TRACK ARMS 737 NG CF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANTI‐STATIC PADOME 757 PNT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE ASSY IB FLAP R/H DC10 LT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORE FLAP O/B R/H B737 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORE FLAP O/B R/H B737 FD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WINGLET 767‐300F LS                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR V2500 AT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR LANDING GEAR DC10 BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MISSLE RIB OWP F/A‐18 DT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MISSLE RIB OWP F/A‐18 DT                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BARREL INNER FWD R/H PW4000 SFD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT WALL INNER L/H CFM56‐7 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT WALL INNER L/H CFM56‐7 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT A330 AJ                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE IB FLAP MD11 CP                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN INNER SOLID PW4000 CMT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     THRUST REVERSER INRDUCT R/H PW4000 BJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN DUCT COWL L/H PW4000 AJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION R/H UPR PW                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION L/H LWR PW                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION LWR R/H PW4                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thrust Reverser,Inr Duct,L/H,PW4000,BJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BIFURCATION PANEL L/H UPR PW                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FRAME UPR BIFUR PANEL PW                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FRAME UPR BIFUR PANEL PW                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB 737 FD                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON UPPER SKIN MD11 RF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART HORIZONTAL STAB F/A‐18 SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART HORIZONTAL STAB F/A‐18 SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART HORIZONTAL STAB F/A‐18 SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART HORIZONTAL STAB F/A 18 FA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART HORIZONTAL STAB F/A‐18 SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT #6 R/H IB TE WEDGE 757 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION UPR R/H PW4000                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION UPR L/H PW4000 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION UPR L/H PW4000 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL BIFURCATION LWR L/H PW4000 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON REAR SPAR 737 NG BJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL INLET SKIN CFM56‐3 SFD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T85211BAJ‐03240 BOND JIG DOOR ASSY                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL NOSE COWL REV BAJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP T/E L/H F18 HF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER INTRNL AFT OTHER UPR RB211 CMT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER INTRNL AFT OTR UPR RB211 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER INTRNL AFT OTR UPR RB211 CMT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER INTRNL AFT OTR UPR RB211 TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT #1 L/H OB TE WEDGE 757 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ANTI STATIC RADOME 767/777 PNT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT C R/H PW4000 TT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT C L/H PW4000 TT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR AHAD L/H RB211‐535E4 TDF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFENR BEADED OB ELEVATOR MD11 BP                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN PANEL IB FLAP 737 BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 MASTER MOLD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLIP LWR PANEL ASSY OB WING A10 DJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT INNER L/H WALL PW4000 AF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT INNER R/H WALL PW4000 AF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T15002‐BAJ‐04010 BOND TOOL                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TBAJ6409‐02‐203 BOND TOOL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FUEL LINE PRESSURE TEST EQUIP F/A‐18                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FUEL LINE PRESSURE TEST EQUIP F/A‐18                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VENT SCOOP LWR R/H WING TIP E‐3A TT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL CART CFM56‐7 SA                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART FIXED STRUCTURE R/H CFM56‐7 SA                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART FIXT STRUCTURE L/H CFM56‐7 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART FIXED WING STRUCTURE R/H CFM56‐7 SA                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CART FIXED STRUCTURE L/H CFM56‐7 SA                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ADAPTOR HYDRAULIC F/A‐18 A‐D SA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORECOWL CLSOUT LINK BOX CF6‐50 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORECOWL CLSOUT LINK BOX CF6‐50‐TJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME GROUND STRAP 747 RT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR V2500 MI                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER UPR R/H V2500 MF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER UPR L/H V2500 JD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TIRE FAIRING MLG DOOR L/H A300 TDF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM TAB ELEVATOR 737‐700 CP                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL L/H CFM56‐5B BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H CFM56‐5B BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER POS.. #1 R/H C5‐A RT                                                              $0.00     Net Book Value                                         $0.00




                                                                          Page 91 of 114
                        Case 18-11699-MFW                        Doc 755      Filed 12/10/18                            Page 121 of 144


Debtor Name               General Description                                          Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     CORE COWL L/H RB211‐535E4 BJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT # 5 L/H IB TE WEDGE 757 BJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE IB TE #5 & #6 SLAT 757 BJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A320 CF                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR AHAD R/H RB211‐535E4 JDF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR UPPER R/H V2500 AT                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR BLOCKER UPR L/H V2500 AT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER ENG BAY DOOR L/H F/A‐18 CMT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT INNER WALL L/H CFM56‐7 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT INNER WALL R/H CFM56‐7 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H CFM56‐5B AJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐5B AJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H CFM56‐7 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPAR ELEVATOR 737‐700 BAJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AILERON L/H & R/H A300 AF                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER DOOR L/H F/A‐18 A‐D MF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER ASSY #1 DC10 BJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT POS. 2 737‐300 AJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 CF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ACOUSTIC PANEL UPR R/H CF6‐80                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CF6‐80A1 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC INLET CF6‐80A1 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER CF6‐80C2 LF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE T/E AILERON A300 BJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE T/E A310 BJ                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING ACTUATOR AILERON L/H 757 BJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB ASSY OB MID FLAP 737‐300 JD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOORS CENTER PANEL A320 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #2 L/H SLAT 757 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #9 R/H SLAT 757 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VENT SCOOP LWR R/H WING TIP E‐3A DHD                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTBOARD B52H RT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN OUTBOARD B52H SFD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     U CHANNEL CLOUSOUT L/H CF6‐6 FD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET DC10 AJ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOUSEOUT C‐DUCT L/H V2500 FD                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR INTRNL MID OTRUPR R/H RB211 FD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE TE #7 R/H SLAT 757 BJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLSOUT L/H AFT C/C RB211‐535E4 SFD                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLANGED HOLE R/H WING TIP E‐3A FB                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLANGED HOLE R/H WING TIP E‐3A FB                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFENER WING TIP E‐3A JD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #10 R/H SLAT 757 BJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     KOLLSMAN EVS RADOME 737 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSURE RB211‐535E4 FD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC LWR H SKIN V2500 BJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELD PAN RB211‐535E4 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELD PAN RB211‐535E4 FD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STABILIZER L/E VERTICAL 757 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME KOLLSMAN EVS 737 CLT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     B52 SKIN FWD CENTER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     B52H SKIN FWD CENTER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLOCKER DOOR LWR LH REV CF6‐50 BAJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB O/B VANE R/H DC10 FD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR AFT INR INLET ACOUSTIC PANEL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR A C R/H 737 BAJ                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIB O/B VANE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN CHEM MILLED WING TIP E‐3A CMT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR INTERNAL UPR FWD OTR RB211 SFD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR INTERNAL UPR R/H C‐DUCT RB211                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR INTERNAL UPR R/H C‐DUCT RB211                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC UPR SKIN V2500 BJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #3 L/H SLAT 757 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #8 R/H SLAT 757 BJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN SOLID L/H AFT UPR V2500 SFD                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE R/H CFM56‐7 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING ACTUATOR AILERON R/H 757 BJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR MID UPR EDGE INR C‐DUCT RB211                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME B767‐777 BJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME 757 BAJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN FWD CENTER FINISH DIE B52H DHD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FORMER FWD L/H F/A‐18 FB                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR FORMER FWD L/H R/H F/A‐18 DT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL PLATE RETAINER F/A FB                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STRINGER # 6 ENGBAYDOOR CTR F                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP T/E R/H F18‐A AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP T/E L/H FA‐18 AJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSCOWL INRBONDMENT L/H RB211 BAJ                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ENGINEBAY MID L/H F/A‐18 SFD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ENGINEBAY MID L/H F/A‐18 CMT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ENGINEBAY MID L/H F/A‐18 HRF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKIN CENTER CAP WING TIP E‐3A TT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL IB WING F/A‐18 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FRMER FUS AFT SECT LWR OTBD F/A‐18                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORMER FUS AFT SECT LWR OTBD F/A‐18                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPLICE LIP SKN INLET CF6‐6/‐50 DC10                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INRBNDMNT T/C R/H RB211‐535E4 BAJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHORD UPR WING TIP R/H E‐3A SFB                                                       $0.00     Net Book Value                                         $0.00




                                                                      Page 92 of 114
                        Case 18-11699-MFW                            Doc 755           Filed 12/10/18                            Page 122 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     DOUBLER CORE COWL RB211‐535E4 TT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING BLISTER TRANSCOWL V2500 DHD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAIRING BLISTER TRANSCOWL V2500 DHD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEDGE OB TE #4 L/H SLAT 757 BJ                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIXED STRUCTURE L/H CFM56‐7 HF                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP ASSY IB A310 IT                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     KOLLSMAN EVS RADOME 737 DT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     KOLLSMAN EVS RADOME 737 RT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ACOUSTIC PAN V2500 BJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BNDMNT INR FEMALE L/H RB211‐535E4                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANEL ASSY UPR T/E CONE FLAP 737 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE IB FLAP MD11 BJ                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE INBD FLAP MD11 CP                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DBLR INTRNL MID OTRLWR R/H RB211 FD                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLOSEOUT AFT INLET ACSTC PNL DC10                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL R/H RB211‐535E4 BJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT EXPANDING MANDREL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PULL OUT TOOL 6 X 2 X 20                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOUBLER CF6‐80C2 BD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TAILCONE MD11 CF                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT CAP CF6‐80C2 FD                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFNER FORM TOOL CF6‐80C2 RS                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE INNER ZNNULUS 740 V2500 WF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE INNER ANNULUS 745 V2500 WF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PLATE TOP TRENT 700 FD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFENER AFT CENTERBODY CF6‐50 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CENTERBODY FWD B777 HLT                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STAINLESS STEEL BRAZE HF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE JET PIPE V2500 BT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE COWL DOOR FWD FRAME CF6‐80C2 FB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE AFT BEAD B52 WF                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE B52 WF                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE EXHAUST CF6‐80C2 WF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COMMON NOZZLE TRENT 700 LSC                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT CENTER BODY CF6‐80C2 DF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT CENTER BODY CF6‐80C2 DF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CENTERBODY FWD GE90 B777 MF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RECOUP INLET DUCT CF6‐80C2 WF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSITION DUCT CF6‐80C2 WF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WEAR PAD SHORT CF6‐50 CF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFENER RING SECTION CF6‐80C2 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FRAME FWD DOOR CORE COWL CF6‐80 FD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT INNER A300 FD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT INNER A300 FD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT INNER A300 FD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT OUTER SUPPORT A330 FD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLEEVE INR AFT SHEET PW4168 PD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX78320031‐AT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832003‐3 DHD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832004‐5 AT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832004‐7 AT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR CX7832004‐7 DHD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 Elev. Prototype‐Bond JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture Upper LH ‐ 06ND71155‐1HF                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture Lower RH                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P81X SHIPPING FIXTURES 72P100121‐SF2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7100121‐LF3 Swordfish Tarp Lifting Fixture‐FAB                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR ROTATIONAL 72P5413501‐LF (CPX 1540)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Simple Lifting Fixture (Bond Shop)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PRID Lifting Fixture 72P7100121‐LF2 (CPX 1542)                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture 72P5412001A005 (CPX1633)                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture 72P5412002005 (CPX1634)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture 72P541300105 (CPX1635)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cowl Door Holding Fixture 72P5413002A005 (CPX1636)                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WELDING TABLE                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thrust Reverser Test Box                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Door,T/R,Upr,Core,G500,HF ‐ 72P7830711H900 HF4                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Door,T/R,Lwr,Core,G500,HF ‐ 72P7830811H900 HF4                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P42 Acoustic Liner ‐ Acoustic Window Panel‐1719497                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Check Fixture for 07ND78033‐1CT ‐ Serial 07ND‐148                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Panel Assy, Lower, Inner Barrel, V2500 ‐ TL7455                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Hot Form Tooling                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window Chin ‐ Bell OH‐58 Part 206‐032‐116‐103                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Cabin Fwd‐Bell Cobra‐Part 209‐030‐268‐001                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fwd Door Window ‐ Bell 206 ‐ Par 206‐B‐109‐1                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Cabin Fwd‐Bell Cobra‐Part 209‐030‐266‐001                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Cabin Fwd‐Bell Cobra‐Part 209‐030‐278‐001                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Trans Instl Canopy‐Bell Cobra‐Part 209‐033‐504‐15                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Center ‐ MD/Hughes 369‐Part 369D22418‐103                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Lower ‐ MD/Hughes 369‐Part 369D22418‐103                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Center ‐ MD/Hughes 369‐Part 369D22418‐104                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window Rear Canopy‐MD/Hughes 369‐Part 369H2019‐501                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window Rear Canopy‐MD/Hughes 369‐Part 369H2019‐502                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Lower ‐ MD/Hughes 369‐Part 369D22418‐501                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Lower ‐ MD/Hughes 369‐Part 369D22418‐502                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Aft ‐ MD Hughes 369 ‐ Part 369H3019‐901                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Aft ‐ MD Hughes 369 ‐ Part 369H3019‐902                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Windshield ‐ MD‐900 ‐ 900F2305048‐101SMT‐1                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Windshield ‐ MD‐900 ‐ 900F2305048‐102SMT‐1                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ MD‐900 ‐ Part 900F2305605‐101                                                   $0.00     Net Book Value                                         $0.00




                                                                               Page 93 of 114
                        Case 18-11699-MFW                             Doc 755          Filed 12/10/18                            Page 123 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Window, Chin ‐ MD‐900 ‐ Part 900F2305605‐102                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ MD‐900 ‐ Part 900F2305608‐101                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ MD‐900 ‐ Part 900F2305608‐102                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ Chinook ‐ Part 1145S1715‐35                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ Chinook ‐ Part 1145S1715‐36                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Skylight ‐ Blackhawk‐Part 70206‐01001‐106                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Skylight ‐ Seahawk ‐ Part 70206‐21001‐101                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Skylight ‐ Seahawk ‐ Part 70206‐21001‐102                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ Seahawk ‐ Part 70216‐21000‐041                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ Seahawk ‐ Part 70216‐21000‐042                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fwd Door Window ‐ Bell 206 ‐ Part M206R309L‐25                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Roof Window ‐ Bell 205/UH‐1 ‐ Part P205‐573‐2                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Chin ‐ Bell 212 ‐ Part P212‐030‐076‐1                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Door ‐ Seahawk ‐ Part P70216‐4                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rear Door Window ‐ Bell 206 ‐ 206‐B‐110‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Fwd Door ‐ MD‐900 ‐ 900F2305143‐101                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Fwd Door ‐ MD‐900 ‐ 900F2305143‐102                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Rear Door ‐ MD‐900 ‐ 900F2305277‐101                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Rear Door ‐ MD‐900 ‐ 900F2305277‐102                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Window, Skylight ‐ Blackhawk‐Part 70206‐01001‐105                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe Assy,Acoustic Section,V2500,WF (TP0384)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78032‐905 HF Outer Skin                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G01 INSPECTION TOOL ‐ 2725M80G01 MIT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G01 S2 CNC FIXTURE ‐ 2725M80G01‐02 2NCHF                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G01 S2 STABILIZATION BOND JIG ‐ 2725M80G01‐03 3BAJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G01 S1 CNC FIXTURE ‐ 2725M80G01‐01 NCHF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G01 SPLICE BOND JIG ‐ 2725M80G01‐02 2BAJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 HAND FORM DIE ‐ 2725M80G01‐01 BAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 HAND FORM DIE                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 CLAMSHELL TRIM TEMPLATE ‐ 2725M80G01‐05 CTT                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P02 CLAMSHELL TRIM TEMPLATE ‐ 2725M80G01‐04 2CTT                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P03 CLAMSHELL TRIM TEMPLATE ‐ 2725M80G01‐03 3CTT                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P04 TRIM TEMPLATE ‐ 2725M80G01‐04 4CTT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P05 TRIM TEMPLATE ‐ 2725M80G01‐05 5CTT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     01 HAND FORM DIE ‐ 2725M84P01‐01 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     02 HAND FORM DIE                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     01 CLAMSHELL TRIM TEMPLATE ‐ 2725M84P01‐01 CTT                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     02 CLAMSHELL TRIM TEMPLATE ‐ 2725M84P01‐02 2CTT                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 SPLICE/ POTTING BOND JIG ‐ 2725M84P01‐02 2BAJ                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 S1 CNC FIXTURE ‐ 2725M84P01‐01 NCHF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 S2 STABILIZATION BOND JIG ‐ 2725M84G01‐03 2BAJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     01 HAND FORM DIE ‐ 2725M84P01‐01 BAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     P01 INSPECTION TOOL ‐ 2725M84P01 MIT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CNC SLOTTING TOOL ‐ 2725M84P01 RF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Olympus Magna‐Mike Thickness Gauge                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inlet,Acoustic Panel,DC10/CF6‐50,BJ (was 2000823)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inlet,Acoustic Panel,DC10/CF6‐50,BJ (was 2000824)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inlet,Acoustic Panel,DC10/CF6‐50,BJ (was 2000825)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER,L/H UPPER FAIRING (was 2010496)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER,L/H UPPER FAIRING (was 2010498)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Grotness Inr Sizing Shoes,8 pcs,CF6‐80A (2009862)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Tailcone,CF6‐80C2,FD (was 2009903)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REPLACEMENT BARREL (was 2011767)                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE,FLANGE,B52,CF (was 2011762)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STIFFENER,AFT,747,FD (was 2011775)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE,SHORT,CF6‐50,SB (was 2011776)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE,SHORT,CF6‐50,WP (was 2013624)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST NOZZLE (was 2011794)                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT CAP (was 2011821)                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE (was 2011832)                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT STIFFENER,CF6‐50,LT (was 2011804)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PURGE SHOES (was 2011840)                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Nozzle,Long,CF6‐50,SB (was 2011816)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSITION BLOCKS (was 2011828)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INTERNAL FRAME SPLICE,3RD FRAME (was 2011837)                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST PLUG,AFT 31" REPLACEMENT (was 2011863)                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SHORT NOZZLE,FORM DIE SET (was 2011864)                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT CENTERBODY (was 2011872)                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Vane Track Assy,#4,L/H,A310,HF (was 2011941)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD CENTERBODY,AFT DOUBLER (was 2011917)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Centerbody,Aft,CF6‐50,WF (was 2011919)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Panel,Acoustic,Inlet,Upr,R/H,RB211,BJ (was 2001631                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BONDING MOLD / BONDING MANDREL (was 2001674)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM JIG (was 2002000)                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0031‐157 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413518‐17 SA                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454134‐3 SA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5451105‐7 AT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11B‐4952102‐54 HFB                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454146‐7 SA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13D‐5450001‐31 DS                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454810‐3/‐4 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11B‐4952102‐53 HFB                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454123‐7 AT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5454156‐7 FB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454147‐7 AJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454126‐3 AT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451102‐19 SA                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451102‐20 SA                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐39 SA                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452103‐5 SA                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5450005‐2/‐7 SA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454112‐4 SA                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐67 SA                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454112‐3 SA                                                               $0.00     Net Book Value                                         $0.00




                                                                               Page 94 of 114
                        Case 18-11699-MFW                           Doc 755      Filed 12/10/18                            Page 124 of 144


Debtor Name               General Description                                             Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐7 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐31 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5413500‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454157‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454101‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐39 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454101‐5 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 54541448‐4 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454131‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5412607‐7 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454156‐9 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5400603‐7 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452102‐9/‐10 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454132‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454155‐5 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5413500‐3 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452102‐7/‐8 SA                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 541307‐15 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452103‐5 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454157‐11 SA                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454810‐3/‐4 AJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454143‐705 SA                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5450005‐1/‐7 SA                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452102‐9/‐10 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5452102‐7/‐8 SA                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5400619‐5 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413503‐13 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5400605‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5453534‐15 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5453534‐3 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5453534‐7 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454810‐3/‐4 SA                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454147‐9/‐10 AJ                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413503‐3 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 12E‐5454131‐3 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5453103‐3 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454810‐3/‐4 AJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5475201‐7 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5412604‐7 SA                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐21 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 12C‐5451101‐69/‐71 AJ                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5451101‐57/‐61 DCN11                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5451101‐57 AT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5451101‐61 AT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 12E‐5451101‐23 AT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 12E‐5451101‐24 AT                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐33 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454124‐7 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐59 AJ                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5451104‐5 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454123‐4 ST                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454124‐9 ST                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454124‐3 ST                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454124‐9 AJ                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454147‐5 TT                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5453104‐3 AT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5453104‐4 AT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5410467‐3 ATT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐54543124‐3 DS                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451101‐24 TT                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11B‐5451106‐5 AT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413502‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5451105‐17 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 12C‐5450001‐1/‐3 AJ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5454147‐9/‐10 ST                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13C‐5451101‐77 DJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐16 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐15 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐9 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐7 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454309‐13 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11B‐5454123‐9 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5451101‐67 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413500‐3 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5454144‐6 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5450001‐43 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5453537‐5 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5451101‐25 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11C‐5413503‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11B‐5454124‐9 AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5412604‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413509‐9 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413518‐7 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413518‐9 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5400501‐3 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5400501‐7 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5413517‐1 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11C‐5413503‐11 SA                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5454157‐9 HFB                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5453124‐3 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 13B‐5454824‐3/‐5 AT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11A‐5454824‐5 SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5450005‐11/12 ST                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5450005‐11/12 TT                                                     $0.00     Net Book Value                                         $0.00




                                                                         Page 95 of 114
                        Case 18-11699-MFW                          Doc 755             Filed 12/10/18                            Page 125 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454143‐821/‐822 TF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5453005‐9 TT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5453005‐9 DJ                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454143‐821/‐822 TF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454143‐13 TT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5454123‐11 HFB                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 11G‐5451105‐5 AJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 5451108‐3 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0018‐A/U HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0018‐508 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0018‐506 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0018‐505 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐120 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐119 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐112 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐111 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐113 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0008‐9 HFB                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 225‐0008‐7 HFB                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0031‐166 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0031‐191 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0014‐335 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0012‐222 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0893‐37 HFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0012‐249 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0012‐221 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 196‐0011‐179 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0107‐25 HFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0102‐7 HFB                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0020 HFB                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐59 HFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐58 HFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐51 HFB                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐124 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐123 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PROGRAM 300 TOOLING 202‐0002‐123 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     223‐008 TOOLING 223‐0002 HF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRE TEST AND TOOLING 202‐0000‐UNF‐3                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRE TEST AND TOOLING 202‐0000‐UNF‐2                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     02ND‐71101 L/H DOOR RATE TOOL 02ND‐71101 ASMJ2                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     02ND‐71101 L/H DOOR RATE TOOL 02ND‐71101 ASMJ2                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SHOOT UP 5451101 AFTER BODY 5454147‐7 AJ                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AJ5451101‐79 L/H AFTER BODY TOOLING (NTR00152) 14C                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DRILL BONNET FOR 26A‐5451103‐903 5451103‐3/‐903 AJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MODIFY EBU STAND 401‐910003‐1 EBU                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     01ND‐71106‐3 TOOLING (NGI‐1216604) 192‐0017‐3 ASMJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     06ND71653‐9 INLET PLENUM OUTER WALL TOOLING 06ND71                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     06ND71653‐11 INLET PLENUM OUTER WALL TOOLING 06ND7                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78004‐1 ASSEMBLY JIG 2                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER SKIN LOWER T/R DOOR LAYUP MOLD 08ND78719‐1                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER SKIN LOWER T/R DOOR LAYUP MOLD 08ND78719‐2                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER SKIN UPPER T/R DOOR LAYUP MOLD 08ND78619‐1 B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER SKIN UPPER T/R DOOR LAYUP MOLD 08ND78619‐2 B                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORWARD SIDE MOUNT EBU ADAPTERS 13E‐HS7831002‐1/‐2                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Forward Cowl Trim Jig ‐ Part 266‐0262                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RIGHT SIDE AFT EBU MOUNT ADAPTOR 266‐0263‐511 ASMJ                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ONE SET LEFT INTERFACE TOOLING (EBU) 08ND78720‐1 L                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ONE SET LEFT INTERFACE TOOLING (EBU) 08ND78720‐1 L                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78608‐1 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71138‐1 HFB                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71103‐12 HFB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71103‐12 HFB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71103‐11 HFB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71103‐11 HFB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78302‐11 HF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78302‐9 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71134 LJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐19 SFB                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐19 SFD                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71113‐1 TT                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND78013‐1 DJ3                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78010‐5 DJ3                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78013‐1 DJ2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78010‐5 DJ2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78010‐5 DJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78013‐1 DJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71104‐4 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71104‐3 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78400‐1 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78605‐1 CMT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78605‐1 CMT2                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐28 DTJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐27 DTJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78004‐1 AJ3                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 AJ3                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 AJ2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71204‐11/12 DHD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71204‐9/10 DHD                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐73100‐9 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71103‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐26 DTJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐24 DTJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐2 HRF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐19 VHF                                                          $0.00     Net Book Value                                         $0.00




                                                                               Page 96 of 114
                        Case 18-11699-MFW                           Doc 755            Filed 12/10/18                            Page 126 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐21 VHF                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78503‐22 HF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐23 HRF                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐25 DTJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐21 VHF                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐22 DJT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71108‐6 HRF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71108‐5 HRF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71134 DTJ                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71104‐1 DTJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71133 AJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71609‐951 BJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71609‐952 BJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐5 DTJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐9 DTJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78010 DJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78601‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78601‐2 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐9 BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78502‐5 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78501‐2 AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78501‐1 ADJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78420‐3 TJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003 ASMJ3                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78003‐1 AJ2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐78400‐1 FAJ                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71123 TJ                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71102‐2 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71101‐2 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐910003‐2 FAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐91003‐2 MIT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71102‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐910003‐1 FAJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐91003‐1 MIT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71622‐3 HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71609‐1 BONJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71609‐1 TJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71630‐1 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING 01ND‐71629‐7 ASMJ                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐0008‐1 HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 4000 TOOLING TSK‐008‐1 HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900 R/H PRID (FAJ) 07ND78000‐2 MIT                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 65MK78431‐1 HFB                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 65MK78215‐315 HFB                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 713807FBS1 AT                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 74A‐331635‐5003 AJ                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 48105454116‐3/‐4 SA                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 65MK71216‐11 AT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 61334400‐918‐5 AT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 65MK71216‐10 AT                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 65MK71216‐9 AT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 716RA0026‐1‐1 HF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0098‐1 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0097‐1 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0099‐3 DJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0099‐2 DJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0099‐1 DJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0026‐1 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0025‐1 AJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0027‐3 DJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 711RA0027‐2 DJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP PD427 EBU STAND                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP RC‐500R                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 225WH001‐13 HF                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900XP 14536‐83 DJ1                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 07ND78036‐1 CF                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOLING FOR 07ND78036‐1 CF1                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOL FOR CX7834102‐12 CLIP C/N PROGRAM 11ND78249‐2                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOOL FOR CX7834102‐12 CLIP C/N PROGRAM 11ND78249‐1                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WELDING TABLE 367019‐91‐15 WF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WELDING TABLE 367019‐91‐15 WF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WELDING TABLE 38001‐3 WF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SET RIGHT INTERFACE TOOLING (EBU) 08ND78720‐2 LM                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SET RIGHT INTERFACE TOOLING (EBU) 08ND78720‐2 LM                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HAWKER 900 INLET INNER BARREL ASMJ 716‐0001‐3 FAJ                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0012)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0014)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER (MX0018)                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DUCT ASSY AC INTAKE AFT FUSELAGE HAWKER 128‐550053                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel (TL‐40170‐01)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel (TL‐40171‐01)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel (TL‐40172‐01)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel (TL‐40173‐01)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel LF (TL‐40205)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Salt Core Mandrel RH (TL‐40206)                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Splice Salt Core (TL‐40176)                                                                    $0.00     Net Book Value                                         $0.00




                                                                               Page 97 of 114
                        Case 18-11699-MFW                                Doc 755       Filed 12/10/18                            Page 127 of 144


Debtor Name               General Description                                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Splice Salt Core ‐ Left/Right Splice (TL‐40176‐1)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Splice Salt Core ‐ Left/Right Splice (TL‐40176‐2)                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Olympus Pitch‐Catch Probe (NDT Probe)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MVS Close Tolerance Holes Air Gauge                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     5S Expense ‐ Storage Cabinets (2)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Modify 78/58 Screen Form Tool ‐ 20000 Form Mold                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EMB E2 Accept Test Fixture (TT002155‐101)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Ramp Skin Trim Tool (07ND78033‐1TT)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Ramp Skin Hot Form Die (07ND78033‐1FD)                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAEW Tooling‐1159SML10714‐1 (MT2583)                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Holding Fixture                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Hot Form Die for 07ND78131‐1/‐7                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Check Fixture for 07ND78131‐1                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Check Fixture for 07ND78131‐7                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS Strain Gauge System ‐ Model # CDAQ‐9174                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lap Shear Coupon Layup for AMPS 8112                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lap Shear Coupon Layup for AMPS 8112                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lap Shear Coupon Layup for AMPS 8112                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lap Shear Coupon Layup for AMPS 8112                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 ‐ Cooling Frame                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 ‐ CNC Fixture                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 ‐ Heat Fixture                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 ‐ Form Tool                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 Correction Buck                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 Correction Buck                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Perf Skin,Inlet ‐ 06ND71622‐15/‐17 Inspection Fixt                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E Flap/Drive Brake,,F‐16                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Eng Bay Center Door Supt_F/A‐18_HFB_P/N                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     101‐384237‐7 Seal Tool                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Wing Tip Lens Frame,R/H,A330 NEO,CF ‐ TT002440                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Wing Tip Lens Frame,R/H,A330 NEO,CF ‐ TT002441                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Wing Tip Lens Frame,L/H,A330 NEO,CF ‐ TT002438                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Wing Tip Lens Frame,R/H,A330 NEO,CF ‐ TT002439                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FMS "C" Scan Cart HF (see also 2013406) 72P5532006                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG, TR DOOR, LWR ‐ 72P7830407‐BJ2                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thrust Reverser Upr Door Bond Jig ‐ 72P7830307‐BJ2                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG, TR DOOR, LWR ‐ 72P7830407‐BJ2                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thrust Reverser Upr Door Bond Jig ‐ 72P7830307‐BJ2                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GSM220001347‐01 ‐ Unit 1 (see also 2013951)                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GSM220001347‐01 ‐ Unit 2 (see also 2013952)                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Huck Gun 244                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Huck Gun 244                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Winslow Spacematic Drill Gun ‐ Model # VSNPDM                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Winslow Spacematic Drill Gun ‐ Model # VSNPDM                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bombardier Core Template ‐ 115N2512010‐401                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bombardier Core Template ‐ 115N2512010‐403                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bombardier Core Template ‐ 115N2511011‐401                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flat Caul Plate 16" X 16"_SA_P/N N/A                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Transcowl,R/H,Outer,Aft Bondment,Male                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,757,A320 P/N 65B07930;1007471*                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,AeroSat,737,BJ                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin Bond Assy‐Aft Flap LE‐Inbd TE Flap_                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,2 pieces,737,PLT,P/N 1001737                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Jet Pipe,BT P/N 745‐1107                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Elevator Panel,A‐10,BJ,P/N 160D513200‐1                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Perf,Liner,Aft,Fan Case,CF6‐80A,P/N                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Back Pan,Lwr,Inner Barrel_V2500_BJ_P/N 7                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Back Pan,Upr,Inner Barrel_V2500_BJ_P/N 7                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Perf,Liner,Aft,Fan Case_CF6‐80A_P/N                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER,CF6‐80C2,TDF,P/N 1288M99G                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     O/B Aileron,MD11,AT,P/N NRC6741‐504                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Reverser Skin,V2500,HB,P/N R‐V5A2507‐1                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Reverser Skin,V2500,HB,R‐V5A2507‐2                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,737,DJ,P/N 1001002‐7                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Jet Pipe,BT P/N 745‐1107                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Raven CR‐7 GPS Controller                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR RAMP CORE SECTIONS HF                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H INLET ACCESS PANEL BOND JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H INLET ACCESS PANEL BOND JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER R/H COWL DOOR MACHINING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER R/H COWL DOOR OVEN FIXTURE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H ACCESS PANEL HOLDING FIXTURE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JET PIPE BOND JIG SURFACE MASTER                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER COWL DOOR R/H CAUL SURFACE MASTER                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER COWL DOOR RH CAUL SURFACE MA                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR SURFACE MASTER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR OML CAUL MASTER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR SURFACE MASTER                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR OML CAUL MASTER                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET BARREL L/H SURFACE MASTER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER KICKER FRAME SURFACE MASTER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER KICKER FRAME SURFACE MASTER                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE BOARD                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE BOARD                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE BOARD                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER LEFT HAND COWL DOOR WIRE BOARD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTBOARD OUTER PANEL MACHINING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET SPLICE TEE BOND JIG                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R BULKHEAD ANGLE BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R BULKHEAD ANGLE BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER PERF SKIN L/H HOLDING FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET OUTER R/H PANEL HOLDING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER R/H COWL DOOR WIRE BOARD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER COWL DOOR WIRE BOARD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR TO APRON WIRE BOARD                                                                  $0.00     Net Book Value                                         $0.00




                                                                               Page 98 of 114
                        Case 18-11699-MFW                            Doc 755      Filed 12/10/18                            Page 128 of 144


Debtor Name               General Description                                              Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     PW81X LATCH ACTUATOR AJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INBOARD R/H TEE BOND JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H UPPER TEE BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H OUTBOARD TEE BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE BOARD FOR 15ND71536L003                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE BOARD FOR 72P7153500L003                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HYDRAULIC SHOP ASSEMBLY TOOL                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR BOND JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H INLET ACOUSTIC BARREL ASSEMBLY JIG                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H INLET ACOUSTIC BARREL ASSEMBLY JIG                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     1ST STAGE R/H INLET D‐DUCT A/J                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER L/H T/R DOOR ASSEMBLY JIG                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR ASSEMBLY JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR OUTER SKIN CAUL SHEET                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY LIFTING FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL INBOARD BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Panel,Outer,Outboard,G500,BJ"                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R BULKHEAD BOND JIG                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H INNER BARREL ASSY MACHINING FIXTURE                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR/LWR R/H COWL DOOR/ APRON PRID                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FINAL R/H INLET STRUCTURE ASSEMBLY JIG                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "INLET,D‐DUCT,1ST STAGE,L/H,G500,AJ"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H APRON BOND JIG                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER DOOR KICKER FRAME BOND JIG                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR BOND JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET VERTICAL LIFTING FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR TR DR CORE‐RAMP SKIN HOLD FXTR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR L/H T/R DOOR HINGE CORE HOLDING FIXT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR R/H T/R DOOR HINGE CORE HOLDING FIXT                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR T/R DOOR LONGERON CORE HOLDING FIXT                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JETPIPE STRUCTURE LIFTING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R ASSEMBLY HOLDING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER R/H COWL DOOR MACHINING FIXTURE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR/LWR HINGE FRG LH TR SURFACE MASTER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR/LWR HINGE FRG RH TR SURFACE MASTER                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR TR DR CORE FORMING SURFACE MASTER                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR T/R DOOR CORE HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H INNER BARREL BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H INNER BARREL BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL OUTBOARD BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL INBOARD BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H JETPIPE STRUCTURE ASSEMBLY JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JETPIPE BOND JIG (INVAR TOOL)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR LNGRN CORE MFG10 HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR LNGRN CORE MFG9 HF                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STAGE 1 LOWER T/R DOOR RAMP CORE HF                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE HOLDING FIXTURE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LWR TR DR RAMP CORE SAW TRIM TEMPLATE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR T/R DOOR RAMP CORE SAW TRIM TEMPLATE                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR OUTER SKIN CAUL SHEET                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER DOOR KICKER FRAME BOND JIG                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OIL FILL DOOR & LAND LH & RH CAUL MASTER                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LWR L/H & R/H COWL DOOR ACCESS PANELS BJ                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H & R/H PRESSURE RELIEF DOOR/LAND BJ                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PRESSURE RELIEF DR & LAND LH & RH CM                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LH COWL DOOR, CAUL SURFACE MASTER"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTBOARD ACTUATOR FAIRING BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     O/B ACTUATOR FAIRING BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR CORE VACUUME HF                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H JETPIPE STRUCTURE ASSEMBLY JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     APRON ASSY R/H VACUMME HOLDING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STAGE 3 UPPER T/R DOOR RAMP CORE HF                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR ASSEMBLY JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER SEAL SUPPORT BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AIR INLET NACA SCOOP BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "DOOR BONDMENT UPR, MASTER MODEL 2"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     2ND STAGE R/H INLET D‐DUCT A/J                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     2ND STAGE L/H INLET D‐DUCT A/J                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H FINAL ASSEMBLY JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER R/H COWL DOOR LINE DOLLY                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PRID‐LH NACELLE PW81X PROGRAM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PRID‐RH NACELLE PW81X PROGRAM                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE FAIRING BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER L/H COWL DOOR BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Upper Cowl,L/H,BJ"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE FAIRING BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE LIFTING FIXTURE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BUILD UP SHIPPING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER SEAL SUPPORT BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ENGINE BUILD UP,L/H,G500,AJ"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE THERMOGRAPHY CART                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTBOARD ACTUATOR FAIRING HOLDING FIXT.                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE FAIRING BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     O/B ACTUATOR FAIRING HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE FAIRING BOND JIG                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR ASSEMBLY JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INBOARD TEE BOND JIG                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTBOARD TEE BOND JIG                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER TEE BOND JIG                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "T/R ASSY, SHIPPING FIXTURE"                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET LIFTING/ROTATING HOLDING FIXTURE                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H HINGE FAIRING ASSEMBLY JIG                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H HINGE FAIRING ASSEMBLY JIG                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                       $0.00     Net Book Value                                         $0.00




                                                                          Page 99 of 114
                        Case 18-11699-MFW                              Doc 755       Filed 12/10/18                            Page 129 of 144


Debtor Name               General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     UPPER HINGE FAIRING BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY LIFTING FIXTURE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H UPR PYLON FAIRING‐SURFACE MASTER                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H UPPER PYLON FAIRING BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H UPPER PYLON FAIRING HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H UPR PYLON FAIRING SURFACE MASTER                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H UPPER PYLON FAIRING BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H UPPER PYLON FAIRING HOLDING FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR UPPER R/H AFT CORE FORMING TOOL                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PYLON FAIRING ASSEMBLY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Pylon Fairing,R/H,Swordfish,AJ"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H APRON BOND ASSY CORE FORMING TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR KICKER T/R DOOR CORE FORMING TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR VACUUM HOLDING FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZEE PYLON FAIRING ADJUSTMENT BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR CORE OVEN HOLDING FIXTURE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER L/H COWL DOOR MACHINING FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR UPPER LH‐MACHINING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H APRON VACUUM HOLDING FIXTURE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JUMPER CABLE WIRE BOARD                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H (FORWARD SECTION) T/R HUFFER STAND                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H APRON BOND JIG                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "PAINT TEMPLATE ,UPR TR DR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H FIREWALL BULKHEAD 5‐AXIS HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL SUPPORT ‐ UPR T/R 5‐AXIS HOLD FXTR                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SEAL SUPPORT ‐ LWR T/R 5‐AXIS HOLD FXTR                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "PAINT TEMPLATE ,LWR TR DR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     R/H FIREWALL BULKHEAD 5‐AXIS HF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZEE PYLON FAIRING HOLDING FIXTURE                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER LIP SKIN GO/NO‐GO CHECK GAGE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ENGINE BUILD UP.R/H,G500,AJ"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACCESS PANEL HOLDING FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "T/R ASSY, SHIPPING FIXTURE"                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "T/R ASSY, SHIPPING FIXTURE"                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET LIFTING FXTR‐ HOLDING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE THERMOGRAPHY CART                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL INBOARD‐MACHINING FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OUTER PANEL OUTBOARD‐MACHINING FIXTURE                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BUILD UP SHIPPING FIXTURE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BUILD UP SHIPPING FIXTURE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BUILD UP SHIPPING FIXTURE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "TEE ‐ INBD, HOLDING FIXTURE"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "TEE ‐ INBD, HOLDING FIXTURE"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "TEE ‐ INBD, HOLDING FIXTURE"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7100121‐AJ EBU LH ASSY JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7100121‐AJ EBU LH ASSY JIG                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "INLET ASSY ‐ LH, HOLE LOCATING TEMPLATE"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "INLET ASSY ‐ RH, HOLE LOCATING TEMPLATE"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     APRON ASSY LH ‐ TRANSPORT DOLLY                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SPLICE ANGLE‐ UPPER, HOLDING FIXTURE"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SPLICE ANGLE‐ LWR, HOLDING FIXTURE"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "JET PIPE STRUCTURE, LINE DOLLY TWO"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR KICKER CORE HI‐TEMP HF                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LH COWL DOOR, CAUL SURFACE MASTER"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "OIL FILL DOOR/LAND, LH/RH BOND JIG"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETICULATOR,INNER BARREL"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "COWL NACA SCOOP,‐ HOLDING FIXTURE"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SPLICE ANGLE‐FIREWALL, UPPER, BOND JIG"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SPLICE ANGLE‐FIREWALL,LWR,G500,BJ"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "UPR DR ASSY, OUTER SKIN‐CAUL SHEET"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "TRIM TOOL, STAGE 2 TR DOOR, UPPER"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, TR DOOR, LWR"                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HOLDING FIXTURE, STAGE 1 TR DOOR, LWR"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "TRIM TOOL, STAGE 2 TR DOOR, LWR"                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND TOOL, KICKER FRAME, UPPER"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, LWR T/R DOOR OUTER SKIN"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HOLDING FIXTURE, TR DOOR, UPPER, STAGE 1"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TR DOOR CART                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "WELDMENT‐MOUNTING ASSY,TR FIRE TEST"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ASSEMBLY JIG,TR DOOR, UPR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ASSEMBLY JIG,TR DOOR, LWR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SURFACE MASTER, KICKER FRAME LWR"                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SURFACE MASTER, KICKER FRAME UPPER"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LINE DOLLY, TR DOOR"                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HOLDING FXTR, TR DOOR"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LIFTING FXTR, TR BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "211CE MSTR, LONGERON CORE CLAMPS LWR"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SRFCE MSTR, LONGERON CORE CLAMPS UPR"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "OIL FILL DOOR/LAND, LH/RH BOND JIG"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, DEFLECTOR ‐ FWD NACA INLET"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, DEFLECTOR, AFT NACA"                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, DEFLECTOR, AFT NACA"                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, STIFFENER ‐ FWD NACA INLET"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, FLANGE ‐ FWD NACA"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, NACA INLET ‐ AFT, LH"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "COWL NACA SCOOP,‐ BOND JIG"                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ENGINE BUILD UP SHIPPING FIXTURE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HOLDING FIXTURE, DOOR, OIL FILL‐ LH/RH"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HOLDING FIXTURE, LAND, OIL FILL‐LH/RH"                                                      $0.00     Net Book Value                                         $0.00




                                                                            Page 100 of 114
                        Case 18-11699-MFW                              Doc 755       Filed 12/10/18                            Page 130 of 144


Debtor Name               General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     "HLDNG FXTR, PRESSURE RELIEF DR‐LH/RH"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HLDNG FXTR, PRESSURE RELIEF PAN‐LH/RH"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DRIVER LINK SHOP AID                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "CLIP NACA SUPPORT, BOND JIG"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JETPIPE STRUCTURE LIFTING FIXTURE TWO                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE THERMOGRAPHY CART                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOZZLE THERMOGRAPHY CART                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "JET PIPE STRUCTURE, LINE DOLLY TWO"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "JET PIPE STRUCTURE, LINE DOLLY TWO"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INSPECTION HOLDING FIXTURE‐G500 INLET                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INSPECTION HOLDING FIXTURE‐G500 T/R                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H APRON BOND ASSY CORE FORMING TOOL                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR UPPER LH‐BOND JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR LOWER LH‐BOND JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Cowl,Lower,R/H,G500,BJ"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORWARD NACA SCOOP ASSEMBLY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT L/H NACA SCOOP ASSEMBLY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT R/H NACA SCOOP ASSEMBLY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM JIG FOR G500 T/R DOORS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRIM JIG FOR G500 T/R DOORS                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR TR DR OUTER SKIN                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     THRUST REVERSER UPPER DOOR BOND JIG                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Thrust Reverser,Lwr,G500,BJ"                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HOLDING FIXTURE FOR T2 COWL DOORS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R ASSEMBLY‐HOLDING FIXTURE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER R/H COWL DOOR BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 LRH Cowl Door Holding Fixture Cart                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 URH Cowl Door Holding Fixture Cart                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ID RAKE LOCATOR TEMPLATE                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY DOLLY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY DOLLY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY DOLLY                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Thrust Reverser Door,Bond Jig,LD"                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELD FWD ENG MNT LWR RH‐ BOND JIG                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer,Door,Upr,Trailing Mid,BP"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR FAN COWL DR LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Fan Cowl,Lwr L/H,G500/G600,STG 1"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Fan Cowl,Lwr R/H,G500/G600,STG 1"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Fan Cowl,Upr L/H,G500/G600,STG 1"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,Fan Cowl,Upr R/H,G500/G650,STG 1"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH APRON HOLDING FIXTURE STG 1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH APRON HOLDING FIXTURE STG 1                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ FWD ENGINE MOUNT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FIRE SHIELD,FWD ENG MNT UPR RH BOND JIG"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Leading Fwd,Upr Door,G500"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Leading Mid,Upr Door,G500"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Leading Mid,Upr Door,G500"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Leading Aft,Upr Door,G500"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Trailing Mid,Upr Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Trailing Fwd,Upr Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer,Trailing Fwd,Upr Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Trailing Aft,Upr Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Trailing Aft,Upr Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Aft,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ FWD ENGINE MOUNT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FIRE SHIELD,FWD ENG MNT UPR LH BOND JIG"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Seal,Retainer‐Leading Fwd,Upr Door,G500"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Fwd,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE TEST PANEL ‐ FAN COWL LATCH LINE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ FWD ENGINE MOUNT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ FWD ENGINE MOUNT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ FWD ENGINE MOUNT                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Aft,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Leading Mid,G500"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELDS‐ LOWER HINGE LINE                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Leading Mid,G500"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZEE ‐ LATCH LINE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Fwd,G500"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Fwd,G500"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Mid,G500"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Mid,G500"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Pan,Thrust Link,G500,BJ"                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Pan,Thrust Link,G500,BJ"                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Fwd,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Fwd Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Fwd Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Aft,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Leading Aft,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Center,G500,BJ"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAIN‐APRON,UPR AFT HINGE,RH,G500,BJ"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5414361C001 BJ                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER,UPR LEADING AFT,RH,G500,BJ"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BOND JIG                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETINER, BOND JIG"                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Center,G500,BJ"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Mid,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Trailing Mid,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00




                                                                            Page 101 of 114
                        Case 18-11699-MFW                              Doc 755       Filed 12/10/18                            Page 131 of 144


Debtor Name               General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     "Retainer‐Apron,Lwr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer,Seal‐Catch,G500,BJ"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer,Seal‐Catch,G500,BJ"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Leading Fwd,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Leading Fwd,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Fwd Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Fwd Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Leading Aft,G500,BJ"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Center,G500,BJ"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Center,G500,BJ"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Fwd,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Fwd,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Mid,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Mid,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Aft Hinge,G500,BJ"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Aft,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Retainer‐Apron,Upr Trailing Aft,G500,BJ"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SHIMS, HOOK FITTINGS, BOND JIG"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE SHIELD FWD ENG MNT LWR LH‐ BOND JIG                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TR DOOR RAMP CORE STAGE 3 HF UPR                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH APRON SEAL RETAINERS BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH APRON SEAL RETAINERS BOND JIG                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LLH COWL DOOR SEAL RETAINERS BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LRH COWL DOOR SEAL RETAINERS BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULH COWL DOOR SEAL RETAINERS BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     URH COWL DOOR SEAL RETAINERS BOND JIG                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LLH COWL DOOR VACUUM HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LRH COWL DOOR VACUUM HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH APRON VACUUM HOLDING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH APRON VACUUM HOLDING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     URH COWL DOOR VACUUM HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULH COWL DOOR VACUUM HOLDING FIXTURE                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ELECTRICAL HARNESS HOLDING FIXTURE                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LWR,LH, COWL DR CORE VACUUM HOLD FXTR"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULH PR DOOR BJ/RF                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULH PR DOOR LAND BJ/RF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LRH OILFILL DOOR LAND BJ/RF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LRH OILFILL DOOR BJ/RF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LLH OILFILL DOOR LAND BJ/RF                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LLH OILFILL DOOR BJ/RF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     URH PR DOOR LAND BJ/RF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     URH PR DOOR BJ/RF                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, SEAL ‐ OUTBD, TR, BOND JIG"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, SEAL, INLET ‐ LATCH LINE BJ"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door,T/R,Upr,Core,G500,HF"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "BOND JIG, FLANGE ‐ FWD NACA"                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA LH INBD/OUTBD FLANGE BOND JIG                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA LH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA RH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD NACA DEFLECTOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ECS BLANK OFF PLATE, BOND JIG LH"                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ECS BLANK OFF PLATE, BOND JIG RH"                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, BOND JIG LH"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, BOND JIG RH"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, BOND JIG LH"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, FWD MNT ‐ LWR AFT, RH BOND JIG"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, BOND JIG LH"                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, FWD MOUNT ‐ UPR, RH BOND JIG"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "PLATE, FIRE BLANKET MTG, BOND JIG"                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "HINGE FAIRING UPR, VACUUM HOLDING FXTR"                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "DOUBLER, BULKHEAD, AFT, DJ‐ SHOP AID"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HINGE FAIRING LWR LH VACUUM HOLD FXTR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BEARING INSTALLATION TOOL KIT                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR FAN COWL DR LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPR FAN COWL DR LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "JET PIPE ‐ UPR, RH, CORE FORMING TOOL"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "JET PIPE ‐ UPR, RH, CORE FORMING TOOL"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, SEAL, BOND JIG"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RETAINER, SEAL, BOND JIG"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/H FINAL ASSEMBLY JIG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FINAL R/H INLET STRUCTURE ASSEMBLY JIG                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL RETAINER OUTBD BOND JIG"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL RETAINER INBD BOND JIG"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL DEPRESSOR OUTBD BOND JIG"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL DEPRESSOR INBD BOND JIG"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SEAL RETAINER‐ FWD, APRON BOND JIG"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "SEAL RETAINER‐ FWD, APRON BOND JIG"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE ‐ LOWER COWL DOOR, LH, BOND JIG"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door Assy,PressureRelief,R/H,G500/600,AJ"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Door Assy,PressureRelief,L/H,G500/600,AJ"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER RH CHECK FIXTURE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD NACA SCOOP ASSY JIG                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT LH NACA SCOOP ASSY JIG                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH NACA SCOOP ASSY JIG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FIREWALL BULKHEAD, TR BOND JIG"                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR LH‐ HOLD FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR RH‐ HOLD FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR LH‐ HOLD FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR RH‐ HOLD FIXTURE                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL RETAINER INBD, BOND JIG"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL RETAINER OUTBD, BOND JIG"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL DEPRESSOR OUTBD, BOND JIG"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ANGLE, SEAL DEPRESSOR INBD, BOND JIG"                                                       $0.00     Net Book Value                                         $0.00




                                                                            Page 102 of 114
                        Case 18-11699-MFW                              Doc 755       Filed 12/10/18                            Page 132 of 144


Debtor Name               General Description                                                 Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     FWD NACA DEFLECTOR                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA SCOOP, BOND JIG"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA LH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA RH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "AFT NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "AFT NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER SEAL OUTBD TR BOND JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER L/H COWL DOOR TRANSPORT DOLLY                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "T/R ASSY, SHIPPING FIXTURE"                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKID PLATE FORM DIE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKID PLATE FORM DIE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "CORE ‐ CENTER, LWR TR DR HOLD FXTR"                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "LAND, OIL FILL DOOR – LH, BOND TOOL"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR LH VAC HOLD FXTR                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE ‐ HINGE UPR TR DR LH VAC HOLD FXTR                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE PRESSURE RELIEF DR VAC HOLD FXTR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE PRESSURE RELIEF DR VAC HOLD FXTR                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH OFD LAND BOND JIG                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OIL FILL DOOR DOUBLER AND SHIM KIT – LH                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OIL FILL DOOR DOUBLER AND SHIM KIT ‐ RH                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH OIL FILL DOOR BOND ASSY BOND JIG                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH OIL FILL DOOR BOND ASSY BOND JIG                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RAMP SKINS, UPR TR DRS –CHECK FIXTURE"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "CORE‐HINGE, UPR TR DRS‐CHECK FIXTURE"                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RETAINER BOND JIG                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FIRE BLANKET STUD LOCATING TEMPLATE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FIRE BLANKET STUD LOCATING TEMPLATE, RH"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "INLET STRUCTURE ASSY, ASSEMBLY JIG ‐ LH"                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LIPSKIN ‐ SYMM LH VACUUM HOLD FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LIPSKIN ‐ SYMM RH VACUUM HOLD FIXTURE                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA DEFLECTOR, BOND JIG"                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA SCOOP, BOND JIG"                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA RH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "FWD NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "AFT NACA FLANGE, BOND JIG"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AFT NACA LH DEFLECTOR BOND JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "DOOR ASSY, OIL FILL – LH/RH HOLD FXTR"                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "RAMP SKIN, UPR TR DR –CHECK FIXTURE"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "CORE‐HINGE, UPR TR DR‐CHECK FIXTURE"                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLANKET SEAL RETAINER DRILL JIG                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOCATING TOOL FOR FIRE BLANKET STUDS                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOCATING TOOL FOR FIRE BLANKET STUDS                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR LOWER LH‐BOND JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER COWL DOOR R/H BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER COWL DOOR R/H BOND JIG                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     COWL DOOR UPPER LH‐BOND JIG                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TR AND INLET HOLDING TRANSIT DOLLY                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TR AND INLET HOLDING TRANSIT DOLLY                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Skin,Outer,Upr Thrust Reverser Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LWR T/R DOOR VACUUM HOLDING FIXTURE                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ASSEMBLY JIG,TR DOOR, LWR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "ASSEMBLY JIG,TR DOOR, UPR"                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "Skin,Outer,LWR Thrust Reverser Door,G500"                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET ASSEMBLY‐ LIFTING FIXTURE                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DRILL TEMPLATE UPR T/R DR HINGE FAIRINGS                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DRILL TEMPLATE UPR T/R DR HINGE FAIRINGS                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/R DOOR INVAR COUPON PLATES                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PICCOLO TUBE BRACKET DRILL JIG                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     UPPER T/R DOOR DRILL JIG                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LOWER T/R DOOR DRILL JIG                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LIP SKIN CHECK FIXTURE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LIP SKIN CHECK FIXTURE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CONFERENCE ROOM BLINDS                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GLUE PUMP SYSTEM FOR GLUE BOOTH                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     10 qty Dell Precision T3500 Workstations                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     16 qty Dell Optiplex 780 Eng Desktop                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2040 AMERICAN EAGLE Rotables                                                        $0.00     Net Book Value                                         $0.00




                                                                            Page 103 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 133 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Rotables 2040 NORDAM Std                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2040 CHAUTAUQUA AIRLINES Rotabl                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2040 EXECUTIVE AIRLINES Rotable                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PLANING‐SANDING PROJECTS AND EQUIPMENT                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PLANER TEST PLANKS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TESTING                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A320 COUPON TESTING                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     5 AXIS CNC ROUTER                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS Tooling Capital ‐ PAR#BBJ Altitude                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2020 NORDAM Std                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 Main                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐NELD                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐USA                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐A5                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐A1                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 TRENT‐700                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535‐NSPL                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535‐FDX                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535E‐NSPL                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535E‐NELD                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535E‐FDX                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535E                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW4056                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW4000‐B‐DAL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW4000‐B                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW4000‐A                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW2000                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 NSPL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 NELD                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 MD80‐DAL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 MD11                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 JT9D‐7R4‐NELD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 JT9D                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 JT8D‐200                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 GE90                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 FDX                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 DC10‐NELD                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 DC10‐FDX                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 DC10                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 DAL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7‐CAL                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐5B                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐3‐NELD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐3‐AWE                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐3‐ASA                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐3                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80MD‐UPS                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80MD‐FDX                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80MD                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80E1‐TAM                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2‐UPS                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2‐FDX                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2‐CAL                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2B‐UAL                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2B                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2A‐FDX                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2A                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80C2                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80A3‐FDX                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80A3                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐80A                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐6/50‐FDX                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐50‐FDX                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CF6‐50                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CAL                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B767‐FDX                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B767                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B757‐FDX                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B757‐CAL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B757                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B747‐QFA                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B747                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737W‐CAL                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737W                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737‐CAL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737‐AAL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737‐800                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737‐300‐NELD                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B737‐300                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 A320                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 A310                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 A300                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7‐SWA                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 A320‐ACA                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 Pool                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B757‐DAL                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPARE SPINDLES FOR 5 AXIS ONSRUD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZSC‐2030‐PART‐OUT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZSC‐2035‐PART‐OUT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ZSC‐2030‐PART‐OUT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐USA                                                                    $0.00     Net Book Value                                         $0.00




                                                                          Page 104 of 114
                        Case 18-11699-MFW                                Doc 755        Filed 12/10/18                            Page 134 of 144


Debtor Name               General Description                                                    Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Rotables 2030 A320‐USA                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW2000 UAL                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 B757‐UPS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 MD11‐UPS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐UAL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 DC10‐UPS                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 FEDEX/UPS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 AJ Walters Consigned Matl                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 01ND‐78209‐5 0177T                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 01ND‐78209‐5 0167T                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     S‐Blaster Coating Removal System                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7‐UAL                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "2" Test Blocks                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Concrete Repair                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Military Area Improvements                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐UPS                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211 UAL                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐5B‐USA                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRD Roof Repair                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Hydroform Die ‐ 06ND71605‐3 (CPX1638)                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Replacement Tool for G650 WTBF Program                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐ANZ                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 V2500‐NRR                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HexMc Shear Wall Tool                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     New Servers (AD)                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Overhead Cranes                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Prism Move ‐ Plumbing                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Prism Move ‐ Electrical                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Prism Move ‐ General Contractor                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Prism Move ‐ Dye Line Oven                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LMI G600 ‐ Standard Manufacturing                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Change Board 216125 ‐ Tool Replacement                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Solumina Technical Upgrade and Fix                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Solumina Tomcat Server Upgrade                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Pool Inventory 2030 V2500 ‐NRR                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Non Destructive Test Standards                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Vessel                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Vessel Accessories                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Control System                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Power System                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Heat Exchanger #1                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Heat Exchanger #2                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Radiator                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Motor                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS AutoClave Heater Pack                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F5 Implementation                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 PW4000‐UPS                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G650 WTBF ‐ Invar Coupon Plate (2) for NP7122 Test                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211 MHDR                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 FDX UNHD                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fargo Single‐Sided‐Card Lamination Module‐DTC 4500                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH071416‐3, LH071418‐5, LH071416‐7, LH080916‐1                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Business Card (Capitalization)                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     In Service Feedback PMA Form 21                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables CFM56‐7‐ASA                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GAC‐CAEW Tooling Replacement                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     X‐Ray Skew Axis Upgrade                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CPC Data Parser                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Layup Mold Tooling (MT2531 and MT2538)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX Riser Table Addition                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Shop Floor Visual Communication System                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Temperature Recorder Extrend by Honeywell                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 MD11 FDX                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL Equipment and Updates ‐ 2017                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HR ‐ Cornerstone Datawarehouse and Development                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HR ‐ Educational Reimbursement                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flight Night Application and Tracking                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 RB211‐535E ‐ USA                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7‐BOCA                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 MD11 UPS & FedEx                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 CFM56‐7 ALA                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 LATAM                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTR HVAC, Controls, Engineering ‐ see also 400758                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotables 2030 UAL                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     5 Axis Machining Center                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SCB N‐G501010‐2 ‐ TL7216                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SZB N‐G501010‐3 ‐ TL7217                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SCB N‐G501010‐4 ‐ TL7218                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF N‐G501010‐3 ‐ TL7221                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DLM 35,000# CAPACITY DOCK LEVELER                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MILLER TORCH INTERNATIONAL STYLE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MILLER 14 PIN WIRELESS FOOT CONTROL                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLEAN LINE CONTROL UPGRADE                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL6167                                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7269                                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7267                                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7276 LJ38068 RB211 cradle tool                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4392 ‐ Notification# 550017585                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL4940 ‐ Notification# 550017856                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL6310 ‐ Notification# 550017854                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRD Tooling Capital per Notification                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Swordfish‐Hoist for Perfing Machine area                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin Panel,L/E Wing,747,BJ ‐ TL7268                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7318 ‐ Notification# 550025580                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014021 ‐ MT1784                                                                             $0.00     Net Book Value                                         $0.00




                                                                               Page 105 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 135 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     7500014024 ‐ MT1787                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014027 ‐ MT1791                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014029 ‐ MT1792                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014030 ‐ MT1793                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014031 ‐ MT1794                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014033 ‐ MT1796                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014526 ‐ MT1805                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014527 ‐ MT1806                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014528 ‐ MT1807                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014529 ‐ MT1808                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014530 ‐ MT1809                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014532 ‐ MT1811                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014533 ‐ MT1812                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014914 ‐ MT1743                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     7500014915 ‐ MT1744                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7321 ‐ Notification # 55004128                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     64ND‐78204‐7             NA_10                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7182,747‐200,Panel Assy,Upr Skin,BJ                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7337,CF6‐80C2,Reverser,MF                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7361 ‐ RB211‐535E4,Nose Cowl,LJ38068                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CFM56‐7,Actuator,P/N 315A1800‐6, TL7363                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 266D0486‐507 S/N 0790BA                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     53ND‐78203‐5            1313043_15                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     53ND‐78203‐5             2481                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     53ND‐78203‐5             2485                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     53ND‐78203‐5             2503                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     53ND‐78203‐5             1313043_17                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 02ND‐71503‐77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 02ND‐71503‐77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 02ND‐71503‐77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 02ND‐71503‐77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 02ND‐71503‐77                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable 202‐0000‐3                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable LJ7838401‐9                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78404‐1                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78204‐1 0554                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: LJ7832000‐01 006                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: LJ7832001‐01 003                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Inlet,Lipskin ‐ TL7219                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Skin, P/N N‐G501010‐2 ‐ TL7220                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Skin, P/N N‐G501010‐3 ‐ TL7221                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Skin, P/N N‐G501010‐4 ‐ TL7222                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CLEANLINE PIT RECOAT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SA0129,F/A‐18,Outer Wing Storage Rack                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SA0127,F/A‐18,Inner Wing Storage Rack                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SA0130,F/A‐18,Inner Wing Flip Cart                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CONCRETE REPAIR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐80C2,Reverser Flip Cart,SA0134                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐80C2,Reverser Flip Cart,SA0135                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MILITARY AREA IMPROVEMENTS                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7416,V2500,Doubler,HFB,R‐V5A1043‐1/‐2                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL6327,757,Slat,L/E,Flexible Panels,BJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7407,A320,Pylon Fairing,L/H & R/H,AJ                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SA0141,A300,Jet Pipe Fwd & Aft Doublers                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TL7418,V2500,Nose Cowl,Outer Barrel,CF                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SA0144,Elevator,O/B,L/H,Wing Weight,SA                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: LJ7832001‐1, SN 003                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRD ROOF REPAIR                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 266‐0004‐509, LH LW DOOR OUR RE                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78002‐2 S/N: H40040‐54                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78204‐1 S/N 0431                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 08ND78401‐3 S/N 0291A                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable:202‐0001‐506 S/N 65419                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78204‐1 S/N: 0445                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78207‐1 S/N 0223TA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78207‐1 S/N: 0224TA                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78211‐3 S/N 0162TA                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78211‐3, S/N 0203TA                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78400‐3 S/N NDR118101                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78400‐4 S/N: NDR118107                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78204‐1 S/N: 0415                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN 5453303‐3, SN DHC0041                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN DS260‐1, SN 0127                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN DS260‐1, SN 0126                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN LJ7833100‐1, S/N 0038                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: P/N LJ7832000‐1, S/N TECAV0025                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN LJ7833100‐2, SN 0039                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: CX7833001‐7, S/N AXXXXXXXX                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: CX7833001‐7, S/N MOREG1554                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN 07ND78404‐1, SN SVA465‐1‐02                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: CX7833001‐7, S/N AXXXXXXXX                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable:288D0487‐511 S/N C187098A                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable:288D0487‐511 S/N 0357A                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 06ND78101‐9 Batch # 0001957853                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: DS259‐3 S/N 60209‐1262                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 064135141‐11 SN AXXXXXXXX                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78400‐3 SN H40001S‐027                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: DS259‐3 Serial number: 60209                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 01ND‐78400‐3 SN: NDR118101                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 225‐0006‐505 S/N: NDR76877                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: PN 07ND78016‐13, SN 620                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 07ND78016‐13, SN 622                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 53ND‐78003‐3 Unable to get S/N                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 53ND‐78203‐2 Unable to get S/N                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rotable: 53ND‐78500‐209‐01 (Unserialized                                                   $0.00     Net Book Value                                         $0.00




                                                                          Page 106 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 136 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Rotable: 53ND‐78500‐209‐01 Unable to get                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe Bond Jig Tool: 72P7830507‐BJ1                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WBS Element C‐20910‐1                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Box of boxes and misc for Laser Trackers                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A300,Jet Pipe Assy,P/N 745‐1107‐501                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LH ICY Fixture A330 NEO                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RH ICY Fixture A330 NEO                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Block LH A330 NEO                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Block RH A330 NEO                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Route Drill Tool LH A330 NEO                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Route Drill Tool RH A330 NEO                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flap,Aft,Outbd,R/H,737‐700,P/N 113A700‐8                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORKLIFT #17                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FORKLIFT #15                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     06ND71662‐CF, INLET BARREL, FILLER FWD                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Chem Mill Tools LH A330 NEO                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Chem Mill Tools RH A330 NEO                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe,Braze Mandrels,Shoes,V2500                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PORTABLE X‐RAY TUBE                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GARNETT PA SYSTEM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TECH SERVICES HOT BONDER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CONCRETE STAIRS REPAIR                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     "16ND71335‐CF CORE, BOND ASSY ‐ UPR, CHE                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP,AFT,OUTBD,L/H,737‐700,P/N 113A3700‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AEROSAT RADOME,737,TT                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE,INBD,RIB CLOSURE,MD11,P/N ARC7463‐2                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bond tool for the Center Ramp core MFG                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500 Tail Cone,Exhaust Plug,TP0227                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE,T/E WEDGE,757,P/N 114N4057,CG                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE,T/E WEDGE,757,P/N 114N3003,CG                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE,T/E WEDGE,757,P/N 114N3003,CG                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CORE,T/E WEDGE,757,P/N 114N3003,CG                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Milling Fixture (MF)                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Panel,Splice,Doubler,P/N N‐V5A1015                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Panel,Splice,Doubler,V2500,TDT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Panel,Splice,Doubler,V2500,TDT                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     6 Drying Room CAPEX                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lab Coupon Preparation Equipment                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VACUUM HOLD FIXTURE FOR 6652120‐29 LWR                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S001 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S001 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S001 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S002 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S001 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S002 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S001 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S002 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S002 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411273S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411271S002 MM                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S001 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411275S002 AT                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411279S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411277S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411277S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411281S002 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411281S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411279S001 HF                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412177A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830445S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830445S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830447S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830457S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830457S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830459S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830459S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830461S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412097M001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412099M001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412101M001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412137M001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412179A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412183A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412185A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412181A901                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411015S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411017S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411019S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411209S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411027S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411029S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411201S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411015S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411017S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411019S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411027S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411029S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411031S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Jet Pipe Flange,DF,TP0325                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A320,Flap,Tab Assy,L/H & R/H,TL7419                                                        $0.00     Net Book Value                                         $0.00




                                                                          Page 107 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 137 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     06ND78009 CF, OUTER SKIN CHECK FIXTURE                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Nacelles Overhead Crane                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F/A‐18,Panel,Outer Wing,AJ,MT1908                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F/A‐18,Panel,Outer Wing,L/H,AJ,MT1909                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7800101A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830563A001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830505M002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830505M003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412211S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412211S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412225S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412225S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412217S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412217S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412219S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412219S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412221S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412221S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412223S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412223S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412459S001                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412459S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P2621101A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P2621102A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R013                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R014                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R021                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R022                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R069                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     15ND54107R070                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412091M005                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412091M006                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412095M003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412095M004                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412177A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412180A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412182A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412184A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412186A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413131A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413132A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413133A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413134A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413135A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413136A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413137A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413138A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413139A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413140A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412178A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412179A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412181A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412183A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412185A003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413039M005                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413039M006                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413043M003                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413043M004                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5411031S002                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NC Rack and Gantry                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inspection Fixture                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flange CNC Fixture                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Assembly Jigs                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Utility Tables                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Solid,Outer,Fwd,R/H_V2500_SFD_P/N R                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Vertical Material Shuttles                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     737,Radome,BJ,TL7442                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Contour Fixture                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V5629000320200 Seal NRE                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Form Tools                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flow Booths                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     737,Radome,MM,MM10159                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Add 2 Exterior Access Doors CAPEX                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Overhead Door Airport Bldg #5                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CFM56‐5B,Combined Pivot Door,Perf Skin,B                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Nose Cowl,Lwr Outer Barrel Panel,PW4168,                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RB211‐535E4,Doubler,Core Cowl,TT                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Slat,Core Blanks,757,CFT,114N4057                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CAUL Pads                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     F35 CCA Addition                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Panel,Acoustic,Lwr R/H,V2500,BJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cover Assy,L/E,757,BJ                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe BrazeTool,Outer Liner,V2500                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐SCAN UPGRADE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe,Outer Liner,V2500,BT                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Renishaw Automated Tool Setter (RMP‐600)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Closeout,ATT,P/N R‐V5A3001‐54                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Closeout,R/H,FD,P/N R‐V5A3001‐54                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830523H‐1CFT Upper LH Core Form Tool                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830525H‐1CFT Upper RH Core Form Tool                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P7830307‐LD Autoclave Line Dolly                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe Assy,Acoustic Section,V2500,WF,                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     8 Dark Room CAPEX                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Spar,Fwd,Anti‐Rotation Lug,L/H,F/A‐18                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Spar,Fwd,Anti‐Rotation Lug,R/H,F/A‐18                                                      $0.00     Net Book Value                                         $0.00




                                                                          Page 108 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 138 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Pressure Test System                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Door,NLG,Fwd,L/H,A321,BJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Door,NLG,Fwd,R/H,A321,BJ                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Military Tools                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RB211‐535E4,Seal Retainer,HFB                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Recarpet Executive Area                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lobby Tour Stop #1                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     JIFFY MODULAR DRILL KIT                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     nlet Cowl,Trent 700,CF6‐80E1,AJ                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Lwr Side Cowl,L/H,B52,CF                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Plumbing CAPEX                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cleanline Construction CAPEX                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LE Cover,#3 Slat,757,BJ                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave CAPEX                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WAREHOUSE/AIRPORT MODIFICATIONS                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GAGE BILT GB751BRK‐1 RIVITING KIT                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Production Engineering Consolidation                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Nozzle,Short Exhaust,CF6‐80C2,FD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Military Curtain for NADCAP Compliance                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Sorealla Seals ‐ 17ND78401R001                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Sorealla Seals ‐ 17ND78401R003                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Airport Demo (Other Divisions)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Closeout Zee,Fwd,CFM56‐7,SFD,P/N N‐C6710                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rivet Tool,Shop Aid,P/N N/A                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,Inner Barrel,Inlet_V2500_FD_                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Retaining Ring,SFD,R‐V5A‐1232‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Retaining Ring,ATT,R‐V5A‐1232‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Retaining Ring,SCJ,R‐V5A‐1232‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500,Retaining Ring,BD,R‐V5A‐1232‐1                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Inlet,Acoustic Panel,SFD,90D01268‐1                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DC10,Inlet,Acoustic Panel,SFD,90D01268‐2                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Hand Polisher                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Screens Oven Relocation                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     V2500 Jet Pipe,RT P/N 745‐1107                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐80C2,Acoustic Panel,Inlet,Pan Down                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A350 WTL BUTTSTRAP CNC FIXTURES                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lenovo SFP Transceivers                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Romer Arm 7‐Axis 7445                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fwd. Sound Liner_GE90‐100_BJ_P/N 2007M21                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RO/DI Water System Improvement                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Freight Management Tracking (Cap Sal)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐80C2,Pod Support Assy,DJ,P/N 491C136                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Application Server EOL Replacement                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Laptops (9) and Monitors (18)                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Redundant Data Center Switch                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RB211‐535E4,Closeout,Core Cowl,L/H,TT,P/                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐80C2,Closure,Aft,Inlet,Acoustic Pane                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CF6‐6/‐50,TransCowl,Skin Upr,Otr,Aft,P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Crown Walkie Reach Forklift Model 30                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     C‐Scan Turntable                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     07ND78032‐905 Outer Skin                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,737,PLT,P/N 1001737                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cart,F/A‐18,SA                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Support,Inner_CF6‐6/‐50_FB_9059M43P083A                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Brace,Transition Duct,CF6‐6/‐50,P/N 9072                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SBR Cabin Roof                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rack to hold 3 complete wedge kits consi                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Jet Pipe_V2500_BT_745‐1107‐503;L8901700‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Support,Inner_CF6‐6/‐50_FB_9059M43P083A                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inspection Check Fixture LH LLL Cover                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inspection Check Fixture RH LLL Cover                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Blocker Door,Pan,Lwr,R/H,RB211‐535E4,HB,                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     IBM Kenexa On‐Boarding Software                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Inner Barrel,Inlet,V2500,CF,P/N 745‐3000                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SAP Single Sign‐On Software                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cisco Network Switches                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,737,PLT,P/N 1001737                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lwr Panel Assy,Inner Barrel_V2500_MM_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Upr Panel Assy,Inner Barrel_V2500_MM_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Antenna Fairing_B52_CFT_P/N 499‐10633‐1                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Aileron,Spar_F/A‐18_RT_P/N 137692                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fillet_MD11_BJ_P/N ARB7277‐502/‐504                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Perf,Inner,Aft,L/H,V2500,SFD,P/N R‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin_RB211‐535E4_P/N 96D01625‐1                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Aft Acoustic Liner_GE90‐100_BJ_P/N                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Booster Acoustic Panel_GE90_BJ_P/N                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lenovo P70 Engineering Laptop                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Dassault Systems CPE Composite Module                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NADCAP Approval (Cosmetic Department)                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Pan,CF6‐80C2,RT,P/N 9D01459‐44                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Digital Coating Thickness Gauge                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     2 QT Pressure Pot                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flap,Cove Panel,B757,BJ,P/N 113N2601‐2                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Evaluation Stream Cubical Walls                                                            $0.00     Net Book Value                                         $0.00




                                                                          Page 109 of 114
                        Case 18-11699-MFW                            Doc 755       Filed 12/10/18                            Page 139 of 144


Debtor Name               General Description                                               Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     LMI Z‐Rack Addition                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E Skin,Detachable Elevator_MD11_P/N NL                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500/G600 Sidewall Rate Tool                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Freezer Camera                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     June Client Systems Order                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VMWare EOL Server Replacement                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Slat_757_CG_114N3003                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LearJet Tooling Replacement                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     July Executive Client Systems Order                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Dell Projector 7760 for the Ohio Room                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     New tool to support NRD 16W043‐909                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MVS Office Space                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lenovo 3550 M5 Intel Servers                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,L/H_V2500_ATT_P/N N‐V5A1022‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,R/H_V2500_ATT_P/N N‐V5A1022‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fire Shield,Lwr_V2500_ATT_P/N N‐V5A1022‐                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTD Conference Room Projector Replace                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Closeout,Fwd_CF6‐80C2_SFD_491B1342001‐00                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTR Phase #3 Cubicle Additions                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Victorville Improvements                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Printer Replacement for Jodi Hackler NRD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Eng Bay Center Door Supt_F/A‐18_HFB_P/N                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412016H905S3_BJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5412016H905S3_VHF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Fillet_MD11_CP_ARB7277‐501                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413015H908S1_BJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413015H908S1_VHF                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     72P5413015H908S2_BJ                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Secondary Particle Counter                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core,Radome_Aerosat_CFT_ND‐001‐1301‐1                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Mod Angle_CF6‐6_SFD_P/N 91B01647‐1                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER_CFM56‐5_SA_642‐3800                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lenovo ThinkStation P410 Workstation                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OST ‐ NetApp disk, shelf and new system                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     July Executive Client Systems Order                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRD NDT                                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MAUS Thrust Reverser Door Scanner Inspec                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HVAC Units                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rework of G500 Cowl Door Bond Tools                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     September Client Systems Order                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cascade Ring,Aft,R/H,V2500,LT P/N 740‐0                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Adobe Software License True‐Up                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Flap,O/B,T/E,R/H,B767,BJ P/N 113T3100‐1                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lathe (Okuma)                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Plastic Media Blast (PMB) Room Upgrade                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Legacy CW 3‐Axis Aggregate Head                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     02 Cover Rate Tool ‐ Tool 1785611                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Stretcher Upgrade – Drawings/Engg                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Rack Decking (Shed)                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Netwrix Auditor Software/XenServer Opera                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Winslow & Huck Guns for G500 / G600 Asse                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Canon Scanner/Printer                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RSI Screen Tooling Refurbishment                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MAUS Inspection System                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTRSD Airbus A320 Program (India)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL Client System Replacements                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL Storage Replacements                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Concrete Repair of Airport Loading Zone                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Saddle Bracket,GE90‐94,FD P/N 350‐713‐3                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave #1 Cold Spot Modification                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MMA Trailer                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     1159FH57339‐800‐77                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bearing Swage Tool                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Airport Storage Fence Relocation                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Tooling Charge per Falcon Piccolo Tube                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NRD X‐Ray NDI EQUIPMENT & SOFTWARE UPGRA                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Additional Asset Management Licenses                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL Storage Network (Fiber Channel Switc                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Perf,Liner,Aft,Fan Case,CF6‐80A,P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A350 Pkg Tools (Airbus)                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SGP Floor Sweep Addition                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PIP Fairing,Inr Skin_CF6‐80C2_SFD_P/N 49                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Inner,R/H_CF6‐80C2_P/N 491BKGE10089                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Inner,L/H_CF6‐80C2_P/N 491BKGE1008                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,R/H_CF680C2_DHD_P/N4                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,L/H_CF6‐80C2_DHD_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Fwd,R/H_CF6‐80C2_DHD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Fwd,L/H_CF6‐80C2_DHD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Aft,R/H_CF6‐80C2_DHD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Aft,L/H_CF6‐80C2_DHD                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,R/H_CF6‐80C2_HRF_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,L/H_CF6‐80C2_HRF_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Fwd,R/H_CF6‐80C2_HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Fwd,L/H_CF6‐80C2_HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Aft,R/H_CF6‐80C2_HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Beaver Tail Fairing,Aft,L/H_CF6‐80C2_HRF                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Safety Gates for Airport Builds                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Perf,Liner,Aft,Fan Case_CF6‐80A_P/N                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX Downdraft Bench Addition                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX M90 Thermwood 5‐Axis CNC Upgrade                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX M70 Thermwood 5‐Axis CNC Upgrade                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thrust Rev. Assy Stand 72P7100111‐HF                                                       $0.00     Net Book Value                                         $0.00




                                                                          Page 110 of 114
                        Case 18-11699-MFW                                    Doc 755       Filed 12/10/18                            Page 140 of 144


Debtor Name               General Description                                                       Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     Thrust Rev. Assy Stand 72P7100111‐HF                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave Oven Carts 72P7830307‐LD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave Oven Carts 72P7830307‐LD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave Oven Carts 72P7830307‐LD                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Transport Carts T/Rev Door 72P7830301‐LD                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Lower Thrust Rev Jigs 72P7830401‐AJ2                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX Virtek Laser and Controller Addition                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HP T2530 Plotter Scanner Replacements                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     A330 NEO WTL FRAME                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome_Beechcraft Baron_P/N 58‐410020‐5                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome_Beechcraft Baron_P/N 58‐410020‐5                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome_Beechcraft Baron_P/N 58‐410020‐5                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Storix Linux DR Backup Software                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Virtek Laser and Controller Additions                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INS F‐18 Leak Check Tank                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTR Contour Check Room ‐ Dust Collection                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Desktop Replacement                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Security ‐ IDS                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TippingPoint Replacements                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Remote Web Filtering                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Video Security                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTR Network Replacement                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     2018 Security Program Development                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Riverbed Replacement                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DMAB 3                                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL Equipment and Upgrades ‐ 2018                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ServiceDesk Enhancements & Modifications                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SharePoint Migration to 2016                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Shop Floor Control (SFC)                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Quality Control Charts                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SNP Long Term Capacity Planning                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Failure Mode and Effects Analysis (FMEA)                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SAP Fiori PO/PR Approval App                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTRSD Airbus A320 Program IT Additional                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTRSD Airbus A320 Program IT Storage                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTRSD Airbus A320 Program IT Server                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Executive Client Systems Order                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 LIP SKIN TRIM FIXTURES                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 LIP SKIN TRIM FIXTURES                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Engine Stand Extensions                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTR CR ONSRUD UTILIZATION SORTWARE                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRANSPORT COSTS FOR COWL DOOR 72‐P541201                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     G500 RATE REPLACEMENT TOOLS                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SolidWorks Standard Edition Software                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Raven CR‐7 GPS Controller                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EOL TippingPoint Firewall Replacements                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Marsh Stencil Machine                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Holding Fixtures for NDT Inspection GE                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bond Tool Racking Additions                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Clean Line Air Agitation                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     United Mixer Addition                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cabinet Shop Dust Collection Booth                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Autoclave Carts for PCC Cure (20 each)                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VLS2.3 Laser Engraver                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Intern Client Systems Order                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TATA Technologies SmarTeam/3DX Professio                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Catia V5 Fundamentals                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Trim‐Drill Templates                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Trim‐Drill Templates                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Trim‐Drill Templates                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin Bond Assy‐Aft Flap LE‐Inbd TE Flap_                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E SLAT CHORD_757_MF_P/N 114N4042‐925/‐                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     L/E SLAT CHORD_757_MF_P/N 114N4042‐932/‐                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Oven Hi Temp Replacement/Upgrade                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Quackenbush Tool for F‐16 Dive Brake                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Bracket,Seal,F/A‐18,HFB,P/N 74A110660‐2                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,2 pieces,737,PLT,P/N 1001737                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER,CF6‐80C2,TDF,P/N 1288M99G                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LINER,2‐BAY,CF6‐80C2,BJ,P/N 1288M99G                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     O/B Aileron,MD11,AT,P/N NRC6741‐504                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Sidewall Panel,Closeout,CF6‐6,DHD,P/N 3                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Reverser Skin,V2500,HB,P/N R‐V5A2507‐1                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Reverser Skin,V2500,HB,R‐V5A2507‐2                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Elevator Panel,A‐10,BJ,P/N 160D513200‐1                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Drill Templates TR Longerons/Kicker Fram                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Airframe Cherry Lock Puller                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TATA Technologies SmarTeam/3DX Professio                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Lwr,R/H,F‐16,CMT P/N 16W043‐96                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Lower,L/H,F‐16,CMT, P/N 16W043‐95                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Upper,R/H,F‐16,CMT, P/N 16W043‐84                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skin,Upper,L/H,F‐16,CMT, P/N 16W043‐83                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Client Systems Order                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Dive Brake,F‐16,SB.P/N 16W043‐814                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Dive Brake,F‐16,SB.P/N 16W043‐813                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Radome,737,DJ,P/N 1001002‐7                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NTD Laser Engraver Tooling                                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core Cowl,Skin,Outer Acoustic,RB211‐535E                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Core Cowl,Skin,Outer Acoustic,RB211‐535E                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     GE LRU Block I Tool Modification                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NBAA CONVENTION BOOTH                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKEET RANGE                                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NBAA Booth Additions (Kiosks and Reception Desk)                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TRADE SHOW DISPLAY                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     2005 Yamaha 4 Wheeler                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     LASER‐MAQUERTY TABLE TOP                                                                           $0.00     Net Book Value                                         $0.00




                                                                                  Page 111 of 114
                        Case 18-11699-MFW                             Doc 755           Filed 12/10/18                            Page 141 of 144


Debtor Name               General Description                                                    Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     YAMAHA CAMO ATV (4 WHEELER)                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PATIO FURNITURE                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ICE MACHINE ‐ Serial 960163876, 960221                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ICE MAKER                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     KNIFE THROWING STAND                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WOOD DECK                                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BUNKBOARD WAGON                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SATTERWHITE LOGS                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SMOKER TRAILER                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SKEET THROWER                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DEER STANDS (2 EACH)                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NEW WYLIE SPRAYER                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INSTALL POWER TO TRAP THR                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SMOKER                                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HeartStart OnSite Defibrillator w/ Case                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Cedar Deck                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Skeet Range Renovation                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Dock at Stone Bluff                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NBAA Trade Show Booth ‐ 2008                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CJ3 SAT Phone                                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Ultrasonic Thickness Gage                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SURFTEST 201 MDL 178‐931A                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     AIRBUS ‐PRESSURE TEST FIXTURE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLUE M PROCESSING OVEN #5                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     STACO POWER SUPPLY 5020‐3 9 (PUT INSIDE THE BLUE M                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOYO MDL 45C CAMERA 4X5 C                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     BLUE M PROCESSING OVEN #4                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     #3 DIAMOND ‐PAW 1 20MM R. POLISH (3)                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CALIPER CL204 THICKNESS GUAGE                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOP LOADING BALANCE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MITUOYO MU‐GAGE #179‐201                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TABER ABRASION TEST MACHI                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CL‐300 THICKNESS GAUGE                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     MICROMETER SLIDE COMPARAT                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HONEYWELL TRULINE 4‐CHANN                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC THICKNESS GAUG                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC THICKNESS GAGE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     19 CU.FT. MECH. CONV.OVEN #6                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     HUMID CHAMBER /OVEN #1                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TENSIL TEST MACHINE                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC THICKNESS GAGE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     THICKNESS GAGE DIGITAL ULTRASONIC                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANAMETRIC ULTRASONIC MICROMETER                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     PANAMETRIC DIGITAL ULTRASONIC MICROMETER                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     TOYO 45C VIEW CAMERA 4X5 AND TRIPOD                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     OPTICAL TOOLING (See Note)                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SCALE INSTRUMENT STAND AND EXTENSION                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC THICKNESS GAGE                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NIKKOR LENS 240MM FOR TOYO CAMERA                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC MICROMETER MODEL 25DL (2EA)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ULTRASONIC THICKNESS GAGE MDL 22                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NIKON D200 DIGITAL SLR W LENS AND ACCESSORIES ‐ SE                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RESEARCH GRADE STEREO MICROSCOPE                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Honeywell Chart Recorder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Honeywell Chart Recorder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Honeywell Chart Recorder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Honeywell Chart Recorder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Honeywell Chart Recorder                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ILENT Datalogger & Ch Mux                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Upgrade and Overhaul                                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Thickness Gauge                                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Layer Ultrasonic Thickness Gage                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Haze Meter                                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NMX Fluke Meter ‐ 1507 Insulation Tester                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     Marsh Stencil Machine                                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL RH CF6‐80A3                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR LH CF6‐80C2 A                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR RH RB211‐535E4                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT RH CF6‐50                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT LH CF6‐50                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL LH CF6‐50                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT RH CF6‐50                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL RH CF6‐50                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL LH V2500‐A5                                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL RH CF6‐50                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT LH CF6‐50                                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL LH CF6‐50                                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME WM A320                                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A321                                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT LH CF6‐80C2                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR LH RB211‐535E4                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET COWL CF6‐80C2                                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR LH RB211‐535E4                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE IB MD11                                                                                    $0.00     Net Book Value                                         $0.00




                                                                               Page 112 of 114
                        Case 18-11699-MFW                    Doc 755       Filed 12/10/18                            Page 142 of 144


Debtor Name               General Description                                       Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     FANCOWL DOOR RH CF6‐80C2                                                           $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE COWL PANEL PW2000                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL LH V2500‐A5                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL RH RB211‐535E4                                                            $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR LH CF6‐80C2                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME WM B737 INSRT AA LIVERY                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST PLUG CF6‐80C2                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE IB LH DC10                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VANE IB LH DC10                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL GE90                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER B757                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NOSE COWL PW4000 A                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET COWL PW4000 A                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST PLUG V2500‐A1                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME B737 WM                                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     NACELLE DUMMY ASST                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     REVERSER DUMMY ASSET                                                               $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SUPPORT RH CF6‐80A3                                                                $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME WM B737 INSRT AA LIVERY                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FAN COWL DOOR RH CF6‐80C2 MD                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SLAT LH #2 A319                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INNER BARREL ASSY V2500‐A5                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FLAP L/H O/B A310                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     RADOME A320                                                                        $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     SPOILER # 4 A310                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     T/COWL RH V2500‐A5                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     EXHAUST PLUG V2500‐A5                                                              $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET COWL DC10                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     VALVE, ANTI‐ICE (DORNIER)                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSEMBLY (L/H) ‐ DORNIER                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     YOKE ASSY, FWD MT MACHINED                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     YOKE ASSY, FWD MT MACHINED                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     YOKE ASSY, FWD MT MACHINED                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     YOKE ASSY, FWD MT MACHINED                                                         $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD ISOLATOR ASSY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD ISOLATOR ASSY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD ISOLATOR ASSY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     FWD ISOLATOR ASSY                                                                  $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ISOLATOR ASSY, AFT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ISOLATOR ASSY, AFT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ISOLATOR ASSY, AFT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ISOLATOR ASSY, AFT                                                                 $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B BRANCH                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B BRANCH                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B BRANCH                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B, MAIN HARNESS, DORNIER                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A, MAIN HARNESS, DORNIER                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE HRNS B‐BRNCH(RPLCD BY ‐89                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE HRNS B‐BRNCH(RPLCD BY ‐89                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE HRNS B‐BRNCH(RPLCD BY ‐89                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE HRNS B‐BRNCH(RPLCD BY ‐89                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     WIRE HRNS B‐BRNCH(RPLCD BY ‐89                                                     $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL A BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CHANNEL B BRANCH, DORNIER                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET COWL ASSY (REPL BY ‐7)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     INLET COWL ASSY (REPL BY ‐7)                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     ACTUATOR, T/R                                                                      $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II LH                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II LH                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II THRUST REVERSER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II THRUST REVERSER                                                             $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR, CIT II                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR, CIT II                                                                       $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II T/R DOOR                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II T/R DOOR                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     CIT II T/R DOOR                                                                    $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY, UPPER                                                                   $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                          $0.00     Net Book Value                                         $0.00
The NORDAM Group, Inc     THRUST REVERSER                                                                    $0.00     Net Book Value                                         $0.00




                                                                  Page 113 of 114
                        Case 18-11699-MFW                Doc 755       Filed 12/10/18                            Page 143 of 144


Debtor Name               General Description                                   Net book value of interest        Valuation Method   Current value of Debtor's Interest
The NORDAM Group, Inc     THRUST REVERSER                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER, SII                                                           $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER, SII                                                           $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER ASSY CIT‐III                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER ASSY CIT‐III                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     DOOR ASSY                                                                      $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY, RWK                                                             $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     LEAR 25 DOOR REPAIR                                                            $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     DOOR CAP, JT9 TAIL PLUG                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CYLINDER ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACCUMULATOR                                                                    $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAUGE, PRESSURE                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAUGE, PRESSURE                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAUGE, PRESSURE                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAUGE, PRESSURE                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAUGE, PRESSURE                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     BOX ASSY, RELAY                                                                $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     RELAY ASSY, OUTRIGHT                                                           $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CYLINDER ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     GAGE‐PRESSURE (HYD ACCUM)                                                      $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HOUSING ASSY                                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR ASSY                                                                  $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE SELECTOR                                                                 $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     DOOR, THRUST REVERSER                                                          $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR                                                                       $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR                                                                       $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     ACTUATOR                                                                       $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CONTROL VALVE ASSY                                                             $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CONTROL VALVE ASSY                                                             $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CONTROL VALVE ASSY                                                             $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HYDRAULIC CONTROL VALVE                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS                                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER CONTROL UNIT                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     THRUST REVERSER CONTROL UNIT                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     SWITCH                                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     SWITCH                                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     SWITCH                                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     SWITCH                                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     SWITCH                                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     CONTROL UNIT ASSY                                                              $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     PRIMARY ACTUATOR ASSY.                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     PRIMARY ACTUATOR ASSY.                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS ASSY                                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS ASSY                                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS ASSY                                                                   $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS                                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     HARNESS                                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     FITTING                                                                        $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     INLET                                                                          $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     VALVE, ISOLATION                                                               $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     INLET COWL ASSY FJ2000                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     INLET COWL ASSY FJ2000                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     INLET COWL ASSY FJ2000                                                         $0.00     Net Book Value                                        $0.00
The NORDAM Group, Inc     INLET COWL ASSY FJ2000                                                         $0.00     Net Book Value                                        $0.00
                                                                                              $65,388,007.38                                                    $65,388,007.38




                                                              Page 114 of 114
                                Case 18-11699-MFW                    Doc 755             Filed 12/10/18               Page 144 of 144
  Fill in this information to identify the case:

 Debtor        The NORDAM Group, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         18-11699
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          ¨ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 12/06/2018
                          MM / DD / YYYY
                                                                û   /s/ MATTHEW FISHER
                                                                    Signature of individual signing on behalf of debtor


                                                                    MATTHEW FISHER
                                                                    Printed name


                                                                    DEPUTY CHIEF RESTRUCTURING OFFICER
                                                                    Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
